UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-2652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31st Date of reporting period: March 31, 2011 Item 1: Schedule of Investments Vanguard 500 Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (99.9%) 1 Consumer Discretionary (10.4%) Walt Disney Co. 17,187,161 740,595 McDonald's Corp. 9,442,157 718,454 Comcast Corp. Class A 23,823,377 588,914 * Amazon.com Inc. 3,224,552 580,838 Home Depot Inc. 14,831,724 549,664 * Ford Motor Co. 34,234,528 510,437 News Corp. Class A 20,668,167 362,933 Time Warner Inc. 9,890,248 353,082 * DIRECTV Class A 7,181,448 336,092 Lowe's Cos. Inc. 12,489,194 330,089 Target Corp. 6,408,205 320,474 NIKE Inc. Class B 3,464,328 262,250 Johnson Controls Inc. 6,129,986 254,823 Viacom Inc. Class B 5,402,524 251,325 Starbucks Corp. 6,751,320 249,461 * priceline.com Inc. 444,821 225,275 Time Warner Cable Inc. 3,107,626 221,698 Yum! Brands Inc. 4,230,360 217,356 TJX Cos. Inc. 3,581,917 178,129 CBS Corp. Class B 6,085,062 152,370 Carnival Corp. 3,905,496 149,815 Kohl's Corp. 2,646,005 140,344 Coach Inc. 2,676,644 139,293 Staples Inc. 6,510,899 126,442 Omnicom Group Inc. 2,570,367 126,102 Stanley Black & Decker Inc. 1,513,138 115,906 * Bed Bath & Beyond Inc. 2,305,151 111,270 McGraw-Hill Cos. Inc. 2,775,229 109,344 * Discovery Communications Inc. Class A 2,547,979 101,664 Starwood Hotels & Resorts Worldwide Inc. 1,738,982 101,070 * Netflix Inc. 397,261 94,282 Marriott International Inc. Class A 2,630,303 93,586 Macy's Inc. 3,830,552 92,929 Harley-Davidson Inc. 2,131,272 90,558 Gap Inc. 3,947,272 89,445 Wynn Resorts Ltd. 687,834 87,527 Fortune Brands Inc. 1,388,261 85,919 Best Buy Co. Inc. 2,960,686 85,031 Mattel Inc. 3,157,857 78,725 Limited Brands Inc. 2,393,382 78,694 VF Corp. 783,254 77,174 JC Penney Co. Inc. 2,141,863 76,914 Ross Stores Inc. 1,078,424 76,697 Genuine Parts Co. 1,426,614 76,524 * O'Reilly Automotive Inc. 1,278,222 73,447 Polo Ralph Lauren Corp. Class A 592,398 73,250 Cablevision Systems Corp. Class A 2,106,230 72,897 Tiffany & Co. 1,144,818 70,338 Nordstrom Inc. 1,520,318 68,232 * AutoZone Inc. 241,931 66,183 * CarMax Inc. 2,042,869 65,576 Darden Restaurants Inc. 1,250,779 61,451 Whirlpool Corp. 688,820 58,798 Family Dollar Stores Inc. 1,144,664 58,744 Hasbro Inc. 1,241,171 58,136 Interpublic Group of Cos. Inc. 4,430,597 55,693 Newell Rubbermaid Inc. 2,631,921 50,349 Wyndham Worldwide Corp. 1,569,170 49,915 * Apollo Group Inc. Class A 1,114,872 46,501 Abercrombie & Fitch Co. 790,146 46,382 H&R Block Inc. 2,764,519 46,278 International Game Technology 2,706,216 43,922 Scripps Networks Interactive Inc. Class A 820,522 41,100 Expedia Inc. 1,811,831 41,056 * Urban Outfitters Inc. 1,158,781 34,566 Gannett Co. Inc. 2,170,780 33,061 * Goodyear Tire & Rubber Co. 2,200,608 32,965 *,^ Sears Holdings Corp. 394,423 32,599 Leggett & Platt Inc. 1,322,698 32,406 * GameStop Corp. Class A 1,366,778 30,780 DeVry Inc. 558,030 30,731 Comcast Corp. Class A Special Shares 1,304,720 30,296 DR Horton Inc. 2,545,086 29,650 * Big Lots Inc. 682,567 29,644 Harman International Industries Inc. 630,994 29,543 Lennar Corp. Class A 1,455,368 26,371 * Pulte Group Inc. 3,036,626 22,471 ^ Washington Post Co. Class B 47,980 20,994 *,^ AutoNation Inc. 580,570 20,535 RadioShack Corp. 955,639 14,344 Consumer Staples (10.2%) Procter & Gamble Co. 25,348,107 1,561,443 Coca-Cola Co. 20,764,437 1,377,720 Philip Morris International Inc. 16,264,677 1,067,451 PepsiCo Inc. 14,358,333 924,820 Wal-Mart Stores Inc. 17,730,471 922,871 Kraft Foods Inc. 15,828,154 496,371 Altria Group Inc. 18,932,969 492,825 CVS Caremark Corp. 12,382,184 424,957 Colgate-Palmolive Co. 4,469,537 360,960 Walgreen Co. 8,347,963 335,087 Costco Wholesale Corp. 3,950,594 289,658 Kimberly-Clark Corp. 3,659,584 238,861 General Mills Inc. 5,754,085 210,312 Archer-Daniels-Midland Co. 5,767,512 207,688 Sysco Corp. 5,273,360 146,072 HJ Heinz Co. 2,912,340 142,180 Kroger Co. 5,755,119 137,950 Lorillard Inc. 1,317,145 125,142 Kellogg Co. 2,279,744 123,061 Reynolds American Inc. 3,060,267 108,731 Mead Johnson Nutrition Co. 1,851,416 107,253 Avon Products Inc. 3,889,264 105,166 Estee Lauder Cos. Inc. Class A 1,036,194 99,848 Sara Lee Corp. 5,632,739 99,530 ConAgra Foods Inc. 3,942,972 93,646 Whole Foods Market Inc. 1,335,032 87,979 Clorox Co. 1,245,194 87,251 Coca-Cola Enterprises Inc. 2,987,694 81,564 Safeway Inc. 3,334,623 78,497 JM Smucker Co. 1,078,211 76,973 Hershey Co. 1,398,138 75,989 Dr Pepper Snapple Group Inc. 2,028,411 75,376 Molson Coors Brewing Co. Class B 1,438,458 67,449 Brown-Forman Corp. Class B 933,555 63,762 McCormick & Co. Inc. 1,204,292 57,601 Campbell Soup Co. 1,653,502 54,747 Tyson Foods Inc. Class A 2,701,024 51,833 Hormel Foods Corp. 1,251,842 34,851 * Constellation Brands Inc. Class A 1,593,418 32,315 SUPERVALU Inc. 1,918,730 17,134 * Dean Foods Co. 1,658,601 16,586 Energy (13.3%) Exxon Mobil Corp. 44,877,433 3,775,538 Chevron Corp. 18,168,179 1,951,808 Schlumberger Ltd. 12,317,475 1,148,728 ConocoPhillips 12,938,804 1,033,293 Occidental Petroleum Corp. 7,356,463 768,677 Apache Corp. 3,463,958 453,501 Halliburton Co. 8,266,018 411,978 Anadarko Petroleum Corp. 4,491,203 367,919 Devon Energy Corp. 3,864,351 354,632 Marathon Oil Corp. 6,428,156 342,685 National Oilwell Varco Inc. 3,810,660 302,071 Baker Hughes Inc. 3,930,054 288,584 EOG Resources Inc. 2,424,309 287,305 Hess Corp. 2,719,831 231,757 Chesapeake Energy Corp. 5,951,528 199,495 Peabody Energy Corp. 2,448,499 176,194 Williams Cos. Inc. 5,305,060 165,412 Spectra Energy Corp. 5,869,831 159,542 Noble Energy Inc. 1,590,414 153,714 Valero Energy Corp. 5,149,077 153,546 * Southwestern Energy Co. 3,147,027 135,228 Murphy Oil Corp. 1,745,209 128,133 * Cameron International Corp. 2,214,942 126,473 El Paso Corp. 6,377,659 114,798 Consol Energy Inc. 2,047,253 109,794 Pioneer Natural Resources Co. 1,053,781 107,401 Noble Corp. 2,282,994 104,150 * FMC Technologies Inc. 1,087,136 102,713 * Newfield Exploration Co. 1,215,600 92,398 * Denbury Resources Inc. 3,628,900 88,545 Range Resources Corp. 1,452,278 84,900 * Nabors Industries Ltd. 2,589,340 78,664 EQT Corp. 1,351,019 67,416 Helmerich & Payne Inc. 963,128 66,157 QEP Resources Inc. 1,596,819 64,735 Massey Energy Co. 937,003 64,054 * Rowan Cos. Inc. 1,144,170 50,549 Cabot Oil & Gas Corp. 944,467 50,028 Sunoco Inc. 1,092,479 49,806 Diamond Offshore Drilling Inc. 629,616 48,921 * Tesoro Corp. 1,292,749 34,684 Financials (15.8%) JPMorgan Chase & Co. 36,052,263 1,662,009 Wells Fargo & Co. 47,678,164 1,511,398 Bank of America Corp. 91,600,185 1,221,030 * Berkshire Hathaway Inc. Class B 14,137,161 1,182,291 * Citigroup Inc. 262,967,867 1,162,318 Goldman Sachs Group Inc. 4,710,662 746,499 US Bancorp 17,394,012 459,724 American Express Co. 9,467,363 427,925 MetLife Inc. 9,549,331 427,142 Morgan Stanley 13,988,220 382,158 Bank of New York Mellon Corp. 11,238,749 335,701 PNC Financial Services Group Inc. 4,755,898 299,574 Simon Property Group Inc. 2,687,568 288,000 Prudential Financial Inc. 4,398,275 270,846 Travelers Cos. Inc. 3,901,010 232,032 Aflac Inc. 4,255,316 224,596 Capital One Financial Corp. 4,138,928 215,059 State Street Corp. 4,544,780 204,242 ACE Ltd. 3,036,574 196,466 CME Group Inc. 606,479 182,884 BB&T Corp. 6,286,061 172,552 Franklin Resources Inc. 1,312,109 164,119 Chubb Corp. 2,671,651 163,799 Charles Schwab Corp. 9,038,478 162,964 AON Corp. 3,014,291 159,637 T Rowe Price Group Inc. 2,343,790 155,675 Allstate Corp. 4,794,297 152,363 Equity Residential 2,660,438 150,075 Marsh & McLennan Cos. Inc. 4,923,833 146,779 Public Storage 1,264,732 140,271 SunTrust Banks Inc. 4,848,294 139,825 HCP Inc. 3,630,539 137,743 Ameriprise Financial Inc. 2,230,809 136,258 Vornado Realty Trust 1,479,217 129,431 * Berkshire Hathaway Inc. Class A 1,019 127,681 Progressive Corp. 5,973,056 126,211 Loews Corp. 2,845,276 122,603 Boston Properties Inc. 1,290,612 122,415 Weyerhaeuser Co. 4,861,316 119,588 Discover Financial Services 4,934,252 119,014 Fifth Third Bancorp 8,305,321 115,278 Northern Trust Corp. 2,190,803 111,183 Host Hotels & Resorts Inc. 6,157,461 108,433 Hartford Financial Services Group Inc. 4,024,600 108,382 Invesco Ltd. 4,166,231 106,489 M&T Bank Corp. 1,087,986 96,254 AvalonBay Communities Inc. 778,984 93,540 Principal Financial Group Inc. 2,903,136 93,220 Lincoln National Corp. 2,857,683 85,845 Health Care REIT Inc. 1,593,791 83,578 NYSE Euronext 2,363,572 83,127 Regions Financial Corp. 11,381,634 82,631 ProLogis 5,161,976 82,488 * IntercontinentalExchange Inc. 664,001 82,031 Ventas Inc. 1,474,269 80,053 KeyCorp 8,613,333 76,486 Unum Group 2,804,627 73,621 * SLM Corp. 4,772,161 73,014 * CB Richard Ellis Group Inc. Class A 2,637,593 70,424 XL Group plc Class A 2,816,677 69,290 Kimco Realty Corp. 3,680,940 67,508 Leucadia National Corp. 1,792,467 67,289 Plum Creek Timber Co. Inc. 1,465,883 63,927 Moody's Corp. 1,807,439 61,290 * Genworth Financial Inc. Class A 4,436,868 59,720 Comerica Inc. 1,600,978 58,788 Huntington Bancshares Inc. 7,819,042 51,918 Legg Mason Inc. 1,378,706 49,758 Cincinnati Financial Corp. 1,476,249 48,421 Torchmark Corp. 705,708 46,915 Hudson City Bancorp Inc. 4,770,353 46,177 ^ American International Group Inc. 1,300,964 45,716 People's United Financial Inc. 3,278,495 41,243 Marshall & Ilsley Corp. 4,801,209 38,362 Zions Bancorporation 1,657,584 38,224 * NASDAQ OMX Group Inc. 1,356,376 35,049 Assurant Inc. 902,759 34,765 * E*Trade Financial Corp. 2,003,859 31,320 Apartment Investment & Management Co. 1,069,917 27,251 First Horizon National Corp. 2,385,260 26,739 ^ Federated Investors Inc. Class B 838,698 22,435 Janus Capital Group Inc. 1,685,373 21,017 BlackRock Inc. 50,873 10,226 Health Care (11.0%) Pfizer Inc. 72,359,805 1,469,628 Johnson & Johnson 24,754,676 1,466,715 Merck & Co. Inc. 27,902,886 921,074 Abbott Laboratories 14,006,035 686,996 * Amgen Inc. 8,438,857 451,057 UnitedHealth Group Inc. 9,898,196 447,398 Bristol-Myers Squibb Co. 15,407,245 407,213 Medtronic Inc. 9,678,034 380,831 Eli Lilly & Co. 9,219,761 324,259 * Gilead Sciences Inc. 7,197,222 305,450 Baxter International Inc. 5,243,827 281,961 * Express Scripts Inc. 4,780,937 265,868 * Celgene Corp. 4,207,311 242,047 WellPoint Inc. 3,398,294 237,167 * Covidien plc 4,469,292 232,135 * Medco Health Solutions Inc. 3,660,223 205,558 Allergan Inc. 2,766,342 196,466 * Thermo Fisher Scientific Inc. 3,534,898 196,364 Stryker Corp. 3,044,956 185,133 McKesson Corp. 2,300,986 181,893 * Genzyme Corp. 2,363,631 179,990 * Biogen Idec Inc. 2,180,145 160,001 Becton Dickinson and Co. 2,000,997 159,319 St. Jude Medical Inc. 2,945,874 151,006 * Agilent Technologies Inc. 3,123,226 139,858 Aetna Inc. 3,479,590 130,241 Cardinal Health Inc. 3,165,070 130,179 * Intuitive Surgical Inc. 351,729 117,288 CIGNA Corp. 2,454,442 108,683 * Humana Inc. 1,525,152 106,669 * Zimmer Holdings Inc. 1,738,583 105,236 * Boston Scientific Corp. 13,785,687 99,119 AmerisourceBergen Corp. Class A 2,480,391 98,124 * Edwards Lifesciences Corp. 1,039,055 90,398 * Mylan Inc. 3,955,014 89,660 * Life Technologies Corp. 1,628,866 85,385 * Forest Laboratories Inc. 2,588,901 83,622 * Laboratory Corp. of America Holdings 905,616 83,434 * Hospira Inc. 1,507,953 83,239 Quest Diagnostics Inc. 1,409,670 81,366 CR Bard Inc. 769,472 76,416 * DaVita Inc. 869,381 74,341 * Varian Medical Systems Inc. 1,086,324 73,479 * Cerner Corp. 649,444 72,218 * Waters Corp. 826,371 71,812 * Watson Pharmaceuticals Inc. 1,139,660 63,832 * CareFusion Corp. 2,020,440 56,976 * Cephalon Inc. 685,942 51,981 DENTSPLY International Inc. 1,287,472 47,624 * Coventry Health Care Inc. 1,356,566 43,261 * Tenet Healthcare Corp. 4,401,091 32,788 Patterson Cos. Inc. 867,078 27,911 PerkinElmer Inc. 1,026,792 26,974 Industrials (11.2%) General Electric Co. 96,101,592 1,926,837 United Technologies Corp. 8,330,328 705,162 United Parcel Service Inc. Class B 8,933,659 663,950 Caterpillar Inc. 5,781,529 643,773 3M Co. 6,442,006 602,328 Boeing Co. 6,663,643 492,643 Union Pacific Corp. 4,443,590 436,938 Honeywell International Inc. 7,096,466 423,730 Emerson Electric Co. 6,824,855 398,776 Deere & Co. 3,810,470 369,196 FedEx Corp. 2,850,947 266,706 CSX Corp. 3,351,889 263,459 General Dynamics Corp. 3,372,934 258,232 Danaher Corp. 4,891,760 253,882 Illinois Tool Works Inc. 4,510,667 242,313 Norfolk Southern Corp. 3,222,709 223,237 Lockheed Martin Corp. 2,596,255 208,739 Cummins Inc. 1,790,442 196,268 Tyco International Ltd. 4,287,412 191,947 Precision Castparts Corp. 1,298,173 191,065 PACCAR Inc. 3,306,115 173,075 Eaton Corp. 3,080,525 170,784 Northrop Grumman Corp. 2,636,331 165,290 Raytheon Co. 3,194,550 162,507 Waste Management Inc. 4,303,023 160,675 Ingersoll-Rand plc 2,982,570 144,088 Parker Hannifin Corp. 1,464,935 138,700 Rockwell Automation Inc. 1,288,135 121,922 Fluor Corp. 1,597,729 117,689 CH Robinson Worldwide Inc. 1,502,651 111,392 Dover Corp. 1,688,145 110,979 ITT Corp. 1,662,313 99,822 Goodrich Corp. 1,136,580 97,212 Expeditors International of Washington Inc. 1,920,194 96,279 Joy Global Inc. 948,203 93,692 Rockwell Collins Inc. 1,403,333 90,978 Fastenal Co. 1,334,061 86,487 Southwest Airlines Co. 6,764,882 85,441 Republic Services Inc. Class A 2,780,315 83,521 L-3 Communications Holdings Inc. 1,024,212 80,206 Roper Industries Inc. 863,444 74,653 WW Grainger Inc. 528,340 72,742 * Stericycle Inc. 773,205 68,560 Textron Inc. 2,499,975 68,474 Flowserve Corp. 504,630 64,996 Pall Corp. 1,045,868 60,252 * Jacobs Engineering Group Inc. 1,144,668 58,870 Iron Mountain Inc. 1,813,199 56,626 Pitney Bowes Inc. 1,845,682 47,416 Masco Corp. 3,237,881 45,071 * Quanta Services Inc. 1,948,051 43,695 Equifax Inc. 1,111,535 43,183 Avery Dennison Corp. 967,876 40,612 Robert Half International Inc. 1,324,982 40,544 Dun & Bradstreet Corp. 450,369 36,138 RR Donnelley & Sons Co. 1,870,501 35,390 Cintas Corp. 1,143,412 34,611 Snap-On Inc. 527,883 31,705 Ryder System Inc. 463,923 23,475 * Raytheon Co. Warrants Exp. 06/16/2011 60,569 811 * Huntington Ingalls Industries Inc. 7  Information Technology (18.1%) * Apple Inc. 8,337,951 2,905,359 International Business Machines Corp. 11,037,211 1,799,838 Microsoft Corp. 66,919,459 1,697,077 * Google Inc. Class A 2,269,710 1,330,527 Oracle Corp. 35,209,225 1,174,932 Intel Corp. 49,668,337 1,001,810 Cisco Systems Inc. 50,030,194 858,018 QUALCOMM Inc. 14,876,446 815,676 Hewlett-Packard Co. 19,680,368 806,305 * EMC Corp. 18,721,259 497,049 Texas Instruments Inc. 10,607,214 366,585 Visa Inc. Class A 4,385,902 322,890 * eBay Inc. 10,340,377 320,965 Corning Inc. 14,169,818 292,323 Automatic Data Processing Inc. 4,492,495 230,510 * Cognizant Technology Solutions Corp. Class A 2,753,108 224,103 * Dell Inc. 15,198,124 220,525 Mastercard Inc. Class A 874,592 220,152 * Juniper Networks Inc. 4,841,010 203,710 * Yahoo! Inc. 11,850,121 197,304 Applied Materials Inc. 11,940,450 186,510 Broadcom Corp. Class A 4,303,812 169,484 * NetApp Inc. 3,329,148 160,398 * Adobe Systems Inc. 4,580,143 151,878 * Salesforce.com Inc. 1,070,205 142,958 * Motorola Solutions Inc. 3,047,073 136,174 Xerox Corp. 12,664,454 134,876 * Intuit Inc. 2,464,429 130,861 * Symantec Corp. 6,907,051 128,057 Altera Corp. 2,895,449 127,458 * Citrix Systems Inc. 1,697,819 124,722 Western Union Co. 5,853,070 121,568 Analog Devices Inc. 2,711,280 106,770 * SanDisk Corp. 2,141,990 98,724 * NVIDIA Corp. 5,257,715 97,057 * Autodesk Inc. 2,071,392 91,369 Paychex Inc. 2,912,975 91,351 * Micron Technology Inc. 7,761,264 88,944 Amphenol Corp. Class A 1,591,995 86,589 CA Inc. 3,461,644 83,703 * Fiserv Inc. 1,321,872 82,908 * BMC Software Inc. 1,616,322 80,396 * Red Hat Inc. 1,746,101 79,256 *,^ First Solar Inc. 489,680 78,760 Fidelity National Information Services Inc. 2,409,220 78,757 * Western Digital Corp. 2,098,137 78,240 Xilinx Inc. 2,362,315 77,484 * Teradata Corp. 1,522,030 77,167 * F5 Networks Inc. 730,671 74,945 KLA-Tencor Corp. 1,514,516 71,743 Linear Technology Corp. 2,054,638 69,097 Computer Sciences Corp. 1,404,616 68,447 * Motorola Mobility Holdings Inc. 2,665,015 65,026 Microchip Technology Inc. 1,706,509 64,864 * Akamai Technologies Inc. 1,695,058 64,412 * Electronic Arts Inc. 3,027,853 59,134 Harris Corp. 1,157,637 57,419 VeriSign Inc. 1,571,003 56,886 FLIR Systems Inc. 1,444,645 49,999 * SAIC Inc. 2,660,348 45,013 * Advanced Micro Devices Inc. 5,213,074 44,832 * JDS Uniphase Corp. 2,030,847 42,323 * LSI Corp. 5,576,148 37,918 Jabil Circuit Inc. 1,772,121 36,204 National Semiconductor Corp. 2,183,998 31,319 Molex Inc. 1,245,574 31,289 * Novellus Systems Inc. 815,772 30,290 * Teradyne Inc. 1,678,672 29,897 * MEMC Electronic Materials Inc. 2,085,890 27,033 Total System Services Inc. 1,469,681 26,484 * Lexmark International Inc. Class A 709,735 26,289 * Compuware Corp. 1,977,646 22,842 * Novell Inc. 3,174,374 18,824 * Monster Worldwide Inc. 1,174,271 18,671 Tellabs Inc. 3,284,181 17,209 Molex Inc. Class A 4,051 84 Materials (3.7%) Freeport-McMoRan Copper & Gold Inc. 8,565,983 475,840 EI du Pont de Nemours & Co. 8,340,980 458,504 Dow Chemical Co. 10,569,919 399,014 Monsanto Co. 4,857,180 350,980 Praxair Inc. 2,744,976 278,890 Newmont Mining Corp. 4,464,060 243,648 Air Products & Chemicals Inc. 1,944,925 175,393 Alcoa Inc. 9,617,140 169,743 PPG Industries Inc. 1,453,266 138,365 Nucor Corp. 2,858,804 131,562 Cliffs Natural Resources Inc. 1,225,817 120,473 International Paper Co. 3,979,388 120,098 Ecolab Inc. 2,105,420 107,419 CF Industries Holdings Inc. 645,104 88,244 Sigma-Aldrich Corp. 1,104,426 70,286 United States Steel Corp. 1,300,858 70,168 Sherwin-Williams Co. 806,096 67,704 Eastman Chemical Co. 640,655 63,630 Allegheny Technologies Inc. 893,977 60,540 FMC Corp. 647,365 54,981 Ball Corp. 1,532,304 54,933 Vulcan Materials Co. 1,168,868 53,300 MeadWestvaco Corp. 1,524,921 46,251 International Flavors & Fragrances Inc. 726,900 45,286 Airgas Inc. 678,785 45,085 * Owens-Illinois Inc. 1,482,772 44,765 Sealed Air Corp. 1,443,485 38,483 Bemis Co. Inc. 969,456 31,808 AK Steel Holding Corp. 994,056 15,686 * Titanium Metals Corp. 814,327 15,130 Telecommunication Services (3.0%) AT&T Inc. 53,500,753 1,637,123 Verizon Communications Inc. 25,595,038 986,433 * American Tower Corp. Class A 3,598,306 186,464 * Sprint Nextel Corp. 27,061,329 125,565 CenturyLink Inc. 2,761,367 114,735 Qwest Communications International Inc. 15,769,915 107,708 Frontier Communications Corp. 9,000,406 73,983 Windstream Corp. 4,567,408 58,782 * MetroPCS Communications Inc. 2,390,128 38,816 Utilities (3.2%) Southern Co. 7,652,838 291,650 Exelon Corp. 5,989,870 247,022 Dominion Resources Inc. 5,256,618 234,971 Duke Energy Corp. 12,028,754 218,322 NextEra Energy Inc. 3,809,596 209,985 PG&E Corp. 3,586,038 158,431 American Electric Power Co. Inc. 4,351,192 152,901 Public Service Enterprise Group Inc. 4,579,492 144,300 FirstEnergy Corp. 3,784,590 140,370 Consolidated Edison Inc. 2,642,174 134,011 Progress Energy Inc. 2,656,363 122,565 Sempra Energy 2,176,384 116,437 PPL Corp. 4,383,521 110,903 Entergy Corp. 1,620,174 108,892 Edison International 2,948,350 107,880 Xcel Energy Inc. 4,368,043 104,353 * AES Corp. 5,996,769 77,958 DTE Energy Co. 1,534,631 75,135 CenterPoint Energy Inc. 3,847,828 67,568 Oneok Inc. 969,306 64,827 Wisconsin Energy Corp. 2,117,031 64,569 Ameren Corp. 2,178,597 61,153 Constellation Energy Group Inc. 1,810,031 56,346 Northeast Utilities 1,598,574 55,311 NiSource Inc. 2,529,579 48,517 * NRG Energy Inc. 2,241,902 48,291 CMS Energy Corp. 2,283,599 44,850 Pinnacle West Capital Corp. 985,197 42,157 SCANA Corp. 1,030,815 40,583 Pepco Holdings Inc. 2,038,523 38,018 TECO Energy Inc. 1,941,336 36,419 Integrys Energy Group Inc. 706,605 35,691 Nicor Inc. 411,678 22,107 Total Common Stocks (Cost $76,048,493) Market Value Coupon Shares ($000) Temporary Cash Investments (0.3%) 1 Money Market Fund (0.3%) 2,3 Vanguard Market Liquidity Fund 0.208% 306,638,000 306,638 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.190% 4/25/11 3,000 3,000 4,5 Fannie Mae Discount Notes 0.180% 6/20/11 4,000 3,999 4,5 Fannie Mae Discount Notes 0.240% 6/22/11 5,000 4,998 4,5 Federal Home Loan Bank Discount Notes 0.170% 5/13/11 5,000 4,999 4,5 Freddie Mac Discount Notes 0.220% 6/6/11 6,000 5,998 4,5 Freddie Mac Discount Notes 0.200% 6/13/11 2,000 1,999 4,5 Freddie Mac Discount Notes 0.230% 6/20/11 8,000 7,997 Total Temporary Cash Investments (Cost $339,626) Total Investments (100.2%) (Cost $76,388,119) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $160,117,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $163,606,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $30,490,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2011, based on the inputs used to value them: 500 Index Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 109,314,744   Temporary Cash Investments 306,638 32,990  Futures ContractsAssets 1 88   Futures ContractsLiabilities 1 (386)   Total 109,621,084 32,990  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short ) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2011 312 103,038 3,564 E-mini S&P 500 Index June 2011 400 26,420 (58) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2011, the cost of investment securities for tax purposes was $76,388,119,000. Net unrealized appreciation of investment securities for tax purposes was $33,266,253,000, consisting of unrealized gains of $41,800,843,000 on securities that had risen in value since their purchase and $8,534,590,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Extended Market Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (13.5%) * Las Vegas Sands Corp. 2,238,359 94,504 * BorgWarner Inc. 760,456 60,601 * Chipotle Mexican Grill Inc. Class A 211,653 57,648 * Liberty Global Inc. 1,270,990 50,827 * Dollar Tree Inc. 852,141 47,311 * Sirius XM Radio Inc. 26,869,140 44,603 * Royal Caribbean Cruises Ltd. 928,070 38,292 Advance Auto Parts Inc. 544,299 35,717 Lear Corp. 716,416 35,011 * DISH Network Corp. Class A 1,364,448 33,238 PetSmart Inc. 804,796 32,956 * Fossil Inc. 344,643 32,276 * TRW Automotive Holdings Corp. 583,841 32,158 * NVR Inc. 40,008 30,246 Tractor Supply Co. 499,081 29,875 Phillips-Van Heusen Corp. 456,677 29,698 Gentex Corp. 967,906 29,279 Williams-Sonoma Inc. 713,989 28,917 * Panera Bread Co. Class A 214,010 27,179 * Signet Jewelers Ltd. 586,389 26,986 Tupperware Brands Corp. 432,338 25,815 * MGM Resorts International 1,896,013 24,933 * Dick's Sporting Goods Inc. 606,732 24,257 Sotheby's 459,269 24,158 * LKQ Corp. 993,244 23,937 * Tempur-Pedic International Inc. 468,514 23,735 * Mohawk Industries Inc. 385,160 23,553 * Deckers Outdoor Corp. 263,856 22,731 Jarden Corp. 628,747 22,365 * Visteon Corp. 342,038 21,374 American Eagle Outfitters Inc. 1,339,606 21,286 Foot Locker Inc. 1,065,488 21,011 Polaris Industries Inc. 232,467 20,229 * Hyatt Hotels Corp. Class A 464,550 19,994 * Toll Brothers Inc. 989,057 19,554 Chico's FAS Inc. 1,216,709 18,129 Service Corp. International 1,632,217 18,052 * Hanesbrands Inc. 656,355 17,748 * Warnaco Group Inc. 304,672 17,424 * Tenneco Inc. 409,448 17,381 * Dana Holding Corp. 983,914 17,110 Guess? Inc. 434,786 17,109 * Penn National Gaming Inc. 454,835 16,856 * Under Armour Inc. Class A 241,080 16,406 John Wiley & Sons Inc. Class A 318,681 16,202 Weight Watchers International Inc. 227,048 15,916 *,^ Liberty Global Inc. Class A 379,737 15,725 Brunswick Corp. 607,389 15,446 * Ascena Retail Group Inc. 474,242 15,370 Brinker International Inc. 607,127 15,360 Rent-A-Center Inc. 439,217 15,333 * Dollar General Corp. 467,499 14,656 * Aeropostale Inc. 597,878 14,540 * Lamar Advertising Co. Class A 392,410 14,496 * WMS Industries Inc. 395,732 13,989 * Bally Technologies Inc. 367,369 13,905 Six Flags Entertainment Corp. 190,774 13,736 * DreamWorks Animation SKG Inc. Class A 490,333 13,695 Aaron's Inc. 499,795 12,675 Wolverine World Wide Inc. 336,883 12,559 * Saks Inc. 1,101,479 12,458 Dillard's Inc. Class A 306,588 12,300 * Cheesecake Factory Inc. 408,354 12,287 ^ Strayer Education Inc. 92,866 12,118 * Vail Resorts Inc. 246,614 12,025 * ITT Educational Services Inc. 159,154 11,483 * Gaylord Entertainment Co. 327,912 11,372 * Carter's Inc. 393,774 11,274 * Madison Square Garden Inc. Class A 415,566 11,216 * Ulta Salon Cosmetics & Fragrance Inc. 230,899 11,113 Wendy's/Arby's Group Inc. Class A 2,203,778 11,085 * Timberland Co. Class A 266,035 10,985 Cooper Tire & Rubber Co. 421,102 10,843 * ANN Inc. 370,645 10,789 * CROCS Inc. 603,725 10,770 * Life Time Fitness Inc. 286,819 10,701 * Iconix Brand Group Inc. 496,751 10,670 * Live Nation Entertainment Inc. 1,051,778 10,518 * Shutterfly Inc. 191,867 10,046 * Valassis Communications Inc. 342,031 9,967 *,^ Coinstar Inc. 217,006 9,965 Men's Wearhouse Inc. 360,935 9,767 Thor Industries Inc. 290,627 9,698 * Career Education Corp. 426,781 9,696 * JOS A Bank Clothiers Inc. 189,421 9,638 * Collective Brands Inc. 440,725 9,511 * Sally Beauty Holdings Inc. 663,879 9,301 Hillenbrand Inc. 426,832 9,177 Morningstar Inc. 156,616 9,143 * Childrens Place Retail Stores Inc. 177,971 8,868 * Office Depot Inc. 1,896,880 8,783 * HSN Inc. 265,035 8,489 Meredith Corp. 249,759 8,472 * Jack in the Box Inc. 364,893 8,276 Jones Group Inc. 600,178 8,252 Pool Corp. 340,735 8,215 * Pier 1 Imports Inc. 803,446 8,155 * Orient-Express Hotels Ltd. Class A 646,968 8,003 Cracker Barrel Old Country Store Inc. 160,071 7,866 Matthews International Corp. Class A 202,301 7,799 * New York Times Co. Class A 811,225 7,682 Choice Hotels International Inc. 196,159 7,621 * OfficeMax Inc. 582,628 7,539 * Steven Madden Ltd. 158,426 7,435 Arbitron Inc. 184,673 7,392 Regal Entertainment Group Class A 539,820 7,288 PF Chang's China Bistro Inc. 157,460 7,273 Finish Line Inc. Class A 365,850 7,262 Buckle Inc. 178,915 7,228 * K12 Inc. 212,543 7,163 Regis Corp. 395,089 7,009 National CineMedia Inc. 374,407 6,990 Group 1 Automotive Inc. 162,697 6,963 * Cabela's Inc. 275,817 6,898 * Hibbett Sports Inc. 191,511 6,858 Monro Muffler Brake Inc. 207,232 6,835 Bob Evans Farms Inc. 208,349 6,792 Texas Roadhouse Inc. Class A 399,769 6,792 * Buffalo Wild Wings Inc. 124,753 6,790 * Genesco Inc. 164,987 6,632 MDC Holdings Inc. 258,621 6,556 * Domino's Pizza Inc. 353,973 6,524 American Greetings Corp. Class A 274,844 6,486 * 99 Cents Only Stores 321,315 6,298 * Penske Automotive Group Inc. 309,649 6,199 * Helen of Troy Ltd. 210,152 6,178 KB Home 494,921 6,157 * BJ's Restaurants Inc. 155,640 6,121 International Speedway Corp. Class A 200,944 5,988 * Eastman Kodak Co. 1,843,657 5,955 * Exide Technologies 529,043 5,915 * DineEquity Inc. 106,911 5,878 * Vitamin Shoppe Inc. 172,935 5,850 * Ruby Tuesday Inc. 444,396 5,826 * Pinnacle Entertainment Inc. 421,883 5,746 Cinemark Holdings Inc. 295,358 5,715 * Capella Education Co. 113,326 5,643 * Belo Corp. Class A 617,884 5,444 CEC Entertainment Inc. 144,189 5,440 *,^ Blue Nile Inc. 99,117 5,351 * Meritage Homes Corp. 220,406 5,318 *,^ Education Management Corp. 252,027 5,277 * American Axle & Manufacturing Holdings Inc. 410,725 5,171 * American Public Education Inc. 127,183 5,145 * Modine Manufacturing Co. 318,347 5,138 Cato Corp. Class A 202,044 4,950 Stage Stores Inc. 254,515 4,892 * iRobot Corp. 147,593 4,854 Ryland Group Inc. 302,452 4,809 * Skechers U.S.A. Inc. Class A 233,801 4,802 * Ascent Media Corp. Class A 98,136 4,794 * Steiner Leisure Ltd. 101,768 4,708 Columbia Sportswear Co. 79,060 4,698 * Select Comfort Corp. 380,220 4,585 * Maidenform Brands Inc. 160,414 4,583 PEP Boys-Manny Moe & Jack 360,379 4,580 * Interval Leisure Group Inc. 278,401 4,552 * Papa John's International Inc. 139,794 4,427 * Pre-Paid Legal Services Inc. 66,994 4,422 Scholastic Corp. 163,029 4,408 Ethan Allen Interiors Inc. 197,099 4,316 * Peet's Coffee & Tea Inc. 88,540 4,258 * Federal-Mogul Corp. 170,255 4,239 Superior Industries International Inc. 164,669 4,222 Stewart Enterprises Inc. Class A 550,683 4,207 * Biglari Holdings Inc. 9,863 4,177 * Asbury Automotive Group Inc. 224,593 4,153 Sinclair Broadcast Group Inc. Class A 330,593 4,146 *,^ DSW Inc. Class A 102,692 4,104 * True Religion Apparel Inc. 174,517 4,096 * RC2 Corp. 145,083 4,077 *,^ Lumber Liquidators Holdings Inc. 160,116 4,001 Fred's Inc. Class A 296,609 3,951 * Shuffle Master Inc. 368,633 3,937 * Quiksilver Inc. 887,411 3,922 * Clear Channel Outdoor Holdings Inc. Class A 266,182 3,873 * G-III Apparel Group Ltd. 102,059 3,835 * Sonic Corp. 422,019 3,819 * Scientific Games Corp. Class A 434,407 3,797 * Krispy Kreme Doughnuts Inc. 537,911 3,787 * Zumiez Inc. 142,535 3,767 * Dorman Products Inc. 88,356 3,719 Sonic Automotive Inc. Class A 263,100 3,686 Brown Shoe Co. Inc. 301,068 3,679 *,^ Boyd Gaming Corp. 384,776 3,605 Sturm Ruger & Co. Inc. 156,164 3,587 * Jakks Pacific Inc. 185,141 3,582 Churchill Downs Inc. 86,131 3,574 Harte-Hanks Inc. 295,881 3,521 * Liz Claiborne Inc. 649,072 3,499 * Denny's Corp. 855,694 3,474 Ameristar Casinos Inc. 190,278 3,377 * Charming Shoppes Inc. 783,376 3,337 * La-Z-Boy Inc. 344,886 3,294 Oxford Industries Inc. 94,106 3,217 * Fuel Systems Solutions Inc. 104,596 3,157 * Universal Electronics Inc. 103,412 3,057 * Talbots Inc. 491,747 2,970 * Grand Canyon Education Inc. 203,199 2,946 * Retail Ventures Inc. 170,022 2,933 Drew Industries Inc. 130,980 2,925 * Red Robin Gourmet Burgers Inc. 108,561 2,920 Callaway Golf Co. 427,815 2,918 *,^ Tesla Motors Inc. 104,649 2,899 * Amerigon Inc. 186,508 2,848 * Standard Pacific Corp. 737,394 2,750 * Wet Seal Inc. Class A 642,139 2,748 Universal Technical Institute Inc. 141,141 2,745 * California Pizza Kitchen Inc. 162,018 2,735 * Warner Music Group Corp. 403,298 2,730 * Winnebago Industries Inc. 194,843 2,605 Nutrisystem Inc. 178,366 2,585 *,^ Corinthian Colleges Inc. 578,904 2,559 World Wrestling Entertainment Inc. Class A 201,718 2,536 Destination Maternity Corp. 109,050 2,516 *,^ Bridgepoint Education Inc. 144,484 2,471 * AFC Enterprises Inc. 162,798 2,463 * Citi Trends Inc. 110,103 2,454 Barnes & Noble Inc. 265,941 2,444 * Rentrak Corp. 90,153 2,427 PetMed Express Inc. 151,777 2,407 *,^ Rue21 Inc. 81,152 2,337 * Vera Bradley Inc. 55,355 2,337 * EW Scripps Co. Class A 233,491 2,312 Volcom Inc. 120,529 2,233 * Core-Mark Holding Co. Inc. 67,400 2,228 * Knology Inc. 168,732 2,178 * Beazer Homes USA Inc. 457,672 2,092 Express Inc. 106,327 2,078 * K-Swiss Inc. Class A 183,890 2,072 Stein Mart Inc. 204,715 2,070 * Drugstore.Com Inc. 523,292 2,015 * Unifi Inc. 116,527 1,981 Ambassadors Group Inc. 178,323 1,953 * Movado Group Inc. 132,235 1,941 * Morgans Hotel Group Co. 197,423 1,935 Speedway Motorsports Inc. 118,941 1,901 * Kirkland's Inc. 122,158 1,886 Big 5 Sporting Goods Corp. 157,924 1,882 Haverty Furniture Cos. Inc. 140,784 1,867 Christopher & Banks Corp. 285,726 1,852 * Overstock.com Inc. 117,549 1,848 Lithia Motors Inc. Class A 126,411 1,843 HOT Topic Inc. 318,496 1,815 * M/I Homes Inc. 118,474 1,776 Lincoln Educational Services Corp. 110,896 1,762 *,^ hhgregg Inc. 129,518 1,734 * Stoneridge Inc. 118,104 1,727 * Cavco Industries Inc. 38,080 1,720 Blyth Inc. 51,858 1,685 * Dex One Corp. 342,651 1,658 Spartan Motors Inc. 237,163 1,627 * Libbey Inc. 98,563 1,626 * Steinway Musical Instruments Inc. 72,510 1,610 * Perry Ellis International Inc. 58,451 1,609 * Journal Communications Inc. Class A 266,642 1,600 * Pacific Sunwear of California Inc. 442,971 1,599 Standard Motor Products Inc. 114,801 1,588 * CKX Inc. 373,850 1,578 * Shoe Carnival Inc. 55,697 1,562 * LIN TV Corp. Class A 259,498 1,539 * MarineMax Inc. 149,970 1,479 Marcus Corp. 135,345 1,475 * Insignia Systems Inc. 207,412 1,475 * Entercom Communications Corp. Class A 132,480 1,460 * Saga Communications Inc. Class A 41,857 1,456 * Furniture Brands International Inc. 317,439 1,444 * Audiovox Corp. Class A 179,779 1,438 * Smith & Wesson Holding Corp. 394,914 1,402 Cherokee Inc. 80,296 1,386 * Entravision Communications Corp. Class A 506,217 1,372 * Rocky Brands Inc. 88,584 1,354 * America's Car-Mart Inc. 52,439 1,352 * Coldwater Creek Inc. 500,127 1,320 Bebe Stores Inc. 219,065 1,282 * AH Belo Corp. Class A 153,227 1,281 CPI Corp. 56,866 1,280 * Marine Products Corp. 160,016 1,269 PRIMEDIA Inc. 252,111 1,228 * Nexstar Broadcasting Group Inc. Class A 140,999 1,222 * Valuevision Media Inc. Class A 187,357 1,192 Gaiam Inc. Class A 180,400 1,191 *,^ Hovnanian Enterprises Inc. Class A 330,976 1,168 * Tuesday Morning Corp. 235,648 1,155 * Kenneth Cole Productions Inc. Class A 86,869 1,127 Weyco Group Inc. 45,263 1,107 * Isle of Capri Casinos Inc. 115,877 1,101 * New York & Co. Inc. 155,991 1,094 * Kid Brands Inc. 145,135 1,067 * Casual Male Retail Group Inc. 213,903 1,050 * Ruth's Hospitality Group Inc. 201,611 1,040 *,^ McClatchy Co. Class A 305,231 1,038 *,^ Cumulus Media Inc. Class A 238,973 1,037 * Lifetime Brands Inc. 68,168 1,023 * Systemax Inc. 75,451 1,020 * Geeknet Inc. 37,871 1,007 CSS Industries Inc. 53,199 1,003 * Midas Inc. 130,690 1,002 * Caribou Coffee Co. Inc. 97,685 993 * Red Lion Hotels Corp. 120,508 988 * Arctic Cat Inc. 61,597 958 * Fisher Communications Inc. 30,115 936 * Carrols Restaurant Group Inc. 100,692 933 *,^ LodgeNet Interactive Corp. 249,263 907 * Famous Dave's Of America Inc. 88,264 863 Skyline Corp. 41,869 839 Tandy Leather Factory Inc. 166,905 838 Learning Tree International Inc. 93,297 820 * Luby's Inc. 154,587 818 *,^ Bon-Ton Stores Inc. 52,707 817 * Beasley Broadcasting Group Inc. Class A 111,260 817 * Martha Stewart Living Omnimedia Class A 219,972 816 * Bassett Furniture Industries Inc. 102,110 802 RG Barry Corp. 60,620 794 * West Marine Inc. 75,295 785 * Zale Corp. 191,550 764 * Culp Inc. 81,245 754 * Multimedia Games Inc. 129,173 740 * Forward Industries Inc. 184,790 723 * Motorcar Parts of America Inc. 51,128 715 * 1-800-Flowers.com Inc. Class A 212,399 701 * Media General Inc. Class A 100,834 694 Shiloh Industries Inc. 59,186 691 * Nautilus Inc. 239,023 691 * Orbitz Worldwide Inc. 193,405 690 Hooker Furniture Corp. 57,397 686 * Nobel Learning Communities Inc. 69,008 681 * Sealy Corp. 266,941 678 * Charles & Colvard Ltd. 179,486 675 Flexsteel Industries 44,011 667 *,^ Crown Media Holdings Inc. Class A 287,124 666 * Leapfrog Enterprises Inc. 153,830 665 Mac-Gray Corp. 41,155 664 Frisch's Restaurants Inc. 30,759 654 * Global Traffic Network Inc. 51,017 636 *,^ SuperMedia Inc. 101,636 634 * Bravo Brio Restaurant Group Inc. 35,602 630 * Delta Apparel Inc. 43,631 623 * Dixie Group Inc. 131,974 615 * Summer Infant Inc. 75,478 604 * Monarch Casino & Resort Inc. 57,754 601 * Jamba Inc. 272,059 599 Collectors Universe 41,751 592 * O'Charleys Inc. 96,716 577 * Rick's Cabaret International Inc. 52,394 573 * Hollywood Media Corp. 319,258 568 * Lee Enterprises Inc. 210,151 567 Outdoor Channel Holdings Inc. 75,730 565 Strattec Security Corp. 16,776 562 Ark Restaurants Corp. 38,846 552 Escalade Inc. 98,010 548 * Build-A-Bear Workshop Inc. 90,099 545 * Bluegreen Corp. 131,902 542 * Stanley Furniture Co. Inc. 94,854 524 * Cost Plus Inc. 53,050 521 * Emerson Radio Corp. 213,335 516 * Benihana Inc. Class A 61,047 516 * Cache Inc. 112,304 515 * Brookfield Homes Corp. 54,723 514 * AC Moore Arts & Crafts Inc. 182,471 500 *,^ Westwood One Inc. 66,392 481 * MTR Gaming Group Inc. 179,349 475 * Dover Motorsports Inc. 226,334 453 * Joe's Jeans Inc. 408,251 433 Dover Downs Gaming & Entertainment Inc. 118,248 425 * Nathan's Famous Inc. 24,361 421 * Ballantyne Strong Inc. 58,266 418 * Navarre Corp. 217,171 413 * Perfumania Holdings Inc. 39,291 381 * Nobility Homes Inc. 40,811 375 * Town Sports International Holdings Inc. 73,972 374 * VCG Holding Corp. 167,221 371 Gaming Partners International Corp. 53,666 370 Books-A-Million Inc. 88,953 367 * J Alexander's Corp. 58,978 364 * Cambium Learning Group Inc. 105,012 357 * Carmike Cinemas Inc. 49,446 354 * Vitacost.com Inc. 60,219 343 * Trans World Entertainment Corp. 194,782 327 * Carriage Services Inc. Class A 57,955 319 * McCormick & Schmick's Seafood Restaurants Inc. 41,235 298 * Morton's Restaurant Group Inc. 41,110 296 * Bidz.com Inc. 200,074 296 * Heelys Inc. 126,864 292 * Century Casinos Inc. 96,100 287 * Tower International Inc. 15,797 267 * Princeton Review Inc. 689,156 263 * Silverleaf Resorts Inc. 107,400 261 *,^ Conn's Inc. 57,103 256 * Lakes Entertainment Inc. 92,413 250 Winmark Corp. 5,374 248 * Full House Resorts Inc. 62,954 240 * Duckwall-ALCO Stores Inc. 18,698 237 * Benihana Inc. Class A 27,540 234 * Emmis Communications Corp. Class A 211,098 215 Williams Controls Inc. 17,512 194 * Radio One Inc. Class A 93,623 193 * Kona Grill Inc. 35,775 189 * Premier Exhibitions Inc. 98,726 188 * Golfsmith International Holdings Inc. 44,379 187 * Harris Interactive Inc. 188,714 186 * Gray Television Inc. 89,453 185 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 41,851 182 * Archipelago Learning Inc. 21,159 181 * US Auto Parts Network Inc. 20,339 177 *,^ American Apparel Inc. 178,214 172 * Infosonics Corp. 184,032 169 * Great Wolf Resorts Inc. 72,443 153 * Bluefly Inc. 46,169 141 * NTN Buzztime Inc. 274,389 140 * Empire Resorts Inc. 211,080 131 * Johnson Outdoors Inc. Class A 7,474 114 * Cosi Inc. 88,208 109 * Dreams Inc. 44,337 103 * Adams Golf Inc. 17,592 96 *,^ Jackson Hewitt Tax Service Inc. 157,830 95 * ReachLocal Inc. 4,450 89 Lacrosse Footwear Inc. 4,133 76 *,^ Atrinsic Inc. 17,359 62 * Syms Corp. 9,144 61 * Radio One Inc. 25,533 50 * Hallwood Group Inc. 1,737 46 * Spanish Broadcasting System Inc. 29,852 28 * Ambassadors International Inc. 9,636 27 * SPAR Group Inc. 10,150 18 * Meade Instruments Corp. 4,548 17 * Entertainment Gaming Asia Inc. 35,584 12 * Sport Chalet Inc. Class A 4,985 10 * Black Diamond Inc. 903 6 * Ediets.Com Inc. 8,155 5 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 5,255 1 * GameTech International Inc. 2,000 1 * Enova Systems Inc. 200  Consumer Staples (3.3%) Bunge Ltd. 986,716 71,369 * Green Mountain Coffee Roasters Inc. 793,310 51,256 Church & Dwight Co. Inc. 486,791 38,622 * Energizer Holdings Inc. 482,818 34,357 Herbalife Ltd. 405,410 32,984 * Hansen Natural Corp. 473,074 28,493 * Smithfield Foods Inc. 1,136,334 27,340 Corn Products International Inc. 518,604 26,874 * Ralcorp Holdings Inc. 376,267 25,748 Alberto-Culver Co. Class B 587,528 21,897 * BJ's Wholesale Club Inc. 374,008 18,259 * United Natural Foods Inc. 329,682 14,776 Flowers Foods Inc. 518,673 14,124 * TreeHouse Foods Inc. 242,693 13,802 * Darling International Inc. 799,487 12,288 Ruddick Corp. 292,567 11,290 Nu Skin Enterprises Inc. Class A 365,705 10,514 Casey's General Stores Inc. 259,444 10,118 * Hain Celestial Group Inc. 293,683 9,480 Diamond Foods Inc. 150,504 8,398 Lancaster Colony Corp. 131,807 7,988 Fresh Del Monte Produce Inc. 277,030 7,233 Universal Corp. 163,113 7,102 ^ Vector Group Ltd. 374,935 6,483 Snyders-Lance Inc. 321,055 6,373 Andersons Inc. 126,239 6,150 B&G Foods Inc. Class A 326,655 6,131 ^ Sanderson Farms Inc. 132,499 6,084 * Boston Beer Co. Inc. Class A 62,507 5,789 * Elizabeth Arden Inc. 167,649 5,031 WD-40 Co. 116,684 4,940 Tootsie Roll Industries Inc. 172,933 4,904 * Central European Distribution Corp. 421,411 4,783 * Chiquita Brands International Inc. 310,142 4,758 J&J Snack Foods Corp. 97,831 4,605 * Rite Aid Corp. 4,342,120 4,603 Pricesmart Inc. 116,816 4,280 * Pilgrim's Pride Corp. 530,184 4,088 * Prestige Brands Holdings Inc. 343,677 3,952 * Spectrum Brands Holdings Inc. 141,297 3,923 * Central Garden and Pet Co. Class A 380,345 3,503 *,^ Dole Food Co. Inc. 251,425 3,427 Weis Markets Inc. 84,335 3,412 Nash Finch Co. 83,480 3,167 * Fresh Market Inc. 72,872 2,750 * Winn-Dixie Stores Inc. 364,018 2,599 *,^ Star Scientific Inc. 557,790 2,532 Cal-Maine Foods Inc. 85,277 2,516 Spartan Stores Inc. 165,856 2,453 * Alliance One International Inc. 593,652 2,387 * Pantry Inc. 153,687 2,279 * Smart Balance Inc. 448,515 2,059 Ingles Markets Inc. Class A 93,451 1,851 * Revlon Inc. Class A 115,522 1,833 * Medifast Inc. 90,508 1,788 Coca-Cola Bottling Co. Consolidated 24,333 1,627 National Beverage Corp. 116,999 1,606 * Omega Protein Corp. 113,930 1,537 * USANA Health Sciences Inc. 43,185 1,490 Inter Parfums Inc. 80,421 1,489 * Seneca Foods Corp. Class A 47,280 1,412 Calavo Growers Inc. 64,007 1,399 Imperial Sugar Co. 96,816 1,292 Village Super Market Inc. Class A 41,199 1,199 Oil-Dri Corp. of America 52,194 1,112 * Nutraceutical International Corp. 69,249 1,037 *,^ Synutra International Inc. 83,892 965 Limoneira Co. 40,542 961 * Susser Holdings Corp. 72,666 951 Rocky Mountain Chocolate Factory Inc. 90,225 938 Alico Inc. 33,740 903 * Reddy Ice Holdings Inc. 294,919 885 *,^ Lifeway Foods Inc. 81,428 849 MGP Ingredients Inc. 96,698 843 United-Guardian Inc. 55,616 829 * John B. Sanfilippo & Son Inc. 69,944 818 Farmer Bros Co. 63,973 775 Schiff Nutrition International Inc. 64,950 592 Arden Group Inc. 7,717 589 * Natural Alternatives International Inc. 93,702 528 * Overhill Farms Inc. 80,875 493 * HQ Sustainable Maritime Industries Inc. 157,945 483 Female Health Co. 87,287 436 * Physicians Formula Holdings Inc. 76,439 359 * Nature's Sunshine Products Inc. 36,317 325 Orchids Paper Products Co. 23,573 285 * Parlux Fragrances Inc. 89,346 281 * Craft Brewers Alliance Inc. 25,172 229 * Mannatech Inc. 74,328 122 * IGI Laboratories Inc. 72,619 111 Reliv International Inc. 43,756 92 * Primo Water Corp. 3,600 44 * Crystal Rock Holdings Inc. 600 1 Energy (8.2%) * Concho Resources Inc. 699,891 75,098 Cimarex Energy Co. 582,481 67,125 * Whiting Petroleum Corp. 804,242 59,072 * Pride International Inc. 1,205,953 51,796 * Ultra Petroleum Corp. 1,039,021 51,172 * Petrohawk Energy Corp. 2,055,167 50,434 *,^ Alpha Natural Resources Inc. 823,856 48,912 * McDermott International Inc. 1,589,718 40,363 Arch Coal Inc. 1,111,789 40,069 * Plains Exploration & Production Co. 958,685 34,733 * Oceaneering International Inc. 370,317 33,125 SM Energy Co. 432,290 32,072 * SandRidge Energy Inc. 2,467,794 31,588 Core Laboratories NV 307,471 31,414 Patterson-UTI Energy Inc. 1,054,978 31,006 * Brigham Exploration Co. 799,996 29,744 * Dresser-Rand Group Inc. 551,333 29,562 * Forest Oil Corp. 775,821 29,349 * Oil States International Inc. 346,409 26,376 Southern Union Co. 852,423 24,396 EXCO Resources Inc. 1,135,562 23,461 * Continental Resources Inc. 314,163 22,453 * Superior Energy Services Inc. 539,823 22,133 Frontier Oil Corp. 723,887 21,224 Tidewater Inc. 351,811 21,056 Lufkin Industries Inc. 208,455 19,484 World Fuel Services Corp. 474,107 19,253 * Dril-Quip Inc. 234,972 18,570 Holly Corp. 302,305 18,368 CARBO Ceramics Inc. 129,810 18,319 * Atwood Oceanics Inc. 384,191 17,838 * Rosetta Resources Inc. 361,042 17,164 * Unit Corp. 272,373 16,874 * Energy XXI Bermuda Ltd. 485,133 16,543 Berry Petroleum Co. Class A 319,300 16,109 * Patriot Coal Corp. 623,584 16,107 * Complete Production Services Inc. 476,522 15,158 * International Coal Group Inc. 1,201,283 13,575 SEACOR Holdings Inc. 146,129 13,511 * Key Energy Services Inc. 861,575 13,397 * ION Geophysical Corp. 1,043,265 13,239 * McMoRan Exploration Co. 732,211 12,967 * Bill Barrett Corp. 319,064 12,734 * Helix Energy Solutions Group Inc. 722,508 12,427 * Swift Energy Co. 286,584 12,231 * Quicksilver Resources Inc. 822,998 11,777 * Bristow Group Inc. 248,295 11,744 * Cobalt International Energy Inc. 683,584 11,491 * Stone Energy Corp. 333,973 11,145 * Exterran Holdings Inc. 432,975 10,275 * Comstock Resources Inc. 324,890 10,052 * Northern Oil and Gas Inc. 367,898 9,823 * Carrizo Oil & Gas Inc. 263,131 9,717 * Oasis Petroleum Inc. 290,897 9,198 * Cloud Peak Energy Inc. 417,294 9,009 * Gulfport Energy Corp. 246,241 8,902 * Tetra Technologies Inc. 522,099 8,040 * SemGroup Corp. Class A 284,645 8,016 * Petroleum Development Corp. 160,417 7,702 RPC Inc. 284,577 7,205 * Gulfmark Offshore Inc. 157,979 7,032 * Global Industries Ltd. 688,061 6,736 * Approach Resources Inc. 187,154 6,288 Overseas Shipholding Group Inc. 183,619 5,902 * Western Refining Inc. 345,283 5,853 * Hercules Offshore Inc. 860,532 5,688 Contango Oil & Gas Co. 88,185 5,577 * Parker Drilling Co. 796,017 5,500 W&T Offshore Inc. 240,439 5,480 Penn Virginia Corp. 312,211 5,295 *,^ Clean Energy Fuels Corp. 322,686 5,286 * Hornbeck Offshore Services Inc. 166,746 5,144 * Pioneer Drilling Co. 371,640 5,129 *,^ ATP Oil & Gas Corp. 274,771 4,976 * CVR Energy Inc. 214,676 4,972 * Newpark Resources Inc. 621,938 4,888 * James River Coal Co. 190,853 4,613 Targa Resources Corp. 127,069 4,605 * Cal Dive International Inc. 645,680 4,507 * Energy Partners Ltd. 247,814 4,461 *,^ Cheniere Energy Inc. 474,268 4,415 * Clayton Williams Energy Inc. 40,981 4,332 * Basic Energy Services Inc. 168,610 4,301 * Harvest Natural Resources Inc. 270,033 4,115 *,^ Goodrich Petroleum Corp. 173,277 3,850 Gulf Island Fabrication Inc. 111,718 3,594 *,^ Hyperdynamics Corp. 770,649 3,560 * USEC Inc. 808,979 3,560 *,^ BPZ Resources Inc. 670,041 3,558 * Willbros Group Inc. 295,433 3,226 * Petroquest Energy Inc. 343,468 3,215 * Vaalco Energy Inc. 411,874 3,196 Crosstex Energy Inc. 320,501 3,189 * Abraxas Petroleum Corp. 544,490 3,185 *,^ Magnum Hunter Resources Corp. 370,480 3,175 * Georesources Inc. 97,441 3,047 * OYO Geospace Corp. 30,751 3,031 * Matrix Service Co. 200,608 2,788 * FX Energy Inc. 326,635 2,731 * Venoco Inc. 159,372 2,724 * Warren Resources Inc. 484,787 2,468 * Rentech Inc. 1,863,218 2,329 * Dawson Geophysical Co. 51,766 2,272 * Rex Energy Corp. 194,011 2,260 * Callon Petroleum Co. 266,951 2,074 * Vantage Drilling Co. 998,210 1,797 * PHI Inc. 78,066 1,796 * Bronco Drilling Co. Inc. 158,597 1,792 *,^ Uranium Resources Inc. 857,003 1,783 *,^ Uranium Energy Corp. 442,076 1,764 * Endeavour International Corp. 134,547 1,709 * Mitcham Industries Inc. 124,443 1,699 * Toreador Resources Corp. 153,086 1,650 * Syntroleum Corp. 665,993 1,505 * Triangle Petroleum Corp. 175,093 1,453 ^ Houston American Energy Corp. 91,527 1,410 *,^ GMX Resources Inc. 226,164 1,395 Alon USA Energy Inc. 94,249 1,291 * Westmoreland Coal Co. 87,553 1,283 Panhandle Oil and Gas Inc. Class A 40,303 1,276 Delek US Holdings Inc. 91,209 1,237 * RAM Energy Resources Inc. 590,339 1,228 ^ General Maritime Corp. 578,232 1,185 * Natural Gas Services Group Inc. 65,260 1,159 * Delta Petroleum Corp. 1,256,520 1,143 * Bolt Technology Corp. 75,208 1,018 * Union Drilling Inc. 97,984 1,004 *,^ Royale Energy Inc. 188,357 987 * CREDO Petroleum Corp. 69,275 886 * Double Eagle Petroleum Co. 93,748 853 *,^ Green Plains Renewable Energy Inc. 70,308 845 * Verenium Corp. 251,894 766 * Evolution Petroleum Corp. 79,425 620 * CAMAC Energy Inc. 399,392 599 * ENGlobal Corp. 128,031 580 *,^ Amyris Inc. 20,136 575 *,^ Tengasco Inc. 467,280 547 * Crimson Exploration Inc. 121,288 495 * Gasco Energy Inc. 946,291 445 *,^ Pacific Ethanol Inc. 693,301 434 * REX American Resources Corp. 27,049 432 *,^ Evergreen Energy Inc. 127,544 395 *,^ Zion Oil & Gas Inc. 77,189 372 * TGC Industries Inc. 47,588 370 * Geokinetics Inc. 43,464 366 *,^ Isramco Inc. 5,453 354 * Barnwell Industries Inc. 44,309 318 *,^ Miller Petroleum Inc. 55,075 275 * PHI Inc. 11,490 254 *,^ Tri-Valley Corp. 473,314 237 * PostRock Energy Corp. 36,676 234 *,^ Pyramid Oil Co. 32,500 230 * GeoMet Inc. 138,562 227 * Magellan Petroleum Corp. 74,828 182 * HKN Inc. 61,591 181 * FieldPoint Petroleum Corp. 27,083 126 * NGAS Resources Inc. 181,432 125 *,^ Cubic Energy Inc. 106,015 76 * BioFuel Energy Corp. 91,640 75 *,^ Sulphco Inc. 522,729 74 * HKN Inc. Rights Exp. 4/7/11 46,073 43 * GreenHunter Energy Inc. 40,759 36 *,^ Zion Oil & Gas Inc. Warrants 12,066 26 * GeoPetro Resources Co. 24,000 15 * Lucas Energy Inc. 500 2 Financials (19.2%) BlackRock Inc. 651,163 130,890 New York Community Bancorp Inc. 2,981,270 51,457 Macerich Co. 890,272 44,095 AMB Property Corp. 1,154,280 41,519 SL Green Realty Corp. 537,308 40,406 * Affiliated Managers Group Inc. 353,635 38,677 TD Ameritrade Holding Corp. 1,834,308 38,282 Nationwide Health Properties Inc. 863,922 36,743 Lazard Ltd. Class A 871,749 36,247 ^ Digital Realty Trust Inc. 622,484 36,191 Rayonier Inc. 552,428 34,422 Federal Realty Investment Trust 421,061 34,342 Reinsurance Group of America Inc. Class A 537,216 33,726 Everest Re Group Ltd. 370,695 32,688 UDR Inc. 1,246,612 30,380 * MSCI Inc. Class A 813,599 29,957 Realty Income Corp. 854,546 29,866 Alexandria Real Estate Equities Inc. 378,804 29,535 Jones Lang LaSalle Inc. 292,017 29,126 * Markel Corp. 66,858 27,709 Essex Property Trust Inc. 218,704 27,119 Camden Property Trust 474,910 26,984 Raymond James Financial Inc. 687,264 26,281 Eaton Vance Corp. 811,389 26,159 Liberty Property Trust 781,876 25,724 WR Berkley Corp. 785,577 25,303 RenaissanceRe Holdings Ltd. 359,823 24,824 HCC Insurance Holdings Inc. 789,280 24,712 Cullen/Frost Bankers Inc. 417,223 24,625 Regency Centers Corp. 560,384 24,365 Duke Realty Corp. 1,726,066 24,182 SEI Investments Co. 998,696 23,849 Waddell & Reed Financial Inc. Class A 585,497 23,777 * American Capital Ltd. 2,336,361 23,130 Piedmont Office Realty Trust Inc. Class A 1,172,905 22,766 Arthur J Gallagher & Co. 739,335 22,483 Old Republic International Corp. 1,755,552 22,278 East West Bancorp Inc. 1,013,143 22,249 Senior Housing Properties Trust 965,481 22,245 Validus Holdings Ltd. 665,648 22,186 Jefferies Group Inc. 870,219 21,703 Fidelity National Financial Inc. Class A 1,523,838 21,532 Commerce Bancshares Inc. 530,916 21,470 BRE Properties Inc. 440,868 20,800 Weingarten Realty Investors 824,515 20,662 Brown & Brown Inc. 800,493 20,653 Transatlantic Holdings Inc. 423,788 20,626 * Popular Inc. 6,993,753 20,352 Taubman Centers Inc. 377,937 20,250 Mack-Cali Realty Corp. 589,624 19,988 Hospitality Properties Trust 845,325 19,569 First Niagara Financial Group Inc. 1,431,455 19,439 Developers Diversified Realty Corp. 1,350,866 18,912 White Mountains Insurance Group Ltd. 50,617 18,435 City National Corp. 320,489 18,284 American Financial Group Inc. 520,581 18,231 CBL & Associates Properties Inc. 1,011,720 17,624 Associated Banc-Corp 1,185,182 17,600 * Forest City Enterprises Inc. Class A 914,201 17,214 Highwoods Properties Inc. 491,001 17,190 BioMed Realty Trust Inc. 895,999 17,042 TCF Financial Corp. 1,065,617 16,901 * Stifel Financial Corp. 233,381 16,754 Ares Capital Corp. 986,802 16,677 Corporate Office Properties Trust 458,182 16,559 * SVB Financial Group 288,466 16,422 Allied World Assurance Co. Holdings Ltd. 258,537 16,208 * Alleghany Corp. 48,717 16,124 Apollo Investment Corp. 1,336,551 16,119 *,^ St. Joe Co. 635,184 15,924 Douglas Emmett Inc. 845,745 15,858 Bank of Hawaii Corp. 330,147 15,788 * Signature Bank 277,896 15,673 Protective Life Corp. 586,703 15,577 CapitalSource Inc. 2,212,634 15,577 Mid-America Apartment Communities Inc. 242,495 15,568 Valley National Bancorp 1,105,006 15,426 Home Properties Inc. 258,296 15,227 Omega Healthcare Investors Inc. 678,499 15,158 Fulton Financial Corp. 1,363,149 15,145 American Campus Communities Inc. 457,033 15,082 National Retail Properties Inc. 571,819 14,942 Entertainment Properties Trust 318,574 14,916 Tanger Factory Outlet Centers 554,643 14,554 StanCorp Financial Group Inc. 315,119 14,533 Alterra Capital Holdings Ltd. 630,398 14,083 Hanover Insurance Group Inc. 308,864 13,976 Kilroy Realty Corp. 358,285 13,912 LaSalle Hotel Properties 514,106 13,881 Washington Real Estate Investment Trust 444,764 13,828 Prosperity Bancshares Inc. 319,312 13,657 Washington Federal Inc. 770,291 13,357 Aspen Insurance Holdings Ltd. 484,047 13,340 * ProAssurance Corp. 210,397 13,333 Endurance Specialty Holdings Ltd. 270,265 13,194 Post Properties Inc. 334,786 13,140 * CNO Financial Group Inc. 1,720,226 12,919 Synovus Financial Corp. 5,370,954 12,890 CommonWealth REIT 494,352 12,838 DiamondRock Hospitality Co. 1,137,445 12,705 FirstMerit Corp. 744,423 12,700 Extra Space Storage Inc. 600,351 12,433 Assured Guaranty Ltd. 818,393 12,194 Equity Lifestyle Properties Inc. 211,509 12,193 Erie Indemnity Co. Class A 169,634 12,063 First American Financial Corp. 714,452 11,788 Delphi Financial Group Inc. 372,254 11,432 Greenhill & Co. Inc. 173,701 11,428 Brandywine Realty Trust 921,021 11,181 Colonial Properties Trust 575,044 11,070 Iberiabank Corp. 184,094 11,070 Potlatch Corp. 274,274 11,026 Webster Financial Corp. 501,612 10,750 * MBIA Inc. 1,067,340 10,716 * Ezcorp Inc. Class A 341,234 10,711 ^ NewAlliance Bancshares Inc. 719,840 10,682 Unitrin Inc. 340,730 10,522 * MGIC Investment Corp. 1,166,829 10,373 Healthcare Realty Trust Inc. 452,612 10,274 Westamerica Bancorporation 199,356 10,241 DuPont Fabros Technology Inc. 412,419 10,001 * Portfolio Recovery Associates Inc. 116,887 9,951 Platinum Underwriters Holdings Ltd. 255,018 9,714 Mercury General Corp. 244,064 9,550 Northwest Bancshares Inc. 758,627 9,513 Primerica Inc. 368,493 9,400 Cash America International Inc. 202,678 9,333 * Howard Hughes Corp. 131,864 9,315 * MF Global Holdings Ltd. 1,117,759 9,255 DCT Industrial Trust Inc. 1,664,603 9,239 Cathay General Bancorp 538,151 9,175 Trustmark Corp. 389,445 9,121 National Health Investors Inc. 189,913 9,101 Whitney Holding Corp. 662,256 9,020 * Knight Capital Group Inc. Class A 672,016 9,005 Umpqua Holdings Corp. 784,685 8,977 BOK Financial Corp. 172,624 8,921 Medical Properties Trust Inc. 762,229 8,819 Wintrust Financial Corp. 236,981 8,709 FNB Corp. 826,130 8,707 Susquehanna Bancshares Inc. 889,460 8,316 * PHH Corp. 380,140 8,276 * Sunstone Hotel Investors Inc. 807,963 8,233 EastGroup Properties Inc. 184,757 8,124 * First Cash Financial Services Inc. 210,150 8,112 Astoria Financial Corp. 563,802 8,102 Lexington Realty Trust 856,304 8,006 BancorpSouth Inc. 503,480 7,779 MB Financial Inc. 370,203 7,759 Hancock Holding Co. 234,550 7,703 UMB Financial Corp. 205,075 7,661 * Strategic Hotels & Resorts Inc. 1,187,118 7,657 Sovran Self Storage Inc. 189,597 7,499 Montpelier Re Holdings Ltd. 423,926 7,491 PS Business Parks Inc. 128,204 7,428 Glacier Bancorp Inc. 493,201 7,423 First Financial Bankshares Inc. 142,936 7,343 First Citizens BancShares Inc. Class A 36,459 7,313 ^ Prospect Capital Corp. 590,135 7,206 Symetra Financial Corp. 526,604 7,162 Argo Group International Holdings Ltd. 212,954 7,036 * World Acceptance Corp. 107,833 7,031 United Bankshares Inc. 263,141 6,978 Old National Bancorp 649,569 6,963 Tower Group Inc. 286,049 6,874 Franklin Street Properties Corp. 479,523 6,747 First Financial Bancorp 398,082 6,644 International Bancshares Corp. 361,975 6,639 * Ocwen Financial Corp. 599,548 6,607 * Texas Capital Bancshares Inc. 253,341 6,584 National Penn Bancshares Inc. 846,502 6,552 RLI Corp. 113,519 6,544 BankUnited Inc. 227,542 6,533 Selective Insurance Group Inc. 368,385 6,373 Glimcher Realty Trust 684,370 6,330 Radian Group Inc. 911,759 6,209 MarketAxess Holdings Inc. 255,580 6,185 PrivateBancorp Inc. Class A 401,337 6,136 Hersha Hospitality Trust Class A 1,031,153 6,125 Pebblebrook Hotel Trust 273,478 6,058 Equity One Inc. 321,984 6,044 Sterling Bancshares Inc. 699,571 6,023 First Midwest Bancorp Inc. 507,841 5,987 U-Store-It Trust 565,440 5,948 Cousins Properties Inc. 709,214 5,922 Fifth Street Finance Corp. 441,763 5,898 TFS Financial Corp. 548,846 5,829 * iStar Financial Inc. 633,565 5,816 CVB Financial Corp. 620,250 5,775 LTC Properties Inc. 203,621 5,771 * Greenlight Capital Re Ltd. Class A 202,342 5,708 Employers Holdings Inc. 276,039 5,703 Alexander's Inc. 13,932 5,670 Park National Corp. 83,008 5,547 Community Bank System Inc. 227,673 5,526 First Potomac Realty Trust 349,056 5,498 CNA Financial Corp. 184,554 5,454 * First Industrial Realty Trust Inc. 456,572 5,429 Pennsylvania Real Estate Investment Trust 379,876 5,421 NBT Bancorp Inc. 236,494 5,390 * Financial Engines Inc. 194,291 5,355 optionsXpress Holdings Inc. 291,912 5,345 Artio Global Investors Inc. Class A 330,243 5,337 KBW Inc. 201,460 5,276 Provident Financial Services Inc. 356,104 5,270 American Equity Investment Life Holding Co. 401,692 5,270 Acadia Realty Trust 276,009 5,222 * Investment Technology Group Inc. 286,962 5,220 * Dollar Financial Corp. 250,506 5,198 Columbia Banking System Inc. 269,557 5,167 Investors Real Estate Trust 540,677 5,136 Infinity Property & Casualty Corp. 85,989 5,115 Oritani Financial Corp. 402,071 5,098 Sun Communities Inc. 142,858 5,093 Inland Real Estate Corp. 520,988 4,970 PacWest Bancorp 221,300 4,813 Safety Insurance Group Inc. 103,291 4,763 * Investors Bancorp Inc. 318,787 4,747 * Pico Holdings Inc. 155,709 4,681 American National Insurance Co. 58,507 4,632 * Forestar Group Inc. 243,217 4,626 * Pinnacle Financial Partners Inc. 279,614 4,625 Interactive Brokers Group Inc. 289,208 4,596 * Credit Acceptance Corp. 64,683 4,590 Horace Mann Educators Corp. 271,850 4,567 Associated Estates Realty Corp. 283,716 4,505 First Commonwealth Financial Corp. 649,348 4,448 Ashford Hospitality Trust Inc. 402,510 4,436 * National Financial Partners Corp. 299,610 4,419 * Navigators Group Inc. 85,567 4,407 Brookline Bancorp Inc. 404,590 4,260 * Piper Jaffray Cos. 99,798 4,135 * Sterling Financial Corp. 240,412 4,027 Evercore Partners Inc. Class A 115,271 3,953 Education Realty Trust Inc. 491,689 3,948 Getty Realty Corp. 171,684 3,928 Oriental Financial Group Inc. 312,716 3,925 American Assets Trust Inc. 184,300 3,920 Capitol Federal Financial Inc. 345,347 3,892 Bank of the Ozarks Inc. 89,040 3,892 Independent Bank Corp. 144,076 3,891 Meadowbrook Insurance Group Inc. 372,604 3,856 FBL Financial Group Inc. Class A 123,511 3,794 Universal Health Realty Income Trust 93,558 3,792 * HFF Inc. Class A 250,053 3,761 * Western Alliance Bancorp 453,675 3,729 City Holding Co. 105,041 3,714 Wesco Financial Corp. 9,516 3,704 Chemical Financial Corp. 185,561 3,698 * Safeguard Scientifics Inc. 179,631 3,655 WesBanco Inc. 176,351 3,652 S&T Bancorp Inc. 166,813 3,598 * FelCor Lodging Trust Inc. 586,458 3,595 Wilmington Trust Corp. 791,333 3,577 Saul Centers Inc. 79,690 3,550 Cohen & Steers Inc. 118,915 3,529 Boston Private Financial Holdings Inc. 495,742 3,505 * LPL Investment Holdings Inc. 97,839 3,504 * Internet Capital Group Inc. 245,055 3,480 MCG Capital Corp. 530,510 3,448 * Tejon Ranch Co. 92,112 3,384 Flushing Financial Corp. 223,124 3,325 * Nara Bancorp Inc. 339,681 3,268 BGC Partners Inc. Class A 350,261 3,254 Home Bancshares Inc. 142,745 3,247 * Virtus Investment Partners Inc. 54,892 3,234 * PMI Group Inc. 1,196,085 3,229 Renasant Corp. 185,965 3,158 Simmons First National Corp. Class A 116,081 3,145 Nelnet Inc. Class A 141,781 3,095 BlackRock Kelso Capital Corp. 303,121 3,071 Dime Community Bancshares Inc. 207,460 3,062 Trustco Bank Corp. NY 515,057 3,054 Harleysville Group Inc. 91,019 3,015 PennantPark Investment Corp. 251,957 3,003 United Fire & Casualty Co. 147,994 2,991 * West Coast Bancorp 857,604 2,976 * AMERISAFE Inc. 134,172 2,967 Ramco-Gershenson Properties Trust 236,611 2,965 Sabra Healthcare REIT Inc. 167,166 2,944 * CNA Surety Corp. 115,316 2,913 Danvers Bancorp Inc. 135,622 2,905 Duff & Phelps Corp. Class A 181,441 2,899 Hercules Technology Growth Capital Inc. 263,321 2,897 Community Trust Bancorp Inc. 104,371 2,888 * FPIC Insurance Group Inc. 76,115 2,885 Chesapeake Lodging Trust 164,986 2,872 Flagstone Reinsurance Holdings SA 316,909 2,855 Amtrust Financial Services Inc. 148,923 2,840 SCBT Financial Corp. 84,881 2,825 First Financial Corp. 83,710 2,783 Campus Crest Communities Inc. 224,870 2,660 * Hilltop Holdings Inc. 263,027 2,641 Urstadt Biddle Properties Inc. Class A 132,376 2,518 * Intl. FCStone Inc. 97,142 2,469 Cardinal Financial Corp. 211,619 2,467 Parkway Properties Inc. 144,935 2,464 * Encore Capital Group Inc. 102,552 2,429 Winthrop Realty Trust 198,194 2,428 National Western Life Insurance Co. Class A 14,951 2,426 * Center Financial Corp. 329,853 2,421 * Southwest Bancorp Inc. 170,537 2,420 * Citizens Republic Bancorp Inc. 2,689,060 2,393 * United Community Banks Inc. 1,008,876 2,391 Maiden Holdings Ltd. 317,845 2,381 Provident New York Bancorp 230,463 2,378 Washington Trust Bancorp Inc. 99,997 2,374 WSFS Financial Corp. 49,515 2,332 Sandy Spring Bancorp Inc. 126,299 2,331 Calamos Asset Management Inc. Class A 140,498 2,331 MVC Capital Inc. 169,380 2,324 ^ TowneBank 146,975 2,302 National Interstate Corp. 110,300 2,300 * Beneficial Mutual Bancorp Inc. 265,915 2,292 SY Bancorp Inc. 90,673 2,281 Advance America Cash Advance Centers Inc. 429,177 2,275 Bancfirst Corp. 52,943 2,260 Tompkins Financial Corp. 53,547 2,225 * eHealth Inc. 166,080 2,209 GFI Group Inc. 433,664 2,177 Oppenheimer Holdings Inc. Class A 64,882 2,174 StellarOne Corp. 150,811 2,142 * Eagle Bancorp Inc. 151,793 2,133 OneBeacon Insurance Group Ltd. Class A 153,945 2,083 * Ameris Bancorp 201,098 2,043 * Phoenix Cos. Inc. 748,685 2,036 * Hanmi Financial Corp. 1,641,177 2,035 GAMCO Investors Inc. 43,649 2,024 Westfield Financial Inc. 222,811 2,019 * NewStar Financial Inc. 184,613 2,016 Kite Realty Group Trust 377,695 2,006 1st Source Corp. 97,893 1,962 TICC Capital Corp. 178,863 1,944 * Global Indemnity plc 88,235 1,939 Southside Bancshares Inc. 90,597 1,939 Cedar Shopping Centers Inc. 319,783 1,928 Berkshire Hills Bancorp Inc. 91,506 1,908 * First Republic Bank 61,700 1,907 SeaBright Holdings Inc. 185,192 1,898 * Bancorp Inc. 205,635 1,898 Great Southern Bancorp Inc. 88,446 1,897 * Citizens Inc. 254,888 1,861 * Flagstar Bancorp Inc. 1,234,178 1,851 * Gramercy Capital Corp. 433,960 1,840 Lakeland Financial Corp. 80,946 1,836 Arrow Financial Corp. 73,184 1,811 CBOE Holdings Inc. 61,222 1,774 ^ German American Bancorp Inc. 103,111 1,772 Kearny Financial Corp. 176,700 1,772 Financial Institutions Inc. 99,851 1,747 Cogdell Spencer Inc. 291,486 1,731 Triangle Capital Corp. 95,409 1,723 Capital Southwest Corp. 18,809 1,722 MainSource Financial Group Inc. 171,075 1,712 * TradeStation Group Inc. 243,012 1,706 OceanFirst Financial Corp. 121,737 1,698 Baldwin & Lyons Inc. 72,466 1,697 Univest Corp. of Pennsylvania 95,631 1,695 State Auto Financial Corp. 92,745 1,690 Abington Bancorp Inc. 138,000 1,688 Federal Agricultural Mortgage Corp. 87,392 1,670 Sterling Bancorp 165,538 1,657 Lakeland Bancorp Inc. 159,527 1,656 Hudson Pacific Properties Inc. 112,146 1,649 National Bankshares Inc. 56,747 1,640 ^ Main Street Capital Corp. 87,470 1,614 Camden National Corp. 46,935 1,607 * Metro Bancorp Inc. 130,046 1,606 First Busey Corp. 310,115 1,575 Agree Realty Corp. 70,143 1,575 Monmouth Real Estate Investment Corp. Class A 191,577 1,573 West Bancorporation Inc. 196,963 1,572 Republic Bancorp Inc. Class A 80,497 1,568 * Seacoast Banking Corp. of Florida 985,725 1,557 Westwood Holdings Group Inc. 38,437 1,547 Northfield Bancorp Inc. 109,695 1,514 * LaBranche & Co. Inc. 382,833 1,505 CapLease Inc. 273,042 1,496 ^ Kohlberg Capital Corp. 178,140 1,471 Heartland Financial USA Inc. 86,042 1,463 United Financial Bancorp Inc. 88,576 1,462 Coresite Realty Corp. 92,046 1,458 * 1st United Bancorp Inc. 206,723 1,451 Hudson Valley Holding Corp. 65,331 1,437 Sanders Morris Harris Group Inc. 178,460 1,429 Bank Mutual Corp. 336,241 1,422 ESSA Bancorp Inc. 107,679 1,421 Gladstone Capital Corp. 125,422 1,419 One Liberty Properties Inc. 93,658 1,412 First Bancorp 105,876 1,404 Suffolk Bancorp 66,860 1,403 Gladstone Commercial Corp. 75,048 1,369 Presidential Life Corp. 139,499 1,329 ViewPoint Financial Group 98,013 1,274 First Merchants Corp. 153,484 1,269 *,^ Taylor Capital Group Inc. 120,532 1,267 * NewBridge Bancorp 253,703 1,263 Stewart Information Services Corp. 120,452 1,262 * Meridian Interstate Bancorp Inc. 89,087 1,252 * Harris & Harris Group Inc. 230,593 1,241 NGP Capital Resources Co. 128,595 1,240 Northrim BanCorp Inc. 64,897 1,239 Mission West Properties Inc. 187,233 1,230 BankFinancial Corp. 133,485 1,227 * Virginia Commerce Bancorp Inc. 213,684 1,227 Consolidated-Tomoka Land Co. 37,755 1,223 SWS Group Inc. 199,092 1,208 Trico Bancshares 73,383 1,197 * Cape Bancorp Inc. 121,385 1,194 Arlington Asset Investment Corp. Class A 39,098 1,190 Diamond Hill Investment Group Inc. 14,787 1,183 Gladstone Investment Corp. 152,099 1,180 Citizens & Northern Corp. 69,957 1,176 * OmniAmerican Bancorp Inc. 73,421 1,163 Asta Funding Inc. 134,804 1,154 Territorial Bancorp Inc. 57,839 1,152 Home Federal Bancorp Inc. 97,241 1,145 * Heritage Financial Corp. 80,009 1,134 Clifton Savings Bancorp Inc. 94,772 1,125 Century Bancorp Inc. Class A 41,931 1,122 Capital City Bank Group Inc. 88,092 1,117 Merchants Bancshares Inc. 41,466 1,098 First Interstate Bancsystem Inc. 79,717 1,084 Banner Corp. 452,608 1,073 First Community Bancshares Inc. 75,440 1,070 * Netspend Holdings Inc. 101,461 1,067 EMC Insurance Group Inc. 42,930 1,066 Donegal Group Inc. Class B 63,194 1,065 * Guaranty Bancorp 824,536 1,064 *,^ Green Dot Corp. Class A 24,654 1,058 Wilshire Bancorp Inc. 214,557 1,051 * First California Financial Group Inc. 279,433 1,048 CoBiz Financial Inc. 150,666 1,047 * Doral Financial Corp. 940,831 1,035 Penns Woods Bancorp Inc. 26,551 1,034 * Pacific Mercantile Bancorp 242,059 1,029 * Terreno Realty Corp. 59,599 1,027 First Financial Holdings Inc. 89,804 1,016 American National Bankshares Inc. 45,011 1,013 Enterprise Financial Services Corp. 71,725 1,009 Washington Banking Co. 69,819 984 * Avatar Holdings Inc. 49,637 982 * Thomas Properties Group Inc. 293,023 982 Peoples Bancorp Inc. 81,388 978 * First Financial Northwest Inc. 171,507 978 Tower Bancorp Inc. 43,682 974 Union First Market Bankshares Corp. 85,366 960 First of Long Island Corp. 34,170 948 First Bancorp Inc. 61,813 943 Crawford & Co. Class B 197,436 940 Center Bancorp Inc. 97,116 931 Bryn Mawr Bank Corp. 45,077 927 ESB Financial Corp. 62,209 919 * Republic First Bancorp Inc. 325,489 908 Orrstown Financial Services Inc. 32,143 900 *,^ CompuCredit Holdings Corp. 136,539 897 * Park Sterling Corp. 181,534 880 *,^ First BanCorp 172,126 861 Kansas City Life Insurance Co. 26,207 838 * Gleacher & Co. Inc. 477,090 830 Chatham Lodging Trust 51,026 829 * Bridge Capital Holdings 87,803 829 * Sun Bancorp Inc. 237,101 825 Pulaski Financial Corp. 109,317 820 US Global Investors Inc. Class A 100,715 817 * MPG Office Trust Inc. 220,042 816 Epoch Holding Corp. 51,302 810 * American Safety Insurance Holdings Ltd. 37,743 809 * Tree.com Inc. 136,417 805 Fox Chase Bancorp Inc. 57,531 801 Excel Trust Inc. 67,258 793 * AmeriServ Financial Inc. 333,911 791 Eastern Insurance Holdings Inc. 60,354 785 Bridge Bancorp Inc. 35,063 784 Pzena Investment Management Inc. Class A 107,549 759 * Home Bancorp Inc. 49,238 754 MutualFirst Financial Inc. 80,909 749 FXCM Inc. Class A 54,500 710 JMP Group Inc. 82,133 707 * First Marblehead Corp. 319,105 702 Bank of Marin Bancorp 18,800 702 * FBR Capital Markets Corp. 195,372 699 * Asset Acceptance Capital Corp. 129,871 697 * Fidelity Southern Corp. 87,159 697 Universal Insurance Holdings Inc. 127,770 693 Pacific Continental Corp. 67,485 688 * Penson Worldwide Inc. 102,379 687 Rockville Financial Inc. 65,846 687 Centerstate Banks Inc. 98,068 686 * Unity Bancorp Inc. 98,080 682 Indiana Community Bancorp 42,907 675 Meta Financial Group Inc. 40,775 672 *,^ Macatawa Bank Corp. 267,990 667 MicroFinancial Inc. 149,815 661 * MetroCorp Bancshares Inc. 99,334 661 * Ladenburg Thalmann Financial Services Inc. 570,900 657 State Bancorp Inc. 62,596 650 * Marlin Business Services Corp. 52,686 650 * Chicopee Bancorp Inc. 45,888 649 PMC Commercial Trust 74,150 643 TF Financial Corp. 30,391 633 ^ Life Partners Holdings Inc. 78,503 631 Bancorp Rhode Island Inc. 20,379 629 * Kennedy-Wilson Holdings Inc. 57,638 626 Urstadt Biddle Properties Inc. 38,700 622 Tortoise Capital Resources Corp. 69,433 610 * Nicholas Financial Inc. 49,675 603 Ocean Shore Holding Co. 45,711 594 CNB Financial Corp. 40,808 592 * Capital Bank Corp. 155,437 591 Provident Financial Holdings Inc. 71,199 590 *,^ United Security Bancshares 159,091 581 * Mercantile Bank Corp. 58,507 573 UMH Properties Inc. 57,498 572 * Riverview Bancorp Inc. 185,647 568 Shore Bancshares Inc. 57,729 563 Middleburg Financial Corp. 31,177 555 Alliance Financial Corp. 16,429 548 Medallion Financial Corp. 62,326 548 *,^ BankAtlantic Bancorp Inc. Class A 587,347 540 * Heritage Commerce Corp. 113,974 539 Peapack Gladstone Financial Corp. 39,602 525 QC Holdings Inc. 120,949 524 *,^ Hampton Roads Bankshares Inc. 613,892 522 * Pacific Capital Bancorp NA 17,434 517 Sierra Bancorp 46,020 515 Legacy Bancorp Inc. 39,723 508 Kaiser Federal Financial Group Inc. 41,041 505 CFS Bancorp Inc. 89,648 504 BCB Bancorp Inc. 47,943 501 Golub Capital BDC Inc. 31,729 501 Donegal Group Inc. Class A 37,306 499 * BofI Holding Inc. 31,749 493 * Central Pacific Financial Corp. Rights 34,775 491 * Community Capital Corp. 155,816 491 * Yadkin Valley Financial Corp. 203,956 487 * Intervest Bancshares Corp. Class A 188,844 482 * Maui Land & Pineapple Co. Inc. 82,523 470 First South Bancorp Inc. 94,036 469 * NASB Financial Inc. 28,485 461 * Timberland Bancorp Inc. 81,579 458 Roma Financial Corp. 41,283 457 * Cowen Group Inc. Class A 113,537 455 *,^ Green Bankshares Inc. 162,652 454 * Waterstone Financial Inc. 143,336 440 Peoples Bancorp of North Carolina Inc. 64,718 428 * Louisiana Bancorp Inc. 28,268 427 United Security Bancshares 48,030 416 * Firstcity Financial Corp. 63,998 413 * United Community Financial Corp. 307,892 413 * WSB Holdings Inc. 125,152 412 21st Century Holding Co. 130,072 401 Citizens Holding Co. 18,094 387 Ames National Corp. 20,194 386 * ZipRealty Inc. 130,134 377 Ohio Valley Banc Corp. 17,715 374 * Stratus Properties Inc. 27,259 370 *,^ Cascade Bancorp 55,215 364 Citizens South Banking Corp. 81,810 364 * Tennessee Commerce Bancorp Inc. 74,088 364 * Encore Bancshares Inc. 29,459 358 * First Defiance Financial Corp. 25,073 357 Parkvale Financial Corp. 36,069 353 * Preferred Bank 234,698 350 * MBT Financial Corp. 221,335 336 * American River Bankshares 50,071 335 VIST Financial Corp. 37,845 331 * Student Loan Corp. Escrow 130,369 326 Hawthorn Bancshares Inc. 35,505 317 * Southcoast Financial Corp. 91,720 316 Bar Harbor Bankshares 10,072 307 * TIB Financial Corp. 15,406 302 Prudential Bancorp Inc. of Pennsylvania 41,605 295 Firstbank Corp. 46,094 293 *,^ Anchor Bancorp Wisconsin Inc. 294,562 292 * North Valley Bancorp 26,295 285 Independence Holding Co. 35,415 284 * Tower Financial Corp. 33,084 284 * First Acceptance Corp. 146,908 282 * PVF Capital Corp. 128,416 276 * First Place Financial Corp. 118,989 271 * Supertel Hospitality Inc. 166,193 266 *,^ BancTrust Financial Group Inc. 105,282 259 * BRT Realty Trust 39,682 257 New Hampshire Thrift Bancshares Inc. 19,130 253 First United Corp. 78,019 252 *,^ Dearborn Bancorp Inc. 175,758 250 * Jefferson Bancshares Inc. 69,923 248 *,^ Premierwest Bancorp 111,474 244 * Farmers Capital Bank Corp. 32,071 241 * Hallmark Financial Services 28,720 241 * Pacific Premier Bancorp Inc. 35,117 239 Heritage Financial Group Inc. 18,756 239 * Summit Financial Group Inc. 62,006 235 *,^ Colony Bankcorp Inc. 56,123 234 Bank of Commerce Holdings 53,598 227 *,^ Princeton National Bancorp Inc. 38,572 208 * Investors Capital Holdings Ltd. 33,028 202 * Independent Bank Corp. 61,799 198 Hampden Bancorp Inc. 13,609 181 Federal Agricultural Mortgage Corp. Class A 12,788 179 * Camco Financial Corp. 90,601 173 * Guaranty Federal Bancshares Inc. 27,970 171 * Southern Community Financial Corp. 113,119 167 Norwood Financial Corp. 5,939 164 * Atlantic Coast Financial Corp. 15,871 158 * Bank of Granite Corp. 259,864 146 * Savannah Bancorp Inc. 19,300 144 Old Point Financial Corp. 12,362 142 Investors Title Co. 4,467 142 * First Security Group Inc. 150,407 140 MidWestOne Financial Group Inc. 9,269 138 * HMN Financial Inc. 45,747 126 *,^ Grubb & Ellis Co. 149,240 119 Midsouth Bancorp Inc. 7,606 110 * Consumer Portfolio Services Inc. 100,442 105 * Community Bankers Trust Corp. 87,710 101 * OBA Financial Services Inc. 6,870 101 * Southern National Bancorp of Virginia Inc. 13,236 97 Beacon Federal Bancorp Inc. 6,441 94 * First Citizens Banc Corp. 22,254 93 ^ Old Second Bancorp Inc. 89,701 90 * Rodman & Renshaw Capital Group Inc. 40,503 83 * First Financial Service Corp. 22,276 81 * Parke Bancorp Inc. 8,733 80 * Presidential Realty Corp. Class B 46,000 75 Peoples Financial Corp. 4,686 74 * Royal Bancshares of Pennsylvania Inc. 39,973 73 * MHI Hospitality Corp. 28,374 72 * Walker & Dunlop Inc. 5,800 70 Codorus Valley Bancorp Inc. 5,875 64 *,^ Superior Bancorp 179,991 63 *,^ Integra Bank Corp. 214,786 60 * First Savings Financial Group Inc. 3,846 60 Porter Bancorp Inc. 7,493 59 Enterprise Bancorp Inc. 3,847 58 FedFirst Financial Corp. 4,129 57 Monarch Financial Holdings Inc. 6,656 56 * Northern States Financial Corp. 36,253 54 United Bancshares Inc. 5,802 53 * BCSB Bancorp Inc. 3,821 51 * Southern First Bancshares Inc. 5,182 41 First Pactrust Bancorp Inc. 2,600 41 Wilber Corp. 4,315 41 * Cascade Financial Corp. 93,296 39 * 1st Constitution Bancorp 4,300 36 Brooklyn Federal Bancorp Inc. 54,847 36 * Heritage Oaks Bancorp 8,400 29 United Bancorp Inc. 3,302 28 * Crescent Financial Corp. 6,416 26 Bank of Kentucky Financial Corp. 1,207 25 * 1st Century Bancshares Inc. 5,905 24 * First Capital Bancorp Inc. 5,724 24 *,^ FNB United Corp. 68,477 22 * Centrue Financial Corp. 44,199 22 Premier Financial Bancorp Inc. 3,042 22 *,^ PAB Bankshares Inc. 59,645 22 * Saratoga Investment Corp. 900 19 * Xenith Bankshares Inc. 4,400 19 * Affirmative Insurance Holdings Inc. 7,091 18 First Bancshares Inc. 2,025 18 * Rurban Financial Corp. 5,340 17 Horizon Bancorp 591 16 * Citizens Community Bancorp Inc. 3,172 16 *,^ Mercantile Bancorp Inc. 15,601 16 * Commonwealth Bankshares Inc. 13,840 14 Britton & Koontz Capital Corp. 1,035 14 * Magyar Bancorp Inc. 3,200 13 * Berkshire Bancorp Inc. 1,951 12 * New Century Bancorp Inc. 2,410 12 * Rand Capital Corp. 4,050 12 * First Mariner Bancorp Inc. 10,874 11 * Village Bank and Trust Financial Corp. 2,400 7 * Gyrodyne Co. of America Inc. 76 6 Mid Penn Bancorp Inc. 484 4 * Siebert Financial Corp. 1,236 2 * Community Partners Bancorp 300 1 * Severn Bancorp Inc. 300 1 * Laporte Bancorp Inc. 100 1 * Community Financial Corp. 300 1 Kentucky First Federal Bancorp 103 1 * Ohio Legacy Corp. 100  Health Care (11.6%) * Vertex Pharmaceuticals Inc. 1,391,490 66,694 * Alexion Pharmaceuticals Inc. 621,583 61,338 * Illumina Inc. 852,011 59,700 Perrigo Co. 568,027 45,170 * Henry Schein Inc. 625,854 43,916 * Hologic Inc. 1,778,388 39,480 Beckman Coulter Inc. 473,898 39,367 * Mettler-Toledo International Inc. 219,431 37,742 * Dendreon Corp. 1,003,016 37,543 * Human Genome Sciences Inc. 1,291,527 35,452 Universal Health Services Inc. Class B 665,762 32,895 * ResMed Inc. 1,041,648 31,249 * Endo Pharmaceuticals Holdings Inc. 797,532 30,434 * IDEXX Laboratories Inc. 393,568 30,391 * Allscripts Healthcare Solutions Inc. 1,285,592 26,985 * Community Health Systems Inc. 633,432 25,331 Omnicare Inc. 795,030 23,843 * Kinetic Concepts Inc. 428,431 23,315 * United Therapeutics Corp. 344,839 23,111 * Alere Inc. 580,629 22,726 * Covance Inc. 413,714 22,638 * Regeneron Pharmaceuticals Inc. 501,375 22,532 * Gen-Probe Inc. 330,125 21,904 Cooper Cos. Inc. 314,851 21,866 * AMERIGROUP Corp. 339,551 21,816 * Mednax Inc. 327,095 21,788 Pharmaceutical Product Development Inc. 783,059 21,699 * Health Net Inc. 634,411 20,745 Lincare Holdings Inc. 668,154 19,817 * BioMarin Pharmaceutical Inc. 753,208 18,928 * Health Management Associates Inc. Class A 1,716,983 18,715 Techne Corp. 253,816 18,173 * Pharmasset Inc. 218,468 17,196 * Brookdale Senior Living Inc. Class A 593,098 16,607 * Healthspring Inc. 443,971 16,591 Hill-Rom Holdings Inc. 431,616 16,393 * Bio-Rad Laboratories Inc. Class A 133,149 15,997 * Healthsouth Corp. 639,527 15,975 Teleflex Inc. 273,669 15,867 * Sirona Dental Systems Inc. 313,413 15,721 * HMS Holdings Corp. 189,798 15,535 * Charles River Laboratories International Inc. 395,148 15,166 * Onyx Pharmaceuticals Inc. 429,512 15,110 * Catalyst Health Solutions Inc. 267,554 14,964 * VCA Antech Inc. 590,408 14,866 * InterMune Inc. 310,847 14,669 * LifePoint Hospitals Inc. 361,256 14,515 Owens & Minor Inc. 433,623 14,084 * Dionex Corp. 119,292 14,082 STERIS Corp. 405,017 13,989 * Salix Pharmaceuticals Ltd. 396,586 13,892 Masimo Corp. 405,689 13,428 Medicis Pharmaceutical Corp. Class A 415,562 13,315 * Incyte Corp. Ltd. 838,143 13,285 * Emergency Medical Services Corp. Class A 205,457 13,065 * Myriad Genetics Inc. 632,539 12,746 * WellCare Health Plans Inc. 291,484 12,228 * Cepheid Inc. 415,488 11,642 * Talecris Biotherapeutics Holdings Corp. 428,984 11,497 * Haemonetics Corp. 173,480 11,370 * American Medical Systems Holdings Inc. 523,140 11,321 * Magellan Health Services Inc. 229,853 11,281 * Impax Laboratories Inc. 441,068 11,225 * Amylin Pharmaceuticals Inc. 983,581 11,183 * Centene Corp. 338,489 11,163 Quality Systems Inc. 130,982 10,916 * athenahealth Inc. 236,046 10,653 * Viropharma Inc. 534,314 10,633 * Theravance Inc. 437,196 10,589 * Thoratec Corp. 400,450 10,384 * Bruker Corp. 496,398 10,350 * PSS World Medical Inc. 378,602 10,279 * Cubist Pharmaceuticals Inc. 405,815 10,243 West Pharmaceutical Services Inc. 228,138 10,214 * Seattle Genetics Inc. 655,786 10,211 * Parexel International Corp. 399,400 9,945 Chemed Corp. 144,981 9,657 * Exelixis Inc. 846,515 9,566 * Align Technology Inc. 466,746 9,559 * Immucor Inc. 479,726 9,489 * Volcano Corp. 350,229 8,966 * Alkermes Inc. 652,851 8,454 Universal American Corp. 341,553 7,825 * Par Pharmaceutical Cos. Inc. 244,598 7,602 * Nektar Therapeutics 777,684 7,365 * Amedisys Inc. 200,959 7,034 * Auxilium Pharmaceuticals Inc. 326,959 7,020 Invacare Corp. 222,370 6,920 * MWI Veterinary Supply Inc. 85,382 6,889 * NuVasive Inc. 270,345 6,845 Meridian Bioscience Inc. 279,508 6,705 * Integra LifeSciences Holdings Corp. 140,240 6,650 * Zoll Medical Corp. 147,663 6,617 * DexCom Inc. 422,457 6,557 * Ariad Pharmaceuticals Inc. 870,911 6,549 * Neogen Corp. 157,938 6,535 * Kindred Healthcare Inc. 270,864 6,468 * RehabCare Group Inc. 171,015 6,305 * Acorda Therapeutics Inc. 268,028 6,218 * Arthrocare Corp. 185,671 6,190 * Isis Pharmaceuticals Inc. 680,079 6,148 * Questcor Pharmaceuticals Inc. 426,423 6,145 * Insulet Corp. 295,980 6,103 * Medicines Co. 366,233 5,966 * Ironwood Pharmaceuticals Inc. 420,420 5,886 * Hanger Orthopedic Group Inc. 224,449 5,842 * NxStage Medical Inc. 262,662 5,773 * Gentiva Health Services Inc. 204,771 5,740 *,^ MAKO Surgical Corp. 235,628 5,702 * Amsurg Corp. Class A 213,196 5,424 * Cyberonics Inc. 165,746 5,272 Computer Programs & Systems Inc. 80,801 5,194 * Air Methods Corp. 76,693 5,158 * Savient Pharmaceuticals Inc. 484,199 5,133 * CONMED Corp. 192,870 5,069 * IPC The Hospitalist Co. Inc. 111,513 5,064 Analogic Corp. 87,980 4,975 * Luminex Corp. 258,329 4,846 * Momenta Pharmaceuticals Inc. 304,985 4,834 * MedAssets Inc. 307,717 4,699 * Molina Healthcare Inc. 116,596 4,664 * Emeritus Corp. 182,936 4,658 * Sunrise Senior Living Inc. 385,196 4,595 * Wright Medical Group Inc. 269,305 4,581 * Celera Corp. 560,562 4,546 * Enzon Pharmaceuticals Inc. 415,873 4,533 * ExamWorks Group Inc. 202,973 4,512 * Abaxis Inc. 153,908 4,439 * Medivation Inc. 237,388 4,425 * Depomed Inc. 438,162 4,399 * Jazz Pharmaceuticals Inc. 136,779 4,356 * Geron Corp. 846,929 4,277 * Greatbatch Inc. 159,276 4,214 * HeartWare International Inc. 49,137 4,203 * NPS Pharmaceuticals Inc. 434,991 4,163 * Sequenom Inc. 654,349 4,142 * Targacept Inc. 153,357 4,078 Landauer Inc. 64,499 3,968 * Clinical Data Inc. 130,657 3,959 * Merit Medical Systems Inc. 199,077 3,906 * Orthofix International NV 117,531 3,815 * Bio-Reference Labs Inc. 167,939 3,769 * ICU Medical Inc. 85,440 3,741 * Halozyme Therapeutics Inc. 527,839 3,542 *,^ Immunogen Inc. 387,179 3,512 * Micromet Inc. 623,773 3,499 *,^ AVANIR Pharmaceuticals Inc. 855,777 3,492 * Omnicell Inc. 228,833 3,487 * Healthways Inc. 226,278 3,478 * Vivus Inc. 555,792 3,440 * Exact Sciences Corp. 451,678 3,324 * Rural/Metro Corp. 194,879 3,321 * LHC Group Inc. 109,878 3,296 * SonoSite Inc. 97,655 3,254 * Natus Medical Inc. 191,697 3,221 * Corvel Corp. 58,441 3,108 National Healthcare Corp. 66,731 3,102 * Conceptus Inc. 212,736 3,074 * OraSure Technologies Inc. 390,629 3,070 * ABIOMED Inc. 207,300 3,012 * Neurocrine Biosciences Inc. 388,386 2,948 * Emergent Biosolutions Inc. 121,939 2,946 *,^ SIGA Technologies Inc. 242,827 2,938 * Optimer Pharmaceuticals Inc. 247,334 2,926 * Assisted Living Concepts Inc. Class A 74,732 2,925 * Affymetrix Inc. 559,922 2,917 * Spectrum Pharmaceuticals Inc. 323,830 2,879 * Medidata Solutions Inc. 110,568 2,827 * Accuray Inc. 298,441 2,695 * Keryx Biopharmaceuticals Inc. 535,908 2,680 * Rigel Pharmaceuticals Inc. 373,911 2,659 * Five Star Quality Care Inc. 326,282 2,653 * Genomic Health Inc. 107,747 2,651 * Opko Health Inc. 700,088 2,611 * Triple-S Management Corp. Class B 126,729 2,608 *,^ Cytori Therapeutics Inc. 321,277 2,516 * Angiodynamics Inc. 166,304 2,515 * Ardea Biosciences Inc. 86,692 2,487 * Akorn Inc. 429,481 2,478 * Emdeon Inc. Class A 148,811 2,397 * Alnylam Pharmaceuticals Inc. 249,661 2,389 * Lexicon Pharmaceuticals Inc. 1,411,751 2,372 US Physical Therapy Inc. 106,091 2,370 * AMAG Pharmaceuticals Inc. 141,038 2,355 * Symmetry Medical Inc. 240,103 2,353 *,^ Sangamo Biosciences Inc. 279,571 2,329 * PharMerica Corp. 202,801 2,320 * Sun Healthcare Group Inc. 163,627 2,302 * Curis Inc. 694,553 2,257 * Quidel Corp. 187,864 2,247 * Columbia Laboratories Inc. 593,559 2,238 *,^ Delcath Systems Inc. 298,011 2,196 America Service Group Inc. 85,456 2,191 * Arqule Inc. 304,202 2,178 * Durect Corp. 594,505 2,140 * Nabi Biopharmaceuticals 364,880 2,120 * Immunomedics Inc. 554,942 2,120 Pain Therapeutics Inc. 220,789 2,111 * eResearchTechnology Inc. 308,475 2,088 *,^ KV Pharmaceutical Co. Class A 347,105 2,079 Ensign Group Inc. 65,102 2,079 * Palomar Medical Technologies Inc. 138,340 2,054 * Almost Family Inc. 54,374 2,047 * Alliance HealthCare Services Inc. 462,686 2,045 * Inspire Pharmaceuticals Inc. 511,572 2,026 * Stereotaxis Inc. 522,300 2,021 * AMN Healthcare Services Inc. 230,374 1,995 *,^ Cadence Pharmaceuticals Inc. 216,514 1,994 * Kensey Nash Corp. 79,360 1,977 * Caliper Life Sciences Inc. 291,047 1,967 * ZIOPHARM Oncology Inc. 314,435 1,965 Cantel Medical Corp. 75,742 1,950 * Ligand Pharmaceuticals Inc. Class B 186,278 1,863 * Vital Images Inc. 135,346 1,829 * Select Medical Holdings Corp. 226,669 1,827 * Dynavax Technologies Corp. 660,959 1,824 * Array Biopharma Inc. 585,834 1,793 * Pharmacyclics Inc. 302,147 1,780 *,^ AVI BioPharma Inc. 950,646 1,778 * Novavax Inc. 679,178 1,759 * Chindex International Inc. 109,390 1,756 * Allos Therapeutics Inc. 550,185 1,744 * ISTA Pharmaceuticals Inc. 170,483 1,727 *,^ MannKind Corp. 469,920 1,715 * Vanda Pharmaceuticals Inc. 233,979 1,706 * Endologix Inc. 243,912 1,654 * Skilled Healthcare Group Inc. 114,319 1,645 *,^ Cell Therapeutics Inc. 4,398,864 1,636 * Capital Senior Living Corp. 153,329 1,628 * TomoTherapy Inc. 347,820 1,590 * Providence Service Corp. 103,236 1,546 * Sciclone Pharmaceuticals Inc. 381,551 1,541 * Merge Healthcare Inc. 312,694 1,526 * Idenix Pharmaceuticals Inc. 454,128 1,508 * Harvard Bioscience Inc. 265,237 1,507 * Cross Country Healthcare Inc. 191,261 1,498 * Hi-Tech Pharmacal Co. Inc. 73,665 1,483 * BioScrip Inc. 306,351 1,443 * SurModics Inc. 114,416 1,430 * Dusa Pharmaceuticals Inc. 274,523 1,428 * Corcept Therapeutics Inc. 333,720 1,418 * RadNet Inc. 403,769 1,417 * Staar Surgical Co. 253,096 1,410 * XenoPort Inc. 237,298 1,407 * Team Health Holdings Inc. 80,439 1,406 *,^ Metabolix Inc. 130,266 1,369 *,^ Cel-Sci Corp. 2,151,998 1,358 * Vascular Solutions Inc. 124,064 1,354 *,^ Somaxon Pharmaceuticals Inc. 468,989 1,327 *,^ Alexza Pharmaceuticals Inc. 779,627 1,325 * Peregrine Pharmaceuticals Inc. 550,740 1,300 * CryoLife Inc. 212,684 1,297 * American Dental Partners Inc. 98,771 1,296 * MAP Pharmaceuticals Inc. 93,290 1,286 * Medcath Corp. 91,986 1,283 * Achillion Pharmaceuticals Inc. 179,322 1,282 Maxygen Inc. 245,303 1,276 *,^ Biosante Pharmaceuticals Inc. 639,087 1,265 * Vical Inc. 425,420 1,259 *,^ Accretive Health Inc. 44,928 1,247 * Codexis Inc. 104,913 1,244 * Spectranetics Corp. 262,941 1,238 *,^ Arena Pharmaceuticals Inc. 888,360 1,235 * Synergetics USA Inc. 209,556 1,234 *,^ PharmAthene Inc. 386,508 1,233 Atrion Corp. 6,968 1,216 * Inhibitex Inc. 329,827 1,194 * AtriCure Inc. 103,193 1,174 Medtox Scientific Inc. 71,042 1,166 * BioMimetic Therapeutics Inc. 87,779 1,151 * Biolase Technology Inc. 224,621 1,094 * Mediware Information Systems 87,842 1,091 * Synovis Life Technologies Inc. 56,851 1,090 * IRIS International Inc. 119,171 1,075 * Repligen Corp. 282,028 1,058 * Furiex Pharmaceuticals Inc. 61,312 1,035 * Transcend Services Inc. 42,996 1,032 * Orthovita Inc. 480,802 1,024 * Metropolitan Health Networks Inc. 210,737 997 *,^ BioCryst Pharmaceuticals Inc. 261,028 989 *,^ Cerus Corp. 340,622 984 * Zalicus Inc. 404,817 980 * Medical Action Industries Inc. 116,239 976 * Chelsea Therapeutics International Ltd. 248,098 968 *,^ Neoprobe Corp. 243,920 964 * Cambrex Corp. 170,286 937 * RTI Biologics Inc. 326,455 934 * Kendle International Inc. 87,157 933 * Obagi Medical Products Inc. 73,803 933 *,^ Biotime Inc. 124,924 931 * Dyax Corp. 577,359 930 * Continucare Corp. 171,238 916 * Osiris Therapeutics Inc. 125,815 913 * Pozen Inc. 169,198 909 * Alphatec Holdings Inc. 334,485 903 * Progenics Pharmaceuticals Inc. 146,034 903 * Santarus Inc. 263,005 899 * CytRx Corp. 1,020,642 898 *,^ Rexahn Pharmaceuticals Inc. 754,892 891 Psychemedics Corp. 80,360 888 LeMaitre Vascular Inc. 130,255 887 *,^ Pacific Biosciences of California Inc. 63,020 885 * Cynosure Inc. Class A 63,252 879 * Enzo Biochem Inc. 209,409 877 * StemCells Inc. 941,394 857 *,^ Cleveland Biolabs Inc. 113,778 853 * Adolor Corp. 589,041 831 *,^ Oculus Innovative Sciences Inc. 407,988 824 * LCA-Vision Inc. 121,916 823 * NovaMed Inc. 61,291 809 *,^ Apricus Biosciences Inc. 191,974 804 * Solta Medical Inc. 241,773 798 * Myrexis Inc. 205,574 794 * Antares Pharma Inc. 431,832 777 * Anika Therapeutics Inc. 86,318 773 * Digirad Corp. 307,664 769 *,^ XOMA Ltd. 264,592 746 * PDI Inc. 91,870 745 * SuperGen Inc. 238,757 740 * Simulations Plus Inc. 229,160 733 * Albany Molecular Research Inc. 170,945 728 Young Innovations Inc. 23,011 723 * AVEO Pharmaceuticals Inc. 53,694 719 *,^ BSD Medical Corp. 159,510 715 *,^ Celldex Therapeutics Inc. 176,552 710 * Synta Pharmaceuticals Corp. 133,107 700 * Hemispherx Biopharma Inc. 1,501,311 694 * Icad Inc. 506,872 684 * Insmed Inc. 101,169 679 * Cyclacel Pharmaceuticals Inc. 465,833 666 * Allied Healthcare International Inc. 253,423 644 * Infinity Pharmaceuticals Inc. 107,476 632 * Caraco Pharmaceutical Laboratories Ltd. 121,148 630 * Theragenics Corp. 293,457 616 * Biospecifics Technologies Corp. 23,838 608 * Affymax Inc. 102,800 603 * Exactech Inc. 34,016 597 * Anthera Pharmaceuticals Inc. 85,048 575 *,^ Neuralstem Inc. 317,058 571 * Acadia Pharmaceuticals Inc. 351,365 569 *,^ Arrowhead Research Corp. 753,615 565 * Inovio Pharmaceuticals Inc. 509,368 560 * Rochester Medical Corp. 47,355 544 * Cytokinetics Inc. 361,728 539 *,^ GenVec Inc. 1,356,318 537 * Agenus Inc. 585,808 533 *,^ Sunesis Pharmaceuticals Inc. 263,149 511 *,^ MELA Sciences Inc. 144,844 510 * Iridex Corp. 111,593 508 * CardioNet Inc. 104,661 501 * Cutera Inc. 56,566 485 *,^ Opexa Therapeutics Inc. 283,073 473 * SRI/Surgical Express Inc. 95,914 470 National Research Corp. 13,541 460 * Animal Health International Inc. 108,944 458 *,^ Aastrom Biosciences Inc. 181,251 453 * Hansen Medical Inc. 202,120 447 * EnteroMedics Inc. 161,572 446 * Anadys Pharmaceuticals Inc. 380,842 442 * Sucampo Pharmaceuticals Inc. Class A 104,809 440 * Repros Therapeutics Inc. 78,896 436 * OncoGenex Pharmaceutical Inc. 26,778 411 * Rockwell Medical Technologies Inc. 45,069 405 *,^ Idera Pharmaceuticals Inc. 151,065 400 * Telik Inc. 441,006 397 * Bovie Medical Corp. 126,896 393 * Orchid Cellmark Inc. 193,544 393 * Cardiovascular Systems Inc. 35,850 388 * Strategic Diagnostics Inc. 165,923 373 *,^ Orexigen Therapeutics Inc. 131,719 370 * Cardica Inc. 102,817 366 * Omeros Corp. 45,497 364 * Heska Corp. 52,346 340 * Entremed Inc. 66,036 339 * Trimeris Inc. 130,957 329 *,^ PURE Bioscience Inc. 206,390 322 * GTx Inc. 123,695 318 * Hooper Holmes Inc. 423,307 313 * Oncothyreon Inc. 77,641 300 * Uroplasty Inc. 43,620 288 * ThermoGenesis Corp. 132,266 276 * pSivida Corp. 69,784 274 *,^ Raptor Pharmaceutical Corp. 76,440 264 *,^ Adeona Pharmaceuticals Inc. 152,378 262 Utah Medical Products Inc. 8,828 255 * Nanosphere Inc. 72,668 236 * AspenBio Pharma Inc. 273,480 232 *,^ Neostem Inc. 134,764 232 * IsoRay Inc. 180,293 225 * BioDelivery Sciences International Inc. 63,620 225 * American Caresource Holdings Inc. 131,739 221 *,^ Acura Pharmaceuticals Inc. 69,417 219 * CombiMatrix Corp. 92,849 204 *,^ Discovery Laboratories Inc. 107,262 198 * Bioanalytical Systems Inc. 86,496 198 * TranS1 Inc. 45,482 196 * ADVENTRX Pharmaceuticals Inc. 93,972 196 * Edwards Lifesciences Corp. 2,233 194 * CPEX Pharmaceuticals Inc. 7,097 193 * Capstone Therapeutics Corp. 431,088 191 * DynaVox Inc. Class A 31,697 175 *,^ EpiCept Corp. 240,123 173 *,^ Bionovo Inc. 260,990 172 *,^ Poniard Pharmaceuticals Inc. 368,540 158 * ARCA Biopharma Inc. 61,340 156 *,^ RXi Pharmaceuticals Corp. 110,330 152 * Urologix Inc. 217,218 137 * HealthStream Inc. 17,378 135 * Lannett Co. Inc. 23,303 130 * PHC Inc. Class A 49,314 130 * PhotoMedex Inc. 16,693 123 *,^ Cardium Therapeutics Inc. 306,488 118 * Athersys Inc. 40,720 116 *,^ MediciNova Inc. 43,242 112 * Escalon Medical Corp. 91,117 111 * Arcadia Resources Inc. 869,871 110 * Vision-Sciences Inc. 45,535 107 * Retractable Technologies Inc. 62,106 102 *,^ Radient Pharmaceuticals Corp. 186,400 101 *,^ Biodel Inc. 48,033 101 * Integramed America Inc. 9,596 99 American Medical Alert Corp. 16,699 97 * Cornerstone Therapeutics Inc. 14,429 96 * SunLink Health Systems Inc. 59,100 94 * Catalyst Pharmaceutical Partners Inc. 69,635 78 * NuPathe Inc. 9,702 76 * Oxygen Biotherapeutics Inc. 38,919 73 * Icagen Inc. 28,373 72 * Threshold Pharmaceuticals Inc. 43,466 67 * Marina Biotech Inc. 91,898 66 * PositiveID Corp. 155,145 65 * Transcept Pharmaceuticals Inc. 7,878 65 * ProPhase Labs Inc. 51,986 63 * Cumberland Pharmaceuticals Inc. 10,869 60 * Angeion Corp. 11,993 60 * HearUSA Inc. 99,104 50 * NeurogesX Inc. 11,260 46 * Sharps Compliance Corp. 9,600 45 * Amicus Therapeutics Inc. 6,385 45 * Ligand Pharmaceuticals Inc. TR Beta Contingent Value Rights 395,811 40 * IVAX Diagnostics Inc. 53,832 35 * Neurometrix Inc. 63,058 33 * OXiGENE Inc. 18,556 32 ^ Ligand Pharmaceuticals Inc. Roche Contingent Value Rights 395,811 25 * Ligand Pharmaceuticals Inc. General Contingent Value Rights 395,811 22 * Palatin Technologies Inc. 20,019 21 *,^ Celsion Corp. 8,820 20 * CAS Medical Systems Inc. 5,898 19 * AP Pharma Inc. 69,384 16 * DARA Biosciences Inc. 5,069 16 *,^ Ligand Pharmaceuticals Inc. Glucagon Contingent Value Rights 395,811 7 * Pernix Therapeutics Holdings 300 4 * Nile Therapeutics Inc. 3,600 3 * ULURU Inc. 28,716 2 * Allied Healthcare Products 366 2 * Senesco Technologies Inc. 500  Industrials (15.5%) * Delta Air Lines Inc. 5,671,004 55,576 * United Continental Holdings Inc. 2,237,286 51,435 Bucyrus International Inc. Class A 555,050 50,759 AMETEK Inc. 1,095,764 48,071 KBR Inc. 1,032,700 39,005 * IHS Inc. Class A 439,335 38,991 * Kansas City Southern 702,131 38,231 * AGCO Corp. 642,288 35,307 Manpower Inc. 558,281 35,105 * Verisk Analytics Inc. Class A 1,001,961 32,824 Donaldson Co. Inc. 524,173 32,127 * Foster Wheeler AG 845,317 31,801 * Navistar International Corp. 426,972 29,602 Hubbell Inc. Class B 411,474 29,227 Timken Co. 553,251 28,935 Gardner Denver Inc. 359,168 28,026 * Hertz Global Holdings Inc. 1,778,780 27,802 * WABCO Holdings Inc. 449,990 27,737 * Terex Corp. 745,511 27,614 Chicago Bridge & Iron Co. NV 677,773 27,558 SPX Corp. 344,298 27,334 JB Hunt Transport Services Inc. 594,074 26,983 Nordson Corp. 232,671 26,771 * Babcock & Wilcox Co. 796,049 26,572 Pentair Inc. 675,717 25,535 * URS Corp. 548,848 25,274 * BE Aerospace Inc. 700,028 24,872 IDEX Corp. 561,719 24,519 * Owens Corning 665,502 23,951 Waste Connections Inc. 787,991 22,686 * Aecom Technology Corp. 811,548 22,504 Wabtec Corp. 328,378 22,274 * Oshkosh Corp. 621,094 21,974 Lincoln Electric Holdings Inc. 289,303 21,964 Kennametal Inc. 562,042 21,920 * TransDigm Group Inc. 260,374 21,827 * Thomas & Betts Corp. 355,826 21,161 MSC Industrial Direct Co. Class A 306,654 20,997 * Kirby Corp. 366,379 20,990 * Spirit Aerosystems Holdings Inc. Class A 809,561 20,781 * Shaw Group Inc. 581,741 20,599 Trinity Industries Inc. 545,780 20,014 Manitowoc Co. Inc. 899,041 19,671 Regal-Beloit Corp. 264,389 19,520 Harsco Corp. 551,430 19,460 Graco Inc. 410,130 18,657 Carlisle Cos. Inc. 417,887 18,617 * Corrections Corp. of America 755,046 18,423 * WESCO International Inc. 292,976 18,311 * GrafTech International Ltd. 875,615 18,064 * Copart Inc. 407,414 17,653 Covanta Holding Corp. 1,013,249 17,306 Acuity Brands Inc. 294,952 17,252 Towers Watson & Co. Class A 310,122 17,199 * Genesee & Wyoming Inc. Class A 285,105 16,593 Lennox International Inc. 307,648 16,176 Alliant Techsystems Inc. 227,966 16,110 * Clean Harbors Inc. 157,090 15,499 CLARCOR Inc. 344,869 15,495 * Alaska Air Group Inc. 243,989 15,474 * General Cable Corp. 357,035 15,460 Crane Co. 316,050 15,306 Valmont Industries Inc. 146,326 15,272 Landstar System Inc. 325,849 14,885 Con-way Inc. 375,265 14,744 * AMR Corp. 2,282,156 14,743 * Esterline Technologies Corp. 207,646 14,685 * Moog Inc. Class A 310,891 14,273 Robbins & Myers Inc. 309,141 14,217 Toro Co. 214,379 14,196 UTi Worldwide Inc. 696,533 14,098 * EMCOR Group Inc. 454,852 14,087 Woodward Inc. 405,796 14,024 * United Rentals Inc. 414,518 13,795 * Huntington Ingalls Industries Inc. 329,600 13,678 Actuant Corp. Class A 467,144 13,547 * EnerSys 340,563 13,537 Watsco Inc. 190,843 13,304 * Dollar Thrifty Automotive Group Inc. 196,657 13,123 * Hexcel Corp. 665,878 13,111 Alexander & Baldwin Inc. 282,899 12,914 * Teledyne Technologies Inc. 249,254 12,889 Brady Corp. Class A 360,293 12,859 * Avis Budget Group Inc. 705,477 12,635 * Atlas Air Worldwide Holdings Inc. 176,990 12,340 GATX Corp. 317,127 12,260 * FTI Consulting Inc. 318,050 12,191 Belden Inc. 321,720 12,081 * Quad/Graphics Inc. 279,717 11,899 * Middleby Corp. 126,922 11,832 * Geo Group Inc. 441,594 11,322 United Stationers Inc. 158,589 11,268 Curtiss-Wright Corp. 315,728 11,095 * Meritor Inc. 644,640 10,940 ^ HEICO Corp. 173,696 10,859 * Chart Industries Inc. 196,581 10,820 Herman Miller Inc. 391,104 10,751 Brink's Co. 317,910 10,526 * Tetra Tech Inc. 423,795 10,464 AO Smith Corp. 229,202 10,163 * Old Dominion Freight Line Inc. 287,325 10,082 Triumph Group Inc. 112,909 9,987 HNI Corp. 306,986 9,689 * US Airways Group Inc. 1,105,082 9,625 *,^ USG Corp. 576,401 9,603 Mueller Industries Inc. 259,190 9,492 Corporate Executive Board Co. 234,882 9,482 Deluxe Corp. 351,445 9,327 * HUB Group Inc. Class A 255,593 9,250 * Polypore International Inc. 160,344 9,233 Kaydon Corp. 229,278 8,985 * CoStar Group Inc. 142,285 8,918 Rollins Inc. 433,972 8,810 * DigitalGlobe Inc. 313,789 8,796 * II-VI Inc. 174,325 8,673 * JetBlue Airways Corp. 1,381,813 8,664 * Sensata Technologies Holding NV 248,821 8,642 Applied Industrial Technologies Inc. 259,018 8,615 ABM Industries Inc. 323,737 8,220 Knight Transportation Inc. 424,530 8,172 Interface Inc. Class A 440,422 8,143 Werner Enterprises Inc. 303,774 8,041 Simpson Manufacturing Co. Inc. 272,836 8,038 Healthcare Services Group Inc. 451,983 7,946 * MasTec Inc. 377,803 7,858 Briggs & Stratton Corp. 345,349 7,822 Mine Safety Appliances Co. 211,793 7,766 * Ceradyne Inc. 170,811 7,700 Watts Water Technologies Inc. Class A 200,613 7,661 *,^ American Superconductor Corp. 305,663 7,602 Titan International Inc. 285,436 7,595 Raven Industries Inc. 123,606 7,592 * Orbital Sciences Corp. 397,203 7,515 * AAR Corp. 269,990 7,484 * Macquarie Infrastructure Co. LLC 313,347 7,476 * Swift Transporation Co. 498,791 7,332 * Insituform Technologies Inc. Class A 268,870 7,192 * Korn/Ferry International 317,337 7,067 * Acacia Research - Acacia Technologies 203,285 6,956 ESCO Technologies Inc. 181,996 6,943 * AirTran Holdings Inc. 927,960 6,913 Lindsay Corp. 85,976 6,794 Knoll Inc. 322,441 6,758 Armstrong World Industries Inc. 142,944 6,614 Granite Construction Inc. 234,018 6,576 Steelcase Inc. Class A 574,501 6,538 Barnes Group Inc. 311,375 6,502 * Beacon Roofing Supply Inc. 313,101 6,409 Skywest Inc. 377,377 6,385 * GeoEye Inc. 151,586 6,303 Kaman Corp. 178,251 6,274 Cubic Corp. 108,272 6,226 * 3D Systems Corp. 126,308 6,132 Resources Connection Inc. 315,820 6,124 Heartland Express Inc. 348,593 6,121 Forward Air Corp. 199,065 6,097 * Mobile Mini Inc. 250,655 6,021 Franklin Electric Co. Inc. 128,951 5,958 * RSC Holdings Inc. 411,743 5,921 * Ladish Co. Inc. 107,677 5,885 * RBC Bearings Inc. 150,488 5,753 American Science & Engineering Inc. 61,891 5,716 * Advisory Board Co. 107,952 5,560 CIRCOR International Inc. 117,651 5,532 * SYKES Enterprises Inc. 279,294 5,522 Tennant Co. 130,352 5,480 Seaboard Corp. 2,249 5,427 * Wabash National Corp. 468,042 5,420 Unifirst Corp. 100,692 5,338 * Blount International Inc. 330,095 5,275 * Colfax Corp. 229,557 5,268 * EnPro Industries Inc. 141,288 5,132 * SFN Group Inc. 363,410 5,120 * Astec Industries Inc. 136,508 5,090 * TrueBlue Inc. 302,109 5,072 Quanex Building Products Corp. 258,206 5,069 Sun Hydraulics Corp. 116,595 5,025 * Greenbrier Cos. Inc. 170,953 4,852 Universal Forest Products Inc. 132,234 4,846 Mueller Water Products Inc. Class A 1,061,208 4,754 Albany International Corp. 190,600 4,746 Insperity Inc. 153,524 4,664 * Interline Brands Inc. 226,971 4,630 * Layne Christensen Co. 133,742 4,614 * Amerco Inc. 47,162 4,575 * Dycom Industries Inc. 262,964 4,560 Allegiant Travel Co. Class A 102,987 4,512 McGrath Rentcorp 165,272 4,507 Arkansas Best Corp. 173,705 4,502 NACCO Industries Inc. Class A 40,674 4,501 * Sauer-Danfoss Inc. 87,361 4,449 * Accuride Corp. 320,079 4,446 Tutor Perini Corp. 182,257 4,440 Ameron International Corp. 63,417 4,426 * Rush Enterprises Inc. Class A 222,686 4,409 AZZ Inc. 96,322 4,392 * Altra Holdings Inc. 184,418 4,356 * Exponent Inc. 95,803 4,274 G&K Services Inc. Class A 128,089 4,259 Badger Meter Inc. 103,182 4,252 * Kelly Services Inc. Class A 193,766 4,207 * Huron Consulting Group Inc. 151,292 4,189 * Griffon Corp. 317,398 4,167 * Kforce Inc. 227,722 4,167 Comfort Systems USA Inc. 295,502 4,158 * Trimas Corp. 191,464 4,116 National Presto Industries Inc. 35,814 4,036 * Consolidated Graphics Inc. 73,488 4,015 TAL International Group Inc. 108,947 3,952 * Aerovironment Inc. 112,989 3,951 Gorman-Rupp Co. 96,852 3,815 John Bean Technologies Corp. 197,401 3,796 Aircastle Ltd. 311,136 3,755 *,^ A123 Systems Inc. 560,586 3,560 Heidrick & Struggles International Inc. 126,494 3,520 * ACCO Brands Corp. 360,143 3,436 *,^ Satcon Technology Corp. 877,442 3,387 * Navigant Consulting Inc. 334,059 3,337 AAON Inc. 99,774 3,283 Viad Corp. 136,575 3,270 * Team Inc. 123,596 3,246 * H&E Equipment Services Inc. 164,293 3,205 * FreightCar America Inc. 98,529 3,203 Standex International Corp. 84,490 3,201 * MYR Group Inc. 128,105 3,064 Ennis Inc. 179,729 3,061 Encore Wire Corp. 124,945 3,041 * Air Transport Services Group Inc. 355,953 3,008 LB Foster Co. Class A 69,041 2,976 * NN Inc. 162,873 2,974 EnergySolutions Inc. 493,154 2,939 * Trex Co. Inc. 89,756 2,928 Great Lakes Dredge & Dock Corp. 381,878 2,914 Cascade Corp. 65,132 2,904 * Commercial Vehicle Group Inc. 159,806 2,851 Federal Signal Corp. 435,894 2,838 Tredegar Corp. 130,019 2,806 * Generac Holdings Inc. 137,440 2,789 Vicor Corp. 167,652 2,765 * KAR Auction Services Inc. 179,857 2,759 * Kadant Inc. 104,993 2,750 Dynamic Materials Corp. 97,913 2,737 Apogee Enterprises Inc. 203,339 2,682 Marten Transport Ltd. 116,871 2,606 * ICF International Inc. 125,835 2,585 * Dolan Co. 211,898 2,572 * GenCorp Inc. 425,989 2,547 * American Reprographics Co. 243,770 2,523 * Cenveo Inc. 375,815 2,454 * Columbus McKinnon Corp. 132,189 2,440 US Ecology Inc. 139,621 2,434 * Active Power Inc. 822,378 2,426 * CBIZ Inc. 330,140 2,380 * On Assignment Inc. 249,620 2,361 * Gibraltar Industries Inc. 196,696 2,347 * RailAmerica Inc. 136,788 2,331 HEICO Corp. Class A 51,800 2,330 * Powell Industries Inc. 58,777 2,318 *,^ Capstone Turbine Corp. 1,272,824 2,304 Houston Wire & Cable Co. 155,411 2,272 *,^ EnerNOC Inc. 118,873 2,272 * Furmanite Corp. 280,497 2,244 * Taser International Inc. 547,297 2,228 * Force Protection Inc. 449,620 2,203 * Global Power Equipment Group Inc. 79,225 2,179 * Celadon Group Inc. 133,148 2,162 Twin Disc Inc. 66,239 2,134 * Titan Machinery Inc. 83,785 2,116 * M&F Worldwide Corp. 82,619 2,075 * CRA International Inc. 71,475 2,061 * Odyssey Marine Exploration Inc. 666,437 2,053 Graham Corp. 81,839 1,959 * FuelCell Energy Inc. 906,148 1,939 * Orion Marine Group Inc. 177,520 1,907 * Hawaiian Holdings Inc. 313,714 1,885 American Woodmark Corp. 88,627 1,851 * Sterling Construction Co. Inc. 107,765 1,819 Ampco-Pittsburgh Corp. 65,953 1,819 Schawk Inc. Class A 92,743 1,803 * APAC Customer Services Inc. 299,642 1,801 * CAI International Inc. 69,326 1,793 * Standard Parking Corp. 99,574 1,768 * Park-Ohio Holdings Corp. 84,863 1,753 * Innerworkings Inc. 232,571 1,716 * DXP Enterprises Inc. 73,782 1,703 CDI Corp. 113,303 1,676 * Michael Baker Corp. 57,264 1,665 * Astronics Corp. 65,510 1,649 * Xerium Technologies Inc. 67,498 1,623 * Northwest Pipe Co. 70,496 1,616 *,^ Swisher Hygiene Inc. 251,315 1,544 Aceto Corp. 192,564 1,535 * School Specialty Inc. 107,068 1,531 * PMFG Inc. 70,225 1,499 *,^ Valence Technology Inc. 960,355 1,498 *,^ Genco Shipping & Trading Ltd. 138,416 1,491 * Kratos Defense & Security Solutions Inc. 104,570 1,489 Insteel Industries Inc. 103,792 1,468 * Republic Airways Holdings Inc. 224,086 1,441 Ducommun Inc. 60,259 1,440 * Saia Inc. 87,758 1,438 * USA Truck Inc. 110,221 1,433 Kimball International Inc. Class B 201,246 1,409 * LMI Aerospace Inc. 69,074 1,396 * Pacer International Inc. 262,609 1,381 * American Railcar Industries Inc. 55,006 1,373 *,^ Ener1 Inc. 451,292 1,336 * Lydall Inc. 149,881 1,332 * CPI Aerostructures Inc. 85,835 1,302 * Flow International Corp. 293,973 1,291 * GP Strategies Corp. 94,539 1,286 * AT Cross Co. Class A 119,060 1,269 * WCA Waste Corp. 204,513 1,227 International Shipholding Corp. 49,110 1,223 Baltic Trading Ltd. 134,027 1,222 Multi-Color Corp. 59,652 1,206 Miller Industries Inc. 73,400 1,192 Preformed Line Products Co. 16,928 1,171 * Eagle Bulk Shipping Inc. 314,643 1,170 * Casella Waste Systems Inc. Class A 162,646 1,166 SeaCube Container Leasing Ltd. 71,863 1,151 * Higher One Holdings Inc. 77,380 1,118 * Pike Electric Corp. 117,317 1,117 * LaBarge Inc. 62,500 1,106 Intersections Inc. 88,345 1,095 * Metalico Inc. 175,412 1,091 * Quality Distribution Inc. 87,702 1,039 * Hudson Highland Group Inc. 159,528 1,037 Met-Pro Corp. 86,840 1,033 * Energy Recovery Inc. 323,370 1,028 Primoris Services Corp. 99,739 1,011 * Pinnacle Airlines Corp. 174,176 1,002 * NCI Building Systems Inc. 78,853 999 * Coleman Cable Inc. 112,003 992 * Tecumseh Products Co. Class A 98,110 983 * Hurco Cos. Inc. 31,939 974 Barrett Business Services Inc. 60,156 966 * Universal Truckload Services Inc. 55,304 954 Alamo Group Inc. 34,351 943 * Franklin Covey Co. 107,704 933 Hardinge Inc. 66,164 906 * Mistras Group Inc. 52,406 902 * Patriot Transportation Holding Inc. 33,607 899 * United Capital Corp. 31,463 890 * Magnetek Inc. 403,630 888 * Ceco Environmental Corp. 148,740 881 LSI Industries Inc. 120,930 876 * Fuel Tech Inc. 97,661 869 Ecology and Environment Inc. 43,997 845 VSE Corp. 28,305 841 *,^ Advanced Battery Technologies Inc. 430,090 834 * UQM Technologies Inc. 277,445 827 * Willis Lease Finance Corp. 64,920 821 SIFCO Industries Inc. 45,385 807 * PAM Transportation Services Inc. 66,044 802 * Key Technology Inc. 38,493 778 * PowerSecure International Inc. 89,185 767 Courier Corp. 54,176 756 * Roadrunner Transportation Systems Inc. 50,396 756 * Hill International Inc. 140,036 741 * Builders FirstSource Inc. 253,875 721 * Broadwind Energy Inc. 531,079 696 *,^ Ocean Power Technologies Inc. 123,714 684 * Allied Motion Technologies Inc. 94,050 663 Lawson Products Inc. 27,231 627 * Innovative Solutions & Support Inc. 106,654 624 Virco Manufacturing 188,287 612 Eastern Co. 28,955 554 * Ameresco Inc. Class A 38,772 548 * BlueLinx Holdings Inc. 146,586 542 * Plug Power Inc. 695,594 529 *,^ YRC Worldwide Inc. 299,967 528 LS Starrett Co. Class A 36,454 512 * Mfri Inc. 45,063 507 Standard Register Co. 147,041 488 * US Home Systems Inc. 107,629 468 Douglas Dynamics Inc. 30,722 438 * Ultralife Corp. 84,174 426 * Hudson Technologies Inc. 212,750 421 * Perma-Fix Environmental Services 272,842 412 Providence and Worcester Railroad Co. 24,108 403 * Frozen Food Express Industries 115,868 401 * Argan Inc. 44,430 380 * Covenant Transportation Group Inc. Class A 39,032 361 * Orion Energy Systems Inc. 88,592 357 * Document Security Systems Inc. 81,540 335 * Baldwin Technology Co. Class A 206,023 332 * Omega Flex Inc. 24,637 331 * Supreme Industries Inc. Class A 122,226 323 * Integrated Electrical Services Inc. 93,324 321 * TRC Cos. Inc. 64,073 309 * Keyw Holding Corp. 24,861 305 * Gencor Industries Inc. 37,710 298 * Applied Energetics Inc. 430,127 284 * Energy Focus Inc. 216,585 258 * Lime Energy Co. 49,198 239 * Arotech Corp. 169,158 237 *,^ Hoku Corp. 113,254 227 Horizon Lines Inc. Class A 265,307 226 Superior Uniform Group Inc. 17,895 208 * Real Goods Solar Inc. Class A 72,297 192 * Spherix Inc. 396,444 174 * Multiband Corp. 33,821 158 *,^ Lightbridge Corp. 26,192 151 *,^ Beacon Power Corp. 70,063 137 *,^ Akeena Solar Inc. 287,918 137 * Global Defense Technology & Systems Inc. 5,290 128 * Sypris Solutions Inc. 29,224 126 * Amrep Corp. 12,689 124 * Heritage-Crystal Clean Inc. 8,459 121 *,^ Industrial Services of America Inc. 10,332 117 * Innotrac Corp. 74,579 115 * Tecumseh Products Co. Class B 11,900 111 * Rand Logistics Inc. 14,790 108 * Ascent Solar Technologies Inc. 35,384 102 *,^ ZBB Energy Corp. 86,604 101 * Innovaro Inc. 36,380 101 * American Electric Technologies Inc. 36,928 101 * PGT Inc. 41,987 99 * Rush Enterprises Inc. Class B 5,550 97 * Adept Technology Inc. Class A 18,054 84 * Versar Inc. 18,330 60 * Breeze-Eastern Corp. 6,100 52 KSW Inc. 12,436 45 *,^ Altair Nanotechnologies Inc. 24,768 39 Hubbell Inc. Class A 500 34 * RCM Technologies Inc. 5,800 30 * LECG Corp. 140,005 28 * TBS International plc Class A 7,410 14 * Patrick Industries Inc. 3,647 10 * Internet Media Services Inc. 30,890 9 * TeamStaff Inc. 17,157 8 * Servotronics Inc. 503 4 * Universal Power Group Inc. 800 3 Information Technology (16.0%) Maxim Integrated Products Inc. 2,012,663 51,524 * Lam Research Corp. 841,539 47,682 * VMware Inc. Class A 541,137 44,124 * Atmel Corp. 3,110,044 42,390 * Trimble Navigation Ltd. 831,654 42,032 * Rovi Corp. 765,391 41,063 * Skyworks Solutions Inc. 1,262,532 40,931 * Riverbed Technology Inc. 1,027,437 38,683 Activision Blizzard Inc. 3,452,068 37,869 * Avnet Inc. 1,040,437 35,469 * Cree Inc. 743,656 34,327 * ANSYS Inc. 624,899 33,863 * Informatica Corp. 645,910 33,736 Factset Research Systems Inc. 317,238 33,224 * Arrow Electronics Inc. 781,914 32,747 * VeriFone Systems Inc. 594,451 32,665 * Nuance Communications Inc. 1,615,744 31,604 * Polycom Inc. 594,740 30,837 * TIBCO Software Inc. 1,126,755 30,704 * Alliance Data Systems Corp. 347,426 29,840 * Rackspace Hosting Inc. 669,654 28,695 * Equinix Inc. 314,817 28,680 * Synopsys Inc. 1,023,803 28,308 * MICROS Systems Inc. 551,519 27,262 Global Payments Inc. 545,307 26,676 * ON Semiconductor Corp. 2,526,838 24,940 * Varian Semiconductor Equipment Associates Inc. 509,797 24,812 Solera Holdings Inc. 480,883 24,573 * Gartner Inc. 585,878 24,414 * Acme Packet Inc. 336,793 23,899 * Cypress Semiconductor Corp. 1,179,045 22,850 * Ingram Micro Inc. 1,081,275 22,739 * Atheros Communications Inc. 490,140 21,885 * NCR Corp. 1,091,352 20,561 * SuccessFactors Inc. 520,030 20,328 * Vishay Intertechnology Inc. 1,129,046 20,029 Jack Henry & Associates Inc. 586,822 19,887 National Instruments Corp. 606,552 19,877 * Brocade Communications Systems Inc. 3,170,576 19,499 Lender Processing Services Inc. 603,887 19,439 Broadridge Financial Solutions Inc. 855,419 19,409 * Ariba Inc. 550,698 18,801 * IAC/InterActiveCorp 601,591 18,583 ADTRAN Inc. 437,208 18,564 * WebMD Health Corp. 342,301 18,286 * Parametric Technology Corp. 807,013 18,150 * Cadence Design Systems Inc. 1,829,929 17,842 * Dolby Laboratories Inc. Class A 359,732 17,702 * Concur Technologies Inc. 315,970 17,521 * Aruba Networks Inc. 500,733 16,945 * Ciena Corp. 645,826 16,766 * Tech Data Corp. 319,373 16,243 Diebold Inc. 449,846 15,952 * International Rectifier Corp. 475,458 15,719 * Itron Inc. 276,856 15,626 * Fairchild Semiconductor International Inc. Class A 856,297 15,585 * Netlogic Microsystems Inc. 364,027 15,296 * Zebra Technologies Corp. 386,943 15,184 InterDigital Inc. 302,263 14,421 * AOL Inc. 730,298 14,263 * TriQuint Semiconductor Inc. 1,101,510 14,221 *,^ Veeco Instruments Inc. 276,019 14,033 * Cavium Networks Inc. 306,969 13,792 * Finisar Corp. 556,631 13,693 * Wright Express Corp. 262,459 13,606 Anixter International Inc. 193,526 13,526 * QLogic Corp. 723,199 13,415 * GSI Commerce Inc. 457,235 13,383 * Progress Software Corp. 455,041 13,237 * CoreLogic Inc. 712,518 13,182 * Fortinet Inc. 299,264 13,168 * Silicon Laboratories Inc. 299,769 12,953 * NeuStar Inc. Class A 505,250 12,924 DST Systems Inc. 243,925 12,884 * Rambus Inc. 650,354 12,877 * CACI International Inc. Class A 207,748 12,739 * Universal Display Corp. 221,791 12,207 Plantronics Inc. 331,444 12,137 * RF Micro Devices Inc. 1,883,718 12,075 * Microsemi Corp. 580,079 12,013 * Convergys Corp. 834,016 11,976 * PMC - Sierra Inc. 1,584,820 11,886 * CommVault Systems Inc. 296,919 11,841 MKS Instruments Inc. 350,642 11,676 * Cymer Inc. 204,371 11,563 * Viasat Inc. 282,642 11,260 * OpenTable Inc. 105,347 11,204 * Lawson Software Inc. 915,083 11,073 * Quest Software Inc. 433,524 11,007 * Mentor Graphics Corp. 750,136 10,974 * Hittite Microwave Corp. 169,842 10,831 * Arris Group Inc. 846,944 10,790 * Semtech Corp. 429,524 10,747 Intersil Corp. Class A 851,056 10,596 * IPG Photonics Corp. 178,296 10,284 * Omnivision Technologies Inc. 289,447 10,284 * Digital River Inc. 271,989 10,181 * SAVVIS Inc. 274,432 10,179 * Ultimate Software Group Inc. 172,463 10,132 * Cirrus Logic Inc. 473,589 9,960 * Taleo Corp. Class A 277,675 9,899 * Coherent Inc. 168,942 9,817 * EchoStar Corp. Class A 257,099 9,731 * Plexus Corp. 277,349 9,724 MAXIMUS Inc. 117,938 9,573 * Sapient Corp. 815,682 9,340 * j2 Global Communications Inc. 312,696 9,228 * GT Solar International Inc. 856,048 9,125 * JDA Software Group Inc. 299,750 9,070 * Take-Two Interactive Software Inc. 582,705 8,956 * FEI Co. 263,054 8,870 Littelfuse Inc. 152,998 8,736 Fair Isaac Corp. 275,623 8,712 *,^ Blackboard Inc. 236,262 8,562 * Terremark Worldwide Inc. 450,230 8,554 * Diodes Inc. 247,273 8,422 * Blue Coat Systems Inc. 296,794 8,358 * SRA International Inc. Class A 293,778 8,332 * Cabot Microelectronics Corp. 157,877 8,249 Blackbaud Inc. 302,555 8,242 * Netgear Inc. 247,527 8,030 * ValueClick Inc. 553,537 8,004 * Entegris Inc. 907,153 7,956 * Benchmark Electronics Inc. 417,595 7,922 *,^ SunPower Corp. Class A 462,053 7,920 * Acxiom Corp. 549,160 7,880 * Unisys Corp. 251,319 7,846 * MicroStrategy Inc. Class A 58,290 7,839 Cognex Corp. 277,406 7,837 * Integrated Device Technology Inc. 1,051,564 7,750 * Rofin-Sinar Technologies Inc. 194,836 7,696 * L-1 Identity Solutions Inc. 640,524 7,545 Power Integrations Inc. 195,756 7,503 * ACI Worldwide Inc. 227,830 7,473 * Spansion Inc. Class A 393,646 7,349 * Sonus Networks Inc. 1,893,679 7,120 * TiVo Inc. 800,740 7,014 *,^ STEC Inc. 349,122 7,014 * Scansource Inc. 183,383 6,967 * Euronet Worldwide Inc. 348,477 6,736 * Stratasys Inc. 143,114 6,726 * Websense Inc. 286,360 6,578 * Mantech International Corp. Class A 154,612 6,556 * Netscout Systems Inc. 239,876 6,553 * Aspen Technology Inc. 427,978 6,415 * DealerTrack Holdings Inc. 278,470 6,394 *,^ Power-One Inc. 729,285 6,381 * Emulex Corp. 596,381 6,363 * Tessera Technologies Inc. 346,746 6,332 * Synaptics Inc. 234,107 6,326 * Advent Software Inc. 220,117 6,311 * Harmonic Inc. 670,238 6,287 *,^ Ebix Inc. 262,040 6,197 * Brooks Automation Inc. 448,102 6,152 * Sanmina-SCI Corp. 546,894 6,131 * Checkpoint Systems Inc. 271,981 6,114 * Constant Contact Inc. 173,205 6,045 * Amkor Technology Inc. 881,654 5,942 *,^ RealD Inc. 214,508 5,869 * Synchronoss Technologies Inc. 168,555 5,857 Opnet Technologies Inc. 149,541 5,831 Earthlink Inc. 742,377 5,813 * RealPage Inc. 205,047 5,686 * Bottomline Technologies Inc. 225,598 5,672 * DTS Inc. 118,508 5,526 * Loral Space & Communications Inc. 70,553 5,471 * SolarWinds Inc. 230,862 5,416 * Insight Enterprises Inc. 317,082 5,400 * TTM Technologies Inc. 296,726 5,389 * DG FastChannel Inc. 166,439 5,363 * Ultratech Inc. 181,741 5,343 * SYNNEX Corp. 163,201 5,342 * Sourcefire Inc. 192,019 5,282 * Powerwave Technologies Inc. 1,148,645 5,180 Comtech Telecommunications Corp. 189,767 5,158 * comScore Inc. 174,605 5,153 * Ixia 322,025 5,114 * RightNow Technologies Inc. 162,310 5,080 * Brightpoint Inc. 465,690 5,048 MTS Systems Corp. 108,929 4,962 * Manhattan Associates Inc. 150,496 4,924 * Rogers Corp. 108,500 4,889 AVX Corp. 326,785 4,872 * OSI Systems Inc. 128,737 4,832 * Silicon Image Inc. 532,636 4,778 * Lattice Semiconductor Corp. 807,346 4,763 NIC Inc. 381,884 4,758 * LogMeIn Inc. 112,469 4,742 * CSG Systems International Inc. 235,214 4,690 * Silicon Graphics International Corp. 217,041 4,645 * Electronics for Imaging Inc. 315,427 4,640 Syntel Inc. 88,835 4,640 Micrel Inc. 342,173 4,613 Heartland Payment Systems Inc. 262,412 4,600 * Volterra Semiconductor Corp. 184,411 4,579 Park Electrochemical Corp. 141,623 4,567 * Kulicke & Soffa Industries Inc. 486,736 4,551 * Newport Corp. 252,276 4,498 *,^ QuinStreet Inc. 197,001 4,478 * FARO Technologies Inc. 111,082 4,443 * Avid Technology Inc. 199,138 4,441 * Verint Systems Inc. 121,800 4,365 * Tyler Technologies Inc. 183,685 4,355 ^ VirnetX Holding Corp. 218,241 4,345 * Advanced Energy Industries Inc. 264,587 4,326 * Mercury Computer Systems Inc. 204,321 4,323 Black Box Corp. 121,468 4,270 Pegasystems Inc. 111,759 4,240 * Kenexa Corp. 153,183 4,226 * Cardtronics Inc. 204,973 4,171 * TeleTech Holdings Inc. 209,721 4,064 *,^ Entropic Communications Inc. 478,702 4,045 * Radiant Systems Inc. 228,367 4,042 * ATMI Inc. 213,667 4,034 * Applied Micro Circuits Corp. 388,236 4,030 * Ancestry.com Inc. 113,593 4,027 iGate Corp. 213,536 4,008 * Oclaro Inc. 339,319 3,906 * Standard Microsystems Corp. 155,853 3,843 Forrester Research Inc. 99,862 3,824 * Tekelec 465,113 3,777 * Quantum Corp. 1,484,138 3,740 United Online Inc. 584,283 3,684 EPIQ Systems Inc. 254,347 3,652 * Zoran Corp. 349,852 3,635 * MIPS Technologies Inc. Class A 343,110 3,599 * Ceva Inc. 133,267 3,562 * Intermec Inc. 328,209 3,541 * Accelrys Inc. 440,045 3,520 * Interactive Intelligence Inc. 90,304 3,496 * FormFactor Inc. 338,254 3,484 * SunPower Corp. Class B 208,266 3,472 * Epicor Software Corp. 310,924 3,442 * Monolithic Power Systems Inc. 242,378 3,439 * Electro Scientific Industries Inc. 196,208 3,406 * LivePerson Inc. 266,047 3,363 Methode Electronics Inc. 275,186 3,324 * Vocus Inc. 128,051 3,311 Sycamore Networks Inc. 133,571 3,263 * Kemet Corp. 218,199 3,236 * Hypercom Corp. 268,515 3,230 *,^ Rubicon Technology Inc. 114,007 3,156 * Photronics Inc. 344,628 3,091 * Knot Inc. 255,695 3,081 * Measurement Specialties Inc. 89,649 3,053 * Maxwell Technologies Inc. 176,687 3,051 CTS Corp. 280,975 3,035 * LTX-Credence Corp. 330,273 3,015 * SMART Modular Technologies WWH Inc. 367,291 2,854 *,^ Calix Inc. 137,311 2,789 * TNS Inc. 178,272 2,776 * DemandTec Inc. 210,674 2,772 * Move Inc. 1,150,621 2,750 * Ciber Inc. 407,531 2,730 * IXYS Corp. 201,656 2,708 * Super Micro Computer Inc. 166,993 2,679 Daktronics Inc. 249,077 2,678 * Travelzoo Inc. 39,664 2,641 * Sigma Designs Inc. 203,120 2,630 * Magma Design Automation Inc. 378,539 2,582 * NetSuite Inc. 88,229 2,566 * UTStarcom Inc. 1,089,229 2,560 * Saba Software Inc. 258,769 2,539 * Echelon Corp. 250,591 2,538 * Aviat Networks Inc. 489,699 2,532 * Anaren Inc. 125,723 2,527 * VASCO Data Security International Inc. 181,229 2,488 * LoopNet Inc. 175,195 2,479 * Monotype Imaging Holdings Inc. 170,207 2,468 * Oplink Communications Inc. 126,596 2,467 * Rudolph Technologies Inc. 223,625 2,446 * ExlService Holdings Inc. 113,659 2,404 * S1 Corp. 358,511 2,395 * Perficient Inc. 198,972 2,390 Keynote Systems Inc. 127,723 2,369 * RealNetworks Inc. 634,412 2,360 *,^ KIT Digital Inc. 195,811 2,358 * Multi-Fineline Electronix Inc. 81,998 2,314 * Internap Network Services Corp. 348,368 2,289 Cohu Inc. 148,515 2,281 * support.com Inc. 425,967 2,211 * Infinera Corp. 262,309 2,201 * THQ Inc. 481,015 2,193 * Extreme Networks 624,318 2,185 * Imation Corp. 191,961 2,138 Cass Information Systems Inc. 54,287 2,133 * AXT Inc. 292,681 2,099 * Kopin Corp. 450,171 2,066 DDi Corp. 191,502 2,024 * Smith Micro Software Inc. 215,782 2,020 * Infospace Inc. 232,893 2,017 * FleetCor Technologies Inc. 61,700 2,015 * Limelight Networks Inc. 280,745 2,010 * EMS Technologies Inc. 101,116 1,987 * NVE Corp. 35,241 1,985 Electro Rent Corp. 115,245 1,980 * Supertex Inc. 87,612 1,952 * Intevac Inc. 156,158 1,941 * Spectrum Control Inc. 98,545 1,939 * Amtech Systems Inc. 76,650 1,935 * Anadigics Inc. 428,179 1,918 * QLIK Technologies Inc. 73,459 1,910 * Computer Task Group Inc. 143,172 1,903 * Web.com Group Inc. 130,009 1,897 * Exar Corp. 313,604 1,888 * Seachange International Inc. 197,144 1,873 * Integral Systems Inc. 153,541 1,869 ModusLink Global Solutions Inc. 341,062 1,862 * Deltek Inc. 240,390 1,827 * Zix Corp. 494,449 1,820 * Callidus Software Inc. 260,933 1,793 * Nanometrics Inc. 97,412 1,762 * MoSys Inc. 292,754 1,759 * Pericom Semiconductor Corp. 169,511 1,758 * Globecomm Systems Inc. 140,184 1,728 * BroadSoft Inc. 36,072 1,720 * Lionbridge Technologies Inc. 500,097 1,715 * Integrated Silicon Solution Inc. 183,372 1,700 Pulse Electronics Corp. 277,719 1,680 * Actuate Corp. 319,022 1,659 Stamps.com Inc. 124,006 1,655 * Opnext Inc. 671,065 1,631 * Zygo Corp. 110,311 1,613 Marchex Inc. Class B 203,590 1,602 * Trident Microsystems Inc. 1,372,251 1,578 * DSP Group Inc. 203,943 1,570 * Dynamics Research Corp. 95,541 1,562 * PROS Holdings Inc. 106,959 1,558 * Mindspeed Technologies Inc. 183,914 1,556 * Liquidity Services Inc. 86,139 1,538 * Transact Technologies Inc. 127,286 1,521 * Radisys Corp. 175,264 1,518 * Digi International Inc. 143,099 1,511 *,^ Wave Systems Corp. Class A 479,421 1,501 * MoneyGram International Inc. 435,450 1,494 * Global Cash Access Holdings Inc. 451,217 1,475 * Aeroflex Holding Corp. 80,500 1,466 Telular Corp. 201,463 1,463 * KVH Industries Inc. 94,378 1,427 American Software Inc. Class A 189,973 1,402 *,^ Research Frontiers Inc. 205,046 1,398 * Virtusa Corp. 74,033 1,387 * Symmetricom Inc. 225,643 1,383 * IntraLinks Holdings Inc. 51,696 1,382 * Ultra Clean Holdings 131,400 1,359 * FalconStor Software Inc. 296,250 1,348 * SS&C Technologies Holdings Inc. 65,983 1,347 * PC Mall Inc. 128,872 1,336 * Axcelis Technologies Inc. 503,040 1,333 * Gerber Scientific Inc. 141,066 1,320 * PRGX Global Inc. 215,700 1,309 * Cray Inc. 200,684 1,294 * Vishay Precision Group Inc. 81,824 1,282 * Booz Allen Hamilton Holding Corp. 71,100 1,281 * QuickLogic Corp. 252,820 1,239 * BTU International Inc. 111,167 1,223 * iGO Inc. 432,897 1,221 * NCI Inc. Class A 49,888 1,216 * Dice Holdings Inc. 80,036 1,209 * Immersion Corp. 152,449 1,165 * Hackett Group Inc. 298,042 1,144 Renaissance Learning Inc. 97,273 1,143 * Pervasive Software Inc. 170,783 1,141 * Novatel Wireless Inc. 207,306 1,132 *,^ Glu Mobile Inc. 260,972 1,130 * Fabrinet 55,803 1,125 * TeleCommunication Systems Inc. Class A 271,180 1,117 * Guidance Software Inc. 132,332 1,109 * Tollgrade Communications Inc. 109,137 1,100 * LeCroy Corp. 80,561 1,077 * X-Rite Inc. 225,989 1,073 * Data I/O Corp. 177,666 1,068 Ipass Inc. 676,702 1,056 * Mattson Technology Inc. 431,457 1,053 * Bsquare Corp. 146,452 1,046 * XETA Technologies Inc. 191,033 1,045 * Agilysys Inc. 181,872 1,044 Bel Fuse Inc. Class B 46,935 1,033 * Advanced Analogic Technologies Inc. 273,146 1,032 * Conexant Systems Inc. 427,831 1,018 * Westell Technologies Inc. Class A 290,049 1,015 * Openwave Systems Inc. 472,759 1,012 *,^ Emcore Corp. 391,031 1,009 * Datalink Corp. 156,985 1,005 Mocon Inc. 68,091 970 * ORBCOMM Inc. 292,962 967 * OCZ Technology Group Inc. 118,364 952 Communications Systems Inc. 61,604 951 * Digimarc Corp. 32,728 946 * ShoreTel Inc. 113,195 932 * PDF Solutions Inc. 136,609 908 *,^ Microvision Inc. 680,636 898 * Network Equipment Technologies Inc. 237,338 895 Richardson Electronics Ltd. 66,286 874 * Frequency Electronics Inc. 82,635 848 * Network Engines Inc. 411,278 835 * Aware Inc. 229,403 826 * Autobytel Inc. 572,741 825 * Rosetta Stone Inc. 58,302 770 * LRAD Corp. 271,744 758 Rimage Corp. 46,868 757 * Bitstream Inc. Class A 117,128 750 Evolving Systems Inc. 102,263 740 * SRS Labs Inc. 84,276 720 *,^ Meru Networks Inc. 35,225 715 * Tier Technologies Inc. Class B 129,531 712 * NAPCO Security Technologies Inc. 300,223 703 *,^ Echo Global Logistics Inc. 51,691 679 * Presstek Inc. 320,018 666 *,^ Energy Conversion Devices Inc. 294,487 666 * KEY Tronic Corp. 131,723 660 * Comverge Inc. 140,249 654 * GSI Technology Inc. 71,531 650 *,^ Local.com Corp. 167,148 650 * GSI Group Inc. 63,030 649 * Majesco Entertainment Co. 199,658 631 * Dot Hill Systems Corp. 221,194 626 QAD Inc. Class A 57,949 624 * NaviSite Inc. 113,615 624 *,^ Demand Media Inc. 26,300 619 * PC-Tel Inc. 80,177 615 * BigBand Networks Inc. 236,667 604 * StarTek Inc. 115,340 581 * PC Connection Inc. 65,582 581 * Versant Corp. 44,049 581 * Transwitch Corp. 126,788 573 *,^ Superconductor Technologies Inc. 189,394 566 * Insweb Corp. 75,459 564 * Identive Group Inc. 213,733 564 Optical Cable Corp. 111,581 555 * Ramtron International Corp. 252,459 548 Mesa Laboratories Inc. 18,022 540 * RAE Systems Inc. 285,005 504 * MaxLinear Inc. 61,356 501 TheStreet.com Inc. 148,904 499 Astro-Med Inc. 64,998 498 * PLX Technology Inc. 136,238 497 * EndWave Corp. 207,182 497 * Market Leader Inc. 194,905 487 * Online Resources Corp. 128,409 485 * Information Services Group Inc. 219,952 482 * Innodata Isogen Inc. 196,497 476 * FSI International Inc. 106,309 466 * LoJack Corp. 98,177 460 * Reis Inc. 57,174 452 * Performance Technologies Inc. 208,179 443 * Procera Networks Inc. 43,313 439 * GSE Systems Inc. 193,828 438 * Hutchinson Technology Inc. 153,807 434 * ID Systems Inc. 94,148 433 * Onvia Inc. 99,608 418 * Cyberoptics Corp. 45,393 394 Imergent Inc. 57,651 385 * Micronetics Inc. 92,314 371 * Aetrium Inc. 215,721 371 * Cinedigm Digital Cinema Corp. Class A 206,471 370 * EasyLink Services International Corp. Class A 87,843 364 *,^ Evergreen Solar Inc. 266,829 360 * IEC Electronics Corp. 42,819 360 * Stream Global Services Inc. 115,036 349 * CalAmp Corp. 102,660 344 * Zhone Technologies Inc. 145,709 335 * Sonic Foundry Inc. 21,446 322 * Tii Network Technologies Inc. 109,678 317 * Pixelworks Inc. 87,616 315 * Spire Corp. 66,782 315 * NetSol Technologies Inc. 167,892 314 *,^ Hauppauge Digital Inc. 153,081 305 * AuthenTec Inc. 94,740 303 * LGL Group Inc. 21,548 299 * Looksmart Ltd. 175,426 288 * ePlus Inc. 10,654 284 * Cascade Microtech Inc. 43,648 270 * eMagin Corp. 36,450 261 * Motricity Inc. 16,920 254 * Acorn Energy Inc. 70,825 254 * Video Display Corp. 65,454 251 * Ditech Networks Inc. 169,861 246 * WebMediaBrands Inc. 171,254 240 * PAR Technology Corp. 52,752 237 * Inphi Corp. 11,172 235 * RF Monolithics Inc. 186,353 233 * Netlist Inc. 91,023 228 * TechTarget Inc. 25,396 226 *,^ Parkervision Inc. 322,247 226 * Ikanos Communications Inc. 197,459 225 * Lantronix Inc. 54,634 208 * Planar Systems Inc. 75,464 208 * Convio Inc. 17,110 199 * Digital Ally Inc. 148,769 193 * EDGAR Online Inc. 139,811 183 * Intellicheck Mobilisa Inc. 188,700 181 * Management Network Group Inc. 72,395 170 * Newtek Business Services Inc. 96,214 159 * Alliance Fiber Optic Products Inc. 14,156 159 * TeleNav Inc. 12,495 148 * Soundbite Communications Inc. 55,082 146 QAD Inc. Class B 14,091 145 * Vertro Inc. 40,258 142 * Selectica Inc. 24,332 138 Bel Fuse Inc. Class A 5,719 137 * TSR Inc. 27,043 135 * Authentidate Holding Corp. 223,262 134 * TigerLogic Corp. 28,977 130 * Lightpath Technologies Inc. Class A 60,957 127 * Envestnet Inc. 8,745 118 * Dialogic Inc. 20,792 98 * Viasystems Group Inc. 3,372 92 * Scientific Learning Corp. 25,731 80 * MEMSIC Inc. 19,210 71 * Wireless Ronin Technologies Inc. 46,945 60 * Mastech Holdings Inc. 12,664 59 * Numerex Corp. Class A 5,800 57 * GTSI Corp. 12,135 56 * Globalscape Inc. 20,990 53 * Unify Corp. 18,137 52 * DRI Corp. 39,661 49 * ClearOne Communications Inc. 6,444 43 * INX Inc. 5,390 40 * MakeMusic Inc. 7,646 37 * Relm Wireless Corp. 18,822 30 * Inuvo Inc. 8,819 25 * Wireless Telecom Group Inc. 21,406 23 * Rainmaker Systems Inc. 17,407 22 * Overland Storage Inc. 9,540 21 * DayStar Technologies Inc. 22,553 20 * USA Technologies Inc. 4,700 12 * eLoyalty Corp. 1,100 8 * Edgewater Technology Inc. 2,500 8 * Interphase Corp. 449 3 Materials (7.0%) Mosaic Co. 1,092,518 86,036 Lubrizol Corp. 436,450 58,467 Walter Energy Inc. 361,956 49,020 Celanese Corp. Class A 1,065,148 47,261 * Crown Holdings Inc. 1,056,673 40,766 Albemarle Corp. 626,571 37,450 Ashland Inc. 539,765 31,177 Reliance Steel & Aluminum Co. 510,610 29,503 Martin Marietta Materials Inc. 311,695 27,950 Steel Dynamics Inc. 1,485,546 27,884 Nalco Holding Co. 946,725 25,855 Domtar Corp. 279,282 25,633 Valspar Corp. 651,729 25,483 Sonoco Products Co. 680,990 24,672 * Smurfit-Stone Container Corp. 635,454 24,560 Aptargroup Inc. 458,453 22,982 * Coeur d'Alene Mines Corp. 611,632 21,273 * Solutia Inc. 833,434 21,169 RPM International Inc. 884,323 20,985 Compass Minerals International Inc. 223,997 20,950 Cabot Corp. 447,805 20,729 Huntsman Corp. 1,179,039 20,492 Packaging Corp. of America 702,182 20,286 Royal Gold Inc. 367,456 19,255 * WR Grace & Co. 498,463 19,086 * Allied Nevada Gold Corp. 529,880 18,800 ^ Rock-Tenn Co. Class A 268,198 18,600 Cytec Industries Inc. 338,025 18,378 Scotts Miracle-Gro Co. Class A 314,752 18,208 * Rockwood Holdings Inc. 362,213 17,828 Temple-Inland Inc. 738,771 17,287 * Hecla Mining Co. 1,903,839 17,287 * AbitibiBowater Inc. 547,852 14,721 Greif Inc. Class A 213,137 13,941 Commercial Metals Co. 783,791 13,536 Silgan Holdings Inc. 343,879 13,116 Carpenter Technology Corp. 301,159 12,863 Olin Corp. 545,293 12,498 Sensient Technologies Corp. 340,910 12,218 *,^ Molycorp Inc. 197,372 11,846 * Chemtura Corp. 653,762 11,245 NewMarket Corp. 67,614 10,698 * Intrepid Potash Inc. 303,606 10,572 Schnitzer Steel Industries Inc. 153,162 9,957 * Ferro Corp. 589,615 9,782 * Louisiana-Pacific Corp. 903,020 9,482 Globe Specialty Metals Inc. 415,587 9,459 Eagle Materials Inc. 302,920 9,166 PolyOne Corp. 640,821 9,106 * Stillwater Mining Co. 390,525 8,955 Minerals Technologies Inc. 127,043 8,705 Texas Industries Inc. 190,712 8,626 * Georgia Gulf Corp. 233,011 8,621 * Kraton Performance Polymers Inc. 214,316 8,198 Worthington Industries Inc. 380,279 7,955 * OM Group Inc. 211,589 7,731 Westlake Chemical Corp. 136,112 7,650 Buckeye Technologies Inc. 270,762 7,373 Balchem Corp. 195,992 7,354 * Century Aluminum Co. 387,926 7,246 HB Fuller Co. 335,720 7,211 Arch Chemicals Inc. 172,358 7,168 Innophos Holdings Inc. 146,969 6,777 * RTI International Metals Inc. 206,677 6,438 * Clearwater Paper Corp. 78,742 6,410 * US Gold Corp. 717,996 6,340 Schweitzer-Mauduit International Inc. 123,538 6,252 AMCOL International Corp. 173,063 6,227 * Calgon Carbon Corp. 386,168 6,132 Koppers Holdings Inc. 141,100 6,025 * Materion Corp. 138,843 5,665 * STR Holdings Inc. 283,776 5,443 A Schulman Inc. 215,991 5,339 * Horsehead Holding Corp. 297,111 5,066 Kaiser Aluminum Corp. 101,567 5,002 Deltic Timber Corp. 73,609 4,920 Boise Inc. 517,713 4,742 Haynes International Inc. 83,446 4,627 * KapStone Paper and Packaging Corp. 262,114 4,501 * LSB Industries Inc. 111,309 4,412 PH Glatfelter Co. 329,284 4,386 Stepan Co. 52,471 3,804 * Graphic Packaging Holding Co. 578,174 3,134 * General Moly Inc. 554,328 2,982 * Omnova Solutions Inc. 362,954 2,856 Neenah Paper Inc. 129,422 2,843 Myers Industries Inc. 280,804 2,788 Wausau Paper Corp. 359,027 2,743 * Headwaters Inc. 455,176 2,686 Kronos Worldwide Inc. 45,684 2,670 Zep Inc. 149,934 2,610 Hawkins Inc. 63,218 2,597 * Graham Packaging Co. Inc. 147,619 2,573 Quaker Chemical Corp. 63,009 2,531 Olympic Steel Inc. 71,664 2,351 * Noranda Aluminum Holding Corp. 145,483 2,335 * Zoltek Cos. Inc. 169,040 2,270 * Mercer International Inc. 163,191 2,211 * AM Castle & Co. 110,787 2,092 *,^ ADA-ES Inc. 94,935 2,074 * TPC Group Inc. 67,193 1,940 * Flotek Industries Inc. 220,614 1,855 * Senomyx Inc. 306,665 1,852 * Spartech Corp. 221,931 1,609 NL Industries Inc. 103,456 1,536 ^ Great Northern Iron Ore Properties 11,834 1,480 * Universal Stainless & Alloy 39,450 1,331 * AEP Industries Inc. 43,386 1,289 American Vanguard Corp. 139,102 1,207 *,^ Zagg Inc. 159,717 1,200 * US Energy Corp. Wyoming 174,857 1,095 * Landec Corp. 151,344 984 * Metals USA Holdings Corp. 58,117 951 * Handy & Harman Ltd. 65,482 787 Synalloy Corp. 51,227 659 * TOR Minerals International Inc. 32,718 633 * United States Lime & Minerals Inc. 14,638 593 * Penford Corp. 81,876 510 KMG Chemicals Inc. 23,743 467 Chase Corp. 24,653 455 * Nanophase Technologies Corp. 247,325 354 * Mod-Pac Corp. 49,498 305 * Timberline Resources Corp. 294,249 284 *,^ Metalline Mining Co. 241,155 270 * American Pacific Corp. 44,024 268 * Solitario Exploration & Royalty Corp. 61,233 220 * Verso Paper Corp. 37,309 200 *,^ Cereplast Inc. 34,359 184 * Arabian American Development Co. 22,574 96 * US Concrete Inc. 7,700 73 * Mines Management Inc. 16,600 48 * Clean Diesel Technologies Inc. 1,871 16 Telecommunication Services (1.5%) * Crown Castle International Corp. 1,346,961 57,313 * NII Holdings Inc. 1,158,272 48,265 * SBA Communications Corp. Class A 786,766 31,219 * tw telecom inc Class A 1,036,008 19,891 * Level 3 Communications Inc. 11,422,603 16,791 Telephone & Data Systems Inc. 481,550 16,228 *,^ Clearwire Corp. Class A 2,567,817 14,354 AboveNet Inc. 175,220 11,365 * Leap Wireless International Inc. 354,870 5,497 * United States Cellular Corp. 105,850 5,450 * Cogent Communications Group Inc. 314,353 4,486 Telephone & Data Systems Inc.  Special Common Shares 147,351 4,350 NTELOS Holdings Corp. 203,552 3,748 * Neutral Tandem Inc. 252,949 3,731 * Cincinnati Bell Inc. 1,367,609 3,665 * Premiere Global Services Inc. 448,257 3,416 * Hughes Communications Inc. 56,080 3,346 * Global Crossing Ltd. 239,525 3,334 IDT Corp. Class B 122,161 3,292 Shenandoah Telecommunications Co. 179,190 3,236 * General Communication Inc. Class A 292,117 3,196 * Vonage Holdings Corp. 689,337 3,143 Alaska Communications Systems Group Inc. 291,222 3,102 Consolidated Communications Holdings Inc. 159,627 2,990 * PAETEC Holding Corp. 846,061 2,826 USA Mobility Inc. 190,436 2,760 Atlantic Tele-Network Inc. 62,842 2,337 * ICO Global Communications Holdings Ltd. 856,520 2,287 * Iridium Communications Inc. 268,689 2,142 * Cbeyond Inc. 171,273 1,999 * Fairpoint Communications Inc. 111,700 1,884 * 8x8 Inc. 626,186 1,760 * SureWest Communications 82,344 1,184 HickoryTech Corp. 96,849 880 Warwick Valley Telephone Co. 48,561 730 *,^ Towerstream Corp. 172,478 674 * inContact Inc. 173,742 573 * FiberTower Corp. 184,960 372 * Globalstar Inc. 282,690 359 Utilities (4.0%) National Fuel Gas Co. 562,546 41,628 * Calpine Corp. 2,403,087 38,137 OGE Energy Corp. 666,890 33,718 American Water Works Co. Inc. 1,196,664 33,566 NSTAR 708,713 32,792 Energen Corp. 492,019 31,056 MDU Resources Group Inc. 1,288,468 29,596 Alliant Energy Corp. 758,675 29,535 UGI Corp. 757,224 24,913 ITC Holdings Corp. 346,695 24,234 NV Energy Inc. 1,609,613 23,967 DPL Inc. 814,375 22,322 Aqua America Inc. 941,433 21,549 AGL Resources Inc. 534,359 21,289 Atmos Energy Corp. 618,995 21,108 Questar Corp. 1,200,843 20,955 Westar Energy Inc. 769,819 20,339 * GenOn Energy Inc. 5,240,965 19,968 Great Plains Energy Inc. 929,007 18,599 Hawaiian Electric Industries Inc. 645,466 16,008 Vectren Corp. 558,859 15,201 Piedmont Natural Gas Co. Inc. 493,833 14,988 Cleco Corp. 416,138 14,269 WGL Holdings Inc. 349,669 13,637 IDACORP Inc. 336,735 12,830 Portland General Electric Co. 515,697 12,258 Southwest Gas Corp. 312,164 12,165 New Jersey Resources Corp. 282,459 12,132 South Jersey Industries Inc. 204,596 11,451 UIL Holdings Corp. 345,584 10,547 Unisource Energy Corp. 249,500 9,015 Avista Corp. 389,581 9,011 Black Hills Corp. 268,786 8,988 * El Paso Electric Co. 292,158 8,882 PNM Resources Inc. 594,003 8,863 Northwest Natural Gas Co. 182,587 8,423 Allete Inc. 213,477 8,319 NorthWestern Corp. 248,216 7,521 MGE Energy Inc. 158,487 6,417 Empire District Electric Co. 284,593 6,201 Laclede Group Inc. 152,843 5,823 Otter Tail Corp. 246,425 5,601 CH Energy Group Inc. 108,733 5,495 California Water Service Group 142,733 5,305 American States Water Co. 128,033 4,591 * Dynegy Inc. Class A 705,597 4,015 Ormat Technologies Inc. 146,509 3,711 Chesapeake Utilities Corp. 72,871 3,033 Middlesex Water Co. 131,393 2,390 Central Vermont Public Service Corp. 98,290 2,289 SJW Corp. 88,910 2,058 Connecticut Water Service Inc. 57,814 1,523 York Water Co. 74,889 1,304 Unitil Corp. 53,098 1,251 * Cadiz Inc. 94,708 1,155 Artesian Resources Corp. Class A 43,790 854 Delta Natural Gas Co. Inc. 25,042 790 Pennichuck Corp. 25,778 734 *,^ US Geothermal Inc. 361,821 398 * Purecycle Corp. 83,956 331 *,^ Synthesis Energy Systems Inc. 92,580 261 *,^ American DG Energy Inc. 18,005 39 Total Common Stocks (Cost $15,240,009) Face Market Maturity Amount Value Coupon Date ($000) ($000) Convertible Bonds (0.0%) Health Care (0.0%) MediciNova Inc. Cvt. (Cost $2) 0.000% 6/18/11 2 1 Total Convertible Bonds (Cost $2) 1 Market Value Coupon Shares ($000) Temporary Cash Investments (1.6%) 1 Money Market Fund (1.5%) 2,3 Vanguard Market Liquidity Fund 0.208% 310,364,561 310,365 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.230% 5/16/11 1,000 1,000 4,5 Fannie Mae Discount Notes 0.180% 6/20/11 4,000 3,998 4,5 Federal Home Loan Bank Discount Notes 0.150% 5/25/11 5,000 4,999 Total Temporary Cash Investments (Cost $320,361) Total Investments (101.4%) (Cost $15,560,372) Other Assets and Liabilities-Net (-1.4%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $223,454,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $244,388,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $9,497,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Bonds, and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Extended Market Index Fund Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 19,703,012   Convertible Bonds  1  Temporary Cash Investments 310,365 9,997  Futures ContractsAssets 1 195   Futures ContractsLiabilities 1 (4)   Total 20,013,568 9,998  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini Russell 2000 Index June 2011 299 25,167 1,073 S&P MidCap 400 Index June 2011 26 12,831 716 E-mini S&P MidCap Index June 2011 97 9,574 429 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Extended Market Index Fund D. At March 31, 2011, the cost of investment securities for tax purposes was $15,560,372,000. Net unrealized appreciation of investment securities for tax purposes was $4,463,003,000, consisting of unrealized gains of $5,770,927,000 on securities that had risen in value since their purchase and $1,307,924,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Stock Market Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (11.3%) McDonald's Corp. 11,526,863 877,079 Walt Disney Co. 19,626,507 845,706 * Amazon.com Inc. 3,917,624 705,682 Home Depot Inc. 18,169,040 673,345 Comcast Corp. Class A 26,069,874 644,447 * Ford Motor Co. 33,403,412 498,045 Time Warner Inc. 12,102,719 432,067 News Corp. Class A 24,449,984 429,342 * DIRECTV Class A 9,096,091 425,697 Lowe's Cos. Inc. 15,056,142 397,934 Target Corp. 7,337,196 366,933 Johnson Controls Inc. 7,357,851 305,866 NIKE Inc. Class B 4,020,399 304,344 Starbucks Corp. 8,085,903 298,774 Viacom Inc. Class B 6,068,256 282,295 Time Warner Cable Inc. 3,881,260 276,889 * priceline.com Inc. 535,677 271,288 Yum! Brands Inc. 5,112,601 262,685 TJX Cos. Inc. 4,318,317 214,750 Carnival Corp. 4,963,634 190,405 * General Motors Co. 5,728,211 177,746 CBS Corp. Class B 6,886,501 172,438 Kohl's Corp. 3,192,324 169,321 Coach Inc. 3,233,763 168,285 Omnicom Group Inc. 3,287,039 161,262 * Las Vegas Sands Corp. 3,736,564 157,758 Staples Inc. 7,890,970 153,243 * Bed Bath & Beyond Inc. 2,827,815 136,499 McGraw-Hill Cos. Inc. 3,350,285 132,001 Stanley Black & Decker Inc. 1,720,310 131,776 Starwood Hotels & Resorts Worldwide Inc. 2,080,790 120,936 * Netflix Inc. 484,813 115,061 Marriott International Inc. Class A 3,180,259 113,154 Macy's Inc. 4,616,945 112,007 Wynn Resorts Ltd. 879,494 111,916 Harley-Davidson Inc. 2,570,936 109,239 Gap Inc. 4,728,767 107,154 Best Buy Co. Inc. 3,691,046 106,007 Comcast Corp. Class A Special Shares 4,459,755 103,556 Fortune Brands Inc. 1,665,543 103,080 * Liberty Media Corp. - Interactive 6,209,961 99,608 Limited Brands Inc. 3,017,782 99,225 * BorgWarner Inc. 1,241,925 98,969 Mattel Inc. 3,917,221 97,656 Ross Stores Inc. 1,315,342 93,547 VF Corp. 947,343 93,342 Virgin Media Inc. 3,344,987 92,957 Cablevision Systems Corp. Class A 2,682,024 92,825 Genuine Parts Co. 1,719,925 92,257 * Chipotle Mexican Grill Inc. Class A 337,858 92,022 * O'Reilly Automotive Inc. 1,524,603 87,604 Polo Ralph Lauren Corp. Class A 700,790 86,653 Nordstrom Inc. 1,909,531 85,700 Tiffany & Co. 1,378,667 84,705 JC Penney Co. Inc. 2,323,492 83,437 * AutoZone Inc. 292,365 79,979 * CarMax Inc. 2,454,277 78,782 * Dollar Tree Inc. 1,366,944 75,893 Autoliv Inc. 968,058 71,859 * Sirius XM Radio Inc. 42,865,213 71,156 Whirlpool Corp. 829,669 70,821 Darden Restaurants Inc. 1,435,435 70,523 Interpublic Group of Cos. Inc. 5,340,687 67,132 Family Dollar Stores Inc. 1,304,948 66,970 Hasbro Inc. 1,354,635 63,451 * Royal Caribbean Cruises Ltd. 1,526,913 63,000 * TRW Automotive Holdings Corp. 1,130,005 62,241 Wyndham Worldwide Corp. 1,922,642 61,159 Newell Rubbermaid Inc. 3,170,478 60,651 * Apollo Group Inc. Class A 1,447,999 60,396 Advance Auto Parts Inc. 917,263 60,191 * Discovery Communications Inc. Class A 1,497,574 59,753 Abercrombie & Fitch Co. 964,406 56,611 H&R Block Inc. 3,371,726 56,443 * Liberty Media Corp. - Capital 758,992 55,915 * DISH Network Corp. Class A 2,252,494 54,871 Lear Corp. 1,109,829 54,237 * Discovery Communications Inc. 1,537,182 54,124 *,^ Liberty Global Inc. Class A 1,295,387 53,642 * Fossil Inc. 571,480 53,519 International Game Technology 3,253,336 52,802 PetSmart Inc. 1,285,645 52,647 Expedia Inc. 2,230,899 50,552 Scripps Networks Interactive Inc. Class A 999,357 50,058 * MGM Resorts International 3,687,141 48,486 * Lululemon Athletica Inc. 542,459 48,306 Tractor Supply Co. 796,117 47,656 * Liberty Global Inc. 1,190,481 47,607 Phillips-Van Heusen Corp. 724,686 47,126 Gentex Corp. 1,532,094 46,346 * NVR Inc. 58,608 44,308 * Urban Outfitters Inc. 1,447,313 43,173 * Signet Jewelers Ltd. 937,019 43,122 *,^ Garmin Ltd. 1,267,879 42,930 Williams-Sonoma Inc. 1,046,924 42,400 * Liberty Media Corp. - Starz 533,886 41,430 Tupperware Brands Corp. 690,828 41,249 * Panera Bread Co. Class A 320,029 40,644 * Dick's Sporting Goods Inc. 1,001,784 40,051 Gannett Co. Inc. 2,612,190 39,784 *,^ Sears Holdings Corp. 480,175 39,686 Leggett & Platt Inc. 1,599,381 39,185 * Mohawk Industries Inc. 636,326 38,911 Sotheby's 732,359 38,522 DeVry Inc. 688,612 37,922 * Goodyear Tire & Rubber Co. 2,519,035 37,735 DR Horton Inc. 3,137,383 36,551 * Deckers Outdoor Corp. 420,712 36,244 * Tempur-Pedic International Inc. 714,396 36,191 * LKQ Corp. 1,499,359 36,135 * Big Lots Inc. 824,773 35,820 Jarden Corp. 1,005,401 35,762 Harman International Industries Inc. 759,313 35,551 * GameStop Corp. Class A 1,570,455 35,367 * Dollar General Corp. 1,117,801 35,043 Foot Locker Inc. 1,700,625 33,536 American Eagle Outfitters Inc. 2,032,045 32,289 Polaris Industries Inc. 351,799 30,614 * Toll Brothers Inc. 1,540,186 30,450 Service Corp. International 2,673,651 29,571 Chico's FAS Inc. 1,945,030 28,981 * Hanesbrands Inc. 1,045,503 28,270 * Warnaco Group Inc. 487,367 27,873 * Tenneco Inc. 655,019 27,806 * Pulte Group Inc. 3,756,803 27,800 * Under Armour Inc. Class A 399,873 27,211 * Penn National Gaming Inc. 724,305 26,843 * Dana Holding Corp. 1,542,849 26,830 Weight Watchers International Inc. 368,982 25,866 ^ Washington Post Co. Class B 59,024 25,827 Guess? Inc. 654,211 25,743 Lennar Corp. Class A 1,411,767 25,581 Brinker International Inc. 1,010,320 25,561 * ITT Educational Services Inc. 351,657 25,372 John Wiley & Sons Inc. Class A 498,113 25,324 Rent-A-Center Inc. 711,300 24,832 Brunswick Corp. 970,875 24,689 * Aeropostale Inc. 1,013,297 24,643 * Lamar Advertising Co. Class A 634,530 23,440 * WMS Industries Inc. 631,564 22,326 * Ascena Retail Group Inc. 687,673 22,288 * Bally Technologies Inc. 586,746 22,208 Aaron's Inc. 842,404 21,363 * DreamWorks Animation SKG Inc. Class A 764,172 21,343 * Hyatt Hotels Corp. Class A 486,612 20,944 * Career Education Corp. 891,487 20,255 Wolverine World Wide Inc. 534,611 19,930 Dillard's Inc. Class A 490,681 19,686 ^ Strayer Education Inc. 149,736 19,539 RadioShack Corp. 1,243,232 18,661 * ANN Inc. 637,237 18,550 * Cheesecake Factory Inc. 616,344 18,546 Wendy's/Arby's Group Inc. Class A 3,664,561 18,433 * Madison Square Garden Inc. Class A 682,904 18,432 Six Flags Entertainment Corp. 251,553 18,112 * Timberland Co. Class A 436,343 18,017 * Carter's Inc. 627,442 17,964 *,^ AutoNation Inc. 485,331 17,166 * Ulta Salon Cosmetics & Fragrance Inc. 355,379 17,104 * Iconix Brand Group Inc. 792,738 17,028 * CROCS Inc. 953,251 17,006 * Saks Inc. 1,492,074 16,875 * Valassis Communications Inc. 542,543 15,810 Cooper Tire & Rubber Co. 607,350 15,639 *,^ Coinstar Inc. 335,888 15,424 * JOS A Bank Clothiers Inc. 302,929 15,413 * Sally Beauty Holdings Inc. 1,100,048 15,412 * Life Time Fitness Inc. 412,011 15,372 * Vail Resorts Inc. 314,235 15,322 * Collective Brands Inc. 705,045 15,215 * Live Nation Entertainment Inc. 1,518,051 15,181 Men's Wearhouse Inc. 548,402 14,840 Hillenbrand Inc. 679,682 14,613 Cinemark Holdings Inc. 744,308 14,402 Thor Industries Inc. 428,288 14,292 Morningstar Inc. 244,073 14,249 * HSN Inc. 441,809 14,151 CTC Media Inc. 599,027 14,119 * Office Depot Inc. 3,026,721 14,014 * Shutterfly Inc. 267,270 13,994 * Orient-Express Hotels Ltd. Class A 1,105,959 13,681 ^ Meredith Corp. 399,587 13,554 * New York Times Co. Class A 1,429,396 13,536 * Jack in the Box Inc. 594,697 13,488 * Childrens Place Retail Stores Inc. 269,032 13,406 Jones Group Inc. 957,500 13,166 * Exide Technologies 1,173,180 13,116 Pool Corp. 542,793 13,087 Monro Muffler Brake Inc. 395,212 13,034 * Pier 1 Imports Inc. 1,281,907 13,011 * Steven Madden Ltd. 273,836 12,851 Choice Hotels International Inc. 327,407 12,720 * Gaylord Entertainment Co. 364,303 12,634 Matthews International Corp. Class A 327,271 12,616 Cracker Barrel Old Country Store Inc. 256,007 12,580 Regal Entertainment Group Class A 930,477 12,561 Buckle Inc. 306,303 12,375 Finish Line Inc. Class A 618,349 12,274 * OfficeMax Inc. 932,330 12,064 * Domino's Pizza Inc. 649,385 11,968 Arbitron Inc. 291,701 11,677 PF Chang's China Bistro Inc. 250,244 11,559 * Hibbett Sports Inc. 316,986 11,351 * Pinnacle Entertainment Inc. 827,478 11,270 MDC Holdings Inc. 443,511 11,243 National CineMedia Inc. 601,191 11,224 * Cabela's Inc. 440,345 11,013 Regis Corp. 620,077 11,000 *,^ DSW Inc. Class A 268,994 10,749 Bob Evans Farms Inc. 325,412 10,608 KB Home 851,684 10,595 * 99 Cents Only Stores 527,873 10,346 Group 1 Automotive Inc. 240,735 10,303 * Charming Shoppes Inc. 2,328,091 9,918 *,^ Tesla Motors Inc. 347,662 9,630 * Genesco Inc. 237,294 9,539 * Buffalo Wild Wings Inc. 173,217 9,428 * Eastman Kodak Co. 2,892,652 9,343 * Ruby Tuesday Inc. 708,200 9,285 Cato Corp. Class A 378,498 9,273 American Greetings Corp. Class A 391,528 9,240 * Biglari Holdings Inc. 21,725 9,202 *,^ Education Management Corp. 432,654 9,060 * Helen of Troy Ltd. 307,748 9,048 CEC Entertainment Inc. 239,156 9,023 * Modine Manufacturing Co. 545,511 8,805 Columbia Sportswear Co. 146,729 8,719 * Penske Automotive Group Inc. 424,769 8,504 Texas Roadhouse Inc. Class A 500,253 8,499 Sturm Ruger & Co. Inc. 368,650 8,468 *,^ Capella Education Co. 169,922 8,460 *,^ Blue Nile Inc. 156,618 8,456 * BJ's Restaurants Inc. 213,517 8,398 Stage Stores Inc. 435,038 8,361 * Meritage Homes Corp. 339,612 8,195 International Speedway Corp. Class A 271,521 8,091 * Papa John's International Inc. 255,165 8,081 Scholastic Corp. 297,022 8,031 * Skechers U.S.A. Inc. Class A 377,686 7,758 * DineEquity Inc. 139,896 7,692 * Lions Gate Entertainment Corp. 1,213,798 7,586 * Belo Corp. Class A 860,189 7,578 * American Axle & Manufacturing Holdings Inc. 591,555 7,448 * True Religion Apparel Inc. 313,310 7,353 Superior Industries International Inc. 286,133 7,336 * K12 Inc. 214,750 7,237 * Quiksilver Inc. 1,625,451 7,185 * Vitamin Shoppe Inc. 211,955 7,170 * Pre-Paid Legal Services Inc. 108,072 7,133 Fred's Inc. Class A 525,198 6,996 Ameristar Casinos Inc. 394,011 6,994 Ryland Group Inc. 437,816 6,961 *,^ Liz Claiborne Inc. 1,274,928 6,872 * American Public Education Inc. 168,581 6,819 * iRobot Corp. 207,280 6,817 * Interval Leisure Group Inc. 409,941 6,703 * Zumiez Inc. 250,913 6,632 *,^ Standard Pacific Corp. 1,777,462 6,630 Sonic Automotive Inc. Class A 461,655 6,468 * Federal-Mogul Corp. 255,653 6,366 * Scientific Games Corp. Class A 724,856 6,335 Sinclair Broadcast Group Inc. Class A 495,741 6,217 * Clear Channel Outdoor Holdings Inc. Class A 411,477 5,987 PEP Boys-Manny Moe & Jack 466,153 5,925 Stewart Enterprises Inc. Class A 771,263 5,892 * Wet Seal Inc. Class A 1,371,200 5,869 Ethan Allen Interiors Inc. 267,164 5,851 * Steiner Leisure Ltd. 125,624 5,811 Nutrisystem Inc. 396,731 5,749 * Select Comfort Corp. 474,843 5,727 * Shuffle Master Inc. 530,744 5,668 * Krispy Kreme Doughnuts Inc. 797,230 5,613 * Maidenform Brands Inc. 195,364 5,582 * Ascent Media Corp. Class A 113,371 5,538 * La-Z-Boy Inc. 573,099 5,473 * EW Scripps Co. Class A 543,445 5,380 * Boyd Gaming Corp. 562,305 5,269 Universal Technical Institute Inc. 268,051 5,214 Brown Shoe Co. Inc. 417,848 5,106 * G-III Apparel Group Ltd. 135,337 5,086 * Peet's Coffee & Tea Inc. 105,590 5,078 * Denny's Corp. 1,240,468 5,036 * Asbury Automotive Group Inc. 272,324 5,035 * RC2 Corp. 178,737 5,023 * California Pizza Kitchen Inc. 297,053 5,014 * Rentrak Corp. 185,861 5,003 News Corp. Class B 268,335 4,996 * Lumber Liquidators Holdings Inc. 198,756 4,967 Harte-Hanks Inc. 415,884 4,949 * Dorman Products Inc. 116,860 4,919 Express Inc. 249,185 4,869 PetMed Express Inc. 297,962 4,726 * Sonic Corp. 519,883 4,705 * Jakks Pacific Inc. 239,459 4,634 Callaway Golf Co. 658,772 4,493 * Red Robin Gourmet Burgers Inc. 163,640 4,402 Churchill Downs Inc. 104,681 4,344 Barnes & Noble Inc. 468,711 4,307 *,^ Corinthian Colleges Inc. 971,841 4,296 CPI Corp. 185,348 4,172 * Retail Ventures Inc. 239,131 4,125 * Core-Mark Holding Co. Inc. 124,511 4,115 * Fuel Systems Solutions Inc. 134,970 4,073 Lennar Corp. Class B 266,260 3,906 *,^ Talbots Inc. 643,227 3,885 Oxford Industries Inc. 113,142 3,868 * Winnebago Industries Inc. 286,655 3,833 Standard Motor Products Inc. 271,995 3,762 ^ World Wrestling Entertainment Inc. Class A 298,803 3,756 * Journal Communications Inc. Class A 624,003 3,744 Drew Industries Inc. 167,626 3,743 * Knology Inc. 289,480 3,737 *,^ Drugstore.Com Inc. 967,516 3,725 * Unifi Inc. 218,063 3,707 * Perry Ellis International Inc. 132,659 3,651 * Amerigon Inc. 234,876 3,587 * Universal Electronics Inc. 121,171 3,582 HOT Topic Inc. 620,610 3,538 * Beazer Homes USA Inc. 752,089 3,437 * Rue21 Inc. 110,734 3,189 * Grand Canyon Education Inc. 218,324 3,166 * America's Car-Mart Inc. 120,901 3,117 * Dex One Corp. 624,968 3,025 * Systemax Inc. 223,222 3,018 * Citi Trends Inc. 134,642 3,001 Lincoln Educational Services Corp. 187,110 2,973 * Geeknet Inc. 111,582 2,968 * K-Swiss Inc. Class A 260,977 2,941 * AFC Enterprises Inc. 194,081 2,936 * Movado Group Inc. 197,890 2,905 * Stoneridge Inc. 192,256 2,811 *,^ Hovnanian Enterprises Inc. Class A 788,754 2,784 Stein Mart Inc. 275,099 2,781 *,^ Bridgepoint Education Inc. 162,402 2,777 * Steinway Musical Instruments Inc. 124,555 2,766 * Furniture Brands International Inc. 604,735 2,752 * CKX Inc. 643,109 2,714 Christopher & Banks Corp. 398,347 2,581 * Warner Music Group Corp. 377,578 2,556 Big 5 Sporting Goods Corp. 212,433 2,532 * Cavco Industries Inc. 55,200 2,493 Hooker Furniture Corp. 208,201 2,490 * Kirkland's Inc. 159,695 2,466 * Arctic Cat Inc. 156,285 2,430 * Famous Dave's Of America Inc. 248,210 2,428 * Coldwater Creek Inc. 906,201 2,392 Destination Maternity Corp. 102,825 2,372 *,^ hhgregg Inc. 176,810 2,368 * Libbey Inc. 141,525 2,335 * Carmike Cinemas Inc. 325,931 2,330 * AH Belo Corp. Class A 277,411 2,319 Blyth Inc. 69,509 2,258 Strattec Security Corp. 66,743 2,234 Volcom Inc. 118,330 2,193 Spartan Motors Inc. 314,997 2,161 * Kid Brands Inc. 291,432 2,142 * Overstock.com Inc. 134,000 2,107 * Bon-Ton Stores Inc. 135,766 2,104 Lithia Motors Inc. Class A 140,318 2,046 * LIN TV Corp. Class A 340,392 2,019 Cherokee Inc. 116,467 2,010 * Cost Plus Inc. 201,549 1,979 * Smith & Wesson Holding Corp. 550,906 1,956 Haverty Furniture Cos. Inc. 146,441 1,942 * Pacific Sunwear of California Inc. 536,204 1,936 Mac-Gray Corp. 119,260 1,924 * Carriage Services Inc. Class A 344,724 1,899 * ChinaCast Education Corp. 300,992 1,893 Speedway Motorsports Inc. 117,123 1,872 * Isle of Capri Casinos Inc. 196,698 1,869 Marcus Corp. 166,453 1,814 * Shoe Carnival Inc. 62,345 1,749 Gaiam Inc. Class A 263,014 1,736 * Morgans Hotel Group Co. 175,856 1,723 * Carrols Restaurant Group Inc. 185,734 1,722 * New York & Co. Inc. 244,853 1,716 Weyco Group Inc. 69,146 1,691 * Midas Inc. 218,061 1,673 * Multimedia Games Inc. 277,155 1,588 * Zale Corp. 397,772 1,587 *,^ McClatchy Co. Class A 462,456 1,572 * O'Charleys Inc. 262,662 1,568 * Monarch Casino & Resort Inc. 150,288 1,563 * Saga Communications Inc. Class A 44,853 1,560 * Entercom Communications Corp. Class A 138,464 1,526 * M/I Homes Inc. 100,961 1,513 * Audiovox Corp. Class A 185,001 1,480 * Leapfrog Enterprises Inc. 341,575 1,476 *,^ Cumulus Media Inc. Class A 338,258 1,468 * Jamba Inc. 662,916 1,458 Learning Tree International Inc. 158,070 1,389 * Sealy Corp. 540,828 1,374 * Kenneth Cole Productions Inc. Class A 103,048 1,337 *,^ Wonder Auto Technology Inc. 246,203 1,334 CSS Industries Inc. 70,136 1,322 Ambassadors Group Inc. 117,916 1,291 * Fisher Communications Inc. 41,285 1,283 * Radio One Inc. 652,767 1,273 * Daily Journal Corp. 17,525 1,266 Shiloh Industries Inc. 108,341 1,265 Bebe Stores Inc. 213,109 1,247 * Stanley Furniture Co. Inc. 222,499 1,228 * Lifetime Brands Inc. 80,818 1,212 * Town Sports International Holdings Inc. 238,457 1,207 Dover Downs Gaming & Entertainment Inc. 335,207 1,203 * Casual Male Retail Group Inc. 245,033 1,203 * West Marine Inc. 111,032 1,158 * Bassett Furniture Industries Inc. 145,787 1,144 * Red Lion Hotels Corp. 139,524 1,144 * Morton's Restaurant Group Inc. 155,316 1,120 * Marine Products Corp. 136,678 1,084 PRIMEDIA Inc. 219,224 1,068 ^ Deer Consumer Products Inc. 146,111 1,061 * Tuesday Morning Corp. 214,618 1,052 *,^ Martha Stewart Living Omnimedia Class A 280,887 1,042 * Valuevision Media Inc. Class A 163,663 1,041 * MarineMax Inc. 101,809 1,004 Skyline Corp. 44,299 888 * Lee Enterprises Inc. 310,598 839 * Cache Inc. 180,108 827 Outdoor Channel Holdings Inc. 108,358 808 *,^ SuperMedia Inc. 129,154 806 * McCormick & Schmick's Seafood Restaurants Inc. 111,113 802 *,^ China MediaExpress Holdings Inc. 67,566 799 * Benihana Inc. Class A 93,985 794 * Rick's Cabaret International Inc. 72,046 787 * Orbitz Worldwide Inc. 217,358 776 * Navarre Corp. 403,762 767 * Nautilus Inc. 256,489 741 * Heelys Inc. 318,621 733 * Johnson Outdoors Inc. Class A 48,020 729 * 1-800-Flowers.com Inc. Class A 210,914 696 * Joe's Jeans Inc. 642,685 681 * Build-A-Bear Workshop Inc. 110,719 670 * Luby's Inc. 126,085 667 * Premier Exhibitions Inc. 345,029 656 *,^ Brookfield Homes Corp. 69,382 652 * Beasley Broadcasting Group Inc. Class A 84,001 617 *,^ Jackson Hewitt Tax Service Inc. 986,967 592 * Century Casinos Inc. 194,327 581 * Hastings Entertainment Inc. 120,799 576 * Media General Inc. Class A 83,158 572 * Great Wolf Resorts Inc. 267,831 565 * MTR Gaming Group Inc. 207,998 551 * Nexstar Broadcasting Group Inc. Class A 61,008 529 Escalade Inc. 93,954 525 * dELiA*s Inc. 289,676 521 * Bluegreen Corp. 125,034 514 *,^ American Apparel Inc. 530,315 511 * Entravision Communications Corp. Class A 177,002 480 * Ruth's Hospitality Group Inc. 89,924 464 * Dixie Group Inc. 99,243 462 Collectors Universe 29,730 421 * Gray Television Inc. 201,600 417 * Dover Motorsports Inc. 204,192 408 * Reading International Inc. Class A 80,185 405 Books-A-Million Inc. 97,807 404 * Harris Interactive Inc. 396,283 391 * Caribou Coffee Co. Inc. 37,648 383 *,^ Conn's Inc. 83,142 373 * Vitacost.com Inc. 63,377 361 * Emerson Radio Corp. 147,801 358 * Hallwood Group Inc. 12,464 327 * Spanish Broadcasting System Inc. 343,600 326 * Benihana Inc. Class A 37,839 321 * Duckwall-ALCO Stores Inc. 24,664 313 * Canterbury Park Holding Corp. 24,382 299 Salem Communications Corp. Class A 76,095 285 * Hollywood Media Corp. 157,987 281 Gaming Partners International Corp. 40,727 281 * Trans World Entertainment Corp. 160,912 270 * NIVS IntelliMedia Technology Group Inc. 114,584 252 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 57,817 252 * Lakes Entertainment Inc. 91,909 248 * Delta Apparel Inc. 16,453 235 * VCG Holding Corp. 100,931 224 * TravelCenters of America LLC 27,000 204 * Global Traffic Network Inc. 16,130 201 * Empire Resorts Inc. 321,191 199 * Crown Media Holdings Inc. Class A 82,524 191 *,^ Universal Travel Group 42,843 183 * Nobel Learning Communities Inc. 17,389 172 Frisch's Restaurants Inc. 7,570 161 *,^ LodgeNet Interactive Corp. 43,342 158 * China Automotive Systems Inc. 16,878 150 * Culp Inc. 14,057 130 *,^ Atrinsic Inc. 35,997 129 * SORL Auto Parts Inc. 21,166 128 * Sport Chalet Inc. Class A 63,784 128 * Silverleaf Resorts Inc. 52,400 127 * AC Moore Arts & Crafts Inc. 45,984 126 * Private Media Group Inc. 125,794 94 * Princeton Review Inc. 228,204 87 * Hovnanian Enterprises Inc. Class B 19,300 68 *,^ Fuqi International Inc. 19,465 55 * China XD Plastics Co. Ltd. 10,540 55 * Tandy Brands Accessories Inc. 17,460 50 * Forward Industries Inc. 11,810 46 Flexsteel Industries 2,570 39 * SPAR Group Inc. 16,145 29 * China Education Alliance Inc. 8,250 11 * Emmis Communications Corp. Class A 6,535 7 * Sport Chalet Inc. Class B 1,820 4 * US Auto Parts Network Inc. 299 3 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 9,739 2 Educational Development Corp. 281 2 Consumer Staples (8.7%) Procter & Gamble Co. 30,539,862 1,881,255 Coca-Cola Co. 22,800,621 1,512,821 Philip Morris International Inc. 19,795,564 1,299,183 PepsiCo Inc. 17,291,073 1,113,718 Wal-Mart Stores Inc. 21,374,374 1,112,536 Kraft Foods Inc. 19,056,248 597,604 Altria Group Inc. 22,778,828 592,933 CVS Caremark Corp. 14,825,045 508,796 Colgate-Palmolive Co. 5,266,388 425,313 Walgreen Co. 10,100,324 405,427 Costco Wholesale Corp. 4,717,041 345,853 Kimberly-Clark Corp. 4,449,275 290,404 General Mills Inc. 6,986,122 255,343 Archer-Daniels-Midland Co. 6,970,499 251,008 Sysco Corp. 6,383,672 176,828 HJ Heinz Co. 3,499,663 170,854 Kroger Co. 6,610,795 158,461 Lorillard Inc. 1,633,458 155,195 Kellogg Co. 2,812,495 151,818 Reynolds American Inc. 3,817,820 135,647 Mead Johnson Nutrition Co. 2,233,002 129,358 Avon Products Inc. 4,683,782 126,649 Estee Lauder Cos. Inc. Class A 1,234,475 118,954 Sara Lee Corp. 6,628,069 117,118 ConAgra Foods Inc. 4,799,641 113,991 Bunge Ltd. 1,502,454 108,672 Clorox Co. 1,522,151 106,657 Whole Foods Market Inc. 1,603,981 105,702 Coca-Cola Enterprises Inc. 3,698,041 100,957 Safeway Inc. 4,070,259 95,814 Hershey Co. 1,729,474 93,997 JM Smucker Co. 1,304,836 93,152 Dr Pepper Snapple Group Inc. 2,479,281 92,130 Molson Coors Brewing Co. Class B 1,773,578 83,163 * Green Mountain Coffee Roasters Inc. 1,224,572 79,120 Campbell Soup Co. 2,199,695 72,832 McCormick & Co. Inc. 1,318,271 63,053 Church & Dwight Co. Inc. 777,115 61,656 Tyson Foods Inc. Class A 3,189,096 61,199 Brown-Forman Corp. Class B 881,325 60,194 Herbalife Ltd. 646,380 52,589 * Energizer Holdings Inc. 733,300 52,182 * Hansen Natural Corp. 821,673 49,489 Hormel Foods Corp. 1,599,144 44,520 Corn Products International Inc. 825,345 42,769 * Constellation Brands Inc. Class A 2,048,299 41,540 * Ralcorp Holdings Inc. 600,204 41,072 * Smithfield Foods Inc. 1,630,151 39,221 Alberto-Culver Co. Class B 972,690 36,252 * BJ's Wholesale Club Inc. 595,852 29,089 Flowers Foods Inc. 897,380 24,436 * United Natural Foods Inc. 501,123 22,460 * TreeHouse Foods Inc. 387,670 22,047 ^ SUPERVALU Inc. 2,314,882 20,672 * Dean Foods Co. 1,993,039 19,930 * Darling International Inc. 1,273,938 19,580 Nu Skin Enterprises Inc. Class A 611,951 17,594 Ruddick Corp. 455,559 17,580 Casey's General Stores Inc. 414,533 16,167 * Hain Celestial Group Inc. 469,820 15,166 Diamond Foods Inc. 240,420 13,415 Lancaster Colony Corp. 213,672 12,949 ^ Sanderson Farms Inc. 277,594 12,747 Fresh Del Monte Produce Inc. 471,513 12,311 Universal Corp. 264,912 11,534 Andersons Inc. 210,915 10,276 ^ Vector Group Ltd. 558,341 9,654 * Chiquita Brands International Inc. 627,540 9,626 B&G Foods Inc. Class A 504,319 9,466 * Boston Beer Co. Inc. Class A 102,065 9,453 * Central European Distribution Corp. 727,033 8,252 Nash Finch Co. 181,888 6,901 WD-40 Co. 160,098 6,779 Pricesmart Inc. 180,644 6,619 * Rite Aid Corp. 6,195,428 6,567 Tootsie Roll Industries Inc. 222,547 6,311 J&J Snack Foods Corp. 132,429 6,233 * Elizabeth Arden Inc. 204,061 6,124 *,^ Zhongpin Inc. 385,045 5,845 * Heckmann Corp. 875,210 5,733 Snyders-Lance Inc. 287,822 5,713 Weis Markets Inc. 119,618 4,840 Coca-Cola Bottling Co. Consolidated 72,316 4,834 *,^ Dole Food Co. Inc. 346,338 4,721 ^ Cal-Maine Foods Inc. 155,277 4,581 * Prestige Brands Holdings Inc. 388,185 4,464 * Winn-Dixie Stores Inc. 537,790 3,840 Spartan Stores Inc. 257,615 3,810 * Central Garden and Pet Co. Class A 381,888 3,517 * Pantry Inc. 226,529 3,359 * USANA Health Sciences Inc. 93,807 3,237 * Smart Balance Inc. 667,121 3,062 * Alliance One International Inc. 761,381 3,061 * Revlon Inc. Class A 192,679 3,058 * Pilgrim's Pride Corp. 396,536 3,057 *,^ Medifast Inc. 143,118 2,827 Imperial Sugar Co. 211,735 2,825 Inter Parfums Inc. 150,660 2,789 *,^ Star Scientific Inc. 610,355 2,771 * Physicians Formula Holdings Inc. 582,740 2,739 Village Super Market Inc. Class A 81,995 2,386 Calavo Growers Inc. 106,278 2,322 Oil-Dri Corp. of America 105,897 2,256 Ingles Markets Inc. Class A 103,513 2,051 * John B. Sanfilippo & Son Inc. 174,758 2,045 * Central Garden and Pet Co. 230,873 2,034 * Nutraceutical International Corp. 131,986 1,977 Schiff Nutrition International Inc. 196,033 1,786 *,^ Feihe International Inc. 206,132 1,775 * Omega Protein Corp. 112,677 1,520 National Beverage Corp. 106,919 1,468 Limoneira Co. 60,327 1,430 * Seneca Foods Corp. Class A 40,736 1,217 *,^ Lifeway Foods Inc. 112,340 1,171 Alico Inc. 39,757 1,064 * Reddy Ice Holdings Inc. 320,485 961 * Inventure Foods Inc. 231,574 899 Female Health Co. 167,990 838 *,^ American Oriental Bioengineering Inc. 556,979 830 *,^ China-Biotics Inc. 91,710 736 Griffin Land & Nurseries Inc. 22,553 726 * Susser Holdings Corp. 46,911 614 MGP Ingredients Inc. 55,676 485 Farmer Bros Co. 38,108 462 Tasty Baking Co. 229,647 457 *,^ Yuhe International Inc. 64,600 430 * Parlux Fragrances Inc. 133,041 418 * QKL Stores Inc. 150,400 397 * Mannatech Inc. 218,373 358 Reliv International Inc. 146,308 307 *,^ China Sky One Medical Inc. 90,944 303 * HQ Sustainable Maritime Industries Inc. 84,816 260 * Harbinger Group Inc. 41,634 217 * Overhill Farms Inc. 33,251 202 * Jones Soda Co. 145,611 179 *,^ AgFeed Industries Inc. 91,534 175 Orchids Paper Products Co. 5,513 67 * Crystal Rock Holdings Inc. 32,920 28 Energy (12.4%) Exxon Mobil Corp. 55,015,419 4,628,447 Chevron Corp. 21,956,068 2,358,740 Schlumberger Ltd. 14,885,820 1,388,252 ConocoPhillips 15,228,151 1,216,120 Occidental Petroleum Corp. 8,865,633 926,370 Apache Corp. 4,167,873 545,658 Halliburton Co. 9,923,499 494,587 Anadarko Petroleum Corp. 5,407,112 442,951 Marathon Oil Corp. 7,745,476 412,911 Devon Energy Corp. 4,476,619 410,819 National Oilwell Varco Inc. 4,578,431 362,932 Baker Hughes Inc. 4,705,439 345,520 EOG Resources Inc. 2,771,387 328,437 Hess Corp. 3,310,532 282,090 Chesapeake Energy Corp. 7,134,597 239,152 Peabody Energy Corp. 2,941,865 211,697 Williams Cos. Inc. 6,380,293 198,938 Spectra Energy Corp. 7,072,752 192,237 Noble Energy Inc. 1,910,426 184,643 Valero Energy Corp. 6,177,786 184,222 * Weatherford International Ltd. 8,089,780 182,829 * Southwestern Energy Co. 3,783,916 162,595 * Cameron International Corp. 2,646,737 151,129 Murphy Oil Corp. 1,994,184 146,413 El Paso Corp. 7,684,086 138,314 Consol Energy Inc. 2,464,788 132,187 Pioneer Natural Resources Co. 1,267,356 129,169 Noble Corp. 2,753,345 125,608 * FMC Technologies Inc. 1,306,694 123,456 * Concho Resources Inc. 1,035,784 111,140 * Newfield Exploration Co. 1,461,274 111,071 Cimarex Energy Co. 924,650 106,557 Range Resources Corp. 1,747,719 102,172 * Denbury Resources Inc. 4,142,975 101,089 * Nabors Industries Ltd. 3,115,878 94,660 * Whiting Petroleum Corp. 1,278,552 93,910 * Pride International Inc. 1,918,478 82,399 * Ultra Petroleum Corp. 1,664,909 81,997 * Petrohawk Energy Corp. 3,302,593 81,046 Helmerich & Payne Inc. 1,157,783 79,528 *,^ Alpha Natural Resources Inc. 1,315,142 78,080 QEP Resources Inc. 1,917,649 77,741 EQT Corp. 1,547,807 77,236 Massey Energy Co. 1,058,817 72,381 * McDermott International Inc. 2,548,923 64,717 Arch Coal Inc. 1,774,856 63,966 * Rowan Cos. Inc. 1,377,398 60,853 Cabot Oil & Gas Corp. 1,135,217 60,132 Sunoco Inc. 1,317,746 60,076 * Kinder Morgan Management LLC 902,849 59,218 Diamond Offshore Drilling Inc. 758,680 58,949 * Plains Exploration & Production Co. 1,529,391 55,410 * Oceaneering International Inc. 590,530 52,823 SM Energy Co. 688,819 51,103 * SandRidge Energy Inc. 3,983,610 50,990 Core Laboratories NV 490,247 50,089 Patterson-UTI Energy Inc. 1,684,805 49,516 * Brigham Exploration Co. 1,276,615 47,465 * Dresser-Rand Group Inc. 880,118 47,192 * Forest Oil Corp. 1,176,446 44,505 * Oil States International Inc. 552,525 42,069 * Tesoro Corp. 1,562,813 41,930 EXCO Resources Inc. 1,971,412 40,729 Southern Union Co. 1,291,125 36,952 * Superior Energy Services Inc. 861,483 35,321 Holly Corp. 580,901 35,296 * Continental Resources Inc. 490,499 35,056 Frontier Oil Corp. 1,155,545 33,881 Tidewater Inc. 561,494 33,605 * Kinder Morgan Inc. 1,040,819 30,850 Lufkin Industries Inc. 328,542 30,709 CARBO Ceramics Inc. 214,772 30,309 * Atwood Oceanics Inc. 634,073 29,440 World Fuel Services Corp. 718,700 29,186 Berry Petroleum Co. Class A 551,814 27,839 * Dril-Quip Inc. 348,762 27,563 * Unit Corp. 444,254 27,522 * Rosetta Resources Inc. 575,823 27,375 * Patriot Coal Corp. 994,509 25,688 * Energy XXI Bermuda Ltd. 729,809 24,886 * Key Energy Services Inc. 1,544,751 24,021 * Gran Tierra Energy Inc. 2,811,206 22,686 * Complete Production Services Inc. 683,179 21,732 * International Coal Group Inc. 1,890,633 21,364 SEACOR Holdings Inc. 221,248 20,457 * CVR Energy Inc. 863,131 19,990 * Swift Energy Co. 454,515 19,399 * Helix Energy Solutions Group Inc. 1,097,280 18,873 * Quicksilver Resources Inc. 1,305,591 18,683 * Bristow Group Inc. 376,023 17,786 * Oasis Petroleum Inc. 555,349 17,560 * McMoRan Exploration Co. 987,076 17,481 * Bill Barrett Corp. 431,283 17,212 * Western Refining Inc. 986,973 16,729 * Cobalt International Energy Inc. 973,720 16,368 * Comstock Resources Inc. 518,844 16,053 * Stone Energy Corp. 479,092 15,987 * Northern Oil and Gas Inc. 596,612 15,930 * ION Geophysical Corp. 1,250,090 15,864 * Exterran Holdings Inc. 658,103 15,617 * Carrizo Oil & Gas Inc. 399,771 14,764 * Gulfport Energy Corp. 401,178 14,503 * Kodiak Oil & Gas Corp. 2,031,168 13,609 * Cloud Peak Energy Inc. 625,559 13,506 * Tetra Technologies Inc. 837,474 12,897 * Gulfmark Offshore Inc. 252,190 11,225 * Hercules Offshore Inc. 1,673,863 11,064 * Global Industries Ltd. 1,101,921 10,788 ^ Overseas Shipholding Group Inc. 330,696 10,629 * Petroleum Development Corp. 219,793 10,552 RPC Inc. 412,148 10,436 * Hornbeck Offshore Services Inc. 316,620 9,768 * James River Coal Co. 399,668 9,660 * Tesco Corp. 413,284 9,072 Contango Oil & Gas Co. 141,252 8,933 * Enbridge Energy Management LLC 140,819 8,856 *,^ ATP Oil & Gas Corp. 486,344 8,808 Penn Virginia Corp. 494,781 8,391 * Parker Drilling Co. 1,197,302 8,273 * USEC Inc. 1,816,138 7,991 * Cal Dive International Inc. 1,129,433 7,883 * Pioneer Drilling Co. 539,682 7,448 * Clayton Williams Energy Inc. 70,051 7,404 * Newpark Resources Inc. 929,772 7,308 W&T Offshore Inc. 319,066 7,271 * Approach Resources Inc. 206,336 6,933 *,^ Clean Energy Fuels Corp. 416,503 6,822 Gulf Island Fabrication Inc. 207,045 6,661 *,^ Resolute Energy Corp. 359,196 6,516 * Rex Energy Corp. 554,426 6,459 * Petroquest Energy Inc. 685,108 6,413 * Willbros Group Inc. 551,926 6,027 *,^ Hyperdynamics Corp. 1,241,867 5,737 *,^ Goodrich Petroleum Corp. 257,162 5,714 * Basic Energy Services Inc. 223,596 5,704 * Venoco Inc. 333,557 5,700 *,^ Harvest Natural Resources Inc. 363,542 5,540 * Georesources Inc. 177,015 5,535 * Callon Petroleum Co. 642,635 4,993 * Energy Partners Ltd. 276,620 4,979 * Abraxas Petroleum Corp. 787,034 4,604 * Warren Resources Inc. 902,990 4,596 * Rentech Inc. 3,589,032 4,486 * Vaalco Energy Inc. 556,393 4,318 * OYO Geospace Corp. 42,938 4,233 * Endeavour International Corp. 330,490 4,197 * FX Energy Inc. 493,466 4,125 *,^ Cheniere Energy Inc. 434,540 4,046 *,^ BPZ Resources Inc. 751,901 3,993 * Matrix Service Co. 279,604 3,886 *,^ Magnum Hunter Resources Corp. 392,297 3,362 * Dawson Geophysical Co. 74,754 3,280 *,^ Delta Petroleum Corp. 3,518,557 3,202 Crosstex Energy Inc. 308,004 3,065 * Toreador Resources Corp. 266,559 2,873 * Syntroleum Corp. 1,166,769 2,637 * Double Eagle Petroleum Co. 288,909 2,629 *,^ Uranium Resources Inc. 1,136,584 2,364 * Bronco Drilling Co. Inc. 203,655 2,301 * Bolt Technology Corp. 165,553 2,242 ^ Houston American Energy Corp. 144,538 2,227 * Gastar Exploration Ltd. 452,714 2,200 * Vantage Drilling Co. 1,150,679 2,071 Panhandle Oil and Gas Inc. Class A 65,234 2,065 Alon USA Energy Inc. 143,145 1,961 * Oilsands Quest Inc. 3,834,423 1,840 *,^ Uranium Energy Corp. 458,646 1,830 * Westmoreland Coal Co. 120,470 1,765 General Maritime Corp. 860,059 1,763 * REX American Resources Corp. 108,101 1,725 *,^ GMX Resources Inc. 278,705 1,720 * PHI Inc. 74,924 1,657 * Natural Gas Services Group Inc. 90,868 1,614 * CAMAC Energy Inc. 1,014,644 1,522 Delek US Holdings Inc. 111,599 1,513 * CREDO Petroleum Corp. 106,907 1,367 *,^ Uranerz Energy Corp. 421,676 1,345 * Union Drilling Inc. 124,767 1,279 *,^ Green Plains Renewable Energy Inc. 103,852 1,248 * Global Geophysical Services Inc. 80,153 1,159 * ENGlobal Corp. 215,766 977 * Mitcham Industries Inc. 64,585 882 * RAM Energy Resources Inc. 411,433 856 *,^ L&L Energy Inc. 107,834 746 * TGC Industries Inc. 78,239 608 *,^ Pacific Ethanol Inc. 906,818 568 * Verenium Corp. 160,889 489 * Barnwell Industries Inc. 65,221 468 * Gasco Energy Inc. 942,746 443 *,^ GeoGlobal Resources Inc. 609,855 404 * Isramco Inc. 5,655 368 *,^ China North East Petroleum Holdings Ltd. 39,366 183 *,^ China Integrated Energy Inc. 70,012 179 *,^ BMB Munai Inc. 187,088 175 * GeoMet Inc. 103,208 169 * NGAS Resources Inc. 185,947 128 *,^ Evergreen Energy Inc. 41,289 128 *,^ Cano Petroleum Inc. 227,469 120 * HKN Inc. 39,414 116 * Evolution Petroleum Corp. 14,849 116 * Geokinetics Inc. 13,286 112 *,^ Sulphco Inc. 705,085 100 *,^ Tri-Valley Corp. 196,976 98 * Atlas Energy Inc. Escrow 838,780 84 Adams Resources & Energy Inc. 1,304 37 * HKN Inc. Rights Exp. 4/7/11 28,024 26 * Cubic Energy Inc. 26,705 19 * PrimeEnergy Corp. 190 5 * GreenHunter Energy Inc. 4,759 4 Financials (16.0%) JPMorgan Chase & Co. 42,650,140 1,966,171 Wells Fargo & Co. 54,402,027 1,724,544 Bank of America Corp. 110,031,687 1,466,722 * Citigroup Inc. 316,944,643 1,400,895 Goldman Sachs Group Inc. 5,298,125 839,594 * Berkshire Hathaway Inc. Class B 8,385,376 701,269 US Bancorp 20,929,331 553,162 American Express Co. 11,820,288 534,277 MetLife Inc. 11,511,983 514,931 Morgan Stanley 14,855,370 405,849 Bank of New York Mellon Corp. 13,533,753 404,253 PNC Financial Services Group Inc. 5,736,687 361,354 Simon Property Group Inc. 3,196,027 342,486 Prudential Financial Inc. 5,273,629 324,750 Travelers Cos. Inc. 5,024,195 298,839 Aflac Inc. 5,141,832 271,386 Capital One Financial Corp. 4,985,337 259,038 State Street Corp. 5,477,377 246,153 ACE Ltd. 3,702,881 239,576 CME Group Inc. 731,123 220,470 Franklin Resources Inc. 1,710,784 213,985 BB&T Corp. 7,568,933 207,767 Chubb Corp. 3,327,039 203,981 Charles Schwab Corp. 11,081,078 199,792 BlackRock Inc. 962,014 193,374 T Rowe Price Group Inc. 2,797,842 185,833 Allstate Corp. 5,578,735 177,292 Marsh & McLennan Cos. Inc. 5,929,564 176,760 Public Storage 1,579,839 175,220 Equity Residential 3,103,718 175,081 AON Corp. 3,240,005 171,591 SunTrust Banks Inc. 5,843,556 168,528 HCP Inc. 4,378,947 166,137 Ameriprise Financial Inc. 2,705,565 165,256 Vornado Realty Trust 1,793,898 156,966 Loews Corp. 3,633,389 156,563 Annaly Capital Management Inc. 8,652,486 150,986 Progressive Corp. 6,878,056 145,333 Boston Properties Inc. 1,528,963 145,022 Weyerhaeuser Co. 5,848,605 143,876 Discover Financial Services 5,943,589 143,359 Fifth Third Bancorp 10,015,100 139,010 Invesco Ltd. 5,041,885 128,871 Host Hotels & Resorts Inc. 7,267,751 127,985 Hartford Financial Services Group Inc. 4,608,524 124,108 Northern Trust Corp. 2,378,509 120,709 Principal Financial Group Inc. 3,495,933 112,254 AvalonBay Communities Inc. 930,905 111,783 Lincoln National Corp. 3,457,613 103,867 * Berkshire Hathaway Inc. Class A 826 103,498 NYSE Euronext 2,848,956 100,198 Regions Financial Corp. 13,712,110 99,550 ProLogis 6,208,937 99,219 Health Care REIT Inc. 1,877,624 98,463 Ventas Inc. 1,714,460 93,095 KeyCorp 10,374,771 92,128 Unum Group 3,460,783 90,846 * CIT Group Inc. 2,076,391 88,350 XL Group plc Class A 3,529,499 86,826 * CB Richard Ellis Group Inc. Class A 3,172,866 84,716 * IntercontinentalExchange Inc. 679,069 83,892 Kimco Realty Corp. 4,431,310 81,270 * SLM Corp. 5,300,972 81,105 M&T Bank Corp. 912,567 80,735 Leucadia National Corp. 2,124,003 79,735 New York Community Bancorp Inc. 4,518,474 77,989 Plum Creek Timber Co. Inc. 1,765,021 76,973 Willis Group Holdings plc 1,863,399 75,207 Moody's Corp. 2,174,831 73,749 General Growth Properties Inc. 4,731,540 73,244 * Genworth Financial Inc. Class A 5,342,611 71,912 Comerica Inc. 1,927,425 70,775 Macerich Co. 1,419,628 70,314 AMB Property Corp. 1,838,002 66,113 SL Green Realty Corp. 854,038 64,224 Huntington Bancshares Inc. 9,424,299 62,577 * Affiliated Managers Group Inc. 563,673 61,649 PartnerRe Ltd. 772,878 61,243 Legg Mason Inc. 1,669,131 60,239 Nationwide Health Properties Inc. 1,378,404 58,624 Torchmark Corp. 873,977 58,102 ^ Digital Realty Trust Inc. 987,865 57,434 Cincinnati Financial Corp. 1,687,322 55,344 Rayonier Inc. 879,471 54,800 Federal Realty Investment Trust 671,718 54,785 Everest Re Group Ltd. 605,861 53,425 * Arch Capital Group Ltd. 534,643 53,031 TD Ameritrade Holding Corp. 2,520,033 52,593 People's United Financial Inc. 4,025,633 50,642 Reinsurance Group of America Inc. Class A 799,721 50,206 Hudson City Bancorp Inc. 5,176,423 50,108 UDR Inc. 1,991,377 48,530 Realty Income Corp. 1,373,386 48,000 Alexandria Real Estate Equities Inc. 604,223 47,111 Jones Lang LaSalle Inc. 465,733 46,452 WR Berkley Corp. 1,437,578 46,304 * MSCI Inc. Class A 1,231,225 45,334 Zions Bancorporation 1,945,753 44,869 Assurant Inc. 1,163,502 44,806 Axis Capital Holdings Ltd. 1,282,267 44,777 Marshall & Ilsley Corp. 5,474,777 43,743 Chimera Investment Corp. 11,023,337 43,652 Camden Property Trust 749,625 42,594 Essex Property Trust Inc. 342,067 42,416 Raymond James Financial Inc. 1,092,460 41,776 * Markel Corp. 100,791 41,773 Eaton Vance Corp. 1,285,420 41,442 RenaissanceRe Holdings Ltd. 599,657 41,370 Liberty Property Trust 1,247,907 41,056 HCC Insurance Holdings Inc. 1,260,416 39,464 American Capital Agency Corp. 1,350,753 39,361 Regency Centers Corp. 894,042 38,873 Duke Realty Corp. 2,758,300 38,644 Waddell & Reed Financial Inc. Class A 932,052 37,851 * E*Trade Financial Corp. 2,411,963 37,699 Ares Capital Corp. 2,216,626 37,461 * American Capital Ltd. 3,724,501 36,873 * NASDAQ OMX Group Inc. 1,418,117 36,644 Cullen/Frost Bankers Inc. 598,829 35,343 Senior Housing Properties Trust 1,529,154 35,232 Arthur J Gallagher & Co. 1,157,299 35,193 Brown & Brown Inc. 1,326,704 34,229 SEI Investments Co. 1,431,500 34,184 Old Republic International Corp. 2,685,313 34,077 East West Bancorp Inc. 1,536,100 33,733 Transatlantic Holdings Inc. 691,262 33,644 Fidelity National Financial Inc. Class A 2,356,203 33,293 Developers Diversified Realty Corp. 2,376,533 33,271 BRE Properties Inc. 700,522 33,051 Commerce Bancshares Inc. 812,533 32,859 * Popular Inc. 11,188,173 32,558 Apartment Investment & Management Co. 1,277,616 32,541 Taubman Centers Inc. 597,512 32,015 First Horizon National Corp. 2,847,684 31,923 Mack-Cali Realty Corp. 940,201 31,873 Weingarten Realty Investors 1,249,823 31,321 Hospitality Properties Trust 1,348,665 31,222 MFA Financial Inc. 3,785,868 31,044 First Niagara Financial Group Inc. 2,282,049 30,990 Jefferies Group Inc. 1,220,513 30,440 White Mountains Insurance Group Ltd. 82,816 30,162 City National Corp. 512,509 29,239 American Financial Group Inc. 826,229 28,935 Piedmont Office Realty Trust Inc. Class A 1,452,150 28,186 Highwoods Properties Inc. 783,037 27,414 BioMed Realty Trust Inc. 1,430,640 27,211 ^ Federated Investors Inc. Class B 1,010,975 27,044 Associated Banc-Corp 1,795,182 26,658 * SVB Financial Group 459,961 26,186 Corporate Office Properties Trust 720,058 26,023 TCF Financial Corp. 1,628,887 25,834 Apollo Investment Corp. 2,134,703 25,745 Assured Guaranty Ltd. 1,707,611 25,443 *,^ St. Joe Co. 1,010,884 25,343 Bank of Hawaii Corp. 526,783 25,191 * Forest City Enterprises Inc. Class A 1,336,277 25,162 Janus Capital Group Inc. 2,010,741 25,074 * Signature Bank 443,992 25,041 CBL & Associates Properties Inc. 1,434,683 24,992 * Stifel Financial Corp. 346,957 24,908 Protective Life Corp. 935,801 24,846 Allied World Assurance Co. Holdings Ltd. 392,804 24,625 Home Properties Inc. 411,572 24,262 Fulton Financial Corp. 2,174,737 24,161 American Campus Communities Inc. 728,803 24,050 Omega Healthcare Investors Inc. 1,074,653 24,008 Mid-America Apartment Communities Inc. 373,661 23,989 National Retail Properties Inc. 913,031 23,857 Entertainment Properties Trust 508,963 23,830 Endurance Specialty Holdings Ltd. 483,796 23,619 Erie Indemnity Co. Class A 328,809 23,382 Valley National Bancorp 1,674,448 23,375 StanCorp Financial Group Inc. 506,495 23,360 Tanger Factory Outlet Centers 884,190 23,201 Aspen Insurance Holdings Ltd. 838,721 23,115 * Alleghany Corp. 69,190 22,900 Alterra Capital Holdings Ltd. 1,024,922 22,897 Douglas Emmett Inc. 1,216,754 22,814 Hanover Insurance Group Inc. 492,842 22,301 Hatteras Financial Corp. 793,052 22,301 Kilroy Realty Corp. 572,821 22,243 Validus Holdings Ltd. 663,068 22,100 Washington Real Estate Investment Trust 701,093 21,797 LaSalle Hotel Properties 798,566 21,561 Washington Federal Inc. 1,229,065 21,312 Post Properties Inc. 533,477 20,939 Prosperity Bancshares Inc. 484,900 20,739 Capitol Federal Financial Inc. 1,832,268 20,650 * ProAssurance Corp. 325,754 20,643 CommonWealth REIT 786,805 20,433 FirstMerit Corp. 1,191,437 20,326 DiamondRock Hospitality Co. 1,813,118 20,253 CapitalSource Inc. 2,828,409 19,912 Synovus Financial Corp. 8,161,939 19,589 * CNO Financial Group Inc. 2,605,808 19,570 Extra Space Storage Inc. 910,597 18,858 * Texas Capital Bancshares Inc. 716,597 18,624 Equity Lifestyle Properties Inc. 320,657 18,486 Greenhill & Co. Inc. 272,955 17,958 Brandywine Realty Trust 1,472,704 17,879 Iberiabank Corp. 293,715 17,661 Potlatch Corp. 438,077 17,611 * MBIA Inc. 1,745,587 17,526 * MGIC Investment Corp. 1,968,108 17,496 Webster Financial Corp. 810,778 17,375 * Pinnacle Financial Partners Inc. 1,042,525 17,243 First American Financial Corp. 1,026,514 16,937 Starwood Property Trust Inc. 753,082 16,794 Unitrin Inc. 536,947 16,581 Invesco Mortgage Capital Inc. 755,099 16,499 Westamerica Bancorporation 318,887 16,381 Platinum Underwriters Holdings Ltd. 429,952 16,377 Delphi Financial Group Inc. 531,865 16,334 Healthcare Realty Trust Inc. 705,103 16,006 * Portfolio Recovery Associates Inc. 186,464 15,874 DuPont Fabros Technology Inc. 650,516 15,775 * iStar Financial Inc. 1,716,111 15,754 Trustmark Corp. 663,455 15,538 Colonial Properties Trust 806,037 15,516 BOK Financial Corp. 298,663 15,435 ^ NewAlliance Bancshares Inc. 1,033,846 15,342 * Ezcorp Inc. Class A 486,218 15,262 Northwest Bancshares Inc. 1,213,113 15,212 Cash America International Inc. 323,644 14,904 * Strategic Hotels & Resorts Inc. 2,289,113 14,765 * Western Alliance Bancorp 1,793,513 14,743 DCT Industrial Trust Inc. 2,650,968 14,713 Ashford Hospitality Trust Inc. 1,316,239 14,505 Whitney Holding Corp. 1,059,537 14,431 Umpqua Holdings Corp. 1,257,156 14,382 Medical Properties Trust Inc. 1,218,004 14,092 * MF Global Holdings Ltd. 1,694,070 14,027 FNB Corp. 1,322,270 13,937 Cathay General Bancorp 817,075 13,931 Astoria Financial Corp. 964,171 13,855 Wintrust Financial Corp. 375,353 13,794 * Knight Capital Group Inc. Class A 1,021,026 13,682 Lexington Realty Trust 1,427,094 13,343 Susquehanna Bancshares Inc. 1,421,664 13,293 Cypress Sharpridge Investments Inc. 1,046,236 13,266 UMB Financial Corp. 355,004 13,261 * PHH Corp. 608,759 13,253 Hancock Holding Co. 402,880 13,231 * Sunstone Hotel Investors Inc. 1,292,231 13,168 Montpelier Re Holdings Ltd. 743,457 13,137 National Health Investors Inc. 273,593 13,111 EastGroup Properties Inc. 294,905 12,967 BancorpSouth Inc. 824,500 12,739 Redwood Trust Inc. 812,188 12,630 PS Business Parks Inc. 215,087 12,462 Symetra Financial Corp. 906,070 12,323 Fifth Street Finance Corp. 904,468 12,075 United Bankshares Inc. 455,228 12,073 Glacier Bancorp Inc. 789,551 11,883 Mercury General Corp. 300,150 11,745 Franklin Street Properties Corp. 830,439 11,684 Sovran Self Storage Inc. 294,485 11,647 MB Financial Inc. 553,920 11,610 RLI Corp. 199,855 11,522 First Citizens BancShares Inc. Class A 57,001 11,433 Anworth Mortgage Asset Corp. 1,612,135 11,430 Argo Group International Holdings Ltd. 337,424 11,148 * First Cash Financial Services Inc. 284,674 10,988 Old National Bancorp 1,016,062 10,892 International Bancshares Corp. 586,192 10,751 Capstead Mortgage Corp. 841,073 10,749 Tower Group Inc. 443,161 10,649 ^ Prospect Capital Corp. 870,187 10,625 First Financial Bancorp 629,690 10,510 TFS Financial Corp. 974,290 10,347 * Piper Jaffray Cos. 248,030 10,276 * World Acceptance Corp. 156,973 10,235 National Penn Bancshares Inc. 1,321,368 10,227 Selective Insurance Group Inc. 579,387 10,023 U-Store-It Trust 947,234 9,965 Radian Group Inc. 1,432,034 9,752 CVB Financial Corp. 1,026,473 9,556 Employers Holdings Inc. 461,241 9,529 * PMI Group Inc. 3,496,056 9,439 Community Bank System Inc. 374,765 9,096 Ramco-Gershenson Properties Trust 723,109 9,061 optionsXpress Holdings Inc. 493,555 9,037 MarketAxess Holdings Inc. 373,398 9,036 First Midwest Bancorp Inc. 755,185 8,904 Cousins Properties Inc. 1,060,139 8,852 * Ocwen Financial Corp. 802,135 8,840 * Investment Technology Group Inc. 484,824 8,819 Equity One Inc. 468,653 8,797 Glimcher Realty Trust 937,960 8,676 PrivateBancorp Inc. Class A 567,381 8,675 Infinity Property & Casualty Corp. 145,399 8,650 * Dollar Financial Corp. 414,621 8,603 * Nara Bancorp Inc. 892,420 8,585 NBT Bancorp Inc. 374,016 8,524 Investors Real Estate Trust 897,213 8,524 Alexander's Inc. 20,932 8,518 KBW Inc. 324,336 8,494 First Financial Bankshares Inc. 164,322 8,441 LTC Properties Inc. 294,186 8,337 Provident Financial Services Inc. 560,900 8,301 Hersha Hospitality Trust Class A 1,390,931 8,262 * FelCor Lodging Trust Inc. 1,345,948 8,251 Wilmington Trust Corp. 1,820,810 8,230 Pennsylvania Real Estate Investment Trust 558,724 7,973 * First Industrial Realty Trust Inc. 660,505 7,853 Sterling Bancshares Inc. 898,176 7,733 * Greenlight Capital Re Ltd. Class A 271,744 7,666 Acadia Realty Trust 405,014 7,663 Columbia Banking System Inc. 398,864 7,646 PacWest Bancorp 349,399 7,599 American National Insurance Co. 95,392 7,552 * Altisource Portfolio Solutions SA 244,834 7,511 Pebblebrook Hotel Trust 334,996 7,420 City Holding Co. 208,581 7,375 * Navigators Group Inc. 142,726 7,350 Government Properties Income Trust 272,688 7,324 Getty Realty Corp. 318,894 7,296 S&T Bancorp Inc. 337,037 7,270 * Financial Engines Inc. 260,507 7,180 Park National Corp. 106,764 7,134 CreXus Investment Corp. 624,330 7,130 Inland Real Estate Corp. 746,477 7,121 * Hilltop Holdings Inc. 701,116 7,039 * National Financial Partners Corp. 475,242 7,010 * Safeguard Scientifics Inc. 341,218 6,944 First Potomac Realty Trust 437,962 6,898 Horace Mann Educators Corp. 403,168 6,773 Brookline Bancorp Inc. 638,738 6,726 Interactive Brokers Group Inc. 422,683 6,716 * FBR Capital Markets Corp. 1,871,666 6,701 BlackRock Kelso Capital Corp. 659,267 6,678 First Commonwealth Financial Corp. 963,544 6,600 Solar Capital Ltd. 275,700 6,584 * Internet Capital Group Inc. 463,342 6,579 * Investors Bancorp Inc. 440,732 6,562 Nelnet Inc. Class A 296,510 6,473 Bank of the Ozarks Inc. 147,784 6,460 * Enstar Group Ltd. 64,539 6,446 Primerica Inc. 251,788 6,423 Two Harbors Investment Corp. 604,362 6,328 American Equity Investment Life Holding Co. 480,514 6,304 Safety Insurance Group Inc. 136,270 6,283 Oritani Financial Corp. 490,830 6,224 * Credit Acceptance Corp. 86,645 6,148 Oriental Financial Group Inc. 477,986 5,999 Hercules Technology Growth Capital Inc. 544,627 5,991 * AMERISAFE Inc. 268,401 5,934 Saul Centers Inc. 132,194 5,889 Sun Communities Inc. 164,310 5,858 * Forestar Group Inc. 306,317 5,826 BGC Partners Inc. Class A 618,377 5,745 MCG Capital Corp. 883,361 5,742 Trustco Bank Corp. NY 963,087 5,711 Evercore Partners Inc. Class A 166,479 5,709 * Flagstar Bancorp Inc. 3,798,371 5,698 Chemical Financial Corp. 277,753 5,536 * CNA Surety Corp. 218,166 5,511 Associated Estates Realty Corp. 343,686 5,458 CBOE Holdings Inc. 183,637 5,320 Compass Diversified Holdings 360,346 5,311 * United Community Banks Inc. 2,236,280 5,300 Meadowbrook Insurance Group Inc. 511,323 5,292 * MPG Office Trust Inc. 1,398,047 5,187 * Pico Holdings Inc. 172,507 5,186 Dime Community Bancshares Inc. 346,425 5,113 Harleysville Group Inc. 153,520 5,086 Boston Private Financial Holdings Inc. 716,844 5,068 Flushing Financial Corp. 325,917 4,856 * Hanmi Financial Corp. 3,875,807 4,806 * Tejon Ranch Co. 129,558 4,760 Home Bancshares Inc. 208,050 4,733 Amtrust Financial Services Inc. 246,232 4,696 * LPL Investment Holdings Inc. 129,685 4,644 SCBT Financial Corp. 136,367 4,538 TICC Capital Corp. 415,810 4,520 Cohen & Steers Inc. 152,092 4,514 WesBanco Inc. 215,459 4,462 Education Realty Trust Inc. 550,083 4,417 Artio Global Investors Inc. Class A 269,988 4,363 Universal Health Realty Income Trust 106,990 4,336 Independent Bank Corp. 159,985 4,321 Retail Opportunity Investments Corp. 390,712 4,274 ^ Resource Capital Corp. 647,284 4,266 PennantPark Investment Corp. 357,629 4,263 * Virtus Investment Partners Inc. 71,536 4,215 Provident New York Bancorp 407,793 4,208 * Citizens Inc. 568,209 4,148 * Newcastle Investment Corp. 681,270 4,115 * FPIC Insurance Group Inc. 107,562 4,077 * HFF Inc. Class A 270,756 4,072 FBL Financial Group Inc. Class A 132,494 4,070 Chesapeake Lodging Trust 231,681 4,034 ViewPoint Financial Group 308,332 4,008 * TradeStation Group Inc. 570,883 4,008 Duff & Phelps Corp. Class A 249,196 3,982 PennyMac Mortgage Investment Trust 213,483 3,926 * West Coast Bancorp 1,106,632 3,840 Danvers Bancorp Inc. 177,875 3,810 Community Trust Bancorp Inc. 135,860 3,759 NorthStar Realty Finance Corp. 701,399 3,752 Washington Trust Bancorp Inc. 157,932 3,749 GAMCO Investors Inc. 80,498 3,732 United Fire & Casualty Co. 184,458 3,728 CapLease Inc. 677,860 3,715 * Southwest Bancorp Inc. 258,155 3,663 National Western Life Insurance Co. Class A 22,510 3,652 Colony Financial Inc. 192,508 3,625 Sabra Healthcare REIT Inc. 205,559 3,620 * Phoenix Cos. Inc. 1,327,706 3,611 Flagstone Reinsurance Holdings SA 400,770 3,611 Calamos Asset Management Inc. Class A 216,639 3,594 Simmons First National Corp. Class A 130,893 3,546 * Eagle Bancorp Inc. 250,797 3,524 1st Source Corp. 175,272 3,512 Federal Agricultural Mortgage Corp. 183,443 3,506 GFI Group Inc. 695,920 3,494 * Citizens Republic Bancorp Inc. 3,923,771 3,492 First Financial Corp. 102,612 3,411 Walter Investment Management Corp. 210,093 3,389 * Beneficial Mutual Bancorp Inc. 385,361 3,322 Sandy Spring Bancorp Inc. 179,824 3,320 * Ameris Bancorp 324,546 3,297 Advance America Cash Advance Centers Inc. 620,814 3,290 Cardinal Financial Corp. 281,331 3,280 ^ TowneBank 206,776 3,238 * eHealth Inc. 243,332 3,236 OceanFirst Financial Corp. 230,870 3,221 Great Southern Bancorp Inc. 149,403 3,205 SY Bancorp Inc. 126,724 3,188 * Encore Capital Group Inc. 132,215 3,132 Sterling Bancorp 312,874 3,132 * Intl. FCStone Inc. 122,747 3,120 Renasant Corp. 183,023 3,108 State Auto Financial Corp. 168,937 3,078 * Global Indemnity plc 137,848 3,030 ESSA Bancorp Inc. 229,463 3,029 * LaBranche & Co. Inc. 763,327 3,000 Abington Bancorp Inc. 242,973 2,972 WSFS Financial Corp. 62,851 2,960 StellarOne Corp. 205,684 2,921 Arrow Financial Corp. 117,378 2,904 Maiden Holdings Ltd. 384,938 2,883 SeaBright Holdings Inc. 279,283 2,863 Parkway Properties Inc. 167,966 2,855 Urstadt Biddle Properties Inc. Class A 149,868 2,850 Lakeland Financial Corp. 123,262 2,796 MVC Capital Inc. 203,610 2,794 Westfield Financial Inc. 306,241 2,775 Tompkins Financial Corp. 66,305 2,755 ^ RAIT Financial Trust 1,113,403 2,739 Camden National Corp. 79,681 2,728 OneBeacon Insurance Group Ltd. Class A 198,638 2,688 Cedar Shopping Centers Inc. 439,376 2,649 * Bancorp Inc. 285,146 2,632 Consolidated-Tomoka Land Co. 78,805 2,553 Lakeland Bancorp Inc. 243,397 2,526 Agree Realty Corp. 111,310 2,499 Kite Realty Group Trust 468,509 2,488 Trico Bancshares 152,000 2,479 Territorial Bancorp Inc. 123,805 2,466 Kohlberg Capital Corp. 294,368 2,431 Southside Bancshares Inc. 113,370 2,426 Northfield Bancorp Inc. 175,184 2,418 Bank Mutual Corp. 571,330 2,417 Oppenheimer Holdings Inc. Class A 72,089 2,416 Suffolk Bancorp 114,513 2,402 ^ Life Partners Holdings Inc. 298,198 2,398 Dynex Capital Inc. 237,652 2,391 Triangle Capital Corp. 130,343 2,354 * Primus Guaranty Ltd. 460,714 2,340 * Harris & Harris Group Inc. 431,638 2,322 Republic Bancorp Inc. Class A 119,187 2,322 Bryn Mawr Bank Corp. 111,452 2,293 * First Marblehead Corp. 1,042,009 2,292 Diamond Hill Investment Group Inc. 28,644 2,292 Union First Market Bankshares Corp. 203,589 2,290 Mission West Properties Inc. 347,754 2,285 * Seacoast Banking Corp. of Florida 1,431,759 2,262 Medallion Financial Corp. 257,197 2,261 Bancfirst Corp. 52,763 2,252 * Center Financial Corp. 305,520 2,243 National Bankshares Inc. 77,412 2,237 One Liberty Properties Inc. 147,948 2,231 First Busey Corp. 438,019 2,225 Hudson Valley Holding Corp. 100,202 2,204 Winthrop Realty Trust 175,236 2,147 First of Long Island Corp. 77,075 2,139 Cogdell Spencer Inc. 357,782 2,125 West Bancorporation Inc. 265,006 2,115 * Metro Bancorp Inc. 170,489 2,106 Capital Southwest Corp. 22,916 2,097 Donegal Group Inc. Class A 155,039 2,073 * Gleacher & Co. Inc. 1,188,757 2,068 First Bancorp 155,351 2,060 Wilshire Bancorp Inc. 420,248 2,059 First Merchants Corp. 246,231 2,036 * Virginia Commerce Bancorp Inc. 352,930 2,026 Berkshire Hills Bancorp Inc. 96,933 2,021 Sanders Morris Harris Group Inc. 252,248 2,020 MainSource Financial Group Inc. 201,259 2,015 Baldwin & Lyons Inc. 84,992 1,991 Univest Corp. of Pennsylvania 112,133 1,987 * NewStar Financial Inc. 181,425 1,981 Gladstone Capital Corp. 173,361 1,961 SWS Group Inc. 318,400 1,933 * Meridian Interstate Bancorp Inc. 137,476 1,932 Westwood Holdings Group Inc. 47,582 1,915 EMC Insurance Group Inc. 77,125 1,915 National Interstate Corp. 90,576 1,889 * Tree.com Inc. 318,563 1,880 * Penson Worldwide Inc. 278,463 1,868 NGP Capital Resources Co. 190,421 1,836 Monmouth Real Estate Investment Corp. Class A 223,358 1,834 Gladstone Commercial Corp. 99,643 1,817 Rockville Financial Inc. 172,909 1,803 Presidential Life Corp. 187,852 1,790 *,^ Hampton Roads Bankshares Inc. 2,100,885 1,786 *,^ Taylor Capital Group Inc. 169,766 1,784 Orrstown Financial Services Inc. 62,817 1,759 Apollo Commercial Real Estate Finance Inc. 106,297 1,738 * Arbor Realty Trust Inc. 304,598 1,730 German American Bancorp Inc. 100,491 1,727 BankFinancial Corp. 181,200 1,665 ^ Main Street Capital Corp. 89,727 1,655 Banner Corp. 691,799 1,640 Merchants Bancshares Inc. 60,951 1,614 United Financial Bancorp Inc. 97,115 1,603 Heartland Financial USA Inc. 94,075 1,599 US Global Investors Inc. Class A 197,134 1,599 Center Bancorp Inc. 164,991 1,582 Penns Woods Bancorp Inc. 39,338 1,531 Capital City Bank Group Inc. 119,238 1,512 Fox Chase Bancorp Inc. 108,506 1,510 Bancorp Rhode Island Inc. 48,492 1,497 First Community Bancshares Inc. 102,856 1,458 First Bancorp Inc. 95,245 1,452 Stewart Information Services Corp. 138,520 1,452 Peoples Bancorp Inc. 117,282 1,410 First Financial Holdings Inc. 121,661 1,376 Ames National Corp. 71,756 1,371 Financial Institutions Inc. 76,635 1,341 *,^ CompuCredit Holdings Corp. 199,933 1,314 * Guaranty Bancorp 1,017,076 1,312 Arlington Asset Investment Corp. Class A 42,216 1,285 *,^ BankAtlantic Bancorp Inc. Class A 1,387,849 1,277 Gladstone Investment Corp. 160,589 1,246 Hudson Pacific Properties Inc. 83,885 1,233 American National Bankshares Inc. 54,738 1,232 * Sun Bancorp Inc. 350,260 1,219 * Ladenburg Thalmann Financial Services Inc. 1,054,302 1,212 * American Safety Insurance Holdings Ltd. 55,077 1,180 * Marlin Business Services Corp. 93,245 1,151 * Maui Land & Pineapple Co. Inc. 198,004 1,129 Eastern Insurance Holdings Inc. 86,442 1,124 ESB Financial Corp. 76,064 1,123 * Kennedy-Wilson Holdings Inc. 103,332 1,122 CoBiz Financial Inc. 155,405 1,080 * Thomas Properties Group Inc. 313,454 1,050 *,^ Mercantile Bank Corp. 106,928 1,048 Kansas City Life Insurance Co. 32,719 1,046 State Bancorp Inc. 100,342 1,043 Asta Funding Inc. 121,223 1,038 *,^ Pacific Mercantile Bancorp 238,218 1,012 Epoch Holding Corp. 64,101 1,012 * BRT Realty Trust 155,302 1,005 First Interstate Bancsystem Inc. 73,227 996 Rome Bancorp Inc. 88,065 995 Enterprise Financial Services Corp. 70,293 989 Centerstate Banks Inc. 140,787 986 Peapack Gladstone Financial Corp. 72,937 967 * Gramercy Capital Corp. 227,670 965 Crawford & Co. Class B 201,129 957 Citizens & Northern Corp. 56,770 954 Resource America Inc. Class A 145,651 932 Washington Banking Co. 65,948 930 Tower Bancorp Inc. 41,234 919 Home Federal Bancorp Inc. 77,515 913 * Heritage Financial Corp. 63,976 907 * First Financial Northwest Inc. 157,098 895 * Republic First Bancorp Inc. 308,077 860 THL Credit Inc. 62,487 854 TF Financial Corp. 40,537 844 Bank of Marin Bancorp 22,588 843 Chatham Lodging Trust 50,729 824 Century Bancorp Inc. Class A 30,764 824 UMH Properties Inc. 82,574 821 Kaiser Federal Financial Group Inc. 65,276 803 Indiana Community Bancorp 50,871 800 Alliance Financial Corp. 23,967 799 * Stratus Properties Inc. 57,847 785 * Cape Bancorp Inc. 79,628 784 PMC Commercial Trust 87,413 758 * NewBridge Bancorp 150,661 750 Shore Bancshares Inc. 75,769 739 * Cowen Group Inc. Class A 184,036 738 Horizon Bancorp 26,874 735 Norwood Financial Corp. 25,756 713 * First Acceptance Corp. 367,126 705 *,^ Central Pacific Financial Corp. 33,703 701 * Asset Acceptance Capital Corp. 127,569 685 *,^ First BanCorp 135,970 680 Pacific Continental Corp. 64,372 656 * AmeriServ Financial Inc. 275,908 654 Sierra Bancorp 56,574 632 Bridge Bancorp Inc. 28,266 632 Alliance Bancorp Inc. of Pennsylvania 58,743 632 CFS Bancorp Inc. 111,086 624 Provident Financial Holdings Inc. 74,909 621 * Avatar Holdings Inc. 30,627 606 Urstadt Biddle Properties Inc. 37,652 605 * 1st United Bancorp Inc. 85,171 598 *,^ Macatawa Bank Corp. 238,010 593 Codorus Valley Bancorp Inc. 54,078 587 Excel Trust Inc. 48,484 572 Middleburg Financial Corp. 31,462 560 * Sterling Financial Corp. 33,269 557 ECB Bancorp Inc. 45,079 550 Cheviot Financial Corp. 63,685 548 Federal Agricultural Mortgage Corp. Class A 38,986 546 * Hallmark Financial Services 65,122 546 Universal Insurance Holdings Inc. 99,084 537 * Waterstone Financial Inc. 169,227 520 * Heritage Commerce Corp. 109,781 519 Institutional Financial Markets Inc. 112,738 517 * First Defiance Financial Corp. 36,169 515 Firstbank Corp. 80,504 511 Meta Financial Group Inc. 30,914 510 *,^ BancTrust Financial Group Inc. 205,414 505 First South Bancorp Inc. 99,387 496 United Security Bancshares 56,459 489 First Pactrust Bancorp Inc. 30,734 489 JMP Group Inc. 54,896 473 * Intervest Bancshares Corp. Class A 184,610 471 Roma Financial Corp. 42,412 469 Pulaski Financial Corp. 61,804 464 Hingham Institution for Savings 8,966 457 Eastern Virginia Bankshares Inc. 126,332 453 *,^ Green Bankshares Inc. 159,807 446 LNB Bancorp Inc. 77,935 443 MutualFirst Financial Inc. 46,295 429 Ohio Valley Banc Corp. 20,002 423 Citizens South Banking Corp. 91,570 407 *,^ Cascade Bancorp 61,545 406 Commercial National Financial Corp. 21,484 405 *,^ Grubb & Ellis Co. 494,490 396 Parkvale Financial Corp. 40,091 393 Bar Harbor Bankshares 12,448 380 CNB Financial Corp. 25,331 368 Investors Title Co. 11,410 362 First United Corp. 111,713 361 Independence Holding Co. 42,852 344 * Unity Bancorp Inc. 48,676 338 New Hampshire Thrift Bancshares Inc. 24,649 326 Ameriana Bancorp 68,086 313 * First Place Financial Corp. 135,274 308 Golub Capital BDC Inc. 19,368 306 HopFed Bancorp Inc. 32,661 300 * Farmers Capital Bank Corp. 39,550 298 * Central Pacific Financial Corp. Rights Exp. 5/6/2011 21,000 297 *,^ Capital Trust Inc. Class A 127,823 293 VIST Financial Corp. 33,196 290 * Home Bancorp Inc. 18,781 288 * Encore Bancshares Inc. 23,000 279 Hawthorn Bancshares Inc. 30,843 275 * Terreno Realty Corp. 15,835 273 * United Community Financial Corp. 198,152 266 * Yadkin Valley Financial Corp. 111,047 265 QC Holdings Inc. 61,199 265 * Doral Financial Corp. 222,682 245 * ZipRealty Inc. 81,089 235 C&F Financial Corp. 10,410 230 Peoples Financial Corp. 13,467 213 * American Independence Corp. 41,127 213 *,^ Anchor Bancorp Wisconsin Inc. 211,480 209 Legacy Bancorp Inc. 16,338 209 Wayne Savings Bancshares Inc. 24,150 207 First M&F Corp. 48,598 200 * BCSB Bancorp Inc. 14,789 199 * Jefferson Bancshares Inc. 53,095 188 * Preferred Bank 121,653 181 * WSB Holdings Inc. 54,365 179 * Student Loan Corp. Escrow 71,084 178 Old Point Financial Corp. 15,350 177 ^ Old Second Bancorp Inc. 166,779 167 * MBT Financial Corp. 105,290 160 * Consumer Portfolio Services Inc. 151,248 159 * North Valley Bancorp 14,600 158 * Camco Financial Corp. 81,365 155 Citizens Holding Co. 7,250 155 Midsouth Bancorp Inc. 10,378 150 *,^ United Security Bancshares 39,978 146 * HMN Financial Inc. 48,991 135 * Colony Bankcorp Inc. 32,093 134 * Southern Community Financial Corp. 90,201 133 Crawford & Co. Class A 39,173 133 Porter Bancorp Inc. 16,831 133 *,^ Premierwest Bancorp 58,172 127 * Royal Bancshares of Pennsylvania Inc. 64,104 117 * Vestin Realty Mortgage II Inc. 74,073 115 * Independent Bank Corp. 31,818 102 * Rodman & Renshaw Capital Group Inc. 41,632 85 * Bank of Granite Corp. 135,374 76 * Atlantic Coast Financial Corp. 7,026 70 *,^ Integra Bank Corp. 241,129 67 *,^ Superior Bancorp 186,854 65 Auburn National Bancorporation Inc. 2,872 56 California First National Bancorp 3,617 55 HF Financial Corp. 4,851 54 * First Security Group Inc. 57,626 54 Oneida Financial Corp. 5,532 50 Prudential Bancorp Inc. of Pennsylvania 6,528 46 * Nicholas Financial Inc. 3,793 46 * Community Capital Corp. 13,074 41 * Transcontinental Realty Investors Inc. 10,488 37 Landmark Bancorp Inc. 2,271 37 Northeast Bancorp 2,288 34 SI Financial Group Inc. 3,176 31 * Firstcity Financial Corp. 4,455 29 United Bancshares Inc. 2,815 26 National Security Group Inc. 1,748 23 Pzena Investment Management Inc. Class A 3,300 23 * Community Bankers Trust Corp. 19,449 22 Wilber Corp. 1,850 18 * Valley National Bancorp Warrants Exp. 06/30/2015 6,511 17 Bank of Kentucky Financial Corp. 763 16 Heritage Financial Group Inc. 1,217 15 * Summit Financial Group Inc. 4,007 15 21st Century Holding Co. 3,518 11 Northrim BanCorp Inc. 453 9 MidWestOne Financial Group Inc. 536 8 Salisbury Bancorp Inc. 189 5 * Severn Bancorp Inc. 1,059 5 Clifton Savings Bancorp Inc. 300 4 Union Bankshares Inc. 175 3 * Bridge Capital Holdings 351 3 * Tower Financial Corp. 376 3 Peoples Bancorp of North Carolina Inc. 300 2 Brooklyn Federal Bancorp Inc. 2,576 2 WVS Financial Corp. 189 2 Mid Penn Bancorp Inc. 176 2 Evans Bancorp Inc. 100 1 Fauquier Bankshares Inc. 100 1 * Berkshire Bancorp Inc. 200 1 Northeast Community Bancorp Inc. 200 1 * Timberland Bancorp Inc. 200 1 Southwest Georgia Financial Corp. 70 1 Community Bank Shares of Indiana Inc. 78 1 Premier Financial Bancorp Inc. 100 1 * 1st Constitution Bancorp 73 1 * First Citizens Banc Corp. 146 1 * Supertel Hospitality Inc. 100  Health Care (11.2%) Johnson & Johnson 29,962,335 1,775,268 Pfizer Inc. 87,390,730 1,774,906 Merck & Co. Inc. 33,613,288 1,109,575 Abbott Laboratories 16,865,391 827,247 * Amgen Inc. 10,308,343 550,981 UnitedHealth Group Inc. 12,000,626 542,428 Bristol-Myers Squibb Co. 18,675,086 493,583 Medtronic Inc. 11,782,088 463,625 Eli Lilly & Co. 11,323,036 398,231 * Gilead Sciences Inc. 8,857,729 375,922 Baxter International Inc. 6,357,901 341,864 * Express Scripts Inc. 5,454,190 303,308 WellPoint Inc. 4,294,367 299,704 * Celgene Corp. 5,135,028 295,418 * Covidien plc 5,402,378 280,600 * Medco Health Solutions Inc. 4,630,386 260,042 * Thermo Fisher Scientific Inc. 4,336,591 240,898 Allergan Inc. 3,355,102 238,279 McKesson Corp. 2,760,999 218,257 * Genzyme Corp. 2,825,532 215,164 Becton Dickinson and Co. 2,509,038 199,770 Stryker Corp. 3,249,645 197,578 St. Jude Medical Inc. 3,741,194 191,774 * Biogen Idec Inc. 2,600,205 190,829 * Agilent Technologies Inc. 3,779,411 169,242 Aetna Inc. 4,365,999 163,419 Cardinal Health Inc. 3,807,771 156,614 * Intuitive Surgical Inc. 428,768 142,977 CIGNA Corp. 2,956,990 130,936 * Zimmer Holdings Inc. 2,154,933 130,438 * Humana Inc. 1,837,167 128,491 AmerisourceBergen Corp. Class A 3,016,319 119,326 * Boston Scientific Corp. 16,593,070 119,304 * Edwards Lifesciences Corp. 1,246,368 108,434 * Mylan Inc. 4,752,636 107,742 * Life Technologies Corp. 2,038,297 106,848 * Vertex Pharmaceuticals Inc. 2,218,284 106,322 * Laboratory Corp. of America Holdings 1,110,269 102,289 Quest Diagnostics Inc. 1,771,514 102,252 CR Bard Inc. 1,014,357 100,736 * Forest Laboratories Inc. 3,118,119 100,715 * Hospira Inc. 1,824,040 100,687 * Alexion Pharmaceuticals Inc. 988,038 97,500 * Illumina Inc. 1,364,646 95,621 * DaVita Inc. 1,061,353 90,756 * Varian Medical Systems Inc. 1,299,266 87,882 * Waters Corp. 997,120 86,650 * Cerner Corp. 768,727 85,482 * Watson Pharmaceuticals Inc. 1,446,632 81,026 Perrigo Co. 905,863 72,034 * Henry Schein Inc. 1,006,937 70,657 * CareFusion Corp. 2,434,428 68,651 * Hologic Inc. 2,839,466 63,036 Beckman Coulter Inc. 756,608 62,851 * Cephalon Inc. 821,190 62,230 * Mettler-Toledo International Inc. 360,080 61,934 * Dendreon Corp. 1,576,317 59,002 * Human Genome Sciences Inc. 2,062,423 56,614 DENTSPLY International Inc. 1,474,213 54,531 * Coventry Health Care Inc. 1,623,477 51,773 * ResMed Inc. 1,652,632 49,579 Universal Health Services Inc. Class B 981,203 48,481 * IDEXX Laboratories Inc. 627,587 48,462 * Endo Pharmaceuticals Holdings Inc. 1,262,602 48,181 * HCA Holdings Inc. 1,208,390 40,928 * Allscripts Healthcare Solutions Inc. 1,942,260 40,768 * Community Health Systems Inc. 1,014,817 40,583 * United Therapeutics Corp. 590,172 39,553 * Tenet Healthcare Corp. 5,307,989 39,545 *,^ Covance Inc. 708,268 38,756 * Kinetic Concepts Inc. 707,038 38,477 Omnicare Inc. 1,271,486 38,132 Warner Chilcott plc Class A 1,523,552 35,468 * AMERIGROUP Corp. 549,433 35,301 * Gen-Probe Inc. 526,591 34,939 Cooper Cos. Inc. 502,140 34,874 * Mednax Inc. 521,042 34,707 * Alere Inc. 880,413 34,459 * Health Net Inc. 1,048,739 34,294 Pharmaceutical Product Development Inc. 1,234,619 34,211 PerkinElmer Inc. 1,289,218 33,868 Patterson Cos. Inc. 1,015,741 32,697 Lincare Holdings Inc. 1,065,520 31,603 * Regeneron Pharmaceuticals Inc. 700,464 31,479 * Pharmasset Inc. 399,600 31,453 * Brookdale Senior Living Inc. Class A 1,121,067 31,390 * Health Management Associates Inc. Class A 2,736,184 29,824 * BioMarin Pharmaceutical Inc. 1,118,414 28,106 Techne Corp. 384,959 27,563 Hill-Rom Holdings Inc. 689,757 26,197 * InterMune Inc. 551,620 26,031 * Healthspring Inc. 691,876 25,855 * Sirona Dental Systems Inc. 515,126 25,839 * Healthsouth Corp. 1,022,416 25,540 Teleflex Inc. 436,887 25,331 * Bio-Rad Laboratories Inc. Class A 209,763 25,201 * HMS Holdings Corp. 301,586 24,685 * Onyx Pharmaceuticals Inc. 685,300 24,109 * LifePoint Hospitals Inc. 587,478 23,605 * Catalyst Health Solutions Inc. 417,613 23,357 Owens & Minor Inc. 693,804 22,535 * VCA Antech Inc. 893,747 22,505 * Dionex Corp. 190,554 22,495 STERIS Corp. 648,447 22,397 * Salix Pharmaceuticals Ltd. 633,350 22,186 * Incyte Corp. Ltd. 1,346,899 21,348 Medicis Pharmaceutical Corp. Class A 661,615 21,198 * Emergency Medical Services Corp. Class A 331,721 21,094 * Charles River Laboratories International Inc. 535,515 20,553 * Myriad Genetics Inc. 1,013,998 20,432 * WellCare Health Plans Inc. 464,742 19,496 Masimo Corp. 579,979 19,197 * Centene Corp. 565,404 18,647 * Cepheid Inc. 661,104 18,524 Quality Systems Inc. 222,216 18,519 * Talecris Biotherapeutics Holdings Corp. 685,661 18,376 * American Medical Systems Holdings Inc. 834,688 18,063 * Magellan Health Services Inc. 367,256 18,025 * Amylin Pharmaceuticals Inc. 1,577,663 17,938 * Haemonetics Corp. 270,987 17,760 * Viropharma Inc. 852,757 16,970 Chemed Corp. 249,702 16,633 * PSS World Medical Inc. 612,071 16,618 * Cubist Pharmaceuticals Inc. 648,284 16,363 West Pharmaceutical Services Inc. 363,519 16,275 * Theravance Inc. 670,437 16,238 * Seattle Genetics Inc. 1,038,526 16,170 * athenahealth Inc. 355,617 16,049 * Parexel International Corp. 636,841 15,857 * Thoratec Corp. 606,163 15,718 * Exelixis Inc. 1,357,019 15,334 * Impax Laboratories Inc. 598,109 15,222 * Immucor Inc. 766,811 15,168 * Bruker Corp. 721,074 15,034 * Ariad Pharmaceuticals Inc. 1,948,129 14,650 * Alkermes Inc. 1,044,726 13,529 * Volcano Corp. 504,478 12,915 * Align Technology Inc. 627,354 12,848 Computer Programs & Systems Inc. 193,914 12,465 * Par Pharmaceutical Cos. Inc. 390,162 12,126 * Integra LifeSciences Holdings Corp. 247,379 11,731 * Nektar Therapeutics 1,231,987 11,667 * Auxilium Pharmaceuticals Inc. 539,594 11,585 * Cyberonics Inc. 349,603 11,121 * NuVasive Inc. 426,878 10,809 * Amedisys Inc. 308,268 10,789 * Questcor Pharmaceuticals Inc. 743,971 10,721 *,^ Momenta Pharmaceuticals Inc. 667,943 10,587 Invacare Corp. 338,606 10,537 Meridian Bioscience Inc. 431,558 10,353 * Medivation Inc. 548,172 10,218 Universal American Corp. 434,655 9,958 * Savient Pharmaceuticals Inc. 930,109 9,859 * Neogen Corp. 234,861 9,719 * Acorda Therapeutics Inc. 418,472 9,709 * Medicines Co. 586,167 9,549 * Sunrise Senior Living Inc. 797,033 9,509 * DexCom Inc. 591,901 9,186 * Isis Pharmaceuticals Inc. 1,011,775 9,146 * Celera Corp. 1,121,178 9,093 * Amsurg Corp. Class A 352,086 8,957 * Emeritus Corp. 350,577 8,926 * NxStage Medical Inc. 404,687 8,895 * Zoll Medical Corp. 197,810 8,864 * MWI Veterinary Supply Inc. 107,590 8,680 * Kindred Healthcare Inc. 361,336 8,629 * Gentiva Health Services Inc. 303,189 8,498 * RehabCare Group Inc. 227,604 8,392 * Arthrocare Corp. 244,682 8,158 *,^ AVANIR Pharmaceuticals Inc. 1,990,151 8,120 * Targacept Inc. 305,342 8,119 * Corvel Corp. 150,200 7,988 * Air Methods Corp. 116,501 7,835 * Insulet Corp. 376,403 7,761 * Molina Healthcare Inc. 188,239 7,530 Analogic Corp. 132,137 7,472 * HeartWare International Inc. 87,049 7,445 * Luminex Corp. 389,979 7,316 * CONMED Corp. 273,514 7,188 PDL BioPharma Inc. 1,224,844 7,104 * Geron Corp. 1,402,503 7,083 * Natus Medical Inc. 418,175 7,025 * Wright Medical Group Inc. 406,385 6,913 * MedAssets Inc. 452,349 6,907 * Halozyme Therapeutics Inc. 1,022,061 6,858 * Hanger Orthopedic Group Inc. 257,987 6,715 *,^ Accretive Health Inc. 241,274 6,698 *,^ Clinical Data Inc. 216,285 6,553 * Emergent Biosolutions Inc. 268,701 6,492 * Abaxis Inc. 223,485 6,445 * IPC The Hospitalist Co. Inc. 140,707 6,390 * MAKO Surgical Corp. 261,992 6,340 Landauer Inc. 102,732 6,320 * Conceptus Inc. 413,420 5,974 * Vivus Inc. 957,335 5,926 * Merit Medical Systems Inc. 296,028 5,808 * Greatbatch Inc. 217,952 5,767 Cantel Medical Corp. 223,571 5,757 * Healthways Inc. 370,567 5,696 * Immunogen Inc. 623,832 5,658 * Ardea Biosciences Inc. 196,894 5,649 * Neurocrine Biosciences Inc. 730,231 5,542 * Enzon Pharmaceuticals Inc. 501,872 5,470 *,^ Protalix BioTherapeutics Inc. 897,418 5,456 * Affymetrix Inc. 1,033,247 5,383 Pain Therapeutics Inc. 562,536 5,378 * ICU Medical Inc. 122,722 5,373 * Bio-Reference Labs Inc. 233,279 5,235 * NPS Pharmaceuticals Inc. 536,658 5,136 *,^ Sequenom Inc. 804,923 5,095 * Depomed Inc. 506,603 5,086 * Jazz Pharmaceuticals Inc. 158,285 5,041 * Immunomedics Inc. 1,301,854 4,973 * Ironwood Pharmaceuticals Inc. 349,793 4,897 *,^ Delcath Systems Inc. 653,750 4,818 * Orthofix International NV 148,206 4,811 * Ligand Pharmaceuticals Inc. Class B 480,692 4,807 * Lexicon Pharmaceuticals Inc. 2,841,371 4,774 * Hi-Tech Pharmacal Co. Inc. 236,683 4,764 * Five Star Quality Care Inc. 583,755 4,746 * Endologix Inc. 697,213 4,727 * Accuray Inc. 520,733 4,702 * Novavax Inc. 1,780,599 4,612 * Nabi Biopharmaceuticals 792,428 4,604 * Assisted Living Concepts Inc. Class A 117,072 4,582 * Omnicell Inc. 296,696 4,522 America Service Group Inc. 174,551 4,475 * LHC Group Inc. 144,537 4,336 * Medidata Solutions Inc. 168,132 4,299 * PharMerica Corp. 363,035 4,153 * SonoSite Inc. 123,996 4,132 * Opko Health Inc. 1,107,136 4,130 * OraSure Technologies Inc. 524,660 4,124 *,^ Sangamo Biosciences Inc. 492,507 4,103 Ensign Group Inc. 128,239 4,095 * Optimer Pharmaceuticals Inc. 341,156 4,036 * Emdeon Inc. Class A 246,717 3,975 *,^ MannKind Corp. 1,086,740 3,967 * Chindex International Inc. 244,185 3,919 * ABIOMED Inc. 268,903 3,907 * Team Health Holdings Inc. 222,681 3,892 * Rural/Metro Corp. 228,218 3,889 * Rigel Pharmaceuticals Inc. 538,133 3,826 * Exact Sciences Corp. 511,476 3,764 * Arqule Inc. 524,842 3,758 * AMN Healthcare Services Inc. 430,841 3,731 * Quidel Corp. 311,467 3,725 * Spectrum Pharmaceuticals Inc. 417,418 3,711 * AMAG Pharmaceuticals Inc. 220,538 3,683 *,^ SIGA Technologies Inc. 299,844 3,628 US Physical Therapy Inc. 159,111 3,555 * Alnylam Pharmaceuticals Inc. 371,071 3,551 * eResearchTechnology Inc. 517,438 3,503 * Micromet Inc. 615,745 3,454 * Select Medical Holdings Corp. 422,492 3,405 * TomoTherapy Inc. 733,113 3,350 *,^ KV Pharmaceutical Co. Class A 554,671 3,322 * Obagi Medical Products Inc. 262,752 3,321 * Palomar Medical Technologies Inc. 219,065 3,253 * Sun Healthcare Group Inc. 230,841 3,248 * Triple-S Management Corp. Class B 152,416 3,137 * Capital Senior Living Corp. 288,532 3,064 * Allos Therapeutics Inc. 961,870 3,049 * Synovis Life Technologies Inc. 158,298 3,036 * Symmetry Medical Inc. 308,183 3,020 * Angiodynamics Inc. 195,057 2,949 * Skilled Healthcare Group Inc. 201,981 2,907 *,^ Dynavax Technologies Corp. 1,041,173 2,874 *,^ Cadence Pharmaceuticals Inc. 309,439 2,850 * BioScrip Inc. 583,607 2,749 * Sciclone Pharmaceuticals Inc. 669,358 2,704 * ZIOPHARM Oncology Inc. 431,572 2,697 * Durect Corp. 729,471 2,626 * Vanda Pharmaceuticals Inc. 359,649 2,622 * Almost Family Inc. 68,463 2,577 * Akorn Inc. 437,608 2,525 * CryoLife Inc. 410,635 2,505 * Keryx Biopharmaceuticals Inc. 494,821 2,474 * Genomic Health Inc. 97,722 2,404 National Healthcare Corp. 51,347 2,387 * Kensey Nash Corp. 95,625 2,382 * Cross Country Healthcare Inc. 300,805 2,355 * Spectranetics Corp. 492,162 2,318 * CPEX Pharmaceuticals Inc. 81,236 2,210 *,^ AVI BioPharma Inc. 1,164,158 2,177 * Inspire Pharmaceuticals Inc. 549,504 2,176 * CardioNet Inc. 453,090 2,170 * Vascular Solutions Inc. 197,290 2,152 *,^ Cell Therapeutics Inc. 5,783,694 2,152 * Anika Therapeutics Inc. 240,010 2,150 * SuperGen Inc. 688,694 2,135 Young Innovations Inc. 66,915 2,101 * StemCells Inc. 2,278,668 2,074 * Cynosure Inc. Class A 148,504 2,063 * Curis Inc. 633,206 2,058 * Progenics Pharmaceuticals Inc. 332,554 2,055 Atrion Corp. 11,747 2,050 * Stereotaxis Inc. 521,605 2,019 *,^ Metabolix Inc. 189,724 1,994 *,^ Cytori Therapeutics Inc. 254,371 1,992 * Vital Images Inc. 144,491 1,952 * American Dental Partners Inc. 148,161 1,944 * Biolase Technology Inc. 398,850 1,942 * Staar Surgical Co. 348,171 1,939 * Orthovita Inc. 906,555 1,931 * Alphatec Holdings Inc. 712,307 1,923 * Rochester Medical Corp. 165,714 1,902 * Medcath Corp. 135,447 1,889 *,^ Unilife Corp. 331,249 1,878 * SurModics Inc. 147,671 1,846 * Columbia Laboratories Inc. 482,053 1,817 * Kendle International Inc. 167,343 1,792 * Synta Pharmaceuticals Corp. 340,076 1,789 * ISTA Pharmaceuticals Inc. 176,058 1,783 *,^ Cerus Corp. 615,261 1,778 * IRIS International Inc. 196,045 1,768 * Exactech Inc. 100,427 1,763 * Repligen Corp. 464,533 1,742 * Santarus Inc. 506,647 1,733 * Pozen Inc. 316,448 1,699 * Pharmacyclics Inc. 286,425 1,687 * Cambrex Corp. 302,968 1,666 * MAP Pharmaceuticals Inc. 120,538 1,662 * Furiex Pharmaceuticals Inc. 97,450 1,645 *,^ Cel-Sci Corp. 2,583,034 1,630 * Idenix Pharmaceuticals Inc. 490,008 1,627 * Caliper Life Sciences Inc. 240,421 1,625 *,^ BioCryst Pharmaceuticals Inc. 416,950 1,580 * RTI Biologics Inc. 544,934 1,559 * Chelsea Therapeutics International Ltd. 399,566 1,558 * XenoPort Inc. 260,998 1,548 * Transcend Services Inc. 63,831 1,532 * Allied Healthcare International Inc. 594,994 1,511 * Enzo Biochem Inc. 357,044 1,496 * Harvard Bioscience Inc. 263,074 1,494 *,^ Arena Pharmaceuticals Inc. 1,069,872 1,487 * Corcept Therapeutics Inc. 349,087 1,484 * Cytokinetics Inc. 982,507 1,464 Psychemedics Corp. 129,048 1,426 * Dusa Pharmaceuticals Inc. 273,850 1,424 * Albany Molecular Research Inc. 333,285 1,420 * PDI Inc. 174,583 1,416 * Alliance HealthCare Services Inc. 308,921 1,365 * Hansen Medical Inc. 615,118 1,359 * BioMimetic Therapeutics Inc. 101,490 1,331 * Merge Healthcare Inc. 271,399 1,324 * Medical Action Industries Inc. 150,759 1,266 * LCA-Vision Inc. 186,543 1,259 * Peregrine Pharmaceuticals Inc. 530,502 1,252 * Icad Inc. 895,631 1,209 * Theragenics Corp. 548,813 1,153 Utah Medical Products Inc. 39,566 1,145 * Metropolitan Health Networks Inc. 238,724 1,129 * Insmed Inc. 166,233 1,115 * PROLOR Biotech Inc. 184,876 1,100 * Vical Inc. 363,973 1,077 * Osiris Therapeutics Inc. 146,264 1,062 * Continucare Corp. 198,118 1,060 Maxygen Inc. 200,996 1,045 * Cutera Inc. 120,315 1,031 * Providence Service Corp. 68,709 1,029 * Dyax Corp. 602,927 971 *,^ Orexigen Therapeutics Inc. 339,954 955 * Digirad Corp. 366,411 916 * RadNet Inc. 255,771 898 * Acadia Pharmaceuticals Inc. 537,381 871 * Zalicus Inc. 358,016 866 *,^ MELA Sciences Inc. 244,075 859 * Myrexis Inc. 217,811 841 *,^ XOMA Ltd. 298,001 840 * Adolor Corp. 585,565 826 * Affymax Inc. 137,395 807 * Strategic Diagnostics Inc. 356,430 802 * Amicus Therapeutics Inc. 111,669 792 *,^ Celldex Therapeutics Inc. 195,729 787 *,^ China Biologic Products Inc. 49,159 785 * Array Biopharma Inc. 251,192 769 *,^ Aastrom Biosciences Inc. 297,593 744 * Codexis Inc. 60,156 713 *,^ GenVec Inc. 1,761,312 698 Medtox Scientific Inc. 42,230 693 *,^ Biosante Pharmaceuticals Inc. 342,056 677 * Hemispherx Biopharma Inc. 1,358,729 628 *,^ Oncothyreon Inc. 159,218 616 * Mediware Information Systems 48,549 603 * Solta Medical Inc. 160,984 531 * Caraco Pharmaceutical Laboratories Ltd. 101,939 530 * Inhibitex Inc. 143,774 520 * Synergetics USA Inc. 83,734 493 *,^ Alexza Pharmaceuticals Inc. 285,567 485 * Orchid Cellmark Inc. 237,729 483 *,^ Biotime Inc. 64,333 479 *,^ Cumberland Pharmaceuticals Inc. 86,214 477 * Lannett Co. Inc. 83,308 465 * AtriCure Inc. 40,771 464 * Inovio Pharmaceuticals Inc. 417,456 459 * OncoGenex Pharmaceutical Inc. 29,890 459 * Infinity Pharmaceuticals Inc. 77,710 457 * American Caresource Holdings Inc. 259,932 437 *,^ Poniard Pharmaceuticals Inc. 995,330 427 *,^ Apricus Biosciences Inc. 100,962 423 Daxor Corp. 39,640 408 * CombiMatrix Corp. 183,417 404 * Agenus Inc. 441,872 402 * Nanosphere Inc. 122,665 399 *,^ Arrowhead Research Corp. 523,663 393 * Sucampo Pharmaceuticals Inc. Class A 88,035 370 * Telik Inc. 409,132 368 * Entremed Inc. 67,712 348 * CytRx Corp. 380,169 335 * Repros Therapeutics Inc. 56,916 315 * Animal Health International Inc. 69,889 294 * Idera Pharmaceuticals Inc. 110,380 293 * Anadys Pharmaceuticals Inc. 244,242 283 * MedQuist Holdings Inc. 26,689 278 * Omeros Corp. 34,757 278 * GTx Inc. 105,807 272 *,^ Biodel Inc. 125,695 264 * Hooper Holmes Inc. 334,146 247 National Research Corp. 6,837 232 *,^ BSD Medical Corp. 48,240 216 * TranS1 Inc. 47,024 203 * Cardiovascular Systems Inc. 18,111 196 * Cardica Inc. 53,020 189 * Discovery Laboratories Inc. 101,397 188 * ARCA Biopharma Inc. 71,706 183 * Bovie Medical Corp. 58,045 180 * Transcept Pharmaceuticals Inc. 21,369 175 * AspenBio Pharma Inc. 201,074 171 *,^ Somaxon Pharmaceuticals Inc. 56,195 159 * Heska Corp. 24,368 158 * ThermoGenesis Corp. 72,964 153 * Alimera Sciences Inc. 15,700 122 * Retractable Technologies Inc. 67,963 112 * Vision-Sciences Inc. 37,845 89 * Capstone Therapeutics Corp. 195,643 87 * NovaMed Inc. 5,764 76 * Biospecifics Technologies Corp. 2,567 65 *,^ Celsion Corp. 23,511 54 * BioClinica Inc. 9,841 51 * RXi Pharmaceuticals Corp. 35,532 49 * IVAX Diagnostics Inc. 61,375 40 * ProPhase Labs Inc. 29,309 35 *,^ PURE Bioscience Inc. 21,685 34 * Acura Pharmaceuticals Inc. 9,753 31 * ADVENTRX Pharmaceuticals Inc. 11,496 24 * Sharps Compliance Corp. 4,824 23 * OXiGENE Inc. 11,709 21 * Bionovo Inc. 27,526 18 * KV Pharmaceutical Co. Class B 500 3 * EnteroMedics Inc. 700 2 * MediciNova Inc. 570 1 Industrials (11.7%) General Electric Co. 116,245,417 2,330,721 United Technologies Corp. 9,570,973 810,183 Caterpillar Inc. 6,924,856 771,083 3M Co. 7,409,441 692,783 United Parcel Service Inc. Class B 7,952,664 591,042 Boeing Co. 7,603,475 562,125 Union Pacific Corp. 5,380,560 529,070 Honeywell International Inc. 8,086,448 482,842 Emerson Electric Co. 8,211,832 479,817 Deere & Co. 4,624,597 448,077 CSX Corp. 4,082,525 320,886 Danaher Corp. 6,064,709 314,758 FedEx Corp. 3,261,384 305,102 Norfolk Southern Corp. 3,964,546 274,624 Lockheed Martin Corp. 3,339,944 268,531 General Dynamics Corp. 3,503,309 268,213 Illinois Tool Works Inc. 4,599,239 247,071 Tyco International Ltd. 5,340,255 239,083 Precision Castparts Corp. 1,556,078 229,024 Cummins Inc. 2,050,444 224,770 Raytheon Co. 3,957,306 201,308 Eaton Corp. 3,488,954 193,428 * Northrop Grumman Corp. 3,026,629 189,800 PACCAR Inc. 3,581,274 187,480 Waste Management Inc. 4,931,787 184,153 Ingersoll-Rand plc 3,535,485 170,799 Parker Hannifin Corp. 1,760,460 166,680 Rockwell Automation Inc. 1,547,251 146,447 Fluor Corp. 1,951,212 143,726 CH Robinson Worldwide Inc. 1,811,768 134,306 Dover Corp. 2,038,576 134,016 Republic Services Inc. Class A 4,193,416 125,970 Goodrich Corp. 1,368,351 117,035 Expeditors International of Washington Inc. 2,317,752 116,212 Cooper Industries plc 1,775,718 115,244 ITT Corp. 1,903,764 114,321 Joy Global Inc. 1,127,285 111,387 Rockwell Collins Inc. 1,712,012 110,990 Southwest Airlines Co. 8,159,099 103,049 L-3 Communications Holdings Inc. 1,235,696 96,767 Fastenal Co. 1,448,624 93,914 Roper Industries Inc. 1,033,304 89,339 WW Grainger Inc. 641,005 88,254 * Delta Air Lines Inc. 8,613,036 84,408 Textron Inc. 3,001,488 82,211 * United Continental Holdings Inc. 3,460,910 79,566 * Stericycle Inc. 887,241 78,672 Flowserve Corp. 609,886 78,553 Bucyrus International Inc. Class A 840,278 76,843 AMETEK Inc. 1,748,479 76,706 Pall Corp. 1,258,138 72,481 * Jacobs Engineering Group Inc. 1,376,703 70,804 KBR Inc. 1,648,316 62,257 Iron Mountain Inc. 1,967,356 61,441 * Kansas City Southern 1,120,333 61,002 Pitney Bowes Inc. 2,222,988 57,109 Manpower Inc. 891,727 56,072 * AGCO Corp. 1,016,075 55,854 Masco Corp. 3,933,615 54,756 Equifax Inc. 1,346,618 52,316 * Quanta Services Inc. 2,306,358 51,732 * Foster Wheeler AG 1,353,077 50,903 * Navistar International Corp. 704,270 48,827 Donaldson Co. Inc. 793,754 48,649 Timken Co. 900,778 47,111 Robert Half International Inc. 1,526,132 46,700 JB Hunt Transport Services Inc. 1,010,066 45,877 Avery Dennison Corp. 1,076,359 45,164 * Owens Corning 1,242,353 44,712 Gardner Denver Inc. 573,002 44,711 * Terex Corp. 1,189,053 44,043 * Verisk Analytics Inc. Class A 1,344,283 44,039 Dun & Bradstreet Corp. 543,880 43,641 * WABCO Holdings Inc. 706,610 43,555 SPX Corp. 548,308 43,530 Cintas Corp. 1,427,649 43,215 * TransDigm Group Inc. 512,771 42,986 RR Donnelley & Sons Co. 2,253,587 42,638 * Babcock & Wilcox Co. 1,274,402 42,540 * Hertz Global Holdings Inc. 2,707,507 42,318 * URS Corp. 903,723 41,616 Pentair Inc. 1,078,195 40,745 Hubbell Inc. Class B 569,953 40,484 * IHS Inc. Class A 455,515 40,427 IDEX Corp. 894,091 39,027 Nordson Corp. 333,745 38,401 Snap-On Inc. 635,012 38,139 * BE Aerospace Inc. 1,061,851 37,728 Wabtec Corp. 524,591 35,583 Lincoln Electric Holdings Inc. 461,863 35,065 * Oshkosh Corp. 989,919 35,023 Kennametal Inc. 896,984 34,982 Waste Connections Inc. 1,203,514 34,649 * Thomas & Betts Corp. 565,880 33,653 MSC Industrial Direct Co. Class A 489,787 33,536 * Sensata Technologies Holding NV 952,050 33,065 * Shaw Group Inc. 928,183 32,867 Trinity Industries Inc. 870,603 31,925 * Kirby Corp. 555,690 31,835 Towers Watson & Co. Class A 570,350 31,632 Manitowoc Co. Inc. 1,436,635 31,434 Regal-Beloit Corp. 422,010 31,157 Harsco Corp. 881,431 31,106 * Spirit Aerosystems Holdings Inc. Class A 1,171,831 30,081 Graco Inc. 653,494 29,727 Carlisle Cos. Inc. 666,136 29,676 * Corrections Corp. of America 1,204,109 29,380 * WESCO International Inc. 464,514 29,032 Ryder System Inc. 568,120 28,747 * Aecom Technology Corp. 1,035,056 28,702 * Copart Inc. 649,705 28,152 Acuity Brands Inc. 470,728 27,533 * GrafTech International Ltd. 1,324,740 27,329 Crane Co. 543,706 26,332 Lennox International Inc. 498,905 26,232 * Nielsen Holdings NV 948,337 25,899 Alliant Techsystems Inc. 363,687 25,702 * Clean Harbors Inc. 259,340 25,586 * Alaska Air Group Inc. 402,606 25,533 * Genesee & Wyoming Inc. Class A 426,717 24,835 CLARCOR Inc. 551,240 24,767 * General Cable Corp. 569,407 24,655 Landstar System Inc. 537,038 24,532 Covanta Holding Corp. 1,424,970 24,338 Valmont Industries Inc. 230,749 24,083 Con-way Inc. 598,964 23,533 * AMR Corp. 3,642,033 23,528 * Esterline Technologies Corp. 328,924 23,262 Toro Co. 346,675 22,957 UTi Worldwide Inc. 1,111,213 22,491 * EMCOR Group Inc. 725,358 22,464 Woodward Inc. 641,518 22,171 * United Rentals Inc. 662,513 22,048 * EnerSys 547,417 21,760 Actuant Corp. Class A 744,143 21,580 * Polypore International Inc. 374,574 21,568 * Hexcel Corp. 1,065,677 20,983 * Huntington Ingalls Industries Inc. 504,438 20,934 Alexander & Baldwin Inc. 452,834 20,672 * Teledyne Technologies Inc. 396,294 20,492 Robbins & Myers Inc. 443,765 20,409 * Avis Budget Group Inc. 1,122,672 20,107 * Atlas Air Worldwide Holdings Inc. 282,963 19,728 * Moog Inc. Class A 428,746 19,684 GATX Corp. 507,092 19,604 * FTI Consulting Inc. 507,779 19,463 Watsco Inc. 276,013 19,241 Belden Inc. 512,247 19,235 Brady Corp. Class A 537,167 19,171 * Dollar Thrifty Automotive Group Inc. 283,506 18,918 Triumph Group Inc. 211,568 18,713 AO Smith Corp. 418,734 18,567 * Geo Group Inc. 718,581 18,424 United Stationers Inc. 252,676 17,953 * Middleby Corp. 192,157 17,913 Curtiss-Wright Corp. 503,859 17,706 * Chart Industries Inc. 314,516 17,311 * JetBlue Airways Corp. 2,725,405 17,088 Brink's Co. 511,639 16,940 * Tetra Tech Inc. 675,219 16,671 * Meritor Inc. 975,805 16,559 Herman Miller Inc. 593,741 16,322 * Old Dominion Freight Line Inc. 460,742 16,167 HNI Corp. 491,180 15,502 * Acacia Research - Acacia Technologies 450,230 15,407 * US Airways Group Inc. 1,764,582 15,370 Mueller Industries Inc. 414,656 15,185 Corporate Executive Board Co. 375,253 15,149 Deluxe Corp. 562,991 14,942 Rollins Inc. 724,468 14,707 * HUB Group Inc. Class A 402,003 14,548 Kaydon Corp. 367,197 14,390 * II-VI Inc. 288,088 14,332 Applied Industrial Technologies Inc. 418,535 13,920 Mine Safety Appliances Co. 378,016 13,862 Werner Enterprises Inc. 515,523 13,646 * CoStar Group Inc. 215,170 13,487 Knight Transportation Inc. 688,644 13,256 *,^ USG Corp. 786,800 13,108 *,^ American Superconductor Corp. 525,534 13,070 * Sauer-Danfoss Inc. 255,459 13,011 Simpson Manufacturing Co. Inc. 433,804 12,780 * MasTec Inc. 609,312 12,674 Watts Water Technologies Inc. Class A 330,341 12,616 ABM Industries Inc. 485,413 12,325 Briggs & Stratton Corp. 535,813 12,136 Healthcare Services Group Inc. 682,277 11,994 * TrueBlue Inc. 709,194 11,907 * Orbital Sciences Corp. 626,018 11,844 * AAR Corp. 421,599 11,687 * Ceradyne Inc. 257,507 11,608 * Insituform Technologies Inc. Class A 429,568 11,491 Raven Industries Inc. 186,824 11,475 Granite Construction Inc. 405,828 11,404 Resources Connection Inc. 579,283 11,232 * SFN Group Inc. 787,851 11,101 * Korn/Ferry International 498,247 11,096 ESCO Technologies Inc. 285,803 10,903 Heartland Express Inc. 619,202 10,873 Barnes Group Inc. 518,521 10,827 Forward Air Corp. 351,559 10,768 * DigitalGlobe Inc. 371,898 10,424 * AirTran Holdings Inc. 1,375,721 10,249 Knoll Inc. 484,284 10,151 Cubic Corp. 176,462 10,147 * Macquarie Infrastructure Co. LLC 422,129 10,072 HEICO Corp. Class A 223,041 10,032 Interface Inc. Class A 541,273 10,008 Skywest Inc. 588,635 9,960 Lindsay Corp. 125,635 9,928 * GeoEye Inc. 236,533 9,835 * SYKES Enterprises Inc. 486,390 9,616 * Beacon Roofing Supply Inc. 468,298 9,586 American Science & Engineering Inc. 102,422 9,460 * 3D Systems Corp. 193,942 9,416 Armstrong World Industries Inc. 202,085 9,350 * Mobile Mini Inc. 374,056 8,985 * Blount International Inc. 559,212 8,936 * Altra Holdings Inc. 372,410 8,796 Kaman Corp. 247,931 8,727 Steelcase Inc. Class A 759,682 8,645 Franklin Electric Co. Inc. 186,073 8,597 CIRCOR International Inc. 182,267 8,570 * Dycom Industries Inc. 487,162 8,447 TAL International Group Inc. 229,598 8,328 Titan International Inc. 303,048 8,064 * EnPro Industries Inc. 218,917 7,951 *,^ Harbin Electric Inc. 383,166 7,928 Arkansas Best Corp. 301,375 7,812 Allegiant Travel Co. Class A 177,779 7,789 Seaboard Corp. 3,227 7,787 Insperity Inc. 249,137 7,569 Ameron International Corp. 108,181 7,550 * Colfax Corp. 328,263 7,534 Mueller Water Products Inc. Class A 1,674,751 7,503 Albany International Corp. 298,352 7,429 Quanex Building Products Corp. 378,369 7,427 * Navigant Consulting Inc. 742,433 7,417 Universal Forest Products Inc. 202,045 7,405 * RBC Bearings Inc. 193,556 7,400 Sun Hydraulics Corp. 170,756 7,360 * Griffon Corp. 555,289 7,291 *,^ Capstone Turbine Corp. 3,990,805 7,223 * Ladish Co. Inc. 130,950 7,156 Unifirst Corp. 134,734 7,142 * Advisory Board Co. 137,852 7,099 Tennant Co. 168,590 7,088 * Wabash National Corp. 611,629 7,083 * NN Inc. 382,096 6,977 Aircastle Ltd. 575,415 6,945 * Kelly Services Inc. Class A 302,656 6,571 * Kforce Inc. 358,442 6,559 * RSC Holdings Inc. 449,183 6,459 Tutor Perini Corp. 263,466 6,418 Comfort Systems USA Inc. 443,297 6,237 * Interline Brands Inc. 303,792 6,197 * Astec Industries Inc. 164,635 6,139 Badger Meter Inc. 148,037 6,101 McGrath Rentcorp 222,646 6,072 * Huron Consulting Group Inc. 218,401 6,048 * FreightCar America Inc. 185,616 6,034 * Consolidated Graphics Inc. 109,720 5,994 Tredegar Corp. 272,996 5,891 * Layne Christensen Co. 168,686 5,820 * Celadon Group Inc. 352,180 5,719 * Greenbrier Cos. Inc. 200,826 5,699 * H&E Equipment Services Inc. 291,592 5,689 * Amerco Inc. 58,518 5,676 * Aerovironment Inc. 162,214 5,673 * Rush Enterprises Inc. Class A 279,707 5,538 AAON Inc. 167,956 5,526 US Ecology Inc. 314,083 5,474 Heidrick & Struggles International Inc. 196,498 5,469 Standex International Corp. 143,421 5,434 G&K Services Inc. Class A 163,103 5,423 Encore Wire Corp. 216,612 5,272 Gorman-Rupp Co. 131,026 5,161 * Exponent Inc. 114,034 5,087 National Presto Industries Inc. 44,773 5,045 * Astronics Corp. 199,576 5,023 * Team Inc. 189,972 4,989 * Flow International Corp. 1,111,287 4,879 * American Reprographics Co. 468,525 4,849 NACCO Industries Inc. Class A 43,549 4,820 EnergySolutions Inc. 794,762 4,737 Ennis Inc. 275,850 4,698 * M&F Worldwide Corp. 181,846 4,568 * GenCorp Inc. 761,539 4,554 AZZ Inc. 99,743 4,548 * Furmanite Corp. 561,366 4,491 John Bean Technologies Corp. 231,429 4,450 LB Foster Co. Class A 102,872 4,435 * Force Protection Inc. 895,444 4,388 * Cenveo Inc. 669,919 4,375 Apogee Enterprises Inc. 324,190 4,276 Dynamic Materials Corp. 151,521 4,235 *,^ EnerNOC Inc. 221,346 4,230 * On Assignment Inc. 446,862 4,227 * MYR Group Inc. 174,233 4,168 Viad Corp. 173,480 4,153 * Generac Holdings Inc. 204,376 4,147 Cascade Corp. 92,273 4,114 * Higher One Holdings Inc. 280,630 4,055 * ACCO Brands Corp. 420,196 4,009 HEICO Corp. 63,723 3,984 * Metalico Inc. 633,980 3,943 Twin Disc Inc. 119,237 3,842 *,^ A123 Systems Inc. 592,984 3,765 * Titan Machinery Inc. 149,126 3,765 * Quality Distribution Inc. 317,519 3,763 Houston Wire & Cable Co. 256,536 3,751 * Kadant Inc. 142,771 3,739 * Builders FirstSource Inc. 1,276,378 3,625 Aceto Corp. 453,854 3,617 * RailAmerica Inc. 211,417 3,603 * CBIZ Inc. 493,635 3,559 Marten Transport Ltd. 155,296 3,463 * Columbus McKinnon Corp. 187,410 3,460 Insteel Industries Inc. 243,504 3,443 Great Lakes Dredge & Dock Corp. 443,878 3,387 Miller Industries Inc. 206,608 3,355 * Powell Industries Inc. 84,688 3,340 * Trex Co. Inc. 96,418 3,145 * Air Transport Services Group Inc. 363,433 3,071 Graham Corp. 128,163 3,068 Ducommun Inc. 128,181 3,064 * Commercial Vehicle Group Inc. 170,045 3,034 * APAC Customer Services Inc. 504,464 3,032 *,^ Ener1 Inc. 1,000,724 2,962 * KAR Auction Services Inc. 191,692 2,941 * School Specialty Inc. 205,304 2,936 * Trimas Corp. 135,506 2,913 * Orion Marine Group Inc. 269,332 2,893 Federal Signal Corp. 443,797 2,889 * Michael Baker Corp. 98,888 2,875 *,^ Genco Shipping & Trading Ltd. 265,933 2,864 * Taser International Inc. 688,687 2,803 * Innerworkings Inc. 377,998 2,790 *,^ FuelCell Energy Inc. 1,292,365 2,766 * Sterling Construction Co. Inc. 158,718 2,679 * Hawaiian Holdings Inc. 445,270 2,676 * ICF International Inc. 129,721 2,664 * GP Strategies Corp. 193,797 2,636 Met-Pro Corp. 217,184 2,584 *,^ Advanced Battery Technologies Inc. 1,295,920 2,514 * Dolan Co. 206,862 2,511 * Gibraltar Industries Inc. 210,341 2,509 Vicor Corp. 152,142 2,509 Schawk Inc. Class A 125,640 2,442 CDI Corp. 161,021 2,382 * American Railcar Industries Inc. 93,445 2,332 Ampco-Pittsburgh Corp. 83,248 2,296 Alamo Group Inc. 83,601 2,295 *,^ China BAK Battery Inc. 1,253,443 2,269 *,^ Satcon Technology Corp. 586,563 2,264 * CAI International Inc. 86,625 2,240 * Casella Waste Systems Inc. Class A 303,575 2,177 * Park-Ohio Holdings Corp. 104,932 2,168 American Woodmark Corp. 103,787 2,167 * Lydall Inc. 237,560 2,112 *,^ Valence Technology Inc. 1,351,017 2,108 * Hurco Cos. Inc. 67,604 2,062 * CRA International Inc. 70,974 2,046 * Fushi Copperweld Inc. 249,841 2,004 * Republic Airways Holdings Inc. 305,799 1,966 Barrett Business Services Inc. 120,617 1,937 * Saia Inc. 117,578 1,927 * Kratos Defense & Security Solutions Inc. 134,129 1,910 LSI Industries Inc. 260,808 1,888 * WCA Waste Corp. 310,518 1,863 * Odyssey Marine Exploration Inc. 592,756 1,826 International Shipholding Corp. 73,047 1,819 * Fuel Tech Inc. 203,161 1,808 * Pike Electric Corp. 189,300 1,802 * Pacer International Inc. 340,742 1,792 * USA Truck Inc. 136,317 1,772 * Orion Energy Systems Inc. 437,439 1,763 * Hudson Highland Group Inc. 270,260 1,757 Multi-Color Corp. 86,434 1,747 * Eagle Bulk Shipping Inc. 463,628 1,725 * PMFG Inc. 78,239 1,670 * DXP Enterprises Inc. 72,132 1,665 * Tecumseh Products Co. Class A 165,910 1,662 Lawson Products Inc. 70,592 1,626 Intersections Inc. 130,939 1,624 * LMI Aerospace Inc. 80,102 1,619 * Pinnacle Airlines Corp. 275,148 1,582 * LaBarge Inc. 88,078 1,559 * Northwest Pipe Co. 67,028 1,537 Courier Corp. 110,089 1,537 * Rush Enterprises Inc. Class B 88,113 1,532 Kimball International Inc. Class B 213,755 1,496 * Standard Parking Corp. 81,834 1,453 * Xerium Technologies Inc. 59,211 1,424 * Innovative Solutions & Support Inc. 238,921 1,398 * Willis Lease Finance Corp. 104,923 1,326 * NCI Building Systems Inc. 98,483 1,248 Superior Uniform Group Inc. 107,163 1,244 * Active Power Inc. 421,656 1,244 * Energy Recovery Inc. 374,514 1,191 Douglas Dynamics Inc. 82,869 1,182 * UQM Technologies Inc. 393,695 1,173 Baltic Trading Ltd. 127,294 1,161 Hardinge Inc. 83,298 1,141 * Magnetek Inc. 513,668 1,130 VSE Corp. 36,498 1,084 * Ultralife Corp. 207,203 1,048 * PowerSecure International Inc. 119,374 1,027 * Broadwind Energy Inc. 775,036 1,015 *,^ Plug Power Inc. 1,305,500 992 * Perma-Fix Environmental Services 632,514 955 * Universal Truckload Services Inc. 54,784 945 * Hill International Inc. 166,935 883 Standard Register Co. 264,749 879 * US Home Systems Inc. 196,287 854 * BlueLinx Holdings Inc. 229,116 848 * Roadrunner Transportation Systems Inc. 55,245 829 LS Starrett Co. Class A 57,946 814 Preformed Line Products Co. 11,646 806 * United Capital Corp. 27,624 782 * PAM Transportation Services Inc. 61,373 746 * TRC Cos. Inc. 151,253 731 * SL Industries Inc. 36,437 667 * Frozen Food Express Industries 179,901 622 * Covenant Transportation Group Inc. Class A 66,725 617 * Omega Flex Inc. 43,249 582 * Patriot Transportation Holding Inc. 21,183 567 *,^ YRC Worldwide Inc. 309,038 544 * Mistras Group Inc. 31,335 539 *,^ SmartHeat Inc. 187,797 531 Virco Manufacturing 159,426 518 *,^ China Valves Technology Inc. 111,337 517 Hubbell Inc. Class A 7,600 511 *,^ Lime Energy Co. 103,904 505 *,^ Lihua International Inc. 54,093 475 * TBS International plc Class A 223,766 436 *,^ Altair Nanotechnologies Inc. 272,668 431 * Sypris Solutions Inc. 91,511 393 * Integrated Electrical Services Inc. 111,464 383 *,^ Document Security Systems Inc. 83,797 344 Horizon Lines Inc. Class A 388,769 330 * Ceco Environmental Corp. 54,111 320 * AT Cross Co. Class A 29,613 316 *,^ Hoku Corp. 151,111 302 * Raytheon Co. Warrants Exp. 06/16/2011 19,938 267 *,^ Ascent Solar Technologies Inc. 72,735 209 * Applied Energetics Inc. 292,298 193 * China Fire & Security Group Inc. 26,943 166 * Argan Inc. 16,586 142 *,^ Akeena Solar Inc. 276,849 132 * Ocean Power Technologies Inc. 23,689 131 * Franklin Covey Co. 15,108 131 * Key Technology Inc. 5,809 117 * Innotrac Corp. 73,831 114 * Amrep Corp. 10,401 102 * China CGame Inc. 65,465 82 Eastern Co. 3,261 62 * PGT Inc. 24,655 58 * Coleman Cable Inc. 4,500 40 * Duoyuan Printing Inc. 34,143 38 * LECG Corp. 183,248 37 * Arotech Corp. 13,617 19 * Innovaro Inc. 3,814 11 * Internet Media Services Inc. 30,086 9 * Heritage-Crystal Clean Inc. 47 1 Information Technology (18.3%) * Apple Inc. 10,008,039 3,487,301 International Business Machines Corp. 13,554,488 2,210,330 Microsoft Corp. 84,008,503 2,130,456 * Google Inc. Class A 2,710,184 1,588,737 Oracle Corp. 43,877,659 1,464,197 Intel Corp. 60,857,657 1,227,499 Cisco Systems Inc. 60,473,306 1,037,117 Hewlett-Packard Co. 24,741,787 1,013,671 QUALCOMM Inc. 17,649,812 967,739 * EMC Corp. 22,479,737 596,837 Texas Instruments Inc. 12,810,375 442,727 Visa Inc. Class A 5,418,922 398,941 * eBay Inc. 12,801,724 397,366 Accenture plc Class A 6,916,394 380,194 Corning Inc. 17,051,601 351,775 Mastercard Inc. Class A 1,203,180 302,864 * Dell Inc. 19,096,157 277,085 Automatic Data Processing Inc. 5,381,283 276,114 * Cognizant Technology Solutions Corp. Class A 3,311,174 269,530 * Juniper Networks Inc. 5,708,360 240,208 Applied Materials Inc. 14,577,217 227,696 * Yahoo! Inc. 13,510,754 224,954 Broadcom Corp. Class A 4,980,798 196,144 * NetApp Inc. 3,896,198 187,719 * Adobe Systems Inc. 5,550,607 184,058 * Salesforce.com Inc. 1,290,409 172,373 * Intuit Inc. 3,245,141 172,317 TE Connectivity Ltd. 4,841,405 168,578 Xerox Corp. 15,136,662 161,205 * Symantec Corp. 8,471,017 157,053 * Motorola Solutions Inc. 3,479,363 155,493 * Citrix Systems Inc. 2,049,114 150,528 Altera Corp. 3,411,029 150,153 Western Union Co. 7,156,384 148,638 Analog Devices Inc. 3,259,494 128,359 * SanDisk Corp. 2,559,449 117,965 * NVIDIA Corp. 6,265,078 115,653 * Micron Technology Inc. 9,787,332 112,163 Paychex Inc. 3,553,850 111,449 * Autodesk Inc. 2,477,958 109,303 CA Inc. 4,467,863 108,033 Amphenol Corp. Class A 1,905,949 103,665 * Fiserv Inc. 1,623,371 101,818 *,^ First Solar Inc. 608,196 97,822 * BMC Software Inc. 1,939,544 96,473 * Red Hat Inc. 2,080,809 94,448 * Marvell Technology Group Ltd. 6,036,159 93,862 * Western Digital Corp. 2,508,720 93,550 Xilinx Inc. 2,828,574 92,777 * Teradata Corp. 1,828,651 92,713 Fidelity National Information Services Inc. 2,793,163 91,308 * F5 Networks Inc. 882,785 90,547 KLA-Tencor Corp. 1,824,387 86,421 Linear Technology Corp. 2,460,860 82,759 Maxim Integrated Products Inc. 3,232,629 82,755 Computer Sciences Corp. 1,686,985 82,207 Microchip Technology Inc. 2,040,907 77,575 * Lam Research Corp. 1,342,699 76,077 * Akamai Technologies Inc. 1,991,220 75,666 * Seagate Technology plc 5,159,536 74,297 * Motorola Mobility Holdings Inc. 3,025,925 73,833 * Electronic Arts Inc. 3,620,667 70,712 Harris Corp. 1,400,958 69,488 * Atmel Corp. 5,006,929 68,244 VeriSign Inc. 1,877,865 67,997 * Trimble Navigation Ltd. 1,312,429 66,330 * VMware Inc. Class A 811,913 66,203 * Rovi Corp. 1,218,211 65,357 Activision Blizzard Inc. 5,924,732 64,994 * Skyworks Solutions Inc. 2,001,219 64,880 * Flextronics International Ltd. 8,441,337 63,057 Avago Technologies Ltd. 2,005,943 62,385 FLIR Systems Inc. 1,731,418 59,924 * Riverbed Technology Inc. 1,525,201 57,424 * Avnet Inc. 1,658,362 56,534 * SAIC Inc. 3,249,688 54,985 * Advanced Micro Devices Inc. 6,326,584 54,409 * ANSYS Inc. 994,714 53,904 * Informatica Corp. 1,024,578 53,514 * Arrow Electronics Inc. 1,267,125 53,067 * VeriFone Systems Inc. 950,235 52,215 * Cree Inc. 1,124,229 51,894 * Nuance Communications Inc. 2,604,561 50,945 * JDS Uniphase Corp. 2,429,866 50,638 Factset Research Systems Inc. 480,995 50,375 * TIBCO Software Inc. 1,823,925 49,702 * Alliance Data Systems Corp. 567,286 48,724 * Polycom Inc. 932,955 48,374 * ON Semiconductor Corp. 4,724,796 46,634 * LSI Corp. 6,731,458 45,774 * Equinix Inc. 502,416 45,770 * Synopsys Inc. 1,622,851 44,872 * Rackspace Hosting Inc. 1,032,622 44,248 Jabil Circuit Inc. 2,143,709 43,796 * MICROS Systems Inc. 880,047 43,501 Global Payments Inc. 870,349 42,577 * Varian Semiconductor Equipment Associates Inc. 809,126 39,380 * Gartner Inc. 943,746 39,326 Solera Holdings Inc. 768,415 39,266 National Semiconductor Corp. 2,621,008 37,585 * Novellus Systems Inc. 989,243 36,731 * Ingram Micro Inc. 1,711,418 35,991 * Teradyne Inc. 1,981,959 35,299 * Ariba Inc. 1,025,913 35,025 * Atheros Communications Inc. 782,386 34,934 * Cypress Semiconductor Corp. 1,719,740 33,329 * NCR Corp. 1,743,656 32,850 Total System Services Inc. 1,803,873 32,506 * WebMD Health Corp. 606,897 32,420 * MEMC Electronic Materials Inc. 2,487,276 32,235 Lender Processing Services Inc. 1,000,886 32,219 * Lexmark International Inc. Class A 858,589 31,802 National Instruments Corp. 963,507 31,574 Broadridge Financial Solutions Inc. 1,367,045 31,018 * Brocade Communications Systems Inc. 4,960,250 30,506 Jack Henry & Associates Inc. 889,863 30,157 * Sohu.com Inc. 331,638 29,635 * IAC/InterActiveCorp 959,204 29,630 * Vishay Intertechnology Inc. 1,645,433 29,190 * Parametric Technology Corp. 1,289,562 29,002 * Aruba Networks Inc. 853,656 28,888 * Cadence Design Systems Inc. 2,922,184 28,491 * Dolby Laboratories Inc. Class A 575,826 28,336 * Compuware Corp. 2,402,242 27,746 * Concur Technologies Inc. 486,704 26,988 * Ciena Corp. 1,024,919 26,607 * Netlogic Microsystems Inc. 628,980 26,430 ADTRAN Inc. 620,333 26,339 * Tech Data Corp. 509,027 25,889 Diebold Inc. 717,418 25,440 * International Rectifier Corp. 757,693 25,049 * VistaPrint NV 481,060 24,967 * Itron Inc. 441,127 24,897 * Acme Packet Inc. 347,986 24,693 * Fairchild Semiconductor International Inc. Class A 1,355,372 24,668 * Zebra Technologies Corp. 618,510 24,270 * Rambus Inc. 1,221,946 24,195 * Universal Display Corp. 438,324 24,125 MercadoLibre Inc. 288,984 23,590 InterDigital Inc. 484,001 23,092 * Novell Inc. 3,846,619 22,810 * AOL Inc. 1,166,712 22,786 * TriQuint Semiconductor Inc. 1,741,224 22,479 *,^ Veeco Instruments Inc. 440,857 22,413 Anixter International Inc. 315,286 22,035 * QLogic Corp. 1,177,722 21,847 * Monster Worldwide Inc. 1,349,057 21,450 DST Systems Inc. 404,909 21,387 * Omnivision Technologies Inc. 598,733 21,273 * SuccessFactors Inc. 540,530 21,129 * NeuStar Inc. Class A 809,999 20,720 * Progress Software Corp. 711,194 20,689 * Wright Express Corp. 398,162 20,641 Tellabs Inc. 3,904,558 20,460 * CACI International Inc. Class A 331,121 20,304 * Silicon Laboratories Inc. 456,890 19,742 * Fortinet Inc. 443,202 19,501 * Convergys Corp. 1,339,215 19,231 * GSI Commerce Inc. 656,214 19,207 Plantronics Inc. 522,125 19,120 * PMC - Sierra Inc. 2,533,164 18,999 * Microsemi Corp. 914,710 18,944 * Finisar Corp. 757,882 18,644 * RF Micro Devices Inc. 2,860,042 18,333 * Lawson Software Inc. 1,514,211 18,322 * CommVault Systems Inc. 448,272 17,877 * CoreLogic Inc. 959,372 17,748 * Cavium Networks Inc. 394,172 17,710 Molex Inc. 703,497 17,672 * Mentor Graphics Corp. 1,195,140 17,485 * Cymer Inc. 307,962 17,424 MKS Instruments Inc. 522,483 17,399 * Arris Group Inc. 1,356,055 17,276 * Quest Software Inc. 679,431 17,251 * Hittite Microwave Corp. 269,536 17,188 * Semtech Corp. 681,069 17,040 Intersil Corp. Class A 1,359,244 16,923 * IPG Photonics Corp. 285,883 16,490 Molex Inc. Class A 792,594 16,399 * Digital River Inc. 434,851 16,276 * Viasat Inc. 403,424 16,072 * OpenTable Inc. 150,870 16,045 * Coherent Inc. 272,194 15,817 * Genpact Ltd. 1,088,716 15,765 * Plexus Corp. 444,563 15,586 * Ultimate Software Group Inc. 262,978 15,450 MAXIMUS Inc. 188,408 15,293 * Cirrus Logic Inc. 720,223 15,146 Syntel Inc. 286,330 14,955 * SAVVIS Inc. 400,124 14,841 * j2 Global Communications Inc. 498,609 14,714 * Unisys Corp. 465,941 14,547 * Aspen Technology Inc. 969,597 14,534 * Take-Two Interactive Software Inc. 931,023 14,310 * Taleo Corp. Class A 397,542 14,172 Fair Isaac Corp. 446,108 14,101 * FEI Co. 418,030 14,096 * EchoStar Corp. Class A 369,758 13,995 Littelfuse Inc. 244,097 13,938 * JDA Software Group Inc. 453,775 13,731 * SRA International Inc. Class A 482,795 13,692 * Sapient Corp. 1,192,576 13,655 * MicroStrategy Inc. Class A 100,586 13,527 * Blue Coat Systems Inc. 473,067 13,322 Blackbaud Inc. 481,753 13,123 * Cabot Microelectronics Corp. 250,756 13,102 *,^ Blackboard Inc. 358,662 12,998 * Diodes Inc. 379,606 12,929 * Benchmark Electronics Inc. 681,428 12,927 * Spansion Inc. Class A 686,460 12,816 * ValueClick Inc. 881,191 12,742 * Netgear Inc. 392,780 12,742 * Integrated Device Technology Inc. 1,727,986 12,735 * Entegris Inc. 1,443,089 12,656 * Rofin-Sinar Technologies Inc. 315,580 12,465 * AsiaInfo-Linkage Inc. 573,867 12,424 * Sonus Networks Inc. 3,180,448 11,958 * Acxiom Corp. 833,106 11,955 * ACI Worldwide Inc. 359,241 11,783 * Constant Contact Inc. 337,257 11,770 * Loral Space & Communications Inc. 151,201 11,726 * Advent Software Inc. 406,803 11,663 Power Integrations Inc. 303,526 11,634 Cognex Corp. 407,249 11,505 * TiVo Inc. 1,262,622 11,061 * Stratasys Inc. 234,907 11,041 * TTM Technologies Inc. 605,865 11,003 * Websense Inc. 472,078 10,844 * Ebix Inc. 454,277 10,744 *,^ STEC Inc. 530,411 10,656 * L-1 Identity Solutions Inc. 904,439 10,654 * Silicon Image Inc. 1,178,532 10,571 * Scansource Inc. 269,167 10,226 * Brooks Automation Inc. 739,480 10,153 *,^ SunPower Corp. Class A 590,158 10,115 *,^ Power-One Inc. 1,150,187 10,064 * Mantech International Corp. Class A 237,358 10,064 * Synaptics Inc. 367,130 9,920 * Tessera Technologies Inc. 540,288 9,866 * Harmonic Inc. 1,042,179 9,776 * Sanmina-SCI Corp. 870,368 9,757 * BroadSoft Inc. 202,419 9,653 * GT Solar International Inc. 903,979 9,636 * Ultratech Inc. 325,607 9,573 * DealerTrack Holdings Inc. 416,182 9,556 * TeleTech Holdings Inc. 491,133 9,518 * RightNow Technologies Inc. 297,620 9,316 * Synchronoss Technologies Inc. 267,945 9,311 * Ancestry.com Inc. 259,216 9,189 Earthlink Inc. 1,168,541 9,150 * Terremark Worldwide Inc. 471,513 8,959 * Verigy Ltd. 633,930 8,932 * Euronet Worldwide Inc. 459,536 8,883 * Checkpoint Systems Inc. 389,639 8,759 * Emulex Corp. 819,841 8,748 * Hypercom Corp. 722,609 8,693 * Infinera Corp. 1,022,068 8,575 * Lattice Semiconductor Corp. 1,443,394 8,516 * Netscout Systems Inc. 310,296 8,477 * DG FastChannel Inc. 262,841 8,469 * Manhattan Associates Inc. 255,624 8,364 * Rogers Corp. 184,582 8,317 Comtech Telecommunications Corp. 304,504 8,276 * DTS Inc. 176,542 8,232 * Amkor Technology Inc. 1,215,926 8,195 * Magma Design Automation Inc. 1,200,582 8,188 * Insight Enterprises Inc. 480,124 8,177 *,^ Travelzoo Inc. 119,936 7,987 * SunPower Corp. Class B 475,649 7,929 Micrel Inc. 578,962 7,804 * Avid Technology Inc. 345,573 7,706 * Brightpoint Inc. 708,470 7,680 * SYNNEX Corp. 231,954 7,592 * Measurement Specialties Inc. 220,637 7,515 MTS Systems Corp. 164,268 7,482 * Applied Micro Circuits Corp. 719,264 7,466 * Tyler Technologies Inc. 313,678 7,437 * Ixia 464,483 7,376 Black Box Corp. 208,445 7,327 Opnet Technologies Inc. 179,655 7,005 United Online Inc. 1,099,661 6,933 * Volterra Semiconductor Corp. 278,854 6,924 * OSI Systems Inc. 183,793 6,898 AVX Corp. 454,840 6,782 * LTX-Credence Corp. 741,901 6,774 *,^ Entropic Communications Inc. 801,279 6,771 * Newport Corp. 379,143 6,760 * Zoran Corp. 636,765 6,616 * Bottomline Technologies Inc. 262,996 6,612 * MIPS Technologies Inc. Class A 628,707 6,595 * Sourcefire Inc. 236,922 6,518 * SolarWinds Inc. 271,828 6,377 * comScore Inc. 215,006 6,345 * CSG Systems International Inc. 315,626 6,294 ^ VirnetX Holding Corp. 314,797 6,268 Heartland Payment Systems Inc. 357,311 6,264 * RealNetworks Inc. 1,671,179 6,217 * Tekelec 751,904 6,105 * FARO Technologies Inc. 150,387 6,015 * Epicor Software Corp. 541,707 5,997 * Accelrys Inc. 749,412 5,995 * Kenexa Corp. 217,141 5,991 Forrester Research Inc. 156,287 5,984 * Kulicke & Soffa Industries Inc. 640,024 5,984 iGate Corp. 318,760 5,983 * Electronics for Imaging Inc. 402,069 5,914 * Mercury Computer Systems Inc. 278,795 5,899 * Intermec Inc. 537,739 5,802 * Cardtronics Inc. 285,020 5,800 * SMART Modular Technologies WWH Inc. 737,898 5,733 * ATMI Inc. 302,279 5,707 * Advanced Energy Industries Inc. 347,716 5,685 * Radiant Systems Inc. 320,726 5,677 * THQ Inc. 1,235,734 5,635 NIC Inc. 445,067 5,546 * Silicon Graphics International Corp. 257,318 5,507 Pegasystems Inc. 144,015 5,464 * Verint Systems Inc. 150,933 5,409 Park Electrochemical Corp. 164,517 5,306 * Standard Microsystems Corp. 213,290 5,260 * Knot Inc. 435,031 5,242 * Powerwave Technologies Inc. 1,153,505 5,202 * Oclaro Inc. 447,922 5,156 * Monolithic Power Systems Inc. 361,177 5,125 * FormFactor Inc. 497,536 5,125 *,^ Rubicon Technology Inc. 184,462 5,106 * Electro Scientific Industries Inc. 292,454 5,077 * ExlService Holdings Inc. 239,269 5,061 * Maxwell Technologies Inc. 286,631 4,950 *,^ China Security & Surveillance Technology Inc. 1,068,225 4,946 * LogMeIn Inc. 116,788 4,924 * Ceva Inc. 183,890 4,915 * Net 1 UEPS Technologies Inc. 557,798 4,797 * Interactive Intelligence Inc. 123,061 4,764 EPIQ Systems Inc. 330,890 4,752 * NetSuite Inc. 158,792 4,618 * LeCroy Corp. 343,809 4,597 * LivePerson Inc. 362,501 4,582 * Quantum Corp. 1,817,603 4,580 * QuinStreet Inc. 201,384 4,577 * Dice Holdings Inc. 300,647 4,543 * LoopNet Inc. 320,273 4,532 * Oplink Communications Inc. 232,449 4,530 Sycamore Networks Inc. 184,581 4,509 * Move Inc. 1,844,114 4,407 * Monotype Imaging Holdings Inc. 303,598 4,402 * Limelight Networks Inc. 612,444 4,385 Keynote Systems Inc. 230,186 4,270 * NVE Corp. 75,277 4,241 * SS&C Technologies Holdings Inc. 205,586 4,198 * S1 Corp. 625,655 4,179 * Sigma Designs Inc. 322,198 4,172 * VASCO Data Security International Inc. 300,167 4,121 * Echelon Corp. 402,980 4,082 * Smith Micro Software Inc. 433,670 4,059 * Axcelis Technologies Inc. 1,511,001 4,004 * support.com Inc. 771,285 4,003 * IXYS Corp. 288,999 3,881 * UTStarcom Inc. 1,644,000 3,863 * Globecomm Systems Inc. 313,240 3,862 * KVH Industries Inc. 253,391 3,831 * Imation Corp. 334,740 3,729 * PROS Holdings Inc. 252,028 3,672 * Vocus Inc. 141,275 3,653 Methode Electronics Inc. 300,146 3,626 * Web.com Group Inc. 245,489 3,582 * Kemet Corp. 238,979 3,544 * Saba Software Inc. 361,139 3,543 * Integrated Silicon Solution Inc. 379,884 3,522 *,^ Calix Inc. 171,300 3,479 *,^ Wave Systems Corp. Class A 1,109,581 3,473 * Extreme Networks 962,133 3,367 * Kopin Corp. 718,240 3,297 * Fabrinet 160,675 3,239 * Spectrum Control Inc. 163,845 3,224 * TNS Inc. 205,668 3,202 * Aviat Networks Inc. 618,268 3,196 * Symmetricom Inc. 518,169 3,176 * Ciber Inc. 473,904 3,175 * Photronics Inc. 353,913 3,175 * Infospace Inc. 365,546 3,166 CTS Corp. 286,066 3,090 * Super Micro Computer Inc. 191,493 3,072 * Perficient Inc. 253,558 3,045 Electro Rent Corp. 175,266 3,011 Daktronics Inc. 272,672 2,931 * Supertex Inc. 131,458 2,929 Cohu Inc. 190,431 2,925 * Mindspeed Technologies Inc. 343,467 2,906 * Hackett Group Inc. 750,678 2,883 * Gerber Scientific Inc. 305,193 2,857 Telular Corp. 386,613 2,807 * Lionbridge Technologies Inc. 811,768 2,784 * EMS Technologies Inc. 141,103 2,773 * Anaren Inc. 137,187 2,757 *,^ Emcore Corp. 1,050,906 2,711 * Zix Corp. 734,019 2,701 ModusLink Global Solutions Inc. 493,590 2,695 Richardson Electronics Ltd. 202,836 2,673 * Anadigics Inc. 595,419 2,667 American Software Inc. Class A 360,444 2,660 * DemandTec Inc. 199,880 2,630 * Pericom Semiconductor Corp. 253,219 2,626 * Seachange International Inc. 274,236 2,605 * Intevac Inc. 208,709 2,594 Stamps.com Inc. 189,778 2,534 * Multi-Fineline Electronix Inc. 88,479 2,497 * Global Cash Access Holdings Inc. 758,079 2,479 * Dynamics Research Corp. 150,108 2,454 * Rudolph Technologies Inc. 223,202 2,442 Cass Information Systems Inc. 61,908 2,432 * ShoreTel Inc. 292,157 2,404 DDi Corp. 219,459 2,320 * Digi International Inc. 217,702 2,299 * Integral Systems Inc. 187,964 2,288 * Cogo Group Inc. 278,230 2,245 * KIT Digital Inc. 185,761 2,237 * TeleCommunication Systems Inc. Class A 535,475 2,206 * Transact Technologies Inc. 183,229 2,190 * Ultra Clean Holdings 209,177 2,163 Bel Fuse Inc. Class B 98,005 2,157 Rimage Corp. 133,488 2,156 * PC Mall Inc. 207,258 2,149 * Advanced Analogic Technologies Inc. 567,513 2,145 Renaissance Learning Inc. 177,035 2,080 *,^ Vishay Precision Group Inc. 131,631 2,063 * Openwave Systems Inc. 954,994 2,044 * Zygo Corp. 139,514 2,040 * MoneyGram International Inc. 589,588 2,022 * Computer Task Group Inc. 151,270 2,010 Pulse Electronics Corp. 332,255 2,010 * Agilysys Inc. 348,748 2,002 Marchex Inc. Class B 254,225 2,001 * Nanometrics Inc. 108,753 1,967 * Liquidity Services Inc. 109,408 1,954 * Exar Corp. 324,438 1,953 * Novatel Wireless Inc. 357,542 1,952 * FalconStor Software Inc. 425,727 1,937 * Internap Network Services Corp. 293,059 1,925 * DSP Group Inc. 249,619 1,922 * Online Resources Corp. 501,235 1,895 * X-Rite Inc. 398,420 1,892 * MoSys Inc. 305,177 1,834 * Radisys Corp. 204,097 1,767 * Conexant Systems Inc. 739,851 1,761 * Pervasive Software Inc. 259,825 1,736 * AXT Inc. 222,808 1,598 * PRGX Global Inc. 262,193 1,592 * Ness Technologies Inc. 233,577 1,495 * Bsquare Corp. 208,268 1,487 * Westell Technologies Inc. Class A 421,298 1,475 * SRS Labs Inc. 167,649 1,432 * Tollgrade Communications Inc. 141,677 1,428 * Immersion Corp. 186,322 1,424 * QuickLogic Corp. 289,115 1,417 * RAE Systems Inc. 781,905 1,384 * PC-Tel Inc. 178,482 1,369 * Cray Inc. 205,843 1,328 * Concurrent Computer Corp. 207,336 1,319 * Datalink Corp. 204,356 1,308 * Actuate Corp. 250,287 1,301 *,^ Energy Conversion Devices Inc. 570,590 1,290 TheStreet.com Inc. 384,375 1,288 * FSI International Inc. 288,247 1,263 * Amtech Systems Inc. 49,791 1,257 * LoJack Corp. 265,696 1,246 * ORBCOMM Inc. 377,170 1,245 * Comverge Inc. 262,199 1,222 Ipass Inc. 780,202 1,217 * Mattson Technology Inc. 480,645 1,173 * NCI Inc. Class A 47,340 1,154 * Virtusa Corp. 60,711 1,137 * Callidus Software Inc. 164,462 1,130 *,^ Rosetta Stone Inc. 84,828 1,121 *,^ Research Frontiers Inc. 155,025 1,057 * PC Connection Inc. 118,614 1,051 Imergent Inc. 151,248 1,010 * BigBand Networks Inc. 394,841 1,007 *,^ Evergreen Solar Inc. 722,676 976 *,^ Microvision Inc. 724,997 957 * Trident Microsystems Inc. 810,210 932 * GSE Systems Inc. 405,109 916 * StarTek Inc. 179,399 904 * Reis Inc. 112,419 888 Evolving Systems Inc. 119,790 867 * PLX Technology Inc. 236,220 862 * PDF Solutions Inc. 129,562 862 * Cyberoptics Corp. 99,246 860 * ID Systems Inc. 182,889 841 * Aware Inc. 223,308 804 * Ramtron International Corp. 362,779 787 * Opnext Inc. 320,667 779 * Transwitch Corp. 168,986 764 *,^ China Information Technology Inc. 277,233 749 * Frequency Electronics Inc. 68,840 706 *,^ Glu Mobile Inc. 160,879 697 QAD Inc. Class A 64,456 694 * Innodata Isogen Inc. 286,799 694 * Network Equipment Technologies Inc. 182,022 686 * iGO Inc. 240,447 678 *,^ Meru Networks Inc. 32,803 666 * CalAmp Corp. 195,776 656 * Edgewater Technology Inc. 198,963 635 * Pixelworks Inc. 174,389 628 * PAR Technology Corp. 138,968 625 * LRAD Corp. 204,991 572 * Network Engines Inc. 277,384 563 * TechTarget Inc. 59,880 534 * MEMSIC Inc. 142,697 525 * TeleNav Inc. 43,102 512 * Digimarc Corp. 17,454 504 * Hutchinson Technology Inc. 174,346 492 * Viasystems Group Inc. 17,993 491 * Market Leader Inc. 187,338 468 * Presstek Inc. 217,340 452 * Rainmaker Systems Inc. 322,737 416 * Planar Systems Inc. 148,696 409 * Spire Corp. 83,254 393 * Dot Hill Systems Corp. 137,274 388 * Looksmart Ltd. 230,997 379 * Echo Global Logistics Inc. 28,571 375 * Ditech Networks Inc. 255,535 371 *,^ Telestone Technologies Corp. 54,479 364 * AuthenTec Inc. 112,714 361 * Performance Technologies Inc. 163,819 349 * Newtek Business Services Inc. 208,903 345 * Tier Technologies Inc. Class B 59,239 326 * NaviSite Inc. 58,129 319 * WebMediaBrands Inc. 217,830 305 * Cinedigm Digital Cinema Corp. Class A 144,893 259 Bel Fuse Inc. Class A 10,580 254 * Autobytel Inc. 170,280 245 * GTSI Corp. 49,229 226 * Identive Group Inc. 77,988 206 *,^ Parkervision Inc. 280,495 196 * Video Display Corp. 48,546 186 * GSI Technology Inc. 20,400 185 * Guidance Software Inc. 21,980 184 * Zhone Technologies Inc. 77,257 178 *,^ Superconductor Technologies Inc. 56,114 168 * Ikanos Communications Inc. 146,542 167 QAD Inc. Class B 16,212 167 * Deltek Inc. 20,627 157 * Vertro Inc. 40,080 141 * Lantronix Inc. 30,590 116 * EndWave Corp. 45,134 108 * Wireless Telecom Group Inc. 98,456 104 * Selectica Inc. 16,769 95 * Intellicheck Mobilisa Inc. 91,312 88 * Authentidate Holding Corp. 140,687 84 * Numerex Corp. Class A 7,736 77 * Management Network Group Inc. 25,306 59 * China TransInfo Technology Corp. 4,277 20 * BTU International Inc. 1,000 11 * SPS Commerce Inc. 500 8 * Dialogic Inc. 739 3 * MaxLinear Inc. 300 2 * Information Services Group Inc. 798 2 * Digital Ally Inc. 700 1 Materials (4.2%) Freeport-McMoRan Copper & Gold Inc. 10,275,072 570,780 EI du Pont de Nemours & Co. 9,960,067 547,505 Dow Chemical Co. 12,663,952 478,064 Monsanto Co. 5,852,316 422,888 Praxair Inc. 3,342,783 339,627 Newmont Mining Corp. 5,379,507 293,613 Air Products & Chemicals Inc. 2,337,851 210,827 Alcoa Inc. 11,145,421 196,717 PPG Industries Inc. 1,778,866 169,366 Nucor Corp. 3,445,164 158,546 Cliffs Natural Resources Inc. 1,478,375 145,295 International Paper Co. 4,535,736 136,889 Mosaic Co. 1,702,230 134,051 Ecolab Inc. 2,533,574 129,263 CF Industries Holdings Inc. 775,594 106,094 Lubrizol Corp. 716,615 95,998 United States Steel Corp. 1,567,807 84,568 Sigma-Aldrich Corp. 1,324,576 84,296 Sherwin-Williams Co. 1,001,755 84,137 Walter Energy Inc. 577,351 78,191 Eastman Chemical Co. 787,100 78,175 Celanese Corp. Class A 1,700,687 75,459 * Crown Holdings Inc. 1,744,115 67,288 Ball Corp. 1,831,951 65,675 Allegheny Technologies Inc. 968,942 65,617 Vulcan Materials Co. 1,402,863 63,971 FMC Corp. 752,372 63,899 Airgas Inc. 871,393 57,878 MeadWestvaco Corp. 1,837,766 55,739 International Flavors & Fragrances Inc. 872,521 54,358 * Owens-Illinois Inc. 1,786,418 53,932 Albemarle Corp. 900,167 53,803 Ashland Inc. 817,615 47,225 Sealed Air Corp. 1,742,727 46,461 Reliance Steel & Aluminum Co. 775,394 44,802 Martin Marietta Materials Inc. 497,158 44,580 Domtar Corp. 464,202 42,604 Steel Dynamics Inc. 2,254,991 42,326 Nalco Holding Co. 1,511,411 41,277 Sonoco Products Co. 1,122,928 40,684 Valspar Corp. 1,021,819 39,953 Bemis Co. Inc. 1,182,416 38,795 Aptargroup Inc. 732,272 36,709 Huntsman Corp. 2,088,320 36,295 * Rockwood Holdings Inc. 705,042 34,702 * Coeur d'Alene Mines Corp. 976,079 33,948 * Solutia Inc. 1,329,379 33,766 Compass Minerals International Inc. 358,030 33,487 RPM International Inc. 1,407,221 33,393 Packaging Corp. of America 1,120,700 32,377 Cabot Corp. 679,291 31,444 * Allied Nevada Gold Corp. 874,584 31,030 * WR Grace & Co. 798,701 30,582 Scotts Miracle-Gro Co. Class A 509,280 29,462 Cytec Industries Inc. 539,749 29,346 Royal Gold Inc. 557,082 29,191 ^ Rock-Tenn Co. Class A 404,540 28,055 Temple-Inland Inc. 1,118,282 26,168 * Hecla Mining Co. 2,798,500 25,410 * Stillwater Mining Co. 1,001,797 22,971 Commercial Metals Co. 1,252,049 21,623 NewMarket Corp. 132,994 21,042 Silgan Holdings Inc. 550,036 20,978 Carpenter Technology Corp. 480,684 20,530 Olin Corp. 871,153 19,967 Sensient Technologies Corp. 544,291 19,507 AK Steel Holding Corp. 1,201,161 18,954 * Titanium Metals Corp. 984,761 18,297 Greif Inc. Class A 270,249 17,677 * Intrepid Potash Inc. 492,011 17,132 Schnitzer Steel Industries Inc. 248,404 16,149 Globe Specialty Metals Inc. 697,227 15,869 * Ferro Corp. 942,052 15,629 * Louisiana-Pacific Corp. 1,439,668 15,117 PolyOne Corp. 1,022,932 14,536 * Georgia Gulf Corp. 380,644 14,084 Eagle Materials Inc. 460,662 13,940 Minerals Technologies Inc. 203,227 13,925 Worthington Industries Inc. 661,431 13,837 Texas Industries Inc. 282,606 12,782 * OM Group Inc. 338,913 12,384 Buckeye Technologies Inc. 454,336 12,372 Balchem Corp. 304,002 11,406 HB Fuller Co. 528,757 11,358 * Century Aluminum Co. 596,491 11,142 Arch Chemicals Inc. 266,853 11,098 Schweitzer-Mauduit International Inc. 212,398 10,749 * RTI International Metals Inc. 336,285 10,475 Westlake Chemical Corp. 185,539 10,427 * Calgon Carbon Corp. 650,614 10,332 Kaiser Aluminum Corp. 202,240 9,960 Innophos Holdings Inc. 215,520 9,938 * Horsehead Holding Corp. 561,944 9,581 * US Gold Corp. 1,066,134 9,414 AMCOL International Corp. 259,865 9,350 Koppers Holdings Inc. 215,987 9,223 Deltic Timber Corp. 132,465 8,854 * Clearwater Paper Corp. 108,277 8,814 * Materion Corp. 209,790 8,559 * Kraton Performance Polymers Inc. 221,500 8,472 A Schulman Inc. 330,664 8,174 Haynes International Inc. 144,408 8,007 PH Glatfelter Co. 599,724 7,988 * Innospec Inc. 245,271 7,834 * Omnova Solutions Inc. 884,178 6,958 Stepan Co. 92,485 6,705 * LSB Industries Inc. 164,066 6,504 *,^ Puda Coal Inc. 529,328 6,484 * Graphic Packaging Holding Co. 1,128,611 6,117 Hawkins Inc. 124,825 5,128 * KapStone Paper and Packaging Corp. 287,385 4,934 Olympic Steel Inc. 146,875 4,819 * Zoltek Cos. Inc. 352,682 4,737 Boise Inc. 516,436 4,731 Quaker Chemical Corp. 116,044 4,661 *,^ STR Holdings Inc. 230,724 4,425 Zep Inc. 251,167 4,373 *,^ Mercer International Inc. 314,066 4,256 Neenah Paper Inc. 189,966 4,174 Wausau Paper Corp. 535,152 4,089 * General Moly Inc. 621,475 3,344 *,^ Paramount Gold and Silver Corp. 748,701 2,905 * Spartech Corp. 396,742 2,876 Myers Industries Inc. 272,699 2,708 * Capital Gold Corp. 408,007 2,623 * AM Castle & Co. 138,599 2,617 * Headwaters Inc. 441,159 2,603 * TPC Group Inc. 83,916 2,423 * Noranda Aluminum Holding Corp. 150,396 2,414 * AEP Industries Inc. 80,846 2,403 * Flotek Industries Inc. 271,496 2,283 *,^ Yongye International Inc. 358,574 2,198 * Golden Minerals Co. 98,921 2,172 * Graham Packaging Co. Inc. 114,161 1,990 * US Energy Corp. Wyoming 313,512 1,963 * Universal Stainless & Alloy 57,276 1,932 *,^ China Direct Industries Inc. 1,280,444 1,767 American Vanguard Corp. 194,871 1,691 * ADA-ES Inc. 64,900 1,418 * Senomyx Inc. 234,127 1,414 * Landec Corp. 207,255 1,347 Chase Corp. 67,372 1,244 *,^ ShengdaTech Inc. 315,643 1,124 * United States Lime & Minerals Inc. 26,723 1,083 * General Steel Holdings Inc. 364,490 875 *,^ China Green Agriculture Inc. 111,731 771 * American Pacific Corp. 125,785 765 * Penford Corp. 112,522 701 * Metals USA Holdings Corp. 42,804 701 *,^ China Precision Steel Inc. 386,908 658 *,^ Gulf Resources Inc. 101,268 627 * Ampal American Israel Class A 328,259 584 * Nanophase Technologies Corp. 353,193 505 * Verso Paper Corp. 75,714 405 *,^ SinoCoking Coal and Coke Chemical Industries Inc. 29,700 244 *,^ China Agritech Inc. 15,731 108 * Solitario Exploration & Royalty Corp. 24,113 87 * Continental Materials Corp. 3,495 65 KMG Chemicals Inc. 2,546 50 * Sutor Technology Group Ltd. 18,225 30 * Orient Paper Inc. 298 1 Telecommunication Services (2.7%) AT&T Inc. 64,479,567 1,973,075 Verizon Communications Inc. 30,840,994 1,188,612 * American Tower Corp. Class A 4,354,219 225,636 CenturyLink Inc. 3,692,003 153,403 * Sprint Nextel Corp. 32,211,790 149,463 * Crown Castle International Corp. 3,173,296 135,024 Qwest Communications International Inc. 17,121,824 116,942 Frontier Communications Corp. 10,850,771 89,193 * NII Holdings Inc. 1,848,978 77,047 Windstream Corp. 5,278,776 67,938 * SBA Communications Corp. Class A 1,193,165 47,345 * MetroPCS Communications Inc. 2,711,873 44,041 * tw telecom inc Class A 1,573,068 30,203 * Level 3 Communications Inc. 18,245,755 26,821 Telephone & Data Systems Inc. 557,215 18,778 * Leap Wireless International Inc. 640,194 9,917 * United States Cellular Corp. 185,145 9,533 AboveNet Inc. 144,165 9,350 *,^ Clearwire Corp. Class A 1,548,739 8,657 Telephone & Data Systems Inc. 276,118 8,151 NTELOS Holdings Corp. 407,236 7,497 * Cincinnati Bell Inc. 2,434,684 6,525 * Neutral Tandem Inc. 433,642 6,396 * Cogent Communications Group Inc. 393,429 5,614 * Vonage Holdings Corp. 1,223,933 5,581 Consolidated Communications Holdings Inc. 289,378 5,420 Alaska Communications Systems Group Inc. 477,807 5,089 * Hughes Communications Inc. 80,313 4,792 * Premiere Global Services Inc. 624,597 4,759 Shenandoah Telecommunications Co. 254,243 4,592 * ICO Global Communications Holdings Ltd. 1,667,282 4,452 * PAETEC Holding Corp. 1,264,014 4,222 * General Communication Inc. Class A 375,705 4,110 Atlantic Tele-Network Inc. 98,001 3,645 * Global Crossing Ltd. 250,953 3,493 USA Mobility Inc. 209,439 3,035 IDT Corp. Class B 111,783 3,012 * 8x8 Inc. 1,005,388 2,825 * Cbeyond Inc. 229,610 2,679 HickoryTech Corp. 288,443 2,622 *,^ Iridium Communications Inc. 311,404 2,482 *,^ Globalstar Inc. 1,457,911 1,851 * SureWest Communications 115,137 1,656 Warwick Valley Telephone Co. 88,420 1,330 * FiberTower Corp. 189,474 381 Utilities (3.3%) Southern Co. 9,063,385 345,406 Exelon Corp. 7,216,312 297,601 Dominion Resources Inc. 6,333,773 283,120 Duke Energy Corp. 14,451,751 262,299 NextEra Energy Inc. 4,310,221 237,579 PG&E Corp. 4,277,692 188,988 American Electric Power Co. Inc. 5,240,289 184,144 Public Service Enterprise Group Inc. 5,520,578 173,953 FirstEnergy Corp. 4,562,704 169,231 Consolidated Edison Inc. 3,170,252 160,795 Progress Energy Inc. 3,196,659 147,494 PPL Corp. 5,274,569 133,447 Sempra Energy 2,488,935 133,158 Entergy Corp. 1,974,540 132,709 Edison International 3,377,945 123,599 Xcel Energy Inc. 5,021,330 119,960 * AES Corp. 7,309,463 95,023 DTE Energy Co. 1,846,335 90,397 Wisconsin Energy Corp. 2,552,727 77,858 CenterPoint Energy Inc. 4,388,303 77,059 Oneok Inc. 1,105,266 73,920 Ameren Corp. 2,619,006 73,515 Northeast Utilities 1,924,161 66,576 Constellation Energy Group Inc. 2,071,771 64,494 * Calpine Corp. 3,887,160 61,689 * NRG Energy Inc. 2,722,843 58,650 NiSource Inc. 3,041,223 58,331 National Fuel Gas Co. 762,850 56,451 OGE Energy Corp. 1,065,306 53,862 American Water Works Co. Inc. 1,911,667 53,622 CMS Energy Corp. 2,673,052 52,499 NSTAR 1,131,323 52,346 SCANA Corp. 1,320,063 51,971 Pinnacle West Capital Corp. 1,187,742 50,823 Alliant Energy Corp. 1,211,990 47,183 Energen Corp. 746,670 47,130 Pepco Holdings Inc. 2,450,025 45,693 MDU Resources Group Inc. 1,951,834 44,834 Integrys Energy Group Inc. 848,029 42,834 TECO Energy Inc. 2,229,551 41,826 UGI Corp. 1,205,468 39,660 ITC Holdings Corp. 552,823 38,642 NV Energy Inc. 2,572,801 38,309 DPL Inc. 1,298,985 35,605 Aqua America Inc. 1,502,281 34,387 Westar Energy Inc. 1,292,239 34,141 AGL Resources Inc. 853,033 33,985 Atmos Energy Corp. 986,732 33,648 Questar Corp. 1,911,123 33,349 * GenOn Energy Inc. 8,360,122 31,852 Great Plains Energy Inc. 1,483,863 29,707 Nicor Inc. 497,629 26,723 Hawaiian Electric Industries Inc. 1,028,421 25,505 Piedmont Natural Gas Co. Inc. 787,820 23,910 Vectren Corp. 847,546 23,053 Cleco Corp. 664,246 22,777 WGL Holdings Inc. 559,344 21,814 IDACORP Inc. 536,970 20,459 Portland General Electric Co. 822,547 19,552 Southwest Gas Corp. 499,716 19,474 New Jersey Resources Corp. 451,427 19,389 South Jersey Industries Inc. 327,364 18,323 UIL Holdings Corp. 552,888 16,874 Unisource Energy Corp. 397,847 14,374 Avista Corp. 619,177 14,322 * El Paso Electric Co. 470,949 14,317 PNM Resources Inc. 952,020 14,204 Allete Inc. 351,976 13,716 Black Hills Corp. 408,554 13,662 Northwest Natural Gas Co. 291,009 13,424 NorthWestern Corp. 404,003 12,241 MGE Energy Inc. 257,292 10,418 Laclede Group Inc. 247,145 9,416 Otter Tail Corp. 383,732 8,722 Empire District Electric Co. 377,695 8,230 California Water Service Group 215,683 8,017 CH Energy Group Inc. 156,592 7,914 American States Water Co. 178,779 6,411 ^ Ormat Technologies Inc. 239,225 6,060 * Dynegy Inc. Class A 1,052,451 5,988 Chesapeake Utilities Corp. 123,540 5,142 Middlesex Water Co. 238,653 4,341 SJW Corp. 162,718 3,767 Connecticut Water Service Inc. 134,523 3,545 Central Vermont Public Service Corp. 116,378 2,710 Unitil Corp. 103,277 2,433 York Water Co. 126,455 2,202 Consolidated Water Co. Ltd. 165,667 1,806 Artesian Resources Corp. Class A 38,894 758 Pennichuck Corp. 25,474 726 * Cadiz Inc. 53,731 655 *,^ China Natural Gas Inc. 33,652 188 * Purecycle Corp. 26,728 105 * Synthesis Energy Systems Inc. 33,142 93 RGC Resources Inc. 1,039 35 Total Common Stocks (Cost $138,625,371) Face Market Maturity Amount Value Coupon Date ($000) ($000) Convertible Bonds (0.0%) Health Care (0.0%) MediciNova Inc. Cvt. (Cost $1) 0.000% 6/18/11 2 1 Total Convertible Bonds (Cost $1) 1 Market Value Coupon Shares ($000) Temporary Cash Investments (0.7%) 1 Money Market Fund (0.7%) 2,3 Vanguard Market Liquidity Fund 0.208% 1,129,018,387 1,129,018 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.180% 6/20/11 30,000 29,989 4,5 Freddie Mac Discount Notes 0.205% 4/19/11 25,000 24,998 Total Temporary Cash Investments (Cost $1,184,005) Total Investments (100.5%) (Cost $139,809,377) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $536,127,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $569,990,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $47,987,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Total Stock Market Index Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 163,628,125   Convertible Bonds  1  Temporary Cash Investments 1,129,018 54,987  Futures ContractsAssets 1 1,066   Futures ContractsLiabilities 1 (1,699)   Total 164,756,510 54,988  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2011 811 267,833 6,399 E-mini Russell 2000 Index June 2011 940 79,120 2,926 S&P MidCap 400 Index June 2011 42 20,727 1,156 E-mini S&P 500 Index June 2011 190 12,550 (28) E-mini S&P MidCap 400 Index June 2011 70 6,909 338 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized Total Stock Market Index Fund gain (loss) for tax purposes. D. At March 31, 2011, the cost of investment securities for tax purposes was $139,809,377,000. Net unrealized appreciation of investment securities for tax purposes was $25,002,754,000, consisting of unrealized gains of $36,750,370,000 on securities that had risen in value since their purchase and $11,747,616,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Value Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (6.4%) Home Depot Inc. 3,914,401 145,068 Walt Disney Co. 2,748,502 118,433 Time Warner Inc. 2,607,461 93,086 Comcast Corp. Class A 3,374,430 83,416 Comcast Corp. Class A Special Shares 2,346,604 54,488 Viacom Inc. Class B 850,302 39,556 * General Motors Co. 1,234,029 38,292 Stanley Black & Decker Inc. 370,679 28,394 Macy's Inc. 994,206 24,119 Fortune Brands Inc. 358,883 22,211 * Liberty Media Corp. - Interactive 1,336,960 21,445 Limited Brands Inc. 649,583 21,358 Mattel Inc. 843,335 21,024 VF Corp. 203,932 20,093 Genuine Parts Co. 370,262 19,861 JC Penney Co. Inc. 500,117 17,959 Whirlpool Corp. 178,658 15,250 Darden Restaurants Inc. 308,981 15,180 Hasbro Inc. 288,861 13,530 Wyndham Worldwide Corp. 411,477 13,089 Newell Rubbermaid Inc. 681,979 13,046 H&R Block Inc. 724,994 12,136 *,^ Garmin Ltd. 273,051 9,246 * Royal Caribbean Cruises Ltd. 213,641 8,815 Gannett Co. Inc. 561,431 8,551 Leggett & Platt Inc. 344,072 8,430 * Mohawk Industries Inc. 136,948 8,374 DR Horton Inc. 674,452 7,857 * GameStop Corp. Class A 338,179 7,616 * DISH Network Corp. Class A 312,516 7,613 Foot Locker Inc. 365,466 7,207 Lennar Corp. Class A 361,023 6,542 * Pulte Group Inc. 809,111 5,987 *,^ Sears Holdings Corp. 67,197 5,554 Washington Post Co. Class B 12,686 5,551 Brinker International Inc. 216,666 5,482 Autoliv Inc. 72,854 5,408 * NVR Inc. 6,308 4,769 * TRW Automotive Holdings Corp. 85,053 4,685 * Toll Brothers Inc. 215,815 4,267 Lear Corp. 83,420 4,077 Harman International Industries Inc. 81,737 3,827 *,^ AutoNation Inc. 104,619 3,700 Phillips-Van Heusen Corp. 54,655 3,554 American Eagle Outfitters Inc. 218,353 3,470 * Penn National Gaming Inc. 77,871 2,886 * Lamar Advertising Co. Class A 47,889 1,769 * Hyatt Hotels Corp. Class A 36,373 1,566 Wendy's/Arby's Group Inc. Class A 276,036 1,388 * Clear Channel Outdoor Holdings Inc. Class A 33,372 486 Consumer Staples (8.1%) Procter & Gamble Co. 6,579,641 405,306 Kraft Foods Inc. 4,105,866 128,760 Altria Group Inc. 4,907,581 127,744 Coca-Cola Co. 1,719,315 114,076 CVS Caremark Corp. 3,193,907 109,615 Archer-Daniels-Midland Co. 1,501,771 54,079 Lorillard Inc. 351,778 33,422 Reynolds American Inc. 822,199 29,213 ConAgra Foods Inc. 1,033,500 24,546 Bunge Ltd. 323,722 23,415 Coca-Cola Enterprises Inc. 796,236 21,737 Safeway Inc. 876,120 20,624 JM Smucker Co. 280,877 20,052 HJ Heinz Co. 376,871 18,399 Molson Coors Brewing Co. Class B 381,678 17,897 Sara Lee Corp. 927,762 16,393 McCormick & Co. Inc. 283,953 13,581 Church & Dwight Co. Inc. 167,378 13,280 Tyson Foods Inc. Class A 685,870 13,162 Dr Pepper Snapple Group Inc. 266,843 9,916 * Constellation Brands Inc. Class A 440,733 8,938 * Ralcorp Holdings Inc. 129,018 8,829 * Smithfield Foods Inc. 351,125 8,448 Hormel Foods Corp. 223,825 6,231 Campbell Soup Co. 165,925 5,494 Brown-Forman Corp. Class B 66,373 4,533 * Dean Foods Co. 428,166 4,282 Energy (17.2%) Exxon Mobil Corp. 11,852,730 997,170 Chevron Corp. 4,730,293 508,175 ConocoPhillips 3,280,789 262,004 Occidental Petroleum Corp. 1,910,663 199,645 Apache Corp. 897,984 117,564 Marathon Oil Corp. 1,668,699 88,958 Devon Energy Corp. 964,486 88,511 Chesapeake Energy Corp. 1,537,119 51,524 Williams Cos. Inc. 1,374,562 42,859 Spectra Energy Corp. 1,523,613 41,412 Valero Energy Corp. 1,330,824 39,685 National Oilwell Varco Inc. 493,289 39,103 Noble Energy Inc. 267,623 25,866 Cimarex Energy Co. 199,229 22,959 * Pride International Inc. 413,001 17,738 Noble Corp. 385,404 17,582 El Paso Corp. 827,469 14,895 * Denbury Resources Inc. 580,015 14,152 * Rowan Cos. Inc. 296,530 13,101 * Newfield Exploration Co. 157,232 11,951 * Plains Exploration & Production Co. 329,245 11,929 Patterson-UTI Energy Inc. 362,119 10,643 * Tesoro Corp. 336,290 9,023 Southern Union Co. 277,891 7,953 Tidewater Inc. 121,003 7,242 * Nabors Industries Ltd. 234,916 7,137 * Kinder Morgan Management LLC 97,202 6,376 * Forest Oil Corp. 88,504 3,348 Financials (24.4%) JPMorgan Chase & Co. 9,188,652 423,597 Wells Fargo & Co. 11,720,504 371,540 Bank of America Corp. 23,705,488 315,994 Goldman Sachs Group Inc. 1,141,758 180,934 * Citigroup Inc. 34,141,817 150,907 US Bancorp 4,509,091 119,175 * Berkshire Hathaway Inc. Class B 1,347,812 112,718 MetLife Inc. 2,480,231 110,941 Morgan Stanley 3,200,528 87,438 Bank of New York Mellon Corp. 2,915,743 87,093 PNC Financial Services Group Inc. 1,235,945 77,852 Prudential Financial Inc. 1,136,134 69,963 Travelers Cos. Inc. 1,082,388 64,380 Capital One Financial Corp. 1,074,143 55,812 ACE Ltd. 797,823 51,619 BB&T Corp. 1,630,645 44,761 Chubb Corp. 716,894 43,953 BlackRock Inc. 207,237 41,657 Allstate Corp. 1,201,764 38,192 Marsh & McLennan Cos. Inc. 1,277,351 38,078 AON Corp. 697,890 36,960 HCP Inc. 943,736 35,805 Vornado Realty Trust 386,579 33,826 Loews Corp. 782,974 33,738 Annaly Capital Management Inc. 1,863,636 32,520 Weyerhaeuser Co. 1,259,613 30,986 Fifth Third Bancorp 2,156,881 29,938 Aflac Inc. 553,763 29,228 Invesco Ltd. 1,085,968 27,757 Hartford Financial Services Group Inc. 992,551 26,729 Simon Property Group Inc. 241,111 25,837 Equity Residential 434,557 24,513 Principal Financial Group Inc. 752,910 24,176 Ameriprise Financial Inc. 378,809 23,138 Lincoln National Corp. 744,467 22,364 NYSE Euronext 613,443 21,575 Regions Financial Corp. 2,952,164 21,433 ProLogis 1,337,363 21,371 Health Care REIT Inc. 404,402 21,207 Progressive Corp. 962,955 20,347 Boston Properties Inc. 214,175 20,315 Ventas Inc. 369,202 20,048 KeyCorp 2,234,871 19,846 Unum Group 745,384 19,566 XL Group plc Class A 759,623 18,687 SunTrust Banks Inc. 629,504 18,155 Kimco Realty Corp. 954,036 17,497 * SLM Corp. 1,141,266 17,461 M&T Bank Corp. 196,529 17,387 Leucadia National Corp. 457,474 17,174 New York Community Bancorp Inc. 972,571 16,787 Plum Creek Timber Co. Inc. 379,811 16,564 Willis Group Holdings plc 401,009 16,185 General Growth Properties Inc. 1,017,666 15,753 * Genworth Financial Inc. Class A 1,150,631 15,487 Comerica Inc. 414,809 15,232 Macerich Co. 305,764 15,144 AMB Property Corp. 395,683 14,233 SL Green Realty Corp. 184,129 13,847 Huntington Bancshares Inc. 2,028,761 13,471 PartnerRe Ltd. 166,524 13,195 Legg Mason Inc. 359,490 12,974 Nationwide Health Properties Inc. 296,905 12,627 Torchmark Corp. 188,103 12,505 AvalonBay Communities Inc. 100,218 12,034 Cincinnati Financial Corp. 363,592 11,926 Rayonier Inc. 189,539 11,810 Federal Realty Investment Trust 144,691 11,801 * Arch Capital Group Ltd. 114,916 11,399 Everest Re Group Ltd. 129,144 11,388 People's United Financial Inc. 867,040 10,907 Reinsurance Group of America Inc. Class A 172,092 10,804 Hudson City Bancorp Inc. 1,113,791 10,782 UDR Inc. 428,260 10,437 Realty Income Corp. 295,323 10,322 WR Berkley Corp. 306,756 9,881 Axis Capital Holdings Ltd. 276,253 9,647 Zions Bancorporation 418,187 9,643 Assurant Inc. 250,357 9,641 Marshall & Ilsley Corp. 1,178,412 9,416 Chimera Investment Corp. 2,369,290 9,382 * Markel Corp. 21,691 8,990 Raymond James Financial Inc. 234,995 8,986 RenaissanceRe Holdings Ltd. 128,942 8,896 Liberty Property Trust 268,528 8,835 HCC Insurance Holdings Inc. 270,903 8,482 Regency Centers Corp. 192,251 8,359 ^ Digital Realty Trust Inc. 138,273 8,039 * NASDAQ OMX Group Inc. 302,164 7,808 Cullen/Frost Bankers Inc. 128,774 7,600 Old Republic International Corp. 577,723 7,331 Transatlantic Holdings Inc. 148,820 7,243 Fidelity National Financial Inc. Class A 507,298 7,168 Commerce Bancshares Inc. 174,730 7,066 Weingarten Realty Investors 269,065 6,743 Hospitality Properties Trust 289,914 6,712 Alexandria Real Estate Equities Inc. 84,496 6,588 Jefferies Group Inc. 262,271 6,541 White Mountains Insurance Group Ltd. 17,577 6,402 City National Corp. 110,437 6,300 American Financial Group Inc. 177,245 6,207 Piedmont Office Realty Trust Inc. Class A 312,222 6,060 ^ Federated Investors Inc. Class B 218,044 5,833 Associated Banc-Corp 385,927 5,731 Assured Guaranty Ltd. 366,712 5,464 Duke Realty Corp. 385,223 5,397 Validus Holdings Ltd. 142,831 4,761 First Horizon National Corp. 398,078 4,462 Capitol Federal Financial Inc. 393,629 4,436 BOK Financial Corp. 64,186 3,317 Mercury General Corp. 64,166 2,511 * LPL Investment Holdings Inc. 38,226 1,369 Health Care (11.4%) Johnson & Johnson 6,455,204 382,471 Pfizer Inc. 18,827,711 382,391 Merck & Co. Inc. 7,241,730 239,049 UnitedHealth Group Inc. 2,585,487 116,864 Bristol-Myers Squibb Co. 4,023,431 106,339 Eli Lilly & Co. 2,439,464 85,796 WellPoint Inc. 925,294 64,576 * Covidien plc 1,163,931 60,455 * Amgen Inc. 777,323 41,548 Aetna Inc. 940,823 35,215 Cardinal Health Inc. 820,618 33,752 CIGNA Corp. 636,674 28,192 * Humana Inc. 395,807 27,683 * Boston Scientific Corp. 3,572,750 25,688 * Forest Laboratories Inc. 671,208 21,680 * Hologic Inc. 610,732 13,558 Beckman Coulter Inc. 162,730 13,518 * Coventry Health Care Inc. 348,961 11,128 Universal Health Services Inc. Class B 211,275 10,439 * HCA Holdings Inc. 267,927 9,075 * Kinetic Concepts Inc. 152,114 8,278 Omnicare Inc. 272,370 8,168 * Alere Inc. 189,375 7,412 * CareFusion Corp. 261,729 7,381 Pharmaceutical Product Development Inc. 265,237 7,350 * Endo Pharmaceuticals Holdings Inc. 176,821 6,747 * Cephalon Inc. 88,391 6,698 * Charles River Laboratories International Inc. 115,418 4,430 Lincare Holdings Inc. 148,839 4,415 * Community Health Systems Inc. 108,985 4,358 Warner Chilcott plc Class A 115,018 2,678 Industrials (11.1%) General Electric Co. 25,044,328 502,139 United Technologies Corp. 2,061,986 174,547 3M Co. 1,596,293 149,253 CSX Corp. 879,616 69,138 Honeywell International Inc. 1,132,399 67,616 Lockheed Martin Corp. 719,581 57,854 General Dynamics Corp. 754,774 57,785 Illinois Tool Works Inc. 990,841 53,228 Tyco International Ltd. 1,150,526 51,509 Raytheon Co. 856,863 43,589 Boeing Co. 573,512 42,400 Eaton Corp. 751,668 41,672 Northrop Grumman Corp. 652,010 40,888 Waste Management Inc. 1,062,424 39,671 Dover Corp. 438,978 28,858 Goodrich Corp. 294,634 25,200 Cooper Industries plc 382,607 24,831 L-3 Communications Holdings Inc. 265,998 20,830 Ingersoll-Rand plc 380,721 18,393 Parker Hannifin Corp. 189,724 17,963 * United Continental Holdings Inc. 745,170 17,131 Rockwell Automation Inc. 166,574 15,766 KBR Inc. 354,640 13,395 Pitney Bowes Inc. 478,136 12,283 Masco Corp. 845,842 11,774 Equifax Inc. 289,951 11,265 Southwest Airlines Co. 877,881 11,088 Timken Co. 193,832 10,137 Avery Dennison Corp. 231,591 9,718 Cintas Corp. 307,314 9,302 RR Donnelley & Sons Co. 484,801 9,172 * URS Corp. 194,417 8,953 Pentair Inc. 231,838 8,761 Pall Corp. 135,226 7,790 Towers Watson & Co. Class A 122,596 6,799 Harsco Corp. 189,369 6,683 * Aecom Technology Corp. 222,701 6,175 * Owens Corning 171,174 6,161 Ryder System Inc. 121,420 6,144 Manpower Inc. 95,953 6,034 * Hertz Global Holdings Inc. 379,276 5,928 * Terex Corp. 127,936 4,739 SPX Corp. 59,083 4,691 * Huntington Ingalls Industries Inc. 45 2 Information Technology (6.4%) Intel Corp. 13,111,353 264,456 Hewlett-Packard Co. 2,665,259 109,196 Corning Inc. 3,673,611 75,787 Applied Materials Inc. 3,140,498 49,054 Xerox Corp. 3,260,530 34,725 * Dell Inc. 2,056,847 29,845 Automatic Data Processing Inc. 579,614 29,740 * Micron Technology Inc. 2,107,392 24,151 * Motorola Solutions Inc. 487,097 21,768 Fidelity National Information Services Inc. 601,240 19,654 KLA-Tencor Corp. 392,631 18,599 Maxim Integrated Products Inc. 695,794 17,812 Computer Sciences Corp. 363,066 17,692 * Yahoo! Inc. 1,018,613 16,960 Microchip Technology Inc. 439,091 16,690 * Seagate Technology plc 1,111,185 16,001 Paychex Inc. 497,274 15,594 Harris Corp. 301,406 14,950 * Flextronics International Ltd. 1,800,357 13,449 * Avnet Inc. 357,126 12,174 * SAIC Inc. 698,829 11,824 * Arrow Electronics Inc. 272,224 11,401 * Lam Research Corp. 187,824 10,642 * Motorola Mobility Holdings Inc. 423,344 10,330 * Western Digital Corp. 269,970 10,067 Xilinx Inc. 304,383 9,984 * LSI Corp. 1,448,965 9,853 * Synopsys Inc. 349,321 9,659 Jabil Circuit Inc. 460,620 9,410 * NVIDIA Corp. 471,970 8,712 National Semiconductor Corp. 562,955 8,073 * Novellus Systems Inc. 211,903 7,868 * Ingram Micro Inc. 368,413 7,748 * Advanced Micro Devices Inc. 885,119 7,612 Total System Services Inc. 387,957 6,991 * Lexmark International Inc. Class A 184,586 6,837 * IAC/InterActiveCorp 205,636 6,352 * Electronic Arts Inc. 273,754 5,346 * AOL Inc. 250,443 4,891 Tellabs Inc. 825,218 4,324 Molex Inc. 146,364 3,677 Molex Inc. Class A 175,635 3,634 Lender Processing Services Inc. 107,555 3,462 DST Systems Inc. 43,309 2,288 Materials (3.5%) EI du Pont de Nemours & Co. 2,145,840 117,957 Dow Chemical Co. 2,728,368 102,996 PPG Industries Inc. 383,339 36,498 Cliffs Natural Resources Inc. 318,545 31,307 International Paper Co. 976,735 29,478 Nucor Corp. 482,340 22,197 Walter Energy Inc. 124,367 16,843 Eastman Chemical Co. 169,522 16,837 Vulcan Materials Co. 301,656 13,755 Airgas Inc. 187,639 12,463 MeadWestvaco Corp. 395,679 12,001 International Flavors & Fragrances Inc. 187,813 11,701 * Owens-Illinois Inc. 384,518 11,608 Albemarle Corp. 193,846 11,586 Ashland Inc. 176,180 10,176 Sealed Air Corp. 375,181 10,002 Reliance Steel & Aluminum Co. 166,697 9,632 Steel Dynamics Inc. 484,337 9,091 FMC Corp. 105,344 8,947 Sonoco Products Co. 241,979 8,767 Valspar Corp. 219,742 8,592 Bemis Co. Inc. 254,194 8,340 United States Steel Corp. 118,205 6,376 Martin Marietta Materials Inc. 69,459 6,228 Greif Inc. Class A 58,243 3,810 * Titanium Metals Corp. 73,554 1,367 Telecommunication Services (5.2%) AT&T Inc. 13,891,670 425,085 Verizon Communications Inc. 6,644,469 256,078 CenturyLink Inc. 797,202 33,124 * Sprint Nextel Corp. 6,938,442 32,194 Qwest Communications International Inc. 3,686,448 25,179 Frontier Communications Corp. 2,335,929 19,201 Windstream Corp. 1,136,763 14,630 Telephone & Data Systems Inc. 116,624 3,930 * United States Cellular Corp. 43,504 2,240 Telephone & Data Systems Inc. - Special Common Shares 62,326 1,840 *,^ Clearwire Corp. Class A 118,765 664 Utilities (6.3%) Southern Co. 1,952,643 74,415 Exelon Corp. 1,554,806 64,120 Dominion Resources Inc. 1,364,516 60,994 Duke Energy Corp. 3,113,684 56,513 NextEra Energy Inc. 928,618 51,185 PG&E Corp. 921,576 40,715 American Electric Power Co. Inc. 1,128,855 39,668 Public Service Enterprise Group Inc. 1,189,171 37,471 FirstEnergy Corp. 982,911 36,456 Consolidated Edison Inc. 682,888 34,636 Progress Energy Inc. 688,549 31,770 PPL Corp. 1,135,906 28,738 Sempra Energy 536,012 28,677 Entergy Corp. 425,435 28,594 Edison International 727,484 26,619 Xcel Energy Inc. 1,081,388 25,834 DTE Energy Co. 397,466 19,460 Wisconsin Energy Corp. 549,410 16,757 CenterPoint Energy Inc. 944,858 16,592 Oneok Inc. 237,742 15,900 Ameren Corp. 563,593 15,820 Northeast Utilities 414,347 14,336 Constellation Energy Group Inc. 446,363 13,895 NiSource Inc. 653,977 12,543 * NRG Energy Inc. 581,367 12,523 National Fuel Gas Co. 164,123 12,145 OGE Energy Corp. 229,080 11,582 American Water Works Co. Inc. 410,901 11,526 CMS Energy Corp. 575,162 11,296 NSTAR 243,444 11,264 SCANA Corp. 284,253 11,191 Pinnacle West Capital Corp. 255,403 10,929 Alliant Energy Corp. 260,473 10,140 Energen Corp. 160,575 10,136 Pepco Holdings Inc. 527,530 9,839 MDU Resources Group Inc. 420,282 9,654 Integrys Energy Group Inc. 182,504 9,218 TECO Energy Inc. 479,380 8,993 UGI Corp. 259,740 8,546 NV Energy Inc. 552,620 8,229 DPL Inc. 279,866 7,671 Aqua America Inc. 322,981 7,393 AGL Resources Inc. 183,252 7,301 Total Common Stocks (Cost $14,083,420) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1,2 Vanguard Market Liquidity Fund (Cost 0.208% 19,962,301 19,962 Total Investments (100.1%) (Cost $14,103,382) Other Assets and Liabilities-Net (-0.1%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $19,276,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $19,962,000 of collateral received for securities on loan. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At March 31, 2011, the cost of investment securities for tax purposes was $14,103,382,000. Net unrealized appreciation of investment securities for tax purposes was $1,505,690,000, consisting of Value Index Fund unrealized gains of $2,527,807,000 on securities that had risen in value since their purchase and $1,022,117,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (15.5%) McDonald's Corp. 3,349,466 254,861 * Amazon.com Inc. 1,138,368 205,054 * Ford Motor Co. 9,706,230 144,720 * DIRECTV Class A 2,643,161 123,700 Lowe's Cos. Inc. 4,375,032 115,632 Target Corp. 2,132,045 106,624 News Corp. Class A 5,790,244 101,677 Johnson Controls Inc. 2,138,003 88,877 NIKE Inc. Class B 1,168,285 88,439 Starbucks Corp. 2,349,535 86,815 Walt Disney Co. 1,996,093 86,012 Time Warner Cable Inc. 1,127,848 80,461 * priceline.com Inc. 155,654 78,829 Yum! Brands Inc. 1,485,568 76,328 TJX Cos. Inc. 1,254,871 62,405 Carnival Corp. 1,442,300 55,327 CBS Corp. Class B 2,000,932 50,103 Kohl's Corp. 927,628 49,201 Coach Inc. 939,673 48,901 Omnicom Group Inc. 955,092 46,857 * Las Vegas Sands Corp. 1,085,449 45,828 Staples Inc. 2,292,939 44,529 * Bed Bath & Beyond Inc. 821,482 39,653 McGraw-Hill Cos. Inc. 973,315 38,349 Starwood Hotels & Resorts Worldwide Inc. 604,472 35,132 * Netflix Inc. 140,796 33,415 Marriott International Inc. Class A 923,695 32,865 Wynn Resorts Ltd. 255,447 32,506 Harley-Davidson Inc. 746,626 31,724 Gap Inc. 1,373,190 31,116 Best Buy Co. Inc. 1,071,967 30,787 * BorgWarner Inc. 360,678 28,742 Viacom Inc. Class B 617,211 28,713 Ross Stores Inc. 381,926 27,163 Virgin Media Inc. 971,718 27,004 Cablevision Systems Corp. Class A 779,025 26,962 Comcast Corp. Class A Special Shares 1,155,053 26,820 * Chipotle Mexican Grill Inc. Class A 98,108 26,722 News Corp. Class B 1,392,435 25,927 * O'Reilly Automotive Inc. 442,758 25,441 Polo Ralph Lauren Corp. Class A 203,578 25,172 Nordstrom Inc. 554,381 24,881 Tiffany & Co. 400,349 24,597 * AutoZone Inc. 84,884 23,221 * CarMax Inc. 712,888 22,884 * Dollar Tree Inc. 396,981 22,040 * Sirius XM Radio Inc. 12,445,515 20,660 Interpublic Group of Cos. Inc. 1,549,397 19,476 Family Dollar Stores Inc. 379,210 19,461 * Apollo Group Inc. Class A 420,333 17,532 Advance Auto Parts Inc. 266,407 17,482 * Discovery Communications Inc. Class A 434,579 17,340 Abercrombie & Fitch Co. 279,822 16,425 * Liberty Global Inc. 409,579 16,379 * Liberty Media Corp. - Capital 220,202 16,222 * Discovery Communications Inc. 445,772 15,696 * Fossil Inc. 164,937 15,446 International Game Technology 944,902 15,336 PetSmart Inc. 372,729 15,263 Scripps Networks Interactive Inc. Class A 289,772 14,515 Expedia Inc. 637,581 14,448 * MGM Resorts International 1,070,323 14,075 * Lululemon Athletica Inc. 157,528 14,028 Autoliv Inc. 182,854 13,573 *,^ Liberty Global Inc. Class A 312,574 12,944 * Urban Outfitters Inc. 418,606 12,487 * Liberty Media Corp. - Starz 154,964 12,025 * TRW Automotive Holdings Corp. 213,214 11,744 * Dick's Sporting Goods Inc. 290,476 11,613 DeVry Inc. 199,828 11,004 * Goodyear Tire & Rubber Co. 731,335 10,955 * LKQ Corp. 434,662 10,475 Lear Corp. 209,304 10,229 * Dollar General Corp. 324,273 10,166 Phillips-Van Heusen Corp. 136,735 8,892 Guess? Inc. 189,084 7,440 * ITT Educational Services Inc. 101,126 7,296 * NVR Inc. 8,494 6,421 * Royal Caribbean Cruises Ltd. 155,214 6,404 * DISH Network Corp. Class A 226,887 5,527 Harman International Industries Inc. 110,259 5,162 American Eagle Outfitters Inc. 294,538 4,680 * Lamar Advertising Co. Class A 119,457 4,413 CTC Media Inc. 173,634 4,092 *,^ Sears Holdings Corp. 48,878 4,040 * Hyatt Hotels Corp. Class A 91,731 3,948 * Penn National Gaming Inc. 105,120 3,896 Wendy's/Arby's Group Inc. Class A 689,276 3,467 * Toll Brothers Inc. 156,416 3,092 * Clear Channel Outdoor Holdings Inc. Class A 84,123 1,224 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 3,500 1 Consumer Staples (11.2%) Philip Morris International Inc. 5,752,168 377,515 PepsiCo Inc. 5,024,381 323,620 Wal-Mart Stores Inc. 6,210,877 323,276 Coca-Cola Co. 4,306,502 285,736 Colgate-Palmolive Co. 1,530,577 123,609 Walgreen Co. 2,934,952 117,809 Costco Wholesale Corp. 1,370,669 100,498 Kimberly-Clark Corp. 1,292,835 84,383 General Mills Inc. 2,029,974 74,196 Sysco Corp. 1,854,932 51,382 Kroger Co. 1,920,897 46,044 Kellogg Co. 817,208 44,113 Mead Johnson Nutrition Co. 648,685 37,578 Avon Products Inc. 1,360,655 36,792 Estee Lauder Cos. Inc. Class A 358,504 34,545 Clorox Co. 442,014 30,972 Whole Foods Market Inc. 466,077 30,715 Hershey Co. 502,198 27,295 HJ Heinz Co. 508,504 24,825 * Green Mountain Coffee Roasters Inc. 355,628 22,977 Herbalife Ltd. 187,786 15,278 * Energizer Holdings Inc. 212,514 15,123 * Hansen Natural Corp. 238,594 14,371 Campbell Soup Co. 414,950 13,739 Dr Pepper Snapple Group Inc. 359,837 13,372 Sara Lee Corp. 673,707 11,904 Brown-Forman Corp. Class B 166,068 11,342 Alberto-Culver Co. Class B 282,047 10,512 Flowers Foods Inc. 260,351 7,089 Hormel Foods Corp. 162,312 4,519 Energy (9.2%) Schlumberger Ltd. 4,325,503 403,396 Halliburton Co. 2,883,505 143,714 Anadarko Petroleum Corp. 1,571,168 128,710 Baker Hughes Inc. 1,367,272 100,399 EOG Resources Inc. 805,561 95,467 Hess Corp. 961,953 81,968 Peabody Energy Corp. 854,867 61,516 * Weatherford International Ltd. 2,350,583 53,123 National Oilwell Varco Inc. 665,192 52,730 * Southwestern Energy Co. 1,099,481 47,245 * Cameron International Corp. 769,023 43,911 Murphy Oil Corp. 579,425 42,541 Consol Energy Inc. 715,895 38,394 Pioneer Natural Resources Co. 368,062 37,513 * FMC Technologies Inc. 379,551 35,860 * Concho Resources Inc. 300,847 32,281 Range Resources Corp. 507,428 29,664 * Whiting Petroleum Corp. 371,219 27,266 * Ultra Petroleum Corp. 483,483 23,812 * Petrohawk Energy Corp. 958,738 23,528 Helmerich & Payne Inc. 336,064 23,084 * Alpha Natural Resources Inc. 381,672 22,660 QEP Resources Inc. 556,757 22,571 EQT Corp. 449,270 22,419 Massey Energy Co. 307,565 21,025 El Paso Corp. 1,116,131 20,090 * McDermott International Inc. 740,121 18,792 Noble Energy Inc. 194,210 18,770 Arch Coal Inc. 515,118 18,565 * Nabors Industries Ltd. 588,122 17,867 Cabot Oil & Gas Corp. 329,617 17,460 Sunoco Inc. 382,286 17,428 Diamond Offshore Drilling Inc. 220,337 17,120 * Newfield Exploration Co. 212,213 16,130 * Oceaneering International Inc. 171,518 15,342 Core Laboratories NV 142,360 14,545 * Dresser-Rand Group Inc. 255,294 13,689 Noble Corp. 279,877 12,768 EXCO Resources Inc. 571,968 11,817 * Denbury Resources Inc. 421,180 10,277 * Continental Resources Inc. 142,246 10,166 * Kinder Morgan Inc. 302,449 8,965 * Kinder Morgan Management LLC 131,028 8,594 * Forest Oil Corp. 221,815 8,391 * Quicksilver Resources Inc. 377,722 5,405 * Cobalt International Energy Inc. 282,067 4,742 Financials (6.5%) * Citigroup Inc. 46,048,680 203,535 American Express Co. 3,434,656 155,246 * Berkshire Hathaway Inc. Class B 979,161 81,887 State Street Corp. 1,591,602 71,527 Simon Property Group Inc. 603,694 64,692 CME Group Inc. 212,452 64,065 Franklin Resources Inc. 497,109 62,178 Charles Schwab Corp. 3,219,812 58,053 T Rowe Price Group Inc. 813,045 54,002 Public Storage 459,018 50,910 Discover Financial Services 1,726,629 41,646 Aflac Inc. 747,136 39,434 Host Hotels & Resorts Inc. 2,111,423 37,182 Northern Trust Corp. 690,949 35,066 * CIT Group Inc. 603,037 25,659 * CB Richard Ellis Group Inc. Class A 921,279 24,598 SunTrust Banks Inc. 849,219 24,492 * IntercontinentalExchange Inc. 197,173 24,359 Moody's Corp. 631,141 21,402 * Affiliated Managers Group Inc. 163,439 17,875 Equity Residential 315,638 17,805 Ameriprise Financial Inc. 275,105 16,803 AvalonBay Communities Inc. 135,275 16,244 TD Ameritrade Holding Corp. 730,797 15,252 Progressive Corp. 699,294 14,776 Boston Properties Inc. 155,430 14,743 Jones Lang LaSalle Inc. 135,188 13,484 * MSCI Inc. Class A 357,675 13,170 Eaton Vance Corp. 373,172 12,031 Brown & Brown Inc. 384,300 9,915 SEI Investments Co. 414,785 9,905 *,^ St. Joe Co. 293,506 7,358 Janus Capital Group Inc. 582,555 7,264 ^ Digital Realty Trust Inc. 100,360 5,835 Greenhill & Co. Inc. 78,946 5,194 Alexandria Real Estate Equities Inc. 61,405 4,788 Duke Realty Corp. 279,654 3,918 First Horizon National Corp. 289,468 3,245 TFS Financial Corp. 293,247 3,114 CBOE Holdings Inc. 40,633 1,177 Health Care (10.9%) Abbott Laboratories 4,900,671 240,378 Medtronic Inc. 3,423,577 134,718 * Gilead Sciences Inc. 2,573,919 109,237 * Amgen Inc. 1,947,026 104,068 Baxter International Inc. 1,847,437 99,337 * Express Scripts Inc. 1,584,868 88,134 * Celgene Corp. 1,492,067 85,839 * Medco Health Solutions Inc. 1,345,529 75,565 * Thermo Fisher Scientific Inc. 1,260,182 70,003 Allergan Inc. 974,949 69,241 McKesson Corp. 802,337 63,425 * Genzyme Corp. 821,106 62,527 Becton Dickinson and Co. 729,057 58,047 Stryker Corp. 944,254 57,411 St. Jude Medical Inc. 1,087,020 55,721 * Biogen Idec Inc. 755,496 55,446 * Agilent Technologies Inc. 1,098,160 49,176 * Intuitive Surgical Inc. 124,574 41,540 * Zimmer Holdings Inc. 625,987 37,891 AmerisourceBergen Corp. Class A 875,989 34,654 * Edwards Lifesciences Corp. 362,017 31,495 * Mylan Inc. 1,379,569 31,275 * Life Technologies Corp. 591,936 31,029 * Vertex Pharmaceuticals Inc. 644,233 30,878 * Laboratory Corp. of America Holdings 322,488 29,711 Quest Diagnostics Inc. 514,450 29,694 CR Bard Inc. 294,589 29,256 * Hospira Inc. 529,756 29,242 * Alexion Pharmaceuticals Inc. 286,924 28,314 * Illumina Inc. 396,477 27,781 * DaVita Inc. 308,117 26,347 * Varian Medical Systems Inc. 377,216 25,515 * Waters Corp. 289,501 25,158 * Cerner Corp. 223,300 24,831 * Watson Pharmaceuticals Inc. 420,044 23,527 Perrigo Co. 263,215 20,931 * Henry Schein Inc. 292,527 20,527 * Mettler-Toledo International Inc. 104,068 17,900 * Dendreon Corp. 457,413 17,121 * Human Genome Sciences Inc. 598,243 16,422 DENTSPLY International Inc. 427,836 15,826 * ResMed Inc. 479,237 14,377 * IDEXX Laboratories Inc. 182,286 14,076 * Covance Inc. 205,467 11,243 * Gen-Probe Inc. 152,776 10,137 * CareFusion Corp. 353,315 9,963 Patterson Cos. Inc. 294,675 9,486 * Cephalon Inc. 119,195 9,033 Techne Corp. 111,636 7,993 * Bio-Rad Laboratories Inc. Class A 60,998 7,328 Warner Chilcott plc Class A 287,086 6,683 * Myriad Genetics Inc. 292,682 5,897 * Community Health Systems Inc. 146,621 5,863 * Amylin Pharmaceuticals Inc. 456,113 5,186 * Endo Pharmaceuticals Holdings Inc. 128,243 4,894 Lincare Holdings Inc. 108,376 3,214 Industrials (11.1%) Caterpillar Inc. 2,012,201 224,059 United Parcel Service Inc. Class B 2,310,881 171,745 Union Pacific Corp. 1,563,482 153,737 Emerson Electric Co. 2,386,192 139,425 Deere & Co. 1,343,793 130,200 Boeing Co. 1,436,140 106,174 Danaher Corp. 1,762,252 91,461 FedEx Corp. 947,685 88,656 Norfolk Southern Corp. 1,152,035 79,801 Precision Castparts Corp. 452,194 66,554 Cummins Inc. 595,757 65,307 PACCAR Inc. 1,040,653 54,478 Honeywell International Inc. 822,461 49,109 Fluor Corp. 566,886 41,757 CH Robinson Worldwide Inc. 526,370 39,020 Republic Services Inc. Class A 1,218,335 36,599 Expeditors International of Washington Inc. 673,263 33,757 ITT Corp. 552,896 33,201 Joy Global Inc. 327,386 32,349 Rockwell Collins Inc. 497,252 32,237 Fastenal Co. 420,695 27,274 Roper Industries Inc. 300,184 25,954 WW Grainger Inc. 186,165 25,631 Ingersoll-Rand plc 513,597 24,812 * Delta Air Lines Inc. 2,501,021 24,510 Parker Hannifin Corp. 255,782 24,217 Textron Inc. 871,459 23,869 * Stericycle Inc. 257,652 22,846 Flowserve Corp. 176,964 22,793 Bucyrus International Inc. Class A 243,930 22,307 AMETEK Inc. 507,395 22,259 Rockwell Automation Inc. 224,695 21,267 * Jacobs Engineering Group Inc. 399,798 20,562 Iron Mountain Inc. 570,974 17,832 * Kansas City Southern 325,256 17,710 * AGCO Corp. 294,903 16,211 * Quanta Services Inc. 669,296 15,012 Southwest Airlines Co. 1,184,091 14,955 * Foster Wheeler AG 390,552 14,693 * Navistar International Corp. 204,546 14,181 Donaldson Co. Inc. 230,340 14,118 Robert Half International Inc. 443,119 13,559 JB Hunt Transport Services Inc. 293,111 13,313 * Verisk Analytics Inc. Class A 389,614 12,764 Dun & Bradstreet Corp. 157,809 12,663 * Babcock & Wilcox Co. 369,903 12,347 * IHS Inc. Class A 132,229 11,735 Pall Corp. 182,638 10,522 MSC Industrial Direct Co. Class A 142,056 9,727 * Sensata Technologies Holding NV 276,328 9,597 * Shaw Group Inc. 269,186 9,532 * Spirit Aerosystems Holdings Inc. Class A 339,595 8,717 * Copart Inc. 188,613 8,173 Manpower Inc. 129,282 8,129 * Nielsen Holdings NV 275,351 7,520 Alliant Techsystems Inc. 105,589 7,462 Covanta Holding Corp. 412,855 7,052 * Terex Corp. 172,472 6,388 SPX Corp. 79,571 6,317 * FTI Consulting Inc. 147,235 5,643 * Owens Corning 124,469 4,480 * Hertz Global Holdings Inc. 275,348 4,304 Information Technology (30.2%) * Apple Inc. 2,908,111 1,013,331 International Business Machines Corp. 3,938,677 642,280 Microsoft Corp. 24,411,037 619,064 * Google Inc. Class A 787,522 461,653 Oracle Corp. 12,749,877 425,463 Cisco Systems Inc. 17,572,149 301,362 QUALCOMM Inc. 5,128,608 281,202 * EMC Corp. 6,532,103 173,427 Hewlett-Packard Co. 3,594,729 147,276 Texas Instruments Inc. 3,722,406 128,646 Visa Inc. Class A 1,574,558 115,919 * eBay Inc. 3,719,963 115,468 Accenture plc Class A 2,009,755 110,476 Mastercard Inc. Class A 349,616 88,005 * Cognizant Technology Solutions Corp. Class A 962,181 78,322 * Juniper Networks Inc. 1,658,738 69,800 Broadcom Corp. Class A 1,447,298 56,995 * NetApp Inc. 1,132,116 54,545 * Adobe Systems Inc. 1,612,916 53,484 * Salesforce.com Inc. 374,942 50,085 * Intuit Inc. 942,907 50,068 TE Connectivity Ltd. 1,406,657 48,980 * Symantec Corp. 2,461,196 45,631 * Citrix Systems Inc. 595,316 43,732 Altera Corp. 991,055 43,626 Western Union Co. 2,079,508 43,191 * Yahoo! Inc. 2,551,998 42,491 * Dell Inc. 2,774,642 40,260 Automatic Data Processing Inc. 781,885 40,119 Analog Devices Inc. 946,955 37,291 * SanDisk Corp. 743,475 34,267 * Autodesk Inc. 719,895 31,755 CA Inc. 1,297,371 31,370 Amphenol Corp. Class A 553,640 30,112 * Fiserv Inc. 471,753 29,588 *,^ First Solar Inc. 176,728 28,425 * BMC Software Inc. 563,250 28,016 * Red Hat Inc. 604,155 27,423 * Marvell Technology Group Ltd. 1,752,704 27,255 * Teradata Corp. 530,964 26,920 * F5 Networks Inc. 256,365 26,295 Linear Technology Corp. 714,562 24,031 * Akamai Technologies Inc. 578,081 21,967 * NVIDIA Corp. 1,182,798 21,834 * Atmel Corp. 1,452,873 19,803 VeriSign Inc. 545,276 19,744 * Trimble Navigation Ltd. 380,727 19,242 * VMware Inc. Class A 235,699 19,219 * Rovi Corp. 353,765 18,979 Activision Blizzard Inc. 1,720,494 18,874 * Skyworks Solutions Inc. 581,018 18,837 Avago Technologies Ltd. 582,576 18,118 FLIR Systems Inc. 502,702 17,399 * Riverbed Technology Inc. 442,662 16,666 * Motorola Solutions Inc. 353,657 15,805 * ANSYS Inc. 288,369 15,627 * Cree Inc. 326,531 15,073 * Nuance Communications Inc. 756,132 14,790 Factset Research Systems Inc. 139,576 14,618 * Alliance Data Systems Corp. 164,798 14,155 * Western Digital Corp. 364,177 13,580 * ON Semiconductor Corp. 1,371,371 13,535 Xilinx Inc. 410,661 13,470 * Electronic Arts Inc. 683,696 13,353 * Equinix Inc. 145,737 13,277 Global Payments Inc. 252,475 12,351 Paychex Inc. 361,034 11,322 * MEMC Electronic Materials Inc. 720,537 9,338 Broadridge Financial Solutions Inc. 396,037 8,986 * Brocade Communications Systems Inc. 1,436,809 8,836 * Dolby Laboratories Inc. Class A 166,877 8,212 * Lam Research Corp. 136,479 7,733 * Motorola Mobility Holdings Inc. 307,348 7,499 * Advanced Micro Devices Inc. 642,550 5,526 Lender Processing Services Inc. 144,705 4,658 * Genpact Ltd. 315,274 4,565 DST Systems Inc. 58,522 3,091 Materials (4.5%) Freeport-McMoRan Copper & Gold Inc. 2,985,649 165,853 Monsanto Co. 1,700,521 122,880 Praxair Inc. 971,374 98,691 Newmont Mining Corp. 1,563,223 85,321 Air Products & Chemicals Inc. 679,385 61,267 Alcoa Inc. 3,238,366 57,157 Mosaic Co. 494,556 38,946 Ecolab Inc. 735,813 37,541 CF Industries Holdings Inc. 225,481 30,843 Lubrizol Corp. 208,120 27,880 Sigma-Aldrich Corp. 384,501 24,470 Sherwin-Williams Co. 290,840 24,428 Celanese Corp. Class A 493,504 21,897 * Crown Holdings Inc. 505,213 19,491 Ball Corp. 531,986 19,072 Allegheny Technologies Inc. 281,271 19,048 Nucor Corp. 350,318 16,121 United States Steel Corp. 295,863 15,959 Nalco Holding Co. 438,435 11,974 Scotts Miracle-Gro Co. Class A 147,734 8,546 FMC Corp. 76,414 6,490 Martin Marietta Materials Inc. 50,563 4,534 * Titanium Metals Corp. 185,607 3,448 Telecommunication Services (0.7%) * American Tower Corp. Class A 1,265,250 65,565 * Crown Castle International Corp. 921,825 39,224 * NII Holdings Inc. 536,607 22,360 * SBA Communications Corp. Class A 346,182 13,737 * MetroPCS Communications Inc. 786,336 12,770 *,^ Clearwire Corp. Class A 300,846 1,682 Utilities (0.2%) * AES Corp. 2,123,586 27,606 * Calpine Corp. 1,127,400 17,892 Total Common Stocks (Cost $15,720,847) Market Value Coupon Shares ($000) Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 1,2 Vanguard Market Liquidity Fund (Cost 0.208% 64,312,004 64,312 Total Investments (100.3%) (Cost $15,785,159) Other Assets and Liabilities-Net (-0.3%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $36,325,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $36,607,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Growth Index Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At March 31, 2011, the cost of investment securities for tax purposes was $15,785,159,000. Net unrealized appreciation of investment securities for tax purposes was $4,983,359,000, consisting of unrealized gains of $5,437,440,000 on securities that had risen in value since their purchase and $454,081,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Large-Cap Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (99.9%) 1 Consumer Discretionary (10.9%) McDonald's Corp. 407,978 31,043 Walt Disney Co. 694,595 29,930 * Amazon.com Inc. 138,655 24,976 Home Depot Inc. 643,047 23,831 Comcast Corp. Class A 754,973 18,663 * Ford Motor Co. 1,182,178 17,626 Time Warner Inc. 428,397 15,294 * DIRECTV Class A 321,933 15,066 News Corp. Class A 833,727 14,640 Lowe's Cos. Inc. 532,901 14,085 Target Corp. 259,715 12,988 Johnson Controls Inc. 260,467 10,828 NIKE Inc. Class B 142,275 10,770 Starbucks Corp. 286,226 10,576 Viacom Inc. Class B 214,832 9,994 Time Warner Cable Inc. 137,399 9,802 * priceline.com Inc. 18,962 9,603 Yum! Brands Inc. 180,984 9,299 TJX Cos. Inc. 152,826 7,600 Comcast Corp. Class A Special Shares 325,504 7,558 Carnival Corp. 175,620 6,737 * General Motors Co. 202,623 6,287 CBS Corp. Class B 243,696 6,102 Kohl's Corp. 112,924 5,989 Coach Inc. 114,376 5,952 Omnicom Group Inc. 116,324 5,707 * Las Vegas Sands Corp. 132,199 5,581 Staples Inc. 279,088 5,420 * Bed Bath & Beyond Inc. 100,122 4,833 McGraw-Hill Cos. Inc. 118,573 4,672 Stanley Black & Decker Inc. 60,873 4,663 Starwood Hotels & Resorts Worldwide Inc. 73,671 4,282 * Netflix Inc. 17,148 4,070 Marriott International Inc. Class A 112,413 4,000 Macy's Inc. 163,450 3,965 Wynn Resorts Ltd. 31,142 3,963 Harley-Davidson Inc. 90,916 3,863 Gap Inc. 167,303 3,791 Best Buy Co. Inc. 130,649 3,752 Fortune Brands Inc. 58,984 3,651 * Liberty Media Corp. - Interactive 219,480 3,520 Limited Brands Inc. 106,633 3,506 * BorgWarner Inc. 43,955 3,503 Mattel Inc. 138,556 3,454 Ross Stores Inc. 46,567 3,312 VF Corp. 33,576 3,308 Virgin Media Inc. 118,437 3,291 Cablevision Systems Corp. Class A 94,878 3,284 Genuine Parts Co. 60,815 3,262 * Chipotle Mexican Grill Inc. Class A 11,967 3,259 * O'Reilly Automotive Inc. 53,894 3,097 Polo Ralph Lauren Corp. Class A 24,806 3,067 Nordstrom Inc. 67,529 3,031 Tiffany & Co. 48,763 2,996 JC Penney Co. Inc. 82,285 2,955 * AutoZone Inc. 10,319 2,823 * CarMax Inc. 87,005 2,793 * Dollar Tree Inc. 48,341 2,684 Autoliv Inc. 34,321 2,548 * Sirius XM Radio Inc. 1,513,792 2,513 Whirlpool Corp. 29,391 2,509 Darden Restaurants Inc. 50,848 2,498 Interpublic Group of Cos. Inc. 188,548 2,370 Family Dollar Stores Inc. 46,117 2,367 * Royal Caribbean Cruises Ltd. 54,021 2,229 Hasbro Inc. 47,301 2,216 * TRW Automotive Holdings Corp. 39,934 2,200 Wyndham Worldwide Corp. 67,442 2,145 Newell Rubbermaid Inc. 112,118 2,145 * Apollo Group Inc. Class A 51,311 2,140 Advance Auto Parts Inc. 32,428 2,128 * Discovery Communications Inc. Class A 52,864 2,109 Abercrombie & Fitch Co. 34,110 2,002 H&R Block Inc. 119,282 1,997 * Liberty Media Corp. - Capital 26,775 1,973 * DISH Network Corp. Class A 78,863 1,921 Lear Corp. 39,294 1,920 * Discovery Communications Inc. 54,406 1,916 * Liberty Global Inc. Class A 45,835 1,898 * Fossil Inc. 20,038 1,877 International Game Technology 114,953 1,866 PetSmart Inc. 45,513 1,864 Scripps Networks Interactive Inc. Class A 35,213 1,764 Expedia Inc. 77,462 1,755 * MGM Resorts International 130,113 1,711 * Lululemon Athletica Inc. 19,151 1,705 * Liberty Global Inc. 42,038 1,681 Phillips-Van Heusen Corp. 25,626 1,666 * NVR Inc. 2,068 1,563 *,^ Garmin Ltd. 44,809 1,517 * Urban Outfitters Inc. 50,821 1,516 * Liberty Media Corp. - Starz 18,887 1,466 * Dick's Sporting Goods Inc. 35,424 1,416 *,^ Sears Holdings Corp. 16,959 1,402 Gannett Co. Inc. 91,967 1,401 Leggett & Platt Inc. 56,433 1,383 * Mohawk Industries Inc. 22,478 1,375 DeVry Inc. 24,417 1,345 * Goodyear Tire & Rubber Co. 89,185 1,336 DR Horton Inc. 110,423 1,286 * LKQ Corp. 52,842 1,273 Harman International Industries Inc. 26,831 1,256 * GameStop Corp. Class A 55,585 1,252 * Dollar General Corp. 39,466 1,237 Foot Locker Inc. 60,340 1,190 American Eagle Outfitters Inc. 71,679 1,139 * Toll Brothers Inc. 54,520 1,078 Lennar Corp. Class A 59,230 1,073 * Pulte Group Inc. 132,443 980 * Penn National Gaming Inc. 25,581 948 Guess? Inc. 23,224 914 Washington Post Co. Class B 2,086 913 Brinker International Inc. 35,628 901 * ITT Educational Services Inc. 12,317 889 * Lamar Advertising Co. Class A 22,328 825 News Corp. Class B 41,106 765 * Hyatt Hotels Corp. Class A 17,068 735 Wendy's/Arby's Group Inc. Class A 129,100 649 *,^ AutoNation Inc. 17,021 602 CTC Media Inc. 21,096 497 * Clear Channel Outdoor Holdings Inc. Class A 15,677 228 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 20  Consumer Staples (9.6%) Procter & Gamble Co. 1,080,962 66,587 Coca-Cola Co. 806,943 53,541 Philip Morris International Inc. 700,613 45,981 PepsiCo Inc. 611,986 39,418 Wal-Mart Stores Inc. 756,474 39,375 Kraft Foods Inc. 674,579 21,155 Altria Group Inc. 806,256 20,987 CVS Caremark Corp. 524,605 18,004 Colgate-Palmolive Co. 186,380 15,052 Walgreen Co. 357,509 14,350 Costco Wholesale Corp. 166,948 12,241 Kimberly-Clark Corp. 157,487 10,279 General Mills Inc. 247,308 9,039 Archer-Daniels-Midland Co. 246,687 8,883 Sysco Corp. 225,909 6,258 HJ Heinz Co. 123,850 6,046 Kroger Co. 233,855 5,606 Lorillard Inc. 57,783 5,490 Kellogg Co. 99,514 5,372 Reynolds American Inc. 135,012 4,797 Mead Johnson Nutrition Co. 78,991 4,576 Avon Products Inc. 165,825 4,484 Estee Lauder Cos. Inc. Class A 43,714 4,212 Sara Lee Corp. 234,308 4,140 ConAgra Foods Inc. 169,895 4,035 Bunge Ltd. 53,089 3,840 Clorox Co. 53,909 3,777 Whole Foods Market Inc. 56,782 3,742 Coca-Cola Enterprises Inc. 130,758 3,570 Safeway Inc. 144,021 3,390 Hershey Co. 61,097 3,321 JM Smucker Co. 46,149 3,295 Dr Pepper Snapple Group Inc. 87,677 3,258 Molson Coors Brewing Co. Class B 62,675 2,939 * Green Mountain Coffee Roasters Inc. 43,313 2,798 Campbell Soup Co. 77,630 2,570 McCormick & Co. Inc. 46,716 2,234 Church & Dwight Co. Inc. 27,413 2,175 Tyson Foods Inc. Class A 112,557 2,160 Brown-Forman Corp. Class B 31,190 2,130 Herbalife Ltd. 22,964 1,868 * Energizer Holdings Inc. 25,960 1,847 * Hansen Natural Corp. 29,063 1,750 Hormel Foods Corp. 56,460 1,572 * Constellation Brands Inc. Class A 72,390 1,468 * Ralcorp Holdings Inc. 21,198 1,451 * Smithfield Foods Inc. 57,584 1,386 Alberto-Culver Co. Class B 34,414 1,283 Flowers Foods Inc. 31,614 861 * Dean Foods Co. 70,088 701 Energy (13.2%) Exxon Mobil Corp. 1,947,251 163,822 Chevron Corp. 777,170 83,491 Schlumberger Ltd. 526,856 49,135 ConocoPhillips 538,950 43,040 Occidental Petroleum Corp. 313,763 32,785 Apache Corp. 147,529 19,314 Halliburton Co. 351,181 17,503 Anadarko Petroleum Corp. 191,415 15,681 Marathon Oil Corp. 274,129 14,614 Devon Energy Corp. 158,461 14,542 National Oilwell Varco Inc. 162,075 12,848 Baker Hughes Inc. 166,544 12,229 EOG Resources Inc. 98,087 11,624 Hess Corp. 117,176 9,985 Chesapeake Energy Corp. 252,498 8,464 Peabody Energy Corp. 104,109 7,492 Williams Cos. Inc. 225,788 7,040 Spectra Energy Corp. 250,245 6,802 Noble Energy Inc. 67,688 6,542 Valero Energy Corp. 218,636 6,520 * Weatherford International Ltd. 286,278 6,470 * Southwestern Energy Co. 133,891 5,753 * Cameron International Corp. 93,635 5,347 Murphy Oil Corp. 70,522 5,178 El Paso Corp. 271,750 4,891 Consol Energy Inc. 87,213 4,677 Pioneer Natural Resources Co. 44,888 4,575 Noble Corp. 97,341 4,441 * FMC Technologies Inc. 46,272 4,372 * Concho Resources Inc. 36,652 3,933 * Newfield Exploration Co. 51,680 3,928 Cimarex Energy Co. 32,709 3,769 Range Resources Corp. 61,858 3,616 * Denbury Resources Inc. 146,618 3,577 * Nabors Industries Ltd. 110,161 3,347 * Whiting Petroleum Corp. 45,194 3,319 * Pride International Inc. 67,723 2,909 * Ultra Petroleum Corp. 58,958 2,904 * Petrohawk Energy Corp. 116,874 2,868 Helmerich & Payne Inc. 40,947 2,813 * Alpha Natural Resources Inc. 46,400 2,755 QEP Resources Inc. 67,825 2,750 EQT Corp. 54,811 2,735 Massey Energy Co. 37,530 2,566 * McDermott International Inc. 89,977 2,284 Arch Coal Inc. 62,710 2,260 * Rowan Cos. Inc. 48,726 2,153 Cabot Oil & Gas Corp. 40,152 2,127 Sunoco Inc. 46,477 2,119 * Kinder Morgan Management LLC 31,963 2,096 Diamond Offshore Drilling Inc. 26,781 2,081 * Plains Exploration & Production Co. 54,025 1,957 * Oceaneering International Inc. 20,897 1,869 Core Laboratories NV 17,394 1,777 Patterson-UTI Energy Inc. 59,414 1,746 * Dresser-Rand Group Inc. 31,030 1,664 * Forest Oil Corp. 41,636 1,575 * Tesoro Corp. 55,194 1,481 EXCO Resources Inc. 69,733 1,441 Southern Union Co. 45,599 1,305 * Continental Resources Inc. 17,333 1,239 Tidewater Inc. 19,844 1,188 * Kinder Morgan Inc. 36,959 1,095 * Quicksilver Resources Inc. 45,924 657 * Cobalt International Energy Inc. 34,296 576 Financials (15.5%) JPMorgan Chase & Co. 1,509,587 69,592 Wells Fargo & Co. 1,925,485 61,038 Bank of America Corp. 3,894,420 51,913 * Citigroup Inc. 11,217,808 49,583 Goldman Sachs Group Inc. 187,582 29,726 * Berkshire Hathaway Inc. Class B 340,684 28,491 US Bancorp 740,733 19,578 American Express Co. 418,406 18,912 MetLife Inc. 407,514 18,228 Morgan Stanley 525,801 14,365 Bank of New York Mellon Corp. 479,037 14,309 PNC Financial Services Group Inc. 203,050 12,790 Simon Property Group Inc. 113,147 12,125 Prudential Financial Inc. 186,647 11,494 Travelers Cos. Inc. 177,790 10,575 Aflac Inc. 182,004 9,606 Capital One Financial Corp. 176,416 9,167 State Street Corp. 193,826 8,710 ACE Ltd. 131,013 8,476 CME Group Inc. 25,867 7,800 Franklin Resources Inc. 60,566 7,576 BB&T Corp. 267,767 7,350 Chubb Corp. 117,733 7,218 Charles Schwab Corp. 392,108 7,070 BlackRock Inc. 34,058 6,846 T Rowe Price Group Inc. 99,040 6,578 Allstate Corp. 197,466 6,275 Marsh & McLennan Cos. Inc. 209,875 6,256 Public Storage 55,887 6,198 Equity Residential 109,840 6,196 AON Corp. 114,673 6,073 SunTrust Banks Inc. 206,741 5,962 HCP Inc. 155,031 5,882 Ameriprise Financial Inc. 95,751 5,848 Vornado Realty Trust 63,494 5,556 Loews Corp. 128,507 5,537 Annaly Capital Management Inc. 306,076 5,341 Progressive Corp. 243,296 5,141 Boston Properties Inc. 54,125 5,134 Weyerhaeuser Co. 206,852 5,089 Discover Financial Services 210,196 5,070 Fifth Third Bancorp 354,453 4,920 Invesco Ltd. 178,343 4,558 Host Hotels & Resorts Inc. 257,057 4,527 Hartford Financial Services Group Inc. 163,131 4,393 Northern Trust Corp. 84,164 4,271 Principal Financial Group Inc. 123,664 3,971 AvalonBay Communities Inc. 32,946 3,956 Lincoln National Corp. 122,462 3,679 NYSE Euronext 100,871 3,548 Regions Financial Corp. 484,546 3,518 ProLogis 219,694 3,511 Health Care REIT Inc. 66,416 3,483 Ventas Inc. 60,601 3,291 KeyCorp 367,639 3,265 Unum Group 122,519 3,216 * CIT Group Inc. 73,549 3,129 XL Group plc Class A 124,746 3,069 * CB Richard Ellis Group Inc. Class A 112,423 3,002 * IntercontinentalExchange Inc. 24,029 2,969 * SLM Corp. 187,641 2,871 Kimco Realty Corp. 156,467 2,870 M&T Bank Corp. 32,295 2,857 Leucadia National Corp. 75,226 2,824 New York Community Bancorp Inc. 159,880 2,759 Plum Creek Timber Co. Inc. 62,544 2,728 Willis Group Holdings plc 65,859 2,658 Moody's Corp. 77,005 2,611 General Growth Properties Inc. 167,087 2,586 * Genworth Financial Inc. Class A 188,923 2,543 Comerica Inc. 68,131 2,502 Macerich Co. 50,327 2,493 AMB Property Corp. 65,120 2,342 SL Green Realty Corp. 30,276 2,277 Huntington Bancshares Inc. 332,845 2,210 * Affiliated Managers Group Inc. 19,923 2,179 PartnerRe Ltd. 27,263 2,160 Legg Mason Inc. 58,960 2,128 Nationwide Health Properties Inc. 48,835 2,077 Torchmark Corp. 30,828 2,049 ^ Digital Realty Trust Inc. 35,019 2,036 Cincinnati Financial Corp. 59,680 1,957 Rayonier Inc. 31,163 1,942 Federal Realty Investment Trust 23,755 1,937 * Arch Capital Group Ltd. 18,841 1,869 Everest Re Group Ltd. 21,186 1,868 TD Ameritrade Holding Corp. 89,086 1,859 People's United Financial Inc. 142,247 1,789 Reinsurance Group of America Inc. Class A 28,319 1,778 Hudson City Bancorp Inc. 182,732 1,769 UDR Inc. 70,398 1,716 Realty Income Corp. 48,619 1,699 Alexandria Real Estate Equities Inc. 21,395 1,668 Jones Lang LaSalle Inc. 16,435 1,639 WR Berkley Corp. 50,220 1,618 * MSCI Inc. Class A 43,483 1,601 Zions Bancorporation 68,717 1,585 Axis Capital Holdings Ltd. 45,371 1,584 Assurant Inc. 41,043 1,581 Marshall & Ilsley Corp. 193,732 1,548 Chimera Investment Corp. 388,317 1,538 * Markel Corp. 3,561 1,476 Raymond James Financial Inc. 38,582 1,475 RenaissanceRe Holdings Ltd. 21,195 1,462 Eaton Vance Corp. 45,283 1,460 Liberty Property Trust 44,041 1,449 HCC Insurance Holdings Inc. 44,600 1,396 Regency Centers Corp. 31,562 1,372 Duke Realty Corp. 97,502 1,366 * NASDAQ OMX Group Inc. 49,484 1,279 Cullen/Frost Bankers Inc. 21,073 1,244 Brown & Brown Inc. 46,870 1,209 SEI Investments Co. 50,495 1,206 Old Republic International Corp. 94,660 1,201 Transatlantic Holdings Inc. 24,442 1,190 Fidelity National Financial Inc. Class A 82,915 1,172 Commerce Bancshares Inc. 28,809 1,165 First Horizon National Corp. 100,853 1,131 Hospitality Properties Trust 47,763 1,106 Weingarten Realty Investors 43,928 1,101 Jefferies Group Inc. 43,061 1,074 White Mountains Insurance Group Ltd. 2,876 1,047 City National Corp. 18,116 1,033 American Financial Group Inc. 29,274 1,025 Piedmont Office Realty Trust Inc. Class A 51,322 996 Federated Investors Inc. Class B 35,696 955 Associated Banc-Corp 63,539 944 Assured Guaranty Ltd. 60,132 896 *,^ St. Joe Co. 35,533 891 Janus Capital Group Inc. 70,415 878 Validus Holdings Ltd. 23,553 785 Capitol Federal Financial Inc. 64,758 730 Greenhill & Co. Inc. 9,590 631 BOK Financial Corp. 10,562 546 Mercury General Corp. 10,662 417 TFS Financial Corp. 35,119 373 * LPL Investment Holdings Inc. 6,058 217 CBOE Holdings Inc. 4,841 140 Health Care (11.1%) Johnson & Johnson 1,060,534 62,837 Pfizer Inc. 3,093,102 62,821 Merck & Co. Inc. 1,189,781 39,275 Abbott Laboratories 596,973 29,282 * Amgen Inc. 364,785 19,498 UnitedHealth Group Inc. 424,819 19,202 Bristol-Myers Squibb Co. 661,023 17,471 Medtronic Inc. 417,042 16,411 Eli Lilly & Co. 400,683 14,092 * Gilead Sciences Inc. 313,552 13,307 Baxter International Inc. 225,018 12,099 * Express Scripts Inc. 193,076 10,737 WellPoint Inc. 152,005 10,608 * Celgene Corp. 181,781 10,458 * Covidien plc 191,176 9,930 * Medco Health Solutions Inc. 163,911 9,205 * Thermo Fisher Scientific Inc. 153,438 8,523 Allergan Inc. 118,724 8,432 McKesson Corp. 97,776 7,729 * Genzyme Corp. 100,007 7,616 Becton Dickinson and Co. 88,758 7,067 Stryker Corp. 115,044 6,995 St. Jude Medical Inc. 132,390 6,786 * Biogen Idec Inc. 92,057 6,756 * Agilent Technologies Inc. 133,680 5,986 Aetna Inc. 154,496 5,783 Cardinal Health Inc. 134,762 5,543 * Intuitive Surgical Inc. 15,167 5,058 CIGNA Corp. 104,564 4,630 * Zimmer Holdings Inc. 76,292 4,618 * Humana Inc. 65,023 4,548 * Boston Scientific Corp. 587,166 4,222 AmerisourceBergen Corp. Class A 106,631 4,218 * Edwards Lifesciences Corp. 44,076 3,835 * Mylan Inc. 168,127 3,811 * Life Technologies Corp. 72,111 3,780 * Vertex Pharmaceuticals Inc. 78,542 3,764 * Laboratory Corp. of America Holdings 39,288 3,620 Quest Diagnostics Inc. 62,680 3,618 CR Bard Inc. 35,919 3,567 * Hospira Inc. 64,514 3,561 * Forest Laboratories Inc. 110,252 3,561 * Alexion Pharmaceuticals Inc. 34,979 3,452 * Illumina Inc. 48,291 3,384 * DaVita Inc. 37,575 3,213 * Varian Medical Systems Inc. 45,982 3,110 * Waters Corp. 35,292 3,067 * Cerner Corp. 27,185 3,023 * Watson Pharmaceuticals Inc. 51,271 2,872 Perrigo Co. 32,052 2,549 * Henry Schein Inc. 35,692 2,504 * CareFusion Corp. 86,099 2,428 * Hologic Inc. 100,353 2,228 Beckman Coulter Inc. 26,718 2,219 * Cephalon Inc. 28,977 2,196 * Mettler-Toledo International Inc. 12,686 2,182 * Dendreon Corp. 55,861 2,091 * Human Genome Sciences Inc. 72,725 1,996 DENTSPLY International Inc. 52,043 1,925 * Coventry Health Care Inc. 57,141 1,822 * ResMed Inc. 58,324 1,750 Universal Health Services Inc. Class B 34,807 1,720 * IDEXX Laboratories Inc. 22,220 1,716 * Endo Pharmaceuticals Holdings Inc. 44,535 1,699 * HCA Holdings Inc. 44,125 1,494 * Community Health Systems Inc. 35,586 1,423 * Covance Inc. 24,967 1,366 * Kinetic Concepts Inc. 24,946 1,358 Omnicare Inc. 44,621 1,338 Warner Chilcott plc Class A 53,839 1,253 * Gen-Probe Inc. 18,519 1,229 * Alere Inc. 31,149 1,219 Pharmaceutical Product Development Inc. 43,669 1,210 Patterson Cos. Inc. 35,985 1,158 Lincare Holdings Inc. 37,544 1,114 Techne Corp. 13,678 979 * Bio-Rad Laboratories Inc. Class A 7,408 890 * Charles River Laboratories International Inc. 18,902 725 * Myriad Genetics Inc. 35,903 723 * Amylin Pharmaceuticals Inc. 55,474 631 Industrials (11.1%) General Electric Co. 4,114,383 82,493 United Technologies Corp. 338,791 28,679 Caterpillar Inc. 245,144 27,297 3M Co. 262,274 24,523 United Parcel Service Inc. Class B 281,442 20,917 Boeing Co. 269,102 19,895 Union Pacific Corp. 190,451 18,727 Honeywell International Inc. 286,249 17,092 Emerson Electric Co. 290,634 16,982 Deere & Co. 163,668 15,858 CSX Corp. 144,541 11,361 Danaher Corp. 214,690 11,142 FedEx Corp. 115,448 10,800 Norfolk Southern Corp. 140,346 9,722 Lockheed Martin Corp. 118,185 9,502 General Dynamics Corp. 124,007 9,494 Illinois Tool Works Inc. 162,764 8,744 Tyco International Ltd. 188,964 8,460 Precision Castparts Corp. 55,063 8,104 Cummins Inc. 72,561 7,954 Raytheon Co. 140,743 7,160 Eaton Corp. 123,486 6,846 Northrop Grumman Corp. 107,451 6,738 PACCAR Inc. 126,677 6,632 Waste Management Inc. 174,452 6,514 Ingersoll-Rand plc 125,161 6,047 Parker Hannifin Corp. 62,314 5,900 Rockwell Automation Inc. 54,746 5,182 Fluor Corp. 69,089 5,089 CH Robinson Worldwide Inc. 64,158 4,756 Dover Corp. 72,157 4,744 Republic Services Inc. Class A 148,349 4,456 Goodrich Corp. 48,415 4,141 Expeditors International of Washington Inc. 81,968 4,110 Cooper Industries plc 62,881 4,081 ITT Corp. 67,358 4,045 Joy Global Inc. 39,883 3,941 Rockwell Collins Inc. 60,529 3,924 Southwest Airlines Co. 288,388 3,642 L-3 Communications Holdings Inc. 43,764 3,427 Fastenal Co. 51,219 3,321 Roper Industries Inc. 36,529 3,158 WW Grainger Inc. 22,661 3,120 * Delta Air Lines Inc. 304,246 2,982 Textron Inc. 106,151 2,907 * United Continental Holdings Inc. 122,600 2,819 * Stericycle Inc. 31,413 2,785 Flowserve Corp. 21,592 2,781 Bucyrus International Inc. Class A 29,749 2,721 AMETEK Inc. 61,739 2,708 Pall Corp. 44,416 2,559 * Jacobs Engineering Group Inc. 48,750 2,507 KBR Inc. 58,258 2,200 Iron Mountain Inc. 69,541 2,172 * Kansas City Southern 39,578 2,155 Pitney Bowes Inc. 78,354 2,013 Manpower Inc. 31,494 1,980 * AGCO Corp. 35,947 1,976 Masco Corp. 139,160 1,937 Equifax Inc. 47,496 1,845 * Quanta Services Inc. 81,402 1,826 * Foster Wheeler AG 47,566 1,789 * Navistar International Corp. 25,002 1,733 Donaldson Co. Inc. 28,048 1,719 Timken Co. 31,925 1,670 Robert Half International Inc. 53,793 1,646 JB Hunt Transport Services Inc. 35,682 1,621 Avery Dennison Corp. 38,171 1,602 * Terex Corp. 41,977 1,555 * Verisk Analytics Inc. Class A 47,426 1,554 * Owens Corning 43,144 1,553 Dun & Bradstreet Corp. 19,246 1,544 SPX Corp. 19,328 1,534 Cintas Corp. 50,520 1,529 * Babcock & Wilcox Co. 45,100 1,505 RR Donnelley & Sons Co. 79,506 1,504 * Hertz Global Holdings Inc. 95,832 1,498 * URS Corp. 32,113 1,479 * IHS Inc. Class A 16,205 1,438 Pentair Inc. 37,997 1,436 MSC Industrial Direct Co. Class A 17,233 1,180 * Sensata Technologies Holding NV 33,501 1,163 * Shaw Group Inc. 32,757 1,160 Towers Watson & Co. Class A 20,114 1,116 Harsco Corp. 31,084 1,097 * Spirit Aerosystems Holdings Inc. Class A 41,223 1,058 * Aecom Technology Corp. 36,684 1,017 Ryder System Inc. 20,041 1,014 * Copart Inc. 23,039 998 * Nielsen Holdings NV 33,625 918 Alliant Techsystems Inc. 12,876 910 Covanta Holding Corp. 50,589 864 * FTI Consulting Inc. 17,857 684 Information Technology (18.2%) * Apple Inc. 354,222 123,429 International Business Machines Corp. 479,727 78,229 Microsoft Corp. 2,973,355 75,404 * Google Inc. Class A 95,927 56,233 Oracle Corp. 1,553,014 51,824 Intel Corp. 2,154,008 43,446 Cisco Systems Inc. 2,140,125 36,703 Hewlett-Packard Co. 875,633 35,875 QUALCOMM Inc. 624,658 34,250 * EMC Corp. 795,720 21,126 Texas Instruments Inc. 453,421 15,670 Visa Inc. Class A 191,764 14,118 * eBay Inc. 453,106 14,064 Accenture plc Class A 244,796 13,456 Corning Inc. 603,477 12,450 Mastercard Inc. Class A 42,586 10,720 * Dell Inc. 675,828 9,806 Automatic Data Processing Inc. 190,451 9,772 * Cognizant Technology Solutions Corp. Class A 117,234 9,543 * Juniper Networks Inc. 201,971 8,499 Applied Materials Inc. 516,051 8,061 * Yahoo! Inc. 478,057 7,960 Broadcom Corp. Class A 176,262 6,941 * NetApp Inc. 137,861 6,642 * Adobe Systems Inc. 196,467 6,515 * Salesforce.com Inc. 45,678 6,102 * Intuit Inc. 114,783 6,095 TE Connectivity Ltd. 171,268 5,964 Xerox Corp. 535,354 5,702 * Symantec Corp. 299,611 5,555 * Motorola Solutions Inc. 123,093 5,501 * Citrix Systems Inc. 72,492 5,325 Altera Corp. 120,621 5,310 Western Union Co. 253,126 5,257 Analog Devices Inc. 115,408 4,545 * SanDisk Corp. 90,508 4,171 * NVIDIA Corp. 221,579 4,090 * Micron Technology Inc. 346,489 3,971 Paychex Inc. 125,613 3,939 * Autodesk Inc. 87,708 3,869 CA Inc. 158,032 3,821 Amphenol Corp. Class A 67,422 3,667 * Fiserv Inc. 57,439 3,603 *,^ First Solar Inc. 21,584 3,472 * BMC Software Inc. 68,574 3,411 * Red Hat Inc. 73,581 3,340 * Marvell Technology Group Ltd. 213,445 3,319 * Western Digital Corp. 88,705 3,308 Xilinx Inc. 100,133 3,284 * Teradata Corp. 64,709 3,281 Fidelity National Information Services Inc. 98,916 3,234 * F5 Networks Inc. 31,164 3,196 KLA-Tencor Corp. 64,470 3,054 Maxim Integrated Products Inc. 114,504 2,931 Linear Technology Corp. 87,002 2,926 Computer Sciences Corp. 59,633 2,906 Microchip Technology Inc. 72,272 2,747 * Lam Research Corp. 47,462 2,689 * Akamai Technologies Inc. 70,362 2,674 * Seagate Technology plc 182,813 2,632 * Motorola Mobility Holdings Inc. 107,111 2,613 * Electronic Arts Inc. 128,297 2,506 Harris Corp. 49,523 2,456 * Atmel Corp. 177,223 2,416 VeriSign Inc. 66,270 2,400 * VMware Inc. Class A 28,792 2,348 * Trimble Navigation Ltd. 46,349 2,342 * Rovi Corp. 43,196 2,317 * Skyworks Solutions Inc. 70,802 2,295 Activision Blizzard Inc. 209,183 2,295 * Flextronics International Ltd. 296,103 2,212 Avago Technologies Ltd. 70,764 2,201 FLIR Systems Inc. 61,154 2,117 * Riverbed Technology Inc. 53,812 2,026 * Avnet Inc. 58,497 1,994 * SAIC Inc. 114,493 1,937 * Advanced Micro Devices Inc. 223,438 1,922 * ANSYS Inc. 35,128 1,904 * Arrow Electronics Inc. 44,588 1,867 * Cree Inc. 39,778 1,836 * Nuance Communications Inc. 92,189 1,803 Factset Research Systems Inc. 16,973 1,778 * Alliance Data Systems Corp. 20,171 1,732 * ON Semiconductor Corp. 166,679 1,645 * LSI Corp. 238,188 1,620 * Equinix Inc. 17,772 1,619 * Synopsys Inc. 57,424 1,588 Jabil Circuit Inc. 75,414 1,541 Global Payments Inc. 30,800 1,507 National Semiconductor Corp. 92,542 1,327 * Novellus Systems Inc. 34,701 1,288 * Ingram Micro Inc. 60,393 1,270 Total System Services Inc. 64,177 1,156 * MEMC Electronic Materials Inc. 87,667 1,136 Lender Processing Services Inc. 35,152 1,132 * Lexmark International Inc. Class A 30,325 1,123 Broadridge Financial Solutions Inc. 48,539 1,101 * Brocade Communications Systems Inc. 175,222 1,078 * IAC/InterActiveCorp 33,801 1,044 * Dolby Laboratories Inc. Class A 20,497 1,009 * AOL Inc. 41,170 804 DST Systems Inc. 14,310 756 Tellabs Inc. 134,953 707 Molex Inc. 23,797 598 Molex Inc. Class A 28,763 595 * Genpact Ltd. 38,545 558 Materials (4.0%) Freeport-McMoRan Copper & Gold Inc. 363,602 20,198 EI du Pont de Nemours & Co. 352,453 19,374 Dow Chemical Co. 448,282 16,923 Monsanto Co. 207,117 14,966 Praxair Inc. 118,321 12,021 Newmont Mining Corp. 190,427 10,393 Air Products & Chemicals Inc. 82,719 7,460 Alcoa Inc. 394,307 6,960 PPG Industries Inc. 62,995 5,998 Nucor Corp. 121,974 5,613 Cliffs Natural Resources Inc. 52,344 5,144 International Paper Co. 160,612 4,847 Mosaic Co. 60,263 4,746 Ecolab Inc. 89,574 4,570 CF Industries Holdings Inc. 27,498 3,761 Lubrizol Corp. 25,329 3,393 United States Steel Corp. 55,417 2,989 Sigma-Aldrich Corp. 46,925 2,986 Sherwin-Williams Co. 35,431 2,976 Walter Energy Inc. 20,429 2,767 Eastman Chemical Co. 27,840 2,765 Celanese Corp. Class A 60,067 2,665 * Crown Holdings Inc. 61,418 2,370 Allegheny Technologies Inc. 34,338 2,325 Ball Corp. 64,840 2,325 FMC Corp. 26,695 2,267 Vulcan Materials Co. 49,656 2,264 Airgas Inc. 30,848 2,049 MeadWestvaco Corp. 64,819 1,966 International Flavors & Fragrances Inc. 30,865 1,923 * Owens-Illinois Inc. 63,290 1,911 Albemarle Corp. 31,853 1,904 Ashland Inc. 28,945 1,672 Sealed Air Corp. 61,579 1,642 Reliance Steel & Aluminum Co. 27,402 1,583 Martin Marietta Materials Inc. 17,529 1,572 Steel Dynamics Inc. 79,752 1,497 Nalco Holding Co. 53,459 1,460 Sonoco Products Co. 39,735 1,440 Valspar Corp. 36,161 1,414 Bemis Co. Inc. 41,848 1,373 Scotts Miracle-Gro Co. Class A 18,094 1,047 * Titanium Metals Corp. 34,412 639 Greif Inc. Class A 9,597 628 Telecommunication Services (3.0%) AT&T Inc. 2,282,186 69,835 Verizon Communications Inc. 1,091,511 42,067 * American Tower Corp. Class A 154,101 7,985 CenturyLink Inc. 130,819 5,436 * Sprint Nextel Corp. 1,140,227 5,291 * Crown Castle International Corp. 112,231 4,775 Qwest Communications International Inc. 605,847 4,138 Frontier Communications Corp. 383,564 3,153 * NII Holdings Inc. 65,501 2,729 Windstream Corp. 186,933 2,406 * SBA Communications Corp. Class A 42,257 1,677 * MetroPCS Communications Inc. 95,533 1,551 Telephone & Data Systems Inc. 19,224 648 * United States Cellular Corp. 7,191 370 * Clearwire Corp. Class A 55,514 310 Telephone & Data Systems Inc.  Special Common Shares 10,122 299 Utilities (3.3%) Southern Co. 320,763 12,224 Exelon Corp. 255,416 10,533 Dominion Resources Inc. 224,227 10,023 Duke Energy Corp. 511,484 9,283 NextEra Energy Inc. 152,545 8,408 PG&E Corp. 151,349 6,687 American Electric Power Co. Inc. 185,430 6,516 Public Service Enterprise Group Inc. 195,277 6,153 FirstEnergy Corp. 161,472 5,989 Consolidated Edison Inc. 112,159 5,689 Progress Energy Inc. 113,133 5,220 PPL Corp. 186,736 4,724 Sempra Energy 88,057 4,711 Entergy Corp. 69,853 4,695 Edison International 119,526 4,373 Xcel Energy Inc. 177,730 4,246 * AES Corp. 258,981 3,367 DTE Energy Co. 65,281 3,196 Wisconsin Energy Corp. 90,342 2,755 CenterPoint Energy Inc. 155,153 2,725 Oneok Inc. 39,120 2,616 Ameren Corp. 92,603 2,599 Northeast Utilities 68,057 2,355 Constellation Energy Group Inc. 73,110 2,276 * Calpine Corp. 137,478 2,182 NiSource Inc. 107,543 2,063 * NRG Energy Inc. 95,242 2,052 National Fuel Gas Co. 26,992 1,997 OGE Energy Corp. 37,608 1,901 American Water Works Co. Inc. 67,438 1,892 CMS Energy Corp. 94,336 1,853 NSTAR 39,958 1,849 SCANA Corp. 46,725 1,840 Pinnacle West Capital Corp. 41,920 1,794 Alliant Energy Corp. 42,731 1,664 Energen Corp. 26,354 1,663 Pepco Holdings Inc. 86,777 1,618 MDU Resources Group Inc. 68,908 1,583 Integrys Energy Group Inc. 29,885 1,510 TECO Energy Inc. 78,604 1,475 UGI Corp. 42,766 1,407 NV Energy Inc. 90,545 1,348 DPL Inc. 45,990 1,261 Aqua America Inc. 52,969 1,212 AGL Resources Inc. 30,182 1,202 Total Common Stocks (Cost $4,369,804) Market Value Coupon Shares ($000) Temporary Cash Investments (0.3%) 1 Money Market Fund (0.3%) 2,3 Vanguard Market Liquidity Fund 0.208% 15,323,000 15,323 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Freddie Mac Discount Notes 0.160% 5/25/11 200 200 4,5 Freddie Mac Discount Notes 0.281% 6/21/11 350 350 Total Temporary Cash Investments (Cost $15,873) Total Investments (100.2%) (Cost $4,385,677) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $6,621,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $6,722,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $550,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 5,082,951   Temporary Cash Investments 15,323 550  Futures ContractsLiabilities 1 (16)   Total 5,098,258 550  1 Represents variation margin on the last day of the reporting period. Large-Cap Index Fund C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2011 20 6,605 46 E-mini S&P 500 Index June 2011 15 991 (2) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2011, the cost of investment securities for tax purposes was $4,385,677,000. Net unrealized appreciation of investment securities for tax purposes was $713,147,000, consisting of unrealized gains of $936,522,000 on securities that had risen in value since their purchase and $223,375,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) 1 Consumer Discretionary (16.2%) Starwood Hotels & Resorts Worldwide Inc. 2,286,474 132,890 * Netflix Inc. 532,709 126,428 Harley-Davidson Inc. 2,824,816 120,026 Fortune Brands Inc. 1,829,949 113,256 * Liberty Media Corp. - Interactive 6,822,172 109,428 Limited Brands Inc. 3,315,079 109,000 * BorgWarner Inc. 1,364,365 108,726 Mattel Inc. 4,303,511 107,286 Ross Stores Inc. 1,444,691 102,746 Virgin Media Inc. 3,676,205 102,162 Cablevision Systems Corp. Class A 2,946,627 101,983 Genuine Parts Co. 1,889,334 101,344 * Chipotle Mexican Grill Inc. Class A 371,132 101,085 * O'Reilly Automotive Inc. 1,674,719 96,229 Polo Ralph Lauren Corp. Class A 770,268 95,244 Nordstrom Inc. 2,097,415 94,132 Tiffany & Co. 1,514,398 93,045 * CarMax Inc. 2,696,740 86,565 * Dollar Tree Inc. 1,501,822 83,381 Autoliv Inc. 1,063,839 78,969 * Sirius XM Radio Inc. 47,083,954 78,159 Whirlpool Corp. 911,607 77,815 Darden Restaurants Inc. 1,576,801 77,468 Interpublic Group of Cos. Inc. 5,861,583 73,680 Family Dollar Stores Inc. 1,434,036 73,595 * Royal Caribbean Cruises Ltd. 1,677,888 69,230 Hasbro Inc. 1,470,095 68,859 * TRW Automotive Holdings Corp. 1,241,045 68,357 Wyndham Worldwide Corp. 2,098,026 66,738 Newell Rubbermaid Inc. 3,481,717 66,605 * Apollo Group Inc. Class A 1,589,991 66,318 Advance Auto Parts Inc. 1,007,953 66,142 Abercrombie & Fitch Co. 1,058,555 62,137 H&R Block Inc. 3,700,138 61,940 * Liberty Media Corp. - Capital 833,102 61,375 Lear Corp. 1,218,446 59,545 ^,* Liberty Global Inc. Class A 1,423,189 58,934 * Fossil Inc. 624,000 58,438 International Game Technology 3,574,528 58,015 PetSmart Inc. 1,410,219 57,748 Scripps Networks Interactive Inc. Class A 1,096,240 54,911 Expedia Inc. 2,412,205 54,661 * MGM Resorts International 4,048,910 53,243 * Lululemon Athletica Inc. 596,016 53,075 * Liberty Global Inc. 1,308,122 52,312 Phillips-Van Heusen Corp. 795,887 51,756 * NVR Inc. 64,252 48,574 * Urban Outfitters Inc. 1,583,645 47,240 ^,* Garmin Ltd. 1,391,641 47,121 * Liberty Media Corp. - Starz 586,687 45,527 * Dick's Sporting Goods Inc. 1,099,139 43,944 Gannett Co. Inc. 2,865,049 43,635 Leggett & Platt Inc. 1,755,986 43,022 * Mohawk Industries Inc. 699,442 42,771 DeVry Inc. 756,212 41,645 * Goodyear Tire & Rubber Co. 2,767,770 41,461 DR Horton Inc. 3,442,074 40,100 * LKQ Corp. 1,645,592 39,659 Harman International Industries Inc. 834,446 39,069 ^,* GameStop Corp. Class A 1,724,360 38,833 Foot Locker Inc. 1,866,757 36,812 American Eagle Outfitters Inc. 2,229,222 35,422 * Toll Brothers Inc. 1,690,788 33,427 Lennar Corp. Class A 1,779,422 32,243 * Pulte Group Inc. 4,125,103 30,526 * Penn National Gaming Inc. 795,438 29,479 ^ Washington Post Co. Class B 64,803 28,355 Guess? Inc. 715,541 28,157 Brinker International Inc. 1,107,039 28,008 * ITT Educational Services Inc. 382,824 27,621 * Lamar Advertising Co. Class A 695,625 25,696 * Hyatt Hotels Corp. Class A 533,567 22,965 Wendy's/Arby's Group Inc. Class A 4,014,476 20,193 ^,* AutoNation Inc. 532,594 18,838 CTC Media Inc. 657,157 15,489 * Clear Channel Outdoor Holdings Inc. Class A 490,588 7,138 Lennar Corp. Class B 63,528 932 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 8,389 1 Consumer Staples (4.4%) Bunge Ltd. 1,650,864 119,407 Whole Foods Market Inc. 1,763,171 116,193 Coca-Cola Enterprises Inc. 4,063,154 110,924 JM Smucker Co. 1,433,265 102,321 Dr Pepper Snapple Group Inc. 2,723,592 101,209 * Green Mountain Coffee Roasters Inc. 1,345,161 86,911 McCormick & Co. Inc. 1,448,025 69,259 Church & Dwight Co. Inc. 853,040 67,680 Tyson Foods Inc. Class A 3,499,572 67,157 Herbalife Ltd. 710,398 57,798 * Energizer Holdings Inc. 804,142 57,223 * Hansen Natural Corp. 902,826 54,377 Hormel Foods Corp. 1,756,760 48,908 * Constellation Brands Inc. Class A 2,250,328 45,637 * Ralcorp Holdings Inc. 658,738 45,077 * Smithfield Foods Inc. 1,791,993 43,115 Alberto-Culver Co. Class B 1,067,243 39,776 Flowers Foods Inc. 985,341 26,831 * Dean Foods Co. 2,185,226 21,852 Energy (10.7%) * Cameron International Corp. 2,909,133 166,111 El Paso Corp. 8,444,788 152,006 Consol Energy Inc. 2,708,609 145,263 Pioneer Natural Resources Co. 1,392,415 141,915 * FMC Technologies Inc. 1,435,717 135,647 * Concho Resources Inc. 1,138,028 122,110 * Newfield Exploration Co. 1,605,631 122,044 Cimarex Energy Co. 1,015,876 117,070 Range Resources Corp. 1,919,799 112,231 * Denbury Resources Inc. 4,553,718 111,111 * Nabors Industries Ltd. 3,422,769 103,984 * Whiting Petroleum Corp. 1,404,444 103,156 * Pride International Inc. 2,107,501 90,517 * Petrohawk Energy Corp. 3,626,836 89,003 Helmerich & Payne Inc. 1,271,147 87,315 ^,* Alpha Natural Resources Inc. 1,443,814 85,719 QEP Resources Inc. 2,106,258 85,388 EQT Corp. 1,699,286 84,794 Massey Energy Co. 1,163,401 79,530 * McDermott International Inc. 2,799,825 71,088 Arch Coal Inc. 1,948,370 70,219 * Rowan Cos. Inc. 1,513,482 66,866 Cabot Oil & Gas Corp. 1,246,801 66,043 Sunoco Inc. 1,445,912 65,919 * Kinder Morgan Management LLC 991,432 65,028 * Plains Exploration & Production Co. 1,679,924 60,864 * Oceaneering International Inc. 648,920 58,046 Core Laboratories NV 538,863 55,056 Patterson-UTI Energy Inc. 1,848,150 54,317 * Dresser-Rand Group Inc. 966,087 51,802 * Forest Oil Corp. 1,291,607 48,861 * Tesoro Corp. 1,716,667 46,058 EXCO Resources Inc. 2,163,962 44,707 Southern Union Co. 1,418,652 40,602 * Continental Resources Inc. 538,615 38,495 Tidewater Inc. 616,405 36,892 * Quicksilver Resources Inc. 1,430,037 20,464 * Cobalt International Energy Inc. 1,067,842 17,950 Financials (17.5%) Discover Financial Services 6,531,249 157,534 Host Hotels & Resorts Inc. 7,986,559 140,643 AvalonBay Communities Inc. 1,022,909 122,831 Lincoln National Corp. 3,798,967 114,121 Regions Financial Corp. 15,064,343 109,367 ProLogis 6,824,433 109,054 Health Care REIT Inc. 2,064,040 108,238 Ventas Inc. 1,884,146 102,309 KeyCorp 11,403,961 101,267 Unum Group 3,803,550 99,843 * CIT Group Inc. 2,281,589 97,082 XL Group plc Class A 3,876,552 95,363 * CB Richard Ellis Group Inc. Class A 3,485,304 93,058 * IntercontinentalExchange Inc. 745,767 92,132 Kimco Realty Corp. 4,868,690 89,292 * SLM Corp. 5,823,772 89,104 Leucadia National Corp. 2,334,520 87,638 New York Community Bancorp Inc. 4,963,169 85,664 Plum Creek Timber Co. Inc. 1,938,235 84,526 Willis Group Holdings plc 2,046,401 82,593 * Genworth Financial Inc. Class A 5,871,808 79,035 Comerica Inc. 2,116,796 77,729 Macerich Co. 1,560,186 77,276 AMB Property Corp. 2,019,513 72,642 SL Green Realty Corp. 938,501 70,575 Huntington Bancshares Inc. 10,352,946 68,744 * Affiliated Managers Group Inc. 618,455 67,640 PartnerRe Ltd. 848,665 67,248 Legg Mason Inc. 1,834,619 66,211 Nationwide Health Properties Inc. 1,513,859 64,384 Torchmark Corp. 960,006 63,821 ^ Digital Realty Trust Inc. 1,084,726 63,066 Cincinnati Financial Corp. 1,853,797 60,805 Rayonier Inc. 966,111 60,198 Federal Realty Investment Trust 737,712 60,168 * Arch Capital Group Ltd. 586,238 58,149 Everest Re Group Ltd. 659,364 58,143 People's United Financial Inc. 4,424,095 55,655 Reinsurance Group of America Inc. Class A 878,096 55,127 Hudson City Bancorp Inc. 5,683,057 55,012 UDR Inc. 2,183,985 53,224 Realty Income Corp. 1,507,343 52,682 Alexandria Real Estate Equities Inc. 663,621 51,743 Jones Lang LaSalle Inc. 511,459 51,013 WR Berkley Corp. 1,565,305 50,418 * MSCI Inc. Class A 1,353,101 49,821 Zions Bancorporation 2,133,970 49,209 Assurant Inc. 1,277,736 49,206 Axis Capital Holdings Ltd. 1,408,459 49,183 Marshall & Ilsley Corp. 6,014,528 48,056 Chimera Investment Corp. 12,088,912 47,872 * Markel Corp. 110,704 45,881 Raymond James Financial Inc. 1,198,834 45,843 Eaton Vance Corp. 1,412,102 45,526 RenaissanceRe Holdings Ltd. 658,201 45,409 Liberty Property Trust 1,369,509 45,057 HCC Insurance Holdings Inc. 1,382,583 43,289 Regency Centers Corp. 981,966 42,696 Duke Realty Corp. 3,023,316 42,357 * NASDAQ OMX Group Inc. 1,542,451 39,857 Cullen/Frost Bankers Inc. 657,828 38,825 Brown & Brown Inc. 1,453,982 37,513 SEI Investments Co. 1,569,884 37,489 Old Republic International Corp. 2,948,426 37,415 Transatlantic Holdings Inc. 758,434 36,913 Fidelity National Financial Inc. Class A 2,585,703 36,536 Commerce Bancshares Inc. 892,294 36,084 First Horizon National Corp. 3,128,878 35,075 Weingarten Realty Investors 1,371,750 34,376 Hospitality Properties Trust 1,480,253 34,268 Jefferies Group Inc. 1,339,356 33,404 White Mountains Insurance Group Ltd. 89,572 32,622 City National Corp. 562,471 32,089 American Financial Group Inc. 904,584 31,679 Piedmont Office Realty Trust Inc. Class A 1,594,419 30,948 ^ Federated Investors Inc. Class B 1,110,708 29,711 Associated Banc-Corp 1,971,487 29,277 Assured Guaranty Ltd. 1,872,864 27,906 ^,* St. Joe Co. 1,110,785 27,847 Janus Capital Group Inc. 2,203,427 27,477 Validus Holdings Ltd. 728,363 24,276 Capitol Federal Financial Inc. 2,009,082 22,642 Greenhill & Co. Inc. 299,131 19,680 BOK Financial Corp. 326,707 16,884 Mercury General Corp. 328,697 12,862 TFS Financial Corp. 1,109,863 11,787 * LPL Investment Holdings Inc. 192,944 6,909 CBOE Holdings Inc. 153,253 4,440 Health Care (10.4%) * Humana Inc. 2,018,652 141,185 AmerisourceBergen Corp. Class A 3,314,295 131,113 * Edwards Lifesciences Corp. 1,369,372 119,135 * Mylan Inc. 5,219,619 118,329 * Life Technologies Corp. 2,239,451 117,392 * Vertex Pharmaceuticals Inc. 2,436,979 116,804 * Hospira Inc. 2,003,859 110,613 * Alexion Pharmaceuticals Inc. 1,085,301 107,097 * Illumina Inc. 1,499,748 105,087 * DaVita Inc. 1,165,789 99,687 * Varian Medical Systems Inc. 1,427,107 96,530 * Waters Corp. 1,095,401 95,190 * Cerner Corp. 844,527 93,911 * Watson Pharmaceuticals Inc. 1,589,089 89,005 Perrigo Co. 995,449 79,158 * Henry Schein Inc. 1,106,655 77,654 * CareFusion Corp. 2,673,821 75,402 * Hologic Inc. 3,117,016 69,198 Beckman Coulter Inc. 830,359 68,978 * Cephalon Inc. 902,166 68,366 * Mettler-Toledo International Inc. 393,608 67,701 * Dendreon Corp. 1,730,711 64,780 * Human Genome Sciences Inc. 2,263,194 62,125 DENTSPLY International Inc. 1,618,700 59,876 * Coventry Health Care Inc. 1,780,543 56,782 * ResMed Inc. 1,812,927 54,388 Universal Health Services Inc. Class B 1,078,155 53,272 * IDEXX Laboratories Inc. 689,558 53,248 * Endo Pharmaceuticals Holdings Inc. 1,386,065 52,892 * Community Health Systems Inc. 1,109,797 44,381 * Covance Inc. 777,695 42,555 * Kinetic Concepts Inc. 776,614 42,263 Omnicare Inc. 1,390,570 41,703 Warner Chilcott plc Class A 1,672,431 38,934 * Gen-Probe Inc. 578,134 38,359 * Alere Inc. 966,605 37,833 Pharmaceutical Product Development Inc. 1,354,286 37,527 Patterson Cos. Inc. 1,115,107 35,895 Lincare Holdings Inc. 1,170,581 34,719 Techne Corp. 422,551 30,255 * Bio-Rad Laboratories Inc. Class A 230,544 27,698 * Charles River Laboratories International Inc. 588,497 22,587 * Myriad Genetics Inc. 1,108,100 22,328 * Amylin Pharmaceuticals Inc. 1,727,193 19,638 Industrials (12.2%) Rockwell Automation Inc. 1,700,574 160,959 Dover Corp. 2,240,241 147,273 Goodrich Corp. 1,503,679 128,610 Cooper Industries plc 1,951,310 126,640 Joy Global Inc. 1,238,618 122,388 Fastenal Co. 1,591,351 103,167 Roper Industries Inc. 1,135,464 98,172 WW Grainger Inc. 703,961 96,921 Textron Inc. 3,296,987 90,305 * United Continental Holdings Inc. 3,802,774 87,426 * Stericycle Inc. 974,498 86,409 Flowserve Corp. 669,497 86,231 Bucyrus International Inc. Class A 923,066 84,414 AMETEK Inc. 1,919,596 84,213 Pall Corp. 1,381,477 79,587 * Jacobs Engineering Group Inc. 1,512,373 77,781 KBR Inc. 1,810,228 68,372 Iron Mountain Inc. 2,159,783 67,450 * Kansas City Southern 1,230,457 66,998 Pitney Bowes Inc. 2,438,424 62,643 Manpower Inc. 978,111 61,504 * AGCO Corp. 1,115,777 61,334 Masco Corp. 4,315,565 60,073 Equifax Inc. 1,479,711 57,487 * Quanta Services Inc. 2,532,162 56,796 * Foster Wheeler AG 1,477,575 55,586 * Navistar International Corp. 774,001 53,662 Donaldson Co. Inc. 871,446 53,411 Timken Co. 989,732 51,763 Robert Half International Inc. 1,676,303 51,295 JB Hunt Transport Services Inc. 1,108,651 50,355 Avery Dennison Corp. 1,180,847 49,548 * Owens Corning 1,345,639 48,430 * Terex Corp. 1,306,139 48,379 * Verisk Analytics Inc. Class A 1,474,045 48,290 Dun & Bradstreet Corp. 597,446 47,939 SPX Corp. 602,049 47,797 Cintas Corp. 1,568,127 47,467 RR Donnelley & Sons Co. 2,473,799 46,804 * Babcock & Wilcox Co. 1,399,657 46,721 * Hertz Global Holdings Inc. 2,977,478 46,538 * URS Corp. 992,460 45,703 Pentair Inc. 1,183,719 44,733 * IHS Inc. Class A 500,418 44,412 MSC Industrial Direct Co. Class A 537,733 36,819 * Sensata Technologies Holding NV 1,045,793 36,320 * Shaw Group Inc. 1,018,887 36,079 Towers Watson & Co. Class A 625,348 34,682 Harsco Corp. 965,403 34,069 * Spirit Aerosystems Holdings Inc. Class A 1,284,835 32,982 * Aecom Technology Corp. 1,137,195 31,534 Ryder System Inc. 620,413 31,393 * Copart Inc. 714,017 30,938 * Nielsen Holdings NV 1,042,215 28,463 Alliant Techsystems Inc. 399,467 28,230 Covanta Holding Corp. 1,563,997 26,713 * FTI Consulting Inc. 556,948 21,348 Information Technology (14.7%) Altera Corp. 3,748,552 165,011 * SanDisk Corp. 2,812,453 129,626 * Micron Technology Inc. 10,753,242 123,232 * Autodesk Inc. 2,723,645 120,140 Amphenol Corp. Class A 2,094,125 113,899 * Fiserv Inc. 1,783,681 111,873 * BMC Software Inc. 2,130,945 105,993 * Red Hat Inc. 2,285,701 103,748 * Western Digital Corp. 2,756,042 102,773 Xilinx Inc. 3,107,676 101,932 * Teradata Corp. 2,008,840 101,848 * F5 Networks Inc. 969,674 99,459 KLA-Tencor Corp. 2,003,631 94,912 Linear Technology Corp. 2,703,343 90,913 Maxim Integrated Products Inc. 3,550,710 90,898 Computer Sciences Corp. 1,852,752 90,285 Microchip Technology Inc. 2,240,694 85,169 * Lam Research Corp. 1,475,003 83,574 * Akamai Technologies Inc. 2,186,897 83,102 * Seagate Technology plc 5,670,336 81,653 * Motorola Mobility Holdings Inc. 3,323,902 81,103 * Electronic Arts Inc. 3,979,835 77,726 Harris Corp. 1,538,487 76,309 * Atmel Corp. 5,496,456 74,917 VeriSign Inc. 2,062,710 74,691 * Trimble Navigation Ltd. 1,440,008 72,778 * Rovi Corp. 1,338,070 71,787 * Skyworks Solutions Inc. 2,198,296 71,269 * Flextronics International Ltd. 9,189,300 68,644 Avago Technologies Ltd. 2,203,448 68,527 FLIR Systems Inc. 1,902,084 65,831 * Riverbed Technology Inc. 1,674,599 63,049 * Avnet Inc. 1,822,155 62,117 * SAIC Inc. 3,565,525 60,329 * Advanced Micro Devices Inc. 6,948,740 59,759 * ANSYS Inc. 1,091,178 59,131 * Arrow Electronics Inc. 1,388,625 58,156 * Cree Inc. 1,235,537 57,032 * Nuance Communications Inc. 2,860,516 55,952 Factset Research Systems Inc. 528,344 55,333 * Alliance Data Systems Corp. 623,699 53,570 * ON Semiconductor Corp. 5,187,906 51,205 * LSI Corp. 7,392,969 50,272 * Equinix Inc. 551,685 50,259 * Synopsys Inc. 1,781,415 49,256 Jabil Circuit Inc. 2,350,719 48,025 Global Payments Inc. 955,601 46,748 National Semiconductor Corp. 2,872,721 41,195 * Novellus Systems Inc. 1,081,720 40,164 * Ingram Micro Inc. 1,880,622 39,550 Total System Services Inc. 1,981,152 35,700 * MEMC Electronic Materials Inc. 2,727,152 35,344 Lender Processing Services Inc. 1,095,126 35,252 * Lexmark International Inc. Class A 942,175 34,898 Broadridge Financial Solutions Inc. 1,499,292 34,019 * Brocade Communications Systems Inc. 5,436,975 33,437 * IAC/InterActiveCorp 1,050,314 32,444 * Dolby Laboratories Inc. Class A 631,390 31,071 * AOL Inc. 1,280,316 25,005 DST Systems Inc. 443,719 23,437 Molex Inc. 898,904 22,581 Tellabs Inc. 4,203,855 22,028 * Genpact Ltd. 1,191,023 17,246 Molex Inc. Class A 743,795 15,389 Materials (6.8%) Cliffs Natural Resources Inc. 1,624,652 159,671 CF Industries Holdings Inc. 853,084 116,693 Lubrizol Corp. 787,189 105,452 United States Steel Corp. 1,722,394 92,906 Sigma-Aldrich Corp. 1,454,838 92,586 Walter Energy Inc. 634,446 85,923 Eastman Chemical Co. 865,067 85,918 Celanese Corp. Class A 1,866,918 82,835 * Crown Holdings Inc. 1,911,073 73,729 Ball Corp. 2,012,576 72,151 Allegheny Technologies Inc. 1,064,002 72,054 Vulcan Materials Co. 1,539,589 70,205 FMC Corp. 826,470 70,192 Airgas Inc. 957,777 63,616 MeadWestvaco Corp. 2,017,569 61,193 International Flavors & Fragrances Inc. 958,740 59,729 * Owens-Illinois Inc. 1,962,179 59,238 Albemarle Corp. 988,214 59,066 Ashland Inc. 898,273 51,884 Sealed Air Corp. 1,914,787 51,048 Reliance Steel & Aluminum Co. 850,141 49,121 Martin Marietta Materials Inc. 546,102 48,969 Steel Dynamics Inc. 2,472,586 46,410 Nalco Holding Co. 1,658,826 45,303 Sonoco Products Co. 1,233,993 44,708 Valspar Corp. 1,122,034 43,872 Bemis Co. Inc. 1,297,622 42,575 Scotts Miracle-Gro Co. Class A 559,100 32,344 * Titanium Metals Corp. 1,080,349 20,073 Greif Inc. Class A 296,847 19,417 Telecommunication Services (1.4%) Frontier Communications Corp. 11,919,666 97,980 * NII Holdings Inc. 2,030,100 84,594 Windstream Corp. 5,801,116 74,660 * SBA Communications Corp. Class A 1,309,617 51,966 * MetroPCS Communications Inc. 2,975,549 48,323 Telephone & Data Systems Inc. 578,813 17,086 * United States Cellular Corp. 221,441 11,402 Telephone & Data Systems Inc. 336,027 11,324 ^,* Clearwire Corp. Class A 1,750,995 9,788 Utilities (5.7%) DTE Energy Co. 2,028,284 99,305 Wisconsin Energy Corp. 2,803,996 85,522 CenterPoint Energy Inc. 4,821,610 84,667 Oneok Inc. 1,213,381 81,151 Ameren Corp. 2,876,330 80,739 Northeast Utilities 2,114,273 73,154 Constellation Energy Group Inc. 2,276,095 70,855 * Calpine Corp. 4,265,126 67,688 NiSource Inc. 3,337,147 64,006 * NRG Energy Inc. 2,964,146 63,848 National Fuel Gas Co. 837,722 61,991 OGE Energy Corp. 1,168,901 59,100 American Water Works Co. Inc. 2,096,906 58,818 CMS Energy Corp. 2,932,691 57,598 NSTAR 1,242,176 57,475 SCANA Corp. 1,449,254 57,057 Pinnacle West Capital Corp. 1,303,628 55,782 Alliant Energy Corp. 1,329,293 51,749 Energen Corp. 819,100 51,702 Pepco Holdings Inc. 2,692,020 50,206 MDU Resources Group Inc. 2,144,556 49,260 Integrys Energy Group Inc. 930,366 46,993 TECO Energy Inc. 2,446,284 45,892 UGI Corp. 1,324,667 43,582 NV Energy Inc. 2,820,077 41,991 DPL Inc. 1,426,596 39,103 Aqua America Inc. 1,649,614 37,760 AGL Resources Inc. 936,092 37,294 Total Common Stocks (Cost $22,345,524) Market Value Coupon Shares ($000) Temporary Cash Investments (0.6%) 1 Money Market Fund (0.6%) 2,3 Vanguard Market Liquidity Fund 0.208% 190,320,000 190,320 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.175% 5/25/11 300 300 Total Temporary Cash Investments (Cost $190,619) Total Investments (100.6%) (Cost $22,536,143) Other Assets and Liabilities-Net (-0.6%) 3 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $140,310,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $145,704,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $300,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. Mid-Cap Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 29,159,289   Temporary Cash Investments 190,320 300  Futures ContractsAssets 1 17   Futures ContractsLiabilities 1 (1)   Total 29,349,625 300  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Mid-Cap Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P MidCap 400 Index June 2011 5 2,468 138 E-mini S&P MidCap 400 Index June 2011 10 987 48 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2011, the cost of investment securities for tax purposes was $22,536,143,000. Net unrealized appreciation of investment securities for tax purposes was $6,813,766,000, consisting of unrealized gains of $7,737,936,000 on securities that had risen in value since their purchase and $924,170,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Growth Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (20.4%) Starwood Hotels & Resorts Worldwide Inc. 370,448 21,530 * Netflix Inc. 86,290 20,479 Harley-Davidson Inc. 457,555 19,442 * BorgWarner Inc. 221,012 17,612 Ross Stores Inc. 234,045 16,645 Virgin Media Inc. 595,537 16,550 Cablevision Systems Corp. Class A 477,346 16,521 * Chipotle Mexican Grill Inc. Class A 60,115 16,374 * O'Reilly Automotive Inc. 271,352 15,592 Polo Ralph Lauren Corp. Class A 124,783 15,429 Nordstrom Inc. 339,776 15,249 Tiffany & Co. 245,335 15,073 * CarMax Inc. 436,838 14,023 * Dollar Tree Inc. 243,306 13,508 * Sirius XM Radio Inc. 7,626,403 12,660 Interpublic Group of Cos. Inc. 949,454 11,935 Family Dollar Stores Inc. 232,333 11,923 * Apollo Group Inc. Class A 257,586 10,744 Advance Auto Parts Inc. 163,377 10,721 Abercrombie & Fitch Co. 171,558 10,070 * Liberty Media Corp. - Capital 134,895 9,938 * Liberty Global Inc. Class A 230,580 9,548 * Fossil Inc. 101,182 9,476 International Game Technology 579,145 9,400 PetSmart Inc. 228,305 9,349 Scripps Networks Interactive Inc. Class A 177,630 8,898 Expedia Inc. 390,738 8,854 * MGM Resorts International 656,034 8,627 * Lululemon Athletica Inc. 96,474 8,591 * Liberty Global Inc. 211,950 8,476 Autoliv Inc. 112,098 8,321 * Urban Outfitters Inc. 256,650 7,656 * Liberty Media Corp. - Starz 94,992 7,371 * TRW Automotive Holdings Corp. 130,594 7,193 * Dick's Sporting Goods Inc. 178,100 7,120 DeVry Inc. 122,447 6,743 * Goodyear Tire & Rubber Co. 448,304 6,716 * LKQ Corp. 266,235 6,416 Lear Corp. 128,203 6,265 Phillips-Van Heusen Corp. 83,780 5,448 Guess? Inc. 115,885 4,560 * ITT Educational Services Inc. 61,979 4,472 * NVR Inc. 5,212 3,940 * Royal Caribbean Cruises Ltd. 95,055 3,922 Harman International Industries Inc. 67,588 3,165 American Eagle Outfitters Inc. 180,460 2,868 * Lamar Advertising Co. Class A 73,043 2,698 CTC Media Inc. 106,360 2,507 * Hyatt Hotels Corp. Class A 56,161 2,417 * Penn National Gaming Inc. 64,391 2,386 Wendy's/Arby's Group Inc. Class A 421,650 2,121 * Toll Brothers Inc. 95,661 1,891 * Clear Channel Outdoor Holdings Inc. Class A 51,441 749 Consumer Staples (3.4%) Whole Foods Market Inc. 285,623 18,823 * Green Mountain Coffee Roasters Inc. 217,922 14,080 Herbalife Ltd. 114,989 9,356 * Energizer Holdings Inc. 130,163 9,262 * Hansen Natural Corp. 146,311 8,812 Dr Pepper Snapple Group Inc. 220,620 8,198 Alberto-Culver Co. Class B 172,693 6,436 Flowers Foods Inc. 159,465 4,342 Hormel Foods Corp. 99,409 2,768 Energy (15.3%) * Cameron International Corp. 471,251 26,908 Consol Energy Inc. 438,748 23,530 Pioneer Natural Resources Co. 225,570 22,990 * FMC Technologies Inc. 232,562 21,972 * Concho Resources Inc. 184,350 19,781 Range Resources Corp. 310,968 18,179 * Whiting Petroleum Corp. 227,504 16,710 * Petrohawk Energy Corp. 587,453 14,416 Helmerich & Payne Inc. 205,908 14,144 * Alpha Natural Resources Inc. 233,983 13,892 QEP Resources Inc. 341,208 13,833 EQT Corp. 275,270 13,736 Massey Energy Co. 188,533 12,888 El Paso Corp. 684,030 12,312 * McDermott International Inc. 453,555 11,516 Arch Coal Inc. 315,433 11,368 * Nabors Industries Ltd. 360,382 10,948 Cabot Oil & Gas Corp. 202,050 10,703 Sunoco Inc. 234,322 10,683 * Newfield Exploration Co. 130,071 9,887 * Oceaneering International Inc. 105,219 9,412 Core Laboratories NV 87,205 8,910 * Dresser-Rand Group Inc. 156,499 8,391 EXCO Resources Inc. 350,635 7,244 * Denbury Resources Inc. 257,942 6,294 * Continental Resources Inc. 87,179 6,231 * Kinder Morgan Management LLC 80,300 5,267 * Forest Oil Corp. 135,982 5,144 * Quicksilver Resources Inc. 231,469 3,312 * Cobalt International Energy Inc. 172,792 2,905 Financials (7.2%) Discover Financial Services 1,057,993 25,519 Host Hotels & Resorts Inc. 1,293,686 22,782 * CIT Group Inc. 369,568 15,725 * CB Richard Ellis Group Inc. Class A 564,595 15,075 * IntercontinentalExchange Inc. 120,841 14,929 * Affiliated Managers Group Inc. 100,194 10,958 AvalonBay Communities Inc. 82,937 9,959 Jones Lang LaSalle Inc. 82,929 8,271 * MSCI Inc. Class A 219,214 8,071 Eaton Vance Corp. 228,530 7,368 Brown & Brown Inc. 235,243 6,069 SEI Investments Co. 254,096 6,068 *,^ St. Joe Co. 179,793 4,507 Janus Capital Group Inc. 356,697 4,448 ^ Digital Realty Trust Inc. 61,447 3,573 Greenhill & Co. Inc. 48,347 3,181 Alexandria Real Estate Equities Inc. 37,556 2,928 Duke Realty Corp. 171,363 2,401 First Horizon National Corp. 176,949 1,984 TFS Financial Corp. 179,180 1,903 CBOE Holdings Inc. 24,829 719 Health Care (15.1%) AmerisourceBergen Corp. Class A 536,848 21,238 * Edwards Lifesciences Corp. 221,849 19,301 * Mylan Inc. 845,471 19,167 * Life Technologies Corp. 362,773 19,017 * Vertex Pharmaceuticals Inc. 394,811 18,923 * Hospira Inc. 324,644 17,920 * Alexion Pharmaceuticals Inc. 175,836 17,351 * Illumina Inc. 242,962 17,024 * DaVita Inc. 188,828 16,147 * Varian Medical Systems Inc. 231,150 15,635 * Waters Corp. 177,430 15,419 * Cerner Corp. 136,897 15,223 * Watson Pharmaceuticals Inc. 257,472 14,421 Perrigo Co. 161,263 12,824 * Henry Schein Inc. 179,281 12,580 * Mettler-Toledo International Inc. 63,729 10,961 * Dendreon Corp. 280,429 10,496 * Human Genome Sciences Inc. 366,732 10,067 DENTSPLY International Inc. 262,061 9,694 * ResMed Inc. 293,708 8,811 * IDEXX Laboratories Inc. 111,807 8,634 * Covance Inc. 125,938 6,891 * Gen-Probe Inc. 93,610 6,211 * CareFusion Corp. 216,334 6,101 Patterson Cos. Inc. 180,433 5,808 * Cephalon Inc. 73,018 5,533 Techne Corp. 68,402 4,898 * Bio-Rad Laboratories Inc. Class A 37,352 4,487 Warner Chilcott plc Class A 176,104 4,100 * Myriad Genetics Inc. 179,381 3,614 * Community Health Systems Inc. 89,826 3,592 * Amylin Pharmaceuticals Inc. 279,477 3,178 * Endo Pharmaceuticals Holdings Inc. 78,392 2,991 Lincare Holdings Inc. 66,205 1,964 Industrials (14.2%) Joy Global Inc. 200,630 19,824 Fastenal Co. 257,770 16,711 Roper Industries Inc. 183,934 15,903 WW Grainger Inc. 114,061 15,704 Textron Inc. 534,064 14,628 * Stericycle Inc. 157,842 13,996 Flowserve Corp. 108,409 13,963 Bucyrus International Inc. Class A 149,508 13,673 AMETEK Inc. 310,949 13,641 Rockwell Automation Inc. 137,641 13,028 * Jacobs Engineering Group Inc. 244,983 12,600 Iron Mountain Inc. 349,944 10,929 * Kansas City Southern 199,354 10,855 * AGCO Corp. 180,823 9,940 * Quanta Services Inc. 410,256 9,202 * Foster Wheeler AG 239,394 9,006 * Navistar International Corp. 125,398 8,694 Donaldson Co. Inc. 141,072 8,646 Robert Half International Inc. 271,350 8,303 JB Hunt Transport Services Inc. 179,616 8,158 * Verisk Analytics Inc. Class A 238,808 7,823 Dun & Bradstreet Corp. 96,691 7,759 * Babcock & Wilcox Co. 226,567 7,563 * IHS Inc. Class A 81,030 7,191 Pall Corp. 111,839 6,443 MSC Industrial Direct Co. Class A 87,041 5,960 * Sensata Technologies Holding NV 169,231 5,877 * Shaw Group Inc. 164,883 5,839 * Spirit Aerosystems Holdings Inc. Class A 207,922 5,337 * Copart Inc. 115,594 5,009 Manpower Inc. 79,238 4,983 * Nielsen Holdings NV 168,647 4,606 Alliant Techsystems Inc. 64,757 4,576 Covanta Holding Corp. 253,166 4,324 * Terex Corp. 105,600 3,911 SPX Corp. 48,863 3,879 * FTI Consulting Inc. 90,027 3,451 * Owens Corning 76,226 2,743 * Hertz Global Holdings Inc. 168,638 2,636 Information Technology (17.4%) Altera Corp. 607,206 26,729 * SanDisk Corp. 455,586 20,998 * Autodesk Inc. 441,256 19,464 Amphenol Corp. Class A 339,272 18,453 * Fiserv Inc. 288,994 18,126 * BMC Software Inc. 345,228 17,172 * Red Hat Inc. 370,285 16,807 * Teradata Corp. 325,429 16,499 * F5 Networks Inc. 157,110 16,115 Linear Technology Corp. 437,914 14,727 * Akamai Technologies Inc. 354,295 13,463 * Atmel Corp. 890,284 12,135 VeriSign Inc. 334,104 12,098 * Trimble Navigation Ltd. 233,285 11,790 * Rovi Corp. 216,651 11,623 * Skyworks Solutions Inc. 356,083 11,544 Avago Technologies Ltd. 357,005 11,103 FLIR Systems Inc. 308,153 10,665 * Riverbed Technology Inc. 271,356 10,217 * ANSYS Inc. 176,837 9,583 * Cree Inc. 200,169 9,240 * Nuance Communications Inc. 463,036 9,057 Factset Research Systems Inc. 85,588 8,964 * Alliance Data Systems Corp. 100,945 8,670 * Western Digital Corp. 223,293 8,327 * ON Semiconductor Corp. 840,470 8,295 Xilinx Inc. 251,520 8,250 * Electronic Arts Inc. 418,660 8,176 * Equinix Inc. 89,288 8,134 Global Payments Inc. 154,680 7,567 * MEMC Electronic Materials Inc. 441,409 5,721 Broadridge Financial Solutions Inc. 242,720 5,507 * Brocade Communications Systems Inc. 880,002 5,412 * Dolby Laboratories Inc. Class A 102,267 5,033 * Lam Research Corp. 83,565 4,735 * Motorola Mobility Holdings Inc. 188,335 4,595 * Advanced Micro Devices Inc. 393,713 3,386 Lender Processing Services Inc. 88,633 2,853 * Genpact Ltd. 192,355 2,785 DST Systems Inc. 35,899 1,896 Materials (5.3%) CF Industries Holdings Inc. 138,232 18,909 Lubrizol Corp. 127,519 17,082 Sigma-Aldrich Corp. 235,684 14,999 Celanese Corp. Class A 302,449 13,420 * Crown Holdings Inc. 309,552 11,942 Ball Corp. 325,990 11,687 Allegheny Technologies Inc. 172,442 11,678 United States Steel Corp. 181,353 9,782 Nalco Holding Co. 268,768 7,340 Scotts Miracle-Gro Co. Class A 90,489 5,235 FMC Corp. 46,951 3,987 Martin Marietta Materials Inc. 30,966 2,777 * Titanium Metals Corp. 113,678 2,112 Telecommunication Services (1.3%) * NII Holdings Inc. 328,909 13,705 * SBA Communications Corp. Class A 212,063 8,415 * MetroPCS Communications Inc. 481,505 7,820 *,^ Clearwire Corp. Class A 183,975 1,028 Utilities (0.4%) * Calpine Corp. 690,878 10,964 Total Common Stocks (Cost $1,871,150) Market Value Coupon Shares ($000) Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 1,2 Vanguard Market Liquidity Fund (Cost 0.208% 7,723,912 7,724 Total Investments (100.3%) (Cost $1,878,874) Other Assets and Liabilities-Net (-0.3%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $3,080,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $3,194,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At March 31, 2011, the cost of investment securities for tax purposes was $1,878,874,000. Net unrealized appreciation of investment securities for tax purposes was $577,384,000, consisting of unrealized gains of $593,559,000 on securities that had risen in value since their purchase and $16,175,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Value Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (11.8%) Fortune Brands Inc. 218,460 13,520 * Liberty Media Corp. - Interactive 814,503 13,065 Limited Brands Inc. 395,654 13,009 Mattel Inc. 513,787 12,809 Genuine Parts Co. 225,526 12,097 Whirlpool Corp. 108,818 9,289 Darden Restaurants Inc. 188,241 9,248 Hasbro Inc. 175,522 8,221 Wyndham Worldwide Corp. 250,412 7,966 Newell Rubbermaid Inc. 415,564 7,950 H&R Block Inc. 441,481 7,390 *,^ Garmin Ltd. 166,201 5,628 * Royal Caribbean Cruises Ltd. 130,102 5,368 Gannett Co. Inc. 341,904 5,207 Leggett & Platt Inc. 209,668 5,137 * Mohawk Industries Inc. 83,459 5,103 DR Horton Inc. 410,732 4,785 * GameStop Corp. Class A 205,709 4,633 Foot Locker Inc. 222,829 4,394 Lennar Corp. Class A 219,903 3,985 * Pulte Group Inc. 492,189 3,642 Washington Post Co. Class B 7,745 3,389 Brinker International Inc. 132,162 3,344 Autoliv Inc. 44,470 3,301 * NVR Inc. 3,837 2,901 * TRW Automotive Holdings Corp. 51,832 2,855 * Toll Brothers Inc. 131,138 2,593 Lear Corp. 50,916 2,488 Harman International Industries Inc. 49,893 2,336 *,^ AutoNation Inc. 63,475 2,245 Phillips-Van Heusen Corp. 33,299 2,165 American Eagle Outfitters Inc. 133,160 2,116 * Penn National Gaming Inc. 47,462 1,759 * Lamar Advertising Co. Class A 28,988 1,071 * Hyatt Hotels Corp. Class A 22,268 958 Wendy's/Arby's Group Inc. Class A 168,177 846 * Clear Channel Outdoor Holdings Inc. Class A 20,497 298 Consumer Staples (5.5%) Bunge Ltd. 197,026 14,251 Coca-Cola Enterprises Inc. 484,937 13,239 JM Smucker Co. 171,046 12,211 McCormick & Co. Inc. 172,852 8,267 Church & Dwight Co. Inc. 101,844 8,080 Tyson Foods Inc. Class A 417,845 8,018 Dr Pepper Snapple Group Inc. 162,463 6,037 * Constellation Brands Inc. Class A 268,552 5,446 * Ralcorp Holdings Inc. 78,645 5,382 * Smithfield Foods Inc. 213,904 5,147 Hormel Foods Corp. 136,227 3,793 * Dean Foods Co. 260,808 2,608 Energy (5.8%) Cimarex Energy Co. 121,304 13,979 * Pride International Inc. 251,669 10,809 El Paso Corp. 503,926 9,071 * Denbury Resources Inc. 353,410 8,623 * Rowan Cos. Inc. 180,697 7,983 * Newfield Exploration Co. 95,795 7,281 * Plains Exploration & Production Co. 200,535 7,266 Patterson-UTI Energy Inc. 220,572 6,483 * Tesoro Corp. 204,950 5,499 Southern Union Co. 169,307 4,846 Tidewater Inc. 73,607 4,405 * Nabors Industries Ltd. 142,959 4,343 * Kinder Morgan Management LLC 59,126 3,878 * Forest Oil Corp. 53,924 2,040 Financials (28.6%) Lincoln National Corp. 453,531 13,624 Regions Financial Corp. 1,797,687 13,051 ProLogis 814,379 13,014 Health Care REIT Inc. 246,429 12,923 Ventas Inc. 224,839 12,209 KeyCorp 1,360,851 12,084 Unum Group 453,883 11,914 XL Group plc Class A 462,833 11,386 Kimco Realty Corp. 581,172 10,659 * SLM Corp. 695,282 10,638 Leucadia National Corp. 278,601 10,459 New York Community Bancorp Inc. 592,483 10,226 Plum Creek Timber Co. Inc. 231,322 10,088 Willis Group Holdings plc 244,337 9,861 * Genworth Financial Inc. Class A 700,954 9,435 Comerica Inc. 252,615 9,276 Macerich Co. 186,279 9,226 AMB Property Corp. 241,022 8,670 SL Green Realty Corp. 112,019 8,424 Huntington Bancshares Inc. 1,235,862 8,206 PartnerRe Ltd. 101,304 8,027 Legg Mason Inc. 218,982 7,903 Nationwide Health Properties Inc. 180,756 7,688 Torchmark Corp. 114,585 7,618 AvalonBay Communities Inc. 61,106 7,338 Cincinnati Financial Corp. 221,397 7,262 Federal Realty Investment Trust 88,128 7,188 Rayonier Inc. 115,322 7,186 Everest Re Group Ltd. 78,714 6,941 * Arch Capital Group Ltd. 69,950 6,938 People's United Financial Inc. 528,036 6,643 Reinsurance Group of America Inc. Class A 104,791 6,579 Hudson City Bancorp Inc. 678,140 6,564 UDR Inc. 260,730 6,354 Realty Income Corp. 179,892 6,287 WR Berkley Corp. 186,915 6,020 Zions Bancorporation 254,759 5,875 Assurant Inc. 152,536 5,874 Axis Capital Holdings Ltd. 168,093 5,870 Marshall & Ilsley Corp. 718,243 5,739 Chimera Investment Corp. 1,443,488 5,716 * Markel Corp. 13,206 5,473 Raymond James Financial Inc. 143,126 5,473 RenaissanceRe Holdings Ltd. 78,561 5,420 Liberty Property Trust 163,459 5,378 HCC Insurance Holdings Inc. 165,008 5,166 Regency Centers Corp. 117,222 5,097 ^ Digital Realty Trust Inc. 84,129 4,891 * NASDAQ OMX Group Inc. 184,083 4,757 Cullen/Frost Bankers Inc. 78,457 4,630 Old Republic International Corp. 351,913 4,466 Transatlantic Holdings Inc. 90,641 4,411 Fidelity National Financial Inc. Class A 308,574 4,360 Commerce Bancshares Inc. 106,624 4,312 Weingarten Realty Investors 163,802 4,105 Hospitality Properties Trust 176,759 4,092 Alexandria Real Estate Equities Inc. 51,489 4,015 Jefferies Group Inc. 159,847 3,987 White Mountains Insurance Group Ltd. 10,698 3,896 City National Corp. 67,094 3,828 American Financial Group Inc. 107,999 3,782 Piedmont Office Realty Trust Inc. Class A 190,297 3,694 ^ Federated Investors Inc. Class B 132,509 3,545 Associated Banc-Corp 235,317 3,494 Assured Guaranty Ltd. 223,502 3,330 Duke Realty Corp. 234,546 3,286 Validus Holdings Ltd. 86,943 2,898 First Horizon National Corp. 242,683 2,720 Capitol Federal Financial Inc. 239,822 2,703 BOK Financial Corp. 39,057 2,018 Mercury General Corp. 39,318 1,538 * LPL Investment Holdings Inc. 23,115 828 Health Care (5.2%) * Humana Inc. 240,908 16,849 * Hologic Inc. 371,957 8,257 Beckman Coulter Inc. 99,165 8,238 * Coventry Health Care Inc. 212,572 6,779 Universal Health Services Inc. Class B 128,833 6,366 * Kinetic Concepts Inc. 92,739 5,047 Omnicare Inc. 165,892 4,975 * Alere Inc. 115,459 4,519 * CareFusion Corp. 159,545 4,499 Pharmaceutical Product Development Inc. 161,651 4,479 * Endo Pharmaceuticals Holdings Inc. 107,584 4,105 * Cephalon Inc. 53,851 4,081 Lincare Holdings Inc. 90,880 2,696 * Charles River Laboratories International Inc. 70,154 2,693 * Community Health Systems Inc. 66,178 2,646 Warner Chilcott plc Class A 69,772 1,624 Industrials (10.1%) Dover Corp. 267,479 17,584 Goodrich Corp. 179,468 15,350 Cooper Industries plc 232,926 15,117 * United Continental Holdings Inc. 453,952 10,436 Rockwell Automation Inc. 101,493 9,606 KBR Inc. 216,065 8,161 Pitney Bowes Inc. 291,063 7,477 Masco Corp. 515,328 7,173 Equifax Inc. 176,674 6,864 Timken Co. 118,158 6,180 Avery Dennison Corp. 141,068 5,919 Cintas Corp. 187,176 5,666 RR Donnelley & Sons Co. 295,320 5,588 * URS Corp. 118,458 5,455 Pentair Inc. 141,261 5,338 Pall Corp. 82,425 4,749 Towers Watson & Co. Class A 74,692 4,142 Harsco Corp. 115,327 4,070 * Aecom Technology Corp. 135,713 3,763 * Owens Corning 104,440 3,759 Ryder System Inc. 74,186 3,754 Manpower Inc. 58,387 3,671 * Hertz Global Holdings Inc. 231,030 3,611 * Terex Corp. 77,998 2,889 SPX Corp. 35,937 2,853 Information Technology (11.8%) * Micron Technology Inc. 1,283,735 14,712 KLA-Tencor Corp. 239,114 11,327 Maxim Integrated Products Inc. 423,890 10,852 Computer Sciences Corp. 221,244 10,781 Microchip Technology Inc. 267,499 10,168 * Seagate Technology plc 676,880 9,747 Harris Corp. 183,632 9,108 * Flextronics International Ltd. 1,096,903 8,194 * Avnet Inc. 217,438 7,412 * SAIC Inc. 425,547 7,200 * Arrow Electronics Inc. 165,765 6,942 * Lam Research Corp. 114,458 6,485 * Motorola Mobility Holdings Inc. 257,793 6,290 * Western Digital Corp. 164,474 6,133 Xilinx Inc. 185,473 6,084 * LSI Corp. 882,834 6,003 * Synopsys Inc. 212,640 5,880 Jabil Circuit Inc. 280,640 5,733 National Semiconductor Corp. 342,840 4,916 * Novellus Systems Inc. 129,175 4,796 * Ingram Micro Inc. 224,466 4,721 * Advanced Micro Devices Inc. 538,925 4,635 Total System Services Inc. 236,360 4,259 * Lexmark International Inc. Class A 112,556 4,169 * IAC/InterActiveCorp 125,388 3,873 * Electronic Arts Inc. 166,250 3,247 * AOL Inc. 152,853 2,985 Tellabs Inc. 501,728 2,629 Molex Inc. 88,864 2,232 Molex Inc. Class A 107,085 2,216 Lender Processing Services Inc. 65,450 2,107 DST Systems Inc. 26,535 1,402 Materials (8.3%) Cliffs Natural Resources Inc. 193,965 19,063 Eastman Chemical Co. 103,243 10,254 Walter Energy Inc. 75,700 10,252 Vulcan Materials Co. 183,832 8,383 Airgas Inc. 114,348 7,595 MeadWestvaco Corp. 240,857 7,305 International Flavors & Fragrances Inc. 114,404 7,128 * Owens-Illinois Inc. 234,180 7,070 Albemarle Corp. 117,999 7,053 Ashland Inc. 107,208 6,192 Sealed Air Corp. 228,679 6,097 Reliance Steel & Aluminum Co. 101,436 5,861 Steel Dynamics Inc. 295,167 5,540 FMC Corp. 64,169 5,450 Sonoco Products Co. 147,288 5,336 Valspar Corp. 133,911 5,236 Bemis Co. Inc. 154,891 5,082 United States Steel Corp. 71,897 3,878 Martin Marietta Materials Inc. 42,334 3,796 Greif Inc. Class A 35,441 2,318 * Titanium Metals Corp. 44,958 835 Telecommunication Services (1.5%) Frontier Communications Corp. 1,422,438 11,692 Windstream Corp. 692,497 8,912 Telephone & Data Systems Inc. 71,432 2,407 * United States Cellular Corp. 26,442 1,362 Telephone & Data Systems Inc.  Special Common Shares 37,863 1,118 * Clearwire Corp. Class A 72,597 406 Utilities (11.4%) DTE Energy Co. 242,035 11,850 Wisconsin Energy Corp. 334,656 10,207 CenterPoint Energy Inc. 575,561 10,107 Oneok Inc. 144,859 9,688 Ameren Corp. 343,381 9,639 Northeast Utilities 252,354 8,731 Constellation Energy Group Inc. 271,647 8,456 NiSource Inc. 398,233 7,638 * NRG Energy Inc. 353,757 7,620 National Fuel Gas Co. 100,061 7,404 OGE Energy Corp. 139,648 7,061 American Water Works Co. Inc. 250,398 7,024 CMS Energy Corp. 349,953 6,873 NSTAR 148,304 6,862 SCANA Corp. 173,067 6,814 Pinnacle West Capital Corp. 155,743 6,664 Alliant Energy Corp. 158,735 6,180 Energen Corp. 97,769 6,171 Pepco Holdings Inc. 321,462 5,995 MDU Resources Group Inc. 255,922 5,879 Integrys Energy Group Inc. 111,153 5,614 TECO Energy Inc. 291,910 5,476 UGI Corp. 158,073 5,201 NV Energy Inc. 336,571 5,012 DPL Inc. 170,202 4,665 Aqua America Inc. 196,825 4,505 AGL Resources Inc. 111,740 4,452 Total Common Stocks (Cost $1,343,626) Market Value Coupon Shares ($000) Temporary Cash Investments (0.5%) Money Market Fund (0.5%) 1,2 Vanguard Market Liquidity Fund 0.208% 7,479,501 7,480 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 3 Freddie Mac Discount Notes 0.280% 6/21/11 100 100 Total Temporary Cash Investments (Cost $7,580) Total Investments (100.5%) (Cost $1,351,206) Other Assets and Liabilities-Net (-0.5%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $7,210,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $7,480,000 of collateral received for securities on loan. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Mid-Cap Value Index Fund The following table summarizes the fund's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,676,347   Temporary Cash Investments 7,480 100  Total 1,683,827 100  C. At March 31, 2011, the cost of investment securities for tax purposes was $1,351,206,000. Net unrealized appreciation of investment securities for tax purposes was $332,721,000, consisting of unrealized gains of $347,364,000 on securities that had risen in value since their purchase and $14,643,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (13.5%) Tractor Supply Co. 1,117,102 66,870 Gentex Corp. 2,151,167 65,073 * Signet Jewelers Ltd. 1,314,305 60,484 Williams-Sonoma Inc. 1,464,568 59,315 Tupperware Brands Corp. 967,514 57,770 * Panera Bread Co. Class A 443,790 56,361 Sotheby's 1,027,861 54,065 * Deckers Outdoor Corp. 590,960 50,911 * Tempur-Pedic International Inc. 992,321 50,271 * Big Lots Inc. 1,157,510 50,271 Jarden Corp. 1,407,808 50,076 Polaris Industries Inc. 493,603 42,953 Service Corp. International 3,744,202 41,411 Chico's FAS Inc. 2,722,079 40,559 * Hanesbrands Inc. 1,468,294 39,703 * Tenneco Inc. 919,526 39,034 * Warnaco Group Inc. 682,169 39,013 * Under Armour Inc. Class A 560,392 38,135 * Dana Holding Corp. 2,164,500 37,641 Weight Watchers International Inc. 508,148 35,621 John Wiley & Sons Inc. Class A 699,021 35,538 Brunswick Corp. 1,359,173 34,564 * Aeropostale Inc. 1,417,256 34,468 Rent-A-Center Inc. 983,821 34,345 * WMS Industries Inc. 885,651 31,308 * Ascena Retail Group Inc. 965,580 31,294 * Bally Technologies Inc. 821,966 31,111 Aaron's Inc. 1,179,678 29,917 * DreamWorks Animation SKG Inc. Class A 1,069,555 29,873 * Career Education Corp. 1,245,155 28,290 Wolverine World Wide Inc. 747,993 27,885 Dillard's Inc. Class A 688,141 27,608 ^ Strayer Education Inc. 207,669 27,099 RadioShack Corp. 1,743,626 26,172 * Cheesecake Factory Inc. 862,343 25,948 * ANN Inc. 887,994 25,849 * Madison Square Garden Inc. Class A 953,998 25,748 * Timberland Co. Class A 611,323 25,242 * Carter's Inc. 880,538 25,210 Six Flags Entertainment Corp. 341,321 24,575 * Ulta Salon Cosmetics & Fragrance Inc. 497,133 23,927 * Iconix Brand Group Inc. 1,111,114 23,867 * CROCS Inc. 1,336,704 23,847 * Saks Inc. 2,095,260 23,697 * Valassis Communications Inc. 760,955 22,174 Cooper Tire & Rubber Co. 848,770 21,856 * Sally Beauty Holdings Inc. 1,541,198 21,592 * JOS A Bank Clothiers Inc. 423,683 21,557 * Life Time Fitness Inc. 577,318 21,540 * Vail Resorts Inc. 441,022 21,504 * Live Nation Entertainment Inc. 2,129,532 21,295 * Collective Brands Inc. 986,506 21,289 *,^ Coinstar Inc. 461,151 21,176 Men's Wearhouse Inc. 767,488 20,768 Hillenbrand Inc. 954,040 20,512 Cinemark Holdings Inc. 1,042,763 20,177 Morningstar Inc. 342,523 19,996 Thor Industries Inc. 598,275 19,964 * HSN Inc. 620,037 19,860 * Shutterfly Inc. 378,356 19,811 * Office Depot Inc. 4,245,307 19,656 * Orient-Express Hotels Ltd. Class A 1,545,374 19,116 ^ Meredith Corp. 559,369 18,974 * New York Times Co. Class A 2,000,223 18,942 * Childrens Place Retail Stores Inc. 375,813 18,727 * Jack in the Box Inc. 810,854 18,390 Pool Corp. 761,660 18,364 Jones Group Inc. 1,334,751 18,353 * Pier 1 Imports Inc. 1,794,877 18,218 * Steven Madden Ltd. 382,498 17,951 Choice Hotels International Inc. 456,265 17,726 * Gaylord Entertainment Co. 510,183 17,693 Regal Entertainment Group Class A 1,300,339 17,555 Matthews International Corp. Class A 451,907 17,421 Cracker Barrel Old Country Store Inc. 354,009 17,396 Buckle Inc. 430,088 17,376 * OfficeMax Inc. 1,302,415 16,853 Arbitron Inc. 412,891 16,528 PF Chang's China Bistro Inc. 352,050 16,261 Regis Corp. 881,892 15,645 Finish Line Inc. Class A 786,857 15,619 * Hibbett Sports Inc. 436,040 15,615 * Cabela's Inc. 623,723 15,599 Group 1 Automotive Inc. 363,393 15,553 National CineMedia Inc. 830,327 15,502 Bob Evans Farms Inc. 465,534 15,176 KB Home 1,213,967 15,102 * Genesco Inc. 368,382 14,809 * 99 Cents Only Stores 749,981 14,700 MDC Holdings Inc. 577,521 14,640 Monro Muffler Brake Inc. 439,676 14,500 * Buffalo Wild Wings Inc. 264,876 14,417 * Penske Automotive Group Inc. 705,377 14,122 Texas Roadhouse Inc. Class A 824,101 14,001 *,^ Tesla Motors Inc. 500,837 13,873 *,^ Education Management Corp. 644,315 13,492 American Greetings Corp. Class A 569,958 13,451 *,^ Eastman Kodak Co. 4,115,676 13,294 * Exide Technologies 1,176,020 13,148 * Helen of Troy Ltd. 446,726 13,134 * BJ's Restaurants Inc. 333,434 13,114 * DineEquity Inc. 234,523 12,894 * Pinnacle Entertainment Inc. 941,158 12,819 International Speedway Corp. Class A 424,756 12,658 * Belo Corp. Class A 1,410,981 12,431 * Vitamin Shoppe Inc. 366,569 12,401 * American Axle & Manufacturing Holdings Inc. 984,541 12,395 * K12 Inc. 356,441 12,012 *,^ Blue Nile Inc. 220,268 11,892 * Domino's Pizza Inc. 645,009 11,888 CEC Entertainment Inc. 314,626 11,871 * Ruby Tuesday Inc. 895,060 11,734 Scholastic Corp. 424,222 11,471 * Skechers U.S.A. Inc. Class A 555,980 11,420 * Capella Education Co. 228,027 11,353 * Federal-Mogul Corp. 454,672 11,321 * American Public Education Inc. 275,341 11,138 Stage Stores Inc. 577,559 11,101 * iRobot Corp. 331,410 10,900 * Modine Manufacturing Co. 675,127 10,897 Ryland Group Inc. 675,830 10,746 Columbia Sportswear Co. 180,313 10,714 * Meritage Homes Corp. 443,450 10,700 Cato Corp. Class A 424,928 10,411 * Select Comfort Corp. 847,826 10,225 PEP Boys-Manny Moe & Jack 804,002 10,219 * Maidenform Brands Inc. 357,475 10,213 * Ascent Media Corp. Class A 207,414 10,132 * Interval Leisure Group Inc. 612,172 10,009 * Papa John's International Inc. 315,424 9,989 * Steiner Leisure Ltd. 215,677 9,977 Stewart Enterprises Inc. Class A 1,304,006 9,963 * Peet's Coffee & Tea Inc. 196,898 9,469 * G-III Apparel Group Ltd. 249,900 9,391 * RC2 Corp. 331,843 9,325 Express Inc. 475,540 9,292 * Scientific Games Corp. Class A 1,053,212 9,205 * DSW Inc. Class A 229,175 9,158 Sinclair Broadcast Group Inc. Class A 718,475 9,010 Superior Industries International Inc. 347,684 8,915 * Shuffle Master Inc. 820,656 8,765 * True Religion Apparel Inc. 371,048 8,708 Ethan Allen Interiors Inc. 396,429 8,682 * Zumiez Inc. 328,121 8,672 * Dorman Products Inc. 205,026 8,630 *,^ Lumber Liquidators Holdings Inc. 336,303 8,404 * Asbury Automotive Group Inc. 451,678 8,352 * Quiksilver Inc. 1,880,982 8,314 Brown Shoe Co. Inc. 670,987 8,199 * Jakks Pacific Inc. 423,075 8,186 * Sonic Corp. 897,921 8,126 *,^ Boyd Gaming Corp. 858,818 8,047 * Biglari Holdings Inc. 18,695 7,918 Churchill Downs Inc. 190,438 7,903 Sonic Automotive Inc. Class A 560,233 7,849 * Liz Claiborne Inc. 1,447,510 7,802 * Fuel Systems Solutions Inc. 254,989 7,696 Fred's Inc. Class A 569,906 7,591 * La-Z-Boy Inc. 794,384 7,586 * Charming Shoppes Inc. 1,766,851 7,527 Oxford Industries Inc. 215,616 7,372 Ameristar Casinos Inc. 402,167 7,138 Harte-Hanks Inc. 584,425 6,955 * Pre-Paid Legal Services Inc. 104,506 6,897 Drew Industries Inc. 303,302 6,773 Callaway Golf Co. 987,829 6,737 * Wet Seal Inc. Class A 1,555,456 6,657 Sturm Ruger & Co. Inc. 287,885 6,613 * Krispy Kreme Doughnuts Inc. 930,989 6,554 * Retail Ventures Inc. 375,662 6,480 * Knology Inc. 482,179 6,225 * Denny's Corp. 1,527,279 6,201 Universal Technical Institute Inc. 316,267 6,151 * Standard Pacific Corp. 1,644,913 6,136 * Red Robin Gourmet Burgers Inc. 227,856 6,129 * Universal Electronics Inc. 206,269 6,097 * California Pizza Kitchen Inc. 357,972 6,043 * Winnebago Industries Inc. 446,346 5,968 * AFC Enterprises Inc. 391,567 5,924 *,^ Rue21 Inc. 204,707 5,896 * Lions Gate Entertainment Corp. 941,127 5,882 *,^ Corinthian Colleges Inc. 1,290,816 5,705 * Warner Music Group Corp. 830,601 5,623 PetMed Express Inc. 351,478 5,574 Barnes & Noble Inc. 599,766 5,512 Nutrisystem Inc. 369,961 5,361 * Beazer Homes USA Inc. 1,156,011 5,283 * Citi Trends Inc. 226,542 5,050 * Libbey Inc. 301,148 4,969 * Core-Mark Holding Co. Inc. 150,187 4,964 * EW Scripps Co. Class A 493,222 4,883 Volcom Inc. 261,770 4,851 *,^ Bridgepoint Education Inc. 279,512 4,780 World Wrestling Entertainment Inc. Class A 377,900 4,750 * K-Swiss Inc. Class A 416,082 4,689 Lincoln Educational Services Corp. 288,413 4,583 * Grand Canyon Education Inc. 315,927 4,581 * M/I Homes Inc. 282,995 4,242 * Movado Group Inc. 277,160 4,069 *,^ ChinaCast Education Corp. 645,904 4,063 *,^ hhgregg Inc. 302,388 4,049 Stein Mart Inc. 399,730 4,041 * Journal Communications Inc. Class A 662,895 3,977 * Shoe Carnival Inc. 141,259 3,962 * Unifi Inc. 229,502 3,902 HOT Topic Inc. 684,472 3,901 * Overstock.com Inc. 247,986 3,898 * America's Car-Mart Inc. 150,386 3,877 Big 5 Sporting Goods Corp. 317,036 3,779 * Kirkland's Inc. 243,051 3,753 * Pacific Sunwear of California Inc. 1,009,881 3,646 Speedway Motorsports Inc. 223,680 3,574 * Talbots Inc. 590,070 3,564 Christopher & Banks Corp. 547,050 3,545 Marcus Corp. 318,185 3,468 *,^ Hovnanian Enterprises Inc. Class A 978,414 3,454 Haverty Furniture Cos. Inc. 254,224 3,371 Spartan Motors Inc. 477,235 3,274 * Smith & Wesson Holding Corp. 917,594 3,257 * Isle of Capri Casinos Inc. 323,288 3,071 Ambassadors Group Inc. 274,101 3,001 * CKX Inc. 710,455 2,998 * New York & Co. Inc. 411,795 2,887 * Furniture Brands International Inc. 631,179 2,872 * LIN TV Corp. Class A 481,605 2,856 * Dex One Corp. 576,196 2,789 Weyco Group Inc. 112,567 2,753 Bebe Stores Inc. 458,517 2,682 Blyth Inc. 81,782 2,657 * Coldwater Creek Inc. 989,811 2,613 * Leapfrog Enterprises Inc. 548,996 2,372 * Systemax Inc. 168,751 2,281 ^ Deer Consumer Products Inc. 309,771 2,249 CSS Industries Inc. 118,983 2,243 * Kenneth Cole Productions Inc. Class A 148,616 1,928 * Sealy Corp. 742,778 1,887 *,^ China MediaExpress Holdings Inc. 157,475 1,863 *,^ ReachLocal Inc. 85,200 1,704 * Martha Stewart Living Omnimedia Class A 418,862 1,554 *,^ Wonder Auto Technology Inc. 284,741 1,543 * Monarch Casino & Resort Inc. 148,379 1,543 * Vitacost.com Inc. 253,751 1,446 Outdoor Channel Holdings Inc. 193,054 1,440 * Marine Products Corp. 171,067 1,357 *,^ China XD Plastics Co. Ltd. 218,650 1,139 * Orbitz Worldwide Inc. 312,560 1,116 *,^ China Automotive Systems Inc. 102,778 912 *,^ Brookfield Homes Corp. 96,737 909 * Archipelago Learning Inc. 100,052 855 *,^ Fuqi International Inc. 35,369 101 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 7,748 1 Consumer Staples (2.5%) Corn Products International Inc. 1,158,516 60,034 * BJ's Wholesale Club Inc. 836,994 40,862 * United Natural Foods Inc. 701,017 31,420 * TreeHouse Foods Inc. 542,223 30,836 SUPERVALU Inc. 3,251,538 29,036 * Darling International Inc. 1,788,523 27,490 Nu Skin Enterprises Inc. Class A 856,465 24,623 Ruddick Corp. 636,116 24,548 Casey's General Stores Inc. 579,802 22,612 * Hain Celestial Group Inc. 656,640 21,196 Diamond Foods Inc. 336,540 18,779 Lancaster Colony Corp. 299,036 18,122 Fresh Del Monte Produce Inc. 636,306 16,614 Universal Corp. 364,442 15,868 ^ Sanderson Farms Inc. 330,901 15,195 B&G Foods Inc. Class A 729,816 13,699 * Boston Beer Co. Inc. Class A 142,290 13,179 Andersons Inc. 267,529 13,034 * Central European Distribution Corp. 1,028,669 11,675 * Elizabeth Arden Inc. 366,121 10,987 ^ Vector Group Ltd. 631,581 10,920 * Rite Aid Corp. 10,242,557 10,857 J&J Snack Foods Corp. 226,511 10,662 * Chiquita Brands International Inc. 691,253 10,604 * Heckmann Corp. 1,586,480 10,391 WD-40 Co. 243,347 10,303 Pricesmart Inc. 274,884 10,072 Tootsie Roll Industries Inc. 317,124 8,994 * Prestige Brands Holdings Inc. 728,111 8,373 *,^ Dole Food Co. Inc. 607,217 8,276 Snyders-Lance Inc. 398,615 7,913 *,^ Zhongpin Inc. 494,621 7,508 Weis Markets Inc. 185,407 7,502 Nash Finch Co. 186,110 7,061 * Pilgrim's Pride Corp. 821,637 6,335 ^ Cal-Maine Foods Inc. 214,139 6,317 * Winn-Dixie Stores Inc. 850,352 6,072 * Central Garden and Pet Co. Class A 656,382 6,045 * Pantry Inc. 347,324 5,151 Spartan Stores Inc. 345,553 5,111 * Alliance One International Inc. 1,265,535 5,088 Coca-Cola Bottling Co. Consolidated 65,401 4,371 Inter Parfums Inc. 233,242 4,317 * Smart Balance Inc. 937,542 4,303 * USANA Health Sciences Inc. 122,336 4,222 Ingles Markets Inc. Class A 196,811 3,899 Calavo Growers Inc. 168,178 3,675 * Revlon Inc. Class A 187,213 2,971 Village Super Market Inc. Class A 86,570 2,519 National Beverage Corp. 177,085 2,431 * Central Garden and Pet Co. 236,309 2,082 * Susser Holdings Corp. 132,525 1,735 Alico Inc. 56,729 1,519 *,^ Feihe International Inc. 170,765 1,470 *,^ American Oriental Bioengineering Inc. 955,793 1,424 *,^ China-Biotics Inc. 170,632 1,370 Farmer Bros Co. 110,338 1,337 *,^ AgFeed Industries Inc. 543,067 1,037 Energy (6.8%) SM Energy Co. 966,191 71,682 * SandRidge Energy Inc. 5,595,885 71,627 * Brigham Exploration Co. 1,791,311 66,601 * Oil States International Inc. 774,935 59,004 Holly Corp. 815,395 49,543 * Superior Energy Services Inc. 1,207,681 49,515 Frontier Oil Corp. 1,620,371 47,509 Lufkin Industries Inc. 460,866 43,077 CARBO Ceramics Inc. 301,073 42,487 * Atwood Oceanics Inc. 889,264 41,289 World Fuel Services Corp. 1,006,296 40,866 Berry Petroleum Co. Class A 772,425 38,969 * Unit Corp. 624,057 38,660 * Dril-Quip Inc. 488,869 38,635 * Rosetta Resources Inc. 807,885 38,407 * Patriot Coal Corp. 1,393,893 36,004 * Energy XXI Bermuda Ltd. 1,023,645 34,906 * Key Energy Services Inc. 2,168,491 33,720 * Gran Tierra Energy Inc. 3,938,566 31,784 * Complete Production Services Inc. 955,628 30,399 * International Coal Group Inc. 2,653,694 29,987 SEACOR Holdings Inc. 309,332 28,601 * CVR Energy Inc. 1,210,275 28,030 * Swift Energy Co. 637,815 27,222 * Helix Energy Solutions Group Inc. 1,534,551 26,394 * Bristow Group Inc. 527,390 24,946 * Oasis Petroleum Inc. 777,024 24,570 * McMoRan Exploration Co. 1,382,802 24,489 * Bill Barrett Corp. 604,541 24,127 * Comstock Resources Inc. 724,842 22,427 * Stone Energy Corp. 669,729 22,349 * Northern Oil and Gas Inc. 834,851 22,291 * ION Geophysical Corp. 1,750,602 22,215 * Exterran Holdings Inc. 919,987 21,831 * Carrizo Oil & Gas Inc. 559,441 20,660 * Gulfport Energy Corp. 568,811 20,563 * Cloud Peak Energy Inc. 874,560 18,882 * Tetra Technologies Inc. 1,166,994 17,972 ^ RPC Inc. 681,751 17,262 * Kodiak Oil & Gas Corp. 2,528,669 16,942 * Petroleum Development Corp. 350,354 16,820 * Gulfmark Offshore Inc. 361,739 16,101 * Global Industries Ltd. 1,591,403 15,580 * Enbridge Energy Management LLC 233,454 14,682 ^ Overseas Shipholding Group Inc. 442,810 14,232 * Western Refining Inc. 812,647 13,774 * Clayton Williams Energy Inc. 120,862 12,775 * James River Coal Co. 527,551 12,751 * Parker Drilling Co. 1,777,957 12,286 Contango Oil & Gas Co. 193,515 12,238 *,^ ATP Oil & Gas Corp. 667,438 12,087 * Approach Resources Inc. 355,393 11,941 *,^ Clean Energy Fuels Corp. 728,852 11,939 Penn Virginia Corp. 699,205 11,859 W&T Offshore Inc. 514,448 11,724 * Hercules Offshore Inc. 1,759,458 11,630 * Pioneer Drilling Co. 830,675 11,463 *,^ Resolute Energy Corp. 629,967 11,428 * Hornbeck Offshore Services Inc. 364,727 11,252 * Newpark Resources Inc. 1,383,990 10,878 * Tesco Corp. 463,712 10,178 * Cal Dive International Inc. 1,442,112 10,066 * Energy Partners Ltd. 522,162 9,399 * Basic Energy Services Inc. 347,742 8,871 *,^ Goodrich Petroleum Corp. 373,793 8,306 * Petroquest Energy Inc. 871,243 8,155 * Venoco Inc. 462,779 7,909 *,^ Cheniere Energy Inc. 839,883 7,819 * USEC Inc. 1,753,685 7,716 *,^ Harvest Natural Resources Inc. 491,805 7,495 * OYO Geospace Corp. 73,993 7,294 *,^ Magnum Hunter Resources Corp. 840,366 7,202 * Willbros Group Inc. 623,247 6,806 * Vaalco Energy Inc. 865,726 6,718 Gulf Island Fabrication Inc. 208,124 6,695 *,^ BPZ Resources Inc. 1,237,913 6,573 Crosstex Energy Inc. 646,403 6,432 * Endeavour International Corp. 484,379 6,152 * Rex Energy Corp. 504,795 5,881 * Matrix Service Co. 403,803 5,613 * Dawson Geophysical Co. 121,126 5,315 * Warren Resources Inc. 1,034,252 5,264 * PHI Inc. 190,079 4,205 * Gastar Exploration Ltd. 857,465 4,167 * Global Geophysical Services Inc. 275,264 3,980 *,^ Uranium Energy Corp. 882,041 3,519 ^ General Maritime Corp. 1,638,853 3,360 Delek US Holdings Inc. 208,286 2,824 *,^ Delta Petroleum Corp. 2,839,630 2,584 *,^ L&L Energy Inc. 342,095 2,367 * Oilsands Quest Inc. 4,825,020 2,316 ^ Alon USA Energy Inc. 165,972 2,274 *,^ China Integrated Energy Inc. 181,726 463 *,^ Atlas Energy Inc. Escrow 1,192,784 119 Financials (19.6%) Camden Property Trust 1,052,685 59,814 Essex Property Trust Inc. 480,288 59,556 ^ American Capital Agency Corp. 1,893,049 55,163 Waddell & Reed Financial Inc. Class A 1,308,922 53,155 * E*Trade Financial Corp. 3,383,515 52,884 Ares Capital Corp. 3,104,994 52,474 * American Capital Ltd. 5,231,288 51,790 Senior Housing Properties Trust 2,144,530 49,410 Arthur J Gallagher & Co. 1,623,632 49,375 East West Bancorp Inc. 2,154,350 47,310 Developers Diversified Realty Corp. 3,336,248 46,707 BRE Properties Inc. 982,421 46,351 Apartment Investment & Management Co. 1,793,399 45,678 * Popular Inc. 15,669,105 45,597 Taubman Centers Inc. 837,815 44,890 Mack-Cali Realty Corp. 1,316,214 44,620 MFA Financial Inc. 5,308,495 43,530 First Niagara Financial Group Inc. 3,204,000 43,510 Highwoods Properties Inc. 1,098,251 38,450 BioMed Realty Trust Inc. 2,005,838 38,151 * SVB Financial Group 643,827 36,653 Corporate Office Properties Trust 1,009,732 36,492 TCF Financial Corp. 2,287,856 36,285 Apollo Investment Corp. 2,989,856 36,058 Bank of Hawaii Corp. 739,180 35,348 * Forest City Enterprises Inc. Class A 1,870,712 35,226 * Signature Bank 622,076 35,085 CBL & Associates Properties Inc. 2,010,727 35,027 * Stifel Financial Corp. 485,475 34,852 Protective Life Corp. 1,312,270 34,841 Allied World Assurance Co. Holdings Ltd. 550,566 34,515 Home Properties Inc. 576,496 33,984 Fulton Financial Corp. 3,050,633 33,893 American Campus Communities Inc. 1,023,722 33,783 Omega Healthcare Investors Inc. 1,509,945 33,732 Mid-America Apartment Communities Inc. 523,650 33,618 National Retail Properties Inc. 1,280,168 33,451 Entertainment Properties Trust 712,717 33,369 Endurance Specialty Holdings Ltd. 672,663 32,839 Erie Indemnity Co. Class A 461,185 32,795 Valley National Bancorp 2,347,392 32,770 Tanger Factory Outlet Centers 1,241,628 32,580 StanCorp Financial Group Inc. 705,151 32,522 Aspen Insurance Holdings Ltd. 1,175,664 32,401 Douglas Emmett Inc. 1,704,418 31,958 * Alleghany Corp. 96,547 31,955 Alterra Capital Holdings Ltd. 1,414,505 31,600 Hanover Insurance Group Inc. 690,970 31,266 Hatteras Financial Corp. 1,110,933 31,239 Kilroy Realty Corp. 802,170 31,148 Washington Real Estate Investment Trust 981,846 30,526 LaSalle Hotel Properties 1,119,015 30,213 Washington Federal Inc. 1,723,749 29,890 Post Properties Inc. 747,473 29,338 Prosperity Bancshares Inc. 678,907 29,037 CommonWealth REIT 1,104,433 28,682 FirstMerit Corp. 1,666,710 28,434 * ProAssurance Corp. 447,067 28,331 DiamondRock Hospitality Co. 2,536,178 28,329 CapitalSource Inc. 3,961,800 27,891 * CNO Financial Group Inc. 3,653,407 27,437 Synovus Financial Corp. 11,424,686 27,419 Extra Space Storage Inc. 1,273,638 26,377 Equity Lifestyle Properties Inc. 448,769 25,872 Brandywine Realty Trust 2,059,901 25,007 Iberiabank Corp. 411,948 24,770 Potlatch Corp. 613,084 24,646 * MBIA Inc. 2,449,362 24,592 * MGIC Investment Corp. 2,763,581 24,568 Webster Financial Corp. 1,135,890 24,342 First American Financial Corp. 1,436,887 23,709 Starwood Property Trust Inc. 1,051,359 23,445 Unitrin Inc. 753,172 23,258 Invesco Mortgage Capital Inc. 1,054,774 23,047 Platinum Underwriters Holdings Ltd. 601,650 22,917 Westamerica Bancorporation 446,018 22,912 Delphi Financial Group Inc. 744,345 22,859 Healthcare Realty Trust Inc. 987,225 22,410 * Portfolio Recovery Associates Inc. 261,407 22,254 DuPont Fabros Technology Inc. 913,661 22,156 Trustmark Corp. 929,625 21,772 Colonial Properties Trust 1,130,963 21,771 ^ NewAlliance Bancshares Inc. 1,449,343 21,508 * Ezcorp Inc. Class A 681,377 21,388 Northwest Bancshares Inc. 1,696,949 21,280 Cash America International Inc. 452,970 20,859 DCT Industrial Trust Inc. 3,708,719 20,583 Whitney Holding Corp. 1,480,478 20,164 Umpqua Holdings Corp. 1,754,677 20,074 Medical Properties Trust Inc. 1,704,841 19,725 * MF Global Holdings Ltd. 2,372,912 19,648 Cathay General Bancorp 1,142,427 19,478 FNB Corp. 1,847,536 19,473 Astoria Financial Corp. 1,349,578 19,393 Wintrust Financial Corp. 526,538 19,350 * Knight Capital Group Inc. Class A 1,422,478 19,061 Lexington Realty Trust 1,993,735 18,641 Susquehanna Bancshares Inc. 1,989,168 18,599 * PHH Corp. 851,805 18,544 UMB Financial Corp. 495,325 18,503 ^ Hancock Holding Co. 561,726 18,447 * Sunstone Hotel Investors Inc. 1,807,937 18,423 National Health Investors Inc. 381,714 18,292 EastGroup Properties Inc. 413,311 18,173 Montpelier Re Holdings Ltd. 1,022,061 18,060 BancorpSouth Inc. 1,150,987 17,783 Redwood Trust Inc. 1,137,168 17,683 PS Business Parks Inc. 301,778 17,485 Symetra Financial Corp. 1,267,296 17,235 United Bankshares Inc. 634,330 16,822 Sovran Self Storage Inc. 423,820 16,762 Glacier Bancorp Inc. 1,101,779 16,582 MB Financial Inc. 785,179 16,457 National Penn Bancshares Inc. 2,092,721 16,198 First Citizens BancShares Inc. Class A 80,532 16,153 Argo Group International Holdings Ltd. 476,787 15,753 * World Acceptance Corp. 239,975 15,646 ^ Prospect Capital Corp. 1,279,336 15,621 Old National Bancorp 1,451,784 15,563 Franklin Street Properties Corp. 1,101,022 15,491 Cypress Sharpridge Investments Inc. 1,218,868 15,455 * First Cash Financial Services Inc. 394,341 15,222 International Bancshares Corp. 829,621 15,215 * Strategic Hotels & Resorts Inc. 2,318,607 14,955 First Financial Bancorp 890,120 14,856 RLI Corp. 256,704 14,799 Equity One Inc. 785,005 14,735 Tower Group Inc. 604,241 14,520 Alexander's Inc. 35,182 14,317 PrivateBancorp Inc. Class A 929,808 14,217 Selective Insurance Group Inc. 819,529 14,178 * Texas Capital Bancshares Inc. 535,379 13,914 U-Store-It Trust 1,322,013 13,908 Glimcher Realty Trust 1,502,152 13,895 Radian Group Inc. 2,036,743 13,870 Hersha Hospitality Trust Class A 2,331,629 13,850 Capstead Mortgage Corp. 1,074,429 13,731 KBW Inc. 515,922 13,512 * First Industrial Realty Trust Inc. 1,129,784 13,433 First Midwest Bancorp Inc. 1,134,575 13,377 Fifth Street Finance Corp. 996,711 13,306 * Piper Jaffray Cos. 318,594 13,199 First Financial Bankshares Inc. 255,825 13,142 Anworth Mortgage Asset Corp. 1,851,182 13,125 * Greenlight Capital Re Ltd. Class A 462,763 13,055 * iStar Financial Inc. 1,414,154 12,982 LTC Properties Inc. 457,248 12,958 Pebblebrook Hotel Trust 580,670 12,862 Sterling Bancshares Inc. 1,483,597 12,774 * Ocwen Financial Corp. 1,154,668 12,724 Employers Holdings Inc. 610,160 12,606 Government Properties Income Trust 465,468 12,502 Community Bank System Inc. 508,061 12,331 Provident Financial Services Inc. 832,416 12,320 CreXus Investment Corp. 1,063,652 12,147 CVB Financial Corp. 1,298,418 12,088 optionsXpress Holdings Inc. 659,989 12,084 NBT Bancorp Inc. 527,697 12,026 Cousins Properties Inc. 1,426,231 11,909 Park National Corp. 176,162 11,771 First Potomac Realty Trust 742,369 11,692 Acadia Realty Trust 616,992 11,673 * Investment Technology Group Inc. 641,516 11,669 * Investors Bancorp Inc. 781,969 11,644 * Dollar Financial Corp. 560,995 11,641 * Navigators Group Inc. 224,910 11,583 Solar Capital Ltd. 484,301 11,565 Columbia Banking System Inc. 602,483 11,550 Pennsylvania Real Estate Investment Trust 806,603 11,510 * Financial Engines Inc. 417,083 11,495 Inland Real Estate Corp. 1,200,907 11,457 Investors Real Estate Trust 1,203,908 11,437 Infinity Property & Casualty Corp. 191,814 11,411 Primerica Inc. 445,853 11,374 American National Insurance Co. 143,645 11,372 American Equity Investment Life Holding Co. 853,612 11,199 * Credit Acceptance Corp. 155,680 11,047 First Commonwealth Financial Corp. 1,603,768 10,986 * Enstar Group Ltd. 109,913 10,978 Oritani Financial Corp. 861,268 10,921 * FelCor Lodging Trust Inc. 1,759,246 10,784 BlackRock Kelso Capital Corp. 1,039,032 10,525 Two Harbors Investment Corp. 1,002,636 10,498 Horace Mann Educators Corp. 605,868 10,179 Associated Estates Realty Corp. 632,971 10,052 PacWest Bancorp 460,278 10,011 Nelnet Inc. Class A 451,719 9,861 * National Financial Partners Corp. 668,121 9,855 Evercore Partners Inc. Class A 286,844 9,836 * Forestar Group Inc. 515,867 9,812 MarketAxess Holdings Inc. 402,098 9,731 Sun Communities Inc. 269,880 9,621 Brookline Bancorp Inc. 904,568 9,525 Saul Centers Inc. 212,030 9,446 * Pico Holdings Inc. 313,419 9,421 Interactive Brokers Group Inc. 582,238 9,252 Getty Realty Corp. 403,380 9,229 Bank of the Ozarks Inc. 208,085 9,095 Safety Insurance Group Inc. 195,701 9,024 Oriental Financial Group Inc. 708,449 8,891 Compass Diversified Holdings 601,170 8,861 BGC Partners Inc. Class A 946,466 8,793 S&T Bancorp Inc. 405,521 8,747 Cohen & Steers Inc. 293,883 8,722 * Western Alliance Bancorp 1,060,070 8,714 Education Realty Trust Inc. 1,078,805 8,663 City Holding Co. 237,602 8,402 Chemical Financial Corp. 420,349 8,378 * Altisource Portfolio Solutions SA 272,581 8,363 Independent Bank Corp. 308,675 8,337 * Pinnacle Financial Partners Inc. 489,614 8,098 Meadowbrook Insurance Group Inc. 778,322 8,056 * Internet Capital Group Inc. 561,435 7,972 Home Bancshares Inc. 347,944 7,916 Ashford Hospitality Trust Inc. 718,063 7,913 Chesapeake Lodging Trust 452,133 7,872 Amtrust Financial Services Inc. 409,849 7,816 Artio Global Investors Inc. Class A 482,905 7,804 * Tejon Ranch Co. 211,122 7,757 WesBanco Inc. 366,231 7,585 Boston Private Financial Holdings Inc. 1,053,819 7,450 PennyMac Mortgage Investment Trust 403,368 7,418 Universal Health Realty Income Trust 181,575 7,359 Hercules Technology Growth Capital Inc. 642,260 7,065 Trustco Bank Corp. NY 1,182,149 7,010 Retail Opportunity Investments Corp. 640,289 7,005 FBL Financial Group Inc. Class A 227,432 6,987 United Fire & Casualty Co. 342,811 6,928 Ramco-Gershenson Properties Trust 552,623 6,924 * CNA Surety Corp. 272,197 6,876 Colony Financial Inc. 363,080 6,837 Sandy Spring Bancorp Inc. 367,919 6,792 Flushing Financial Corp. 454,816 6,777 Sabra Healthcare REIT Inc. 381,377 6,716 Dime Community Bancshares Inc. 450,871 6,655 ViewPoint Financial Group 508,063 6,605 Danvers Bancorp Inc. 304,057 6,513 SCBT Financial Corp. 195,467 6,505 * Hilltop Holdings Inc. 647,861 6,505 Walter Investment Management Corp. 394,475 6,363 Wilmington Trust Corp. 1,404,311 6,347 * PMI Group Inc. 2,347,300 6,338 Flagstone Reinsurance Holdings SA 702,932 6,333 NorthStar Realty Finance Corp. 1,182,207 6,325 * AMERISAFE Inc. 281,975 6,234 Maiden Holdings Ltd. 827,402 6,197 Renasant Corp. 364,424 6,188 Harleysville Group Inc. 185,475 6,145 Simmons First National Corp. Class A 224,436 6,080 National Western Life Insurance Co. Class A 36,911 5,989 ^ TowneBank 367,702 5,758 Parkway Properties Inc. 335,110 5,697 GFI Group Inc. 1,123,445 5,640 Tompkins Financial Corp. 133,383 5,542 Community Trust Bancorp Inc. 199,026 5,507 Cedar Shopping Centers Inc. 912,554 5,503 Provident New York Bancorp 526,800 5,437 CapLease Inc. 988,412 5,416 * Citizens Republic Bancorp Inc. 6,083,935 5,414 First Financial Corp. 160,815 5,345 * FPIC Insurance Group Inc. 140,549 5,327 Lakeland Financial Corp. 234,311 5,314 * Nara Bancorp Inc. 552,366 5,314 Kite Realty Group Trust 972,080 5,162 Duff & Phelps Corp. Class A 322,510 5,154 * Intl. FCStone Inc. 202,185 5,140 Oppenheimer Holdings Inc. Class A 152,524 5,111 * NewStar Financial Inc. 466,138 5,090 Calamos Asset Management Inc. Class A 304,360 5,049 SY Bancorp Inc. 199,436 5,018 Bancfirst Corp. 117,349 5,008 Washington Trust Bancorp Inc. 210,549 4,998 StellarOne Corp. 349,723 4,966 Urstadt Biddle Properties Inc. Class A 260,523 4,955 * Global Indemnity plc 223,971 4,923 WSFS Financial Corp. 104,057 4,901 * Citizens Inc. 670,935 4,898 Cardinal Financial Corp. 419,090 4,887 * Phoenix Cos. Inc. 1,778,379 4,837 MVC Capital Inc. 352,415 4,835 Hudson Valley Holding Corp. 216,194 4,756 Rockville Financial Inc. 454,029 4,736 OneBeacon Insurance Group Ltd. Class A 349,607 4,730 First Busey Corp. 913,260 4,639 Sterling Bancorp 462,885 4,633 Southside Bancshares Inc. 214,960 4,600 Winthrop Realty Trust 372,265 4,560 Berkshire Hills Bancorp Inc. 215,482 4,493 State Auto Financial Corp. 244,828 4,461 1st Source Corp. 222,279 4,454 * Beneficial Mutual Bancorp Inc. 499,587 4,306 Univest Corp. of Pennsylvania 242,696 4,301 * eHealth Inc. 322,462 4,289 Capital Southwest Corp. 45,871 4,199 Northfield Bancorp Inc. 299,214 4,129 Arrow Financial Corp. 163,935 4,056 * Southwest Bancorp Inc. 281,936 4,001 * TradeStation Group Inc. 550,539 3,865 Camden National Corp. 111,549 3,819 Territorial Bancorp Inc. 187,563 3,736 * Flagstar Bancorp Inc. 2,472,238 3,708 United Financial Bancorp Inc. 224,076 3,699 * Kennedy-Wilson Holdings Inc. 339,014 3,682 Westwood Holdings Group Inc. 91,313 3,675 Lakeland Bancorp Inc. 346,836 3,600 CoBiz Financial Inc. 508,781 3,536 Westfield Financial Inc. 389,308 3,527 Advance America Cash Advance Centers Inc. 664,687 3,523 Hudson Pacific Properties Inc. 237,219 3,487 First Community Bancshares Inc. 244,917 3,473 SeaBright Holdings Inc. 336,878 3,453 Trico Bancshares 206,275 3,364 Epoch Holding Corp. 208,782 3,295 First Merchants Corp. 392,294 3,244 * United Community Banks Inc. 1,362,944 3,230 GAMCO Investors Inc. 69,328 3,214 Abington Bancorp Inc. 262,590 3,211 NGP Capital Resources Co. 330,951 3,190 First Interstate Bancsystem Inc. 234,244 3,186 Citizens & Northern Corp. 186,883 3,142 Union First Market Bankshares Corp. 277,168 3,118 Suffolk Bancorp 148,513 3,116 * FBR Capital Markets Corp. 855,762 3,064 First Bancorp 230,618 3,058 Republic Bancorp Inc. Class A 156,768 3,054 Presidential Life Corp. 316,770 3,019 Heartland Financial USA Inc. 175,335 2,981 MainSource Financial Group Inc. 293,365 2,937 First Financial Holdings Inc. 252,958 2,861 * Avatar Holdings Inc. 144,546 2,861 Baldwin & Lyons Inc. 121,278 2,840 Bank Mutual Corp. 665,923 2,817 Stewart Information Services Corp. 266,837 2,796 SWS Group Inc. 448,534 2,723 Home Federal Bancorp Inc. 229,889 2,708 Consolidated-Tomoka Land Co. 82,767 2,682 Great Southern Bancorp Inc. 123,578 2,651 BankFinancial Corp. 274,681 2,524 Golub Capital BDC Inc. 158,935 2,508 Kansas City Life Insurance Co. 70,304 2,248 ESSA Bancorp Inc. 168,774 2,228 * First Marblehead Corp. 1,007,462 2,216 * Meridian Interstate Bancorp Inc. 154,428 2,170 National Interstate Corp. 103,525 2,158 * Doral Financial Corp. 1,947,535 2,142 * Gleacher & Co. Inc. 1,204,364 2,096 THL Credit Inc. 151,673 2,073 * Penson Worldwide Inc. 305,602 2,051 Donegal Group Inc. Class A 151,847 2,030 Capital City Bank Group Inc. 156,281 1,982 EMC Insurance Group Inc. 78,910 1,959 Ames National Corp. 100,577 1,921 Universal Insurance Holdings Inc. 271,467 1,471 Wilshire Bancorp Inc. 293,398 1,438 Roma Financial Corp. 117,677 1,303 * Asset Acceptance Capital Corp. 231,653 1,244 ^ Life Partners Holdings Inc. 140,946 1,133 *,^ CompuCredit Holdings Corp. 161,890 1,064 Pzena Investment Management Inc. Class A 135,160 954 Urstadt Biddle Properties Inc. 57,942 931 * Student Loan Corp. Escrow 60,108 150 * CSF Holdings Inc. Contingent Litigation Rights 29,125  Health Care (11.1%) * Allscripts Healthcare Solutions Inc. 2,724,335 57,184 * United Therapeutics Corp. 828,484 55,525 * Tenet Healthcare Corp. 7,443,439 55,454 * AMERIGROUP Corp. 759,612 48,805 * Mednax Inc. 730,976 48,690 Cooper Cos. Inc. 699,813 48,602 * Health Net Inc. 1,463,543 47,858 PerkinElmer Inc. 1,809,044 47,524 * Regeneron Pharmaceuticals Inc. 982,226 44,141 * Pharmasset Inc. 559,921 44,071 * Brookdale Senior Living Inc. Class A 1,570,903 43,985 * Health Management Associates Inc. Class A 3,839,202 41,847 * BioMarin Pharmaceutical Inc. 1,571,116 39,482 Hill-Rom Holdings Inc. 966,578 36,711 * InterMune Inc. 772,543 36,456 * Sirona Dental Systems Inc. 721,898 36,210 * Healthspring Inc. 968,380 36,188 * Healthsouth Corp. 1,431,745 35,765 Teleflex Inc. 613,073 35,546 * HMS Holdings Corp. 422,665 34,595 * Onyx Pharmaceuticals Inc. 961,296 33,818 * Catalyst Health Solutions Inc. 585,089 32,724 * LifePoint Hospitals Inc. 808,200 32,473 * VCA Antech Inc. 1,253,926 31,574 * Dionex Corp. 267,053 31,526 Owens & Minor Inc. 970,304 31,515 STERIS Corp. 906,483 31,310 * Salix Pharmaceuticals Ltd. 887,961 31,105 * Incyte Corp. Ltd. 1,886,022 29,893 Medicis Pharmaceutical Corp. Class A 928,746 29,757 * Emergency Medical Services Corp. Class A 464,764 29,554 * WellCare Health Plans Inc. 652,123 27,357 Masimo Corp. 812,257 26,886 * Centene Corp. 792,328 26,131 Quality Systems Inc. 310,587 25,884 * Cepheid Inc. 923,586 25,879 * Talecris Biotherapeutics Holdings Corp. 960,114 25,731 * American Medical Systems Holdings Inc. 1,171,545 25,352 * Magellan Health Services Inc. 514,018 25,228 * Haemonetics Corp. 379,135 24,849 * Viropharma Inc. 1,194,964 23,780 Chemed Corp. 349,178 23,259 * PSS World Medical Inc. 846,712 22,988 * Cubist Pharmaceuticals Inc. 908,766 22,937 West Pharmaceutical Services Inc. 509,971 22,831 * Theravance Inc. 940,304 22,774 * Seattle Genetics Inc. 1,449,916 22,575 * athenahealth Inc. 498,786 22,510 * Parexel International Corp. 891,148 22,190 * Thoratec Corp. 851,850 22,088 * Exelixis Inc. 1,905,476 21,532 * Impax Laboratories Inc. 836,196 21,281 * Immucor Inc. 1,072,123 21,207 * Bruker Corp. 1,010,391 21,067 * Alkermes Inc. 1,458,406 18,886 * Volcano Corp. 704,344 18,031 * Align Technology Inc. 876,530 17,951 * Par Pharmaceutical Cos. Inc. 545,144 16,943 * Nektar Therapeutics 1,736,518 16,445 * Auxilium Pharmaceuticals Inc. 731,067 15,696 * Amedisys Inc. 444,619 15,562 * Integra LifeSciences Holdings Corp. 324,553 15,390 * NuVasive Inc. 604,890 15,316 Meridian Bioscience Inc. 623,257 14,952 * Zoll Medical Corp. 329,567 14,768 * DexCom Inc. 942,915 14,634 * MWI Veterinary Supply Inc. 181,356 14,632 * Ariad Pharmaceuticals Inc. 1,942,237 14,606 * Kindred Healthcare Inc. 604,998 14,447 Invacare Corp. 455,444 14,173 * RehabCare Group Inc. 382,032 14,086 * Acorda Therapeutics Inc. 598,263 13,880 * Arthrocare Corp. 414,276 13,812 * Neogen Corp. 330,228 13,665 * Cyberonics Inc. 428,858 13,642 * Insulet Corp. 651,995 13,444 * Medicines Co. 817,396 13,315 * Isis Pharmaceuticals Inc. 1,443,532 13,050 * Questcor Pharmaceuticals Inc. 904,102 13,028 *,^ HeartWare International Inc. 148,563 12,707 PDL BioPharma Inc. 2,143,396 12,432 * Gentiva Health Services Inc. 435,190 12,198 * Amsurg Corp. Class A 473,919 12,057 Universal American Corp. 521,431 11,946 *,^ Accretive Health Inc. 423,495 11,756 * Hanger Orthopedic Group Inc. 447,957 11,660 * Air Methods Corp. 173,065 11,639 * Savient Pharmaceuticals Inc. 1,078,620 11,433 * CONMED Corp. 430,810 11,322 * IPC The Hospitalist Co. Inc. 249,303 11,321 Analogic Corp. 196,340 11,103 * Emeritus Corp. 434,069 11,051 * Luminex Corp. 583,125 10,939 * Ardea Biosciences Inc. 360,173 10,333 * Wright Medical Group Inc. 600,812 10,220 * MedAssets Inc. 668,401 10,206 * Momenta Pharmaceuticals Inc. 643,833 10,205 * Celera Corp. 1,257,557 10,199 * Abaxis Inc. 342,567 9,880 * NPS Pharmaceuticals Inc. 1,023,918 9,799 Computer Programs & Systems Inc. 151,356 9,729 * NxStage Medical Inc. 440,213 9,676 * Ironwood Pharmaceuticals Inc. 686,089 9,605 *,^ MAKO Surgical Corp. 394,889 9,556 *,^ Immunogen Inc. 1,041,341 9,445 * Greatbatch Inc. 356,771 9,440 * Medivation Inc. 503,124 9,378 * Targacept Inc. 350,892 9,330 * Geron Corp. 1,838,210 9,283 * Molina Healthcare Inc. 231,331 9,253 * Sunrise Senior Living Inc. 775,225 9,248 * Clinical Data Inc. 297,875 9,026 Landauer Inc. 144,167 8,869 * Orthofix International NV 271,476 8,812 *,^ Sequenom Inc. 1,381,724 8,746 * Bio-Reference Labs Inc. 383,390 8,603 * Halozyme Therapeutics Inc. 1,232,200 8,268 * ICU Medical Inc. 187,235 8,197 * Healthways Inc. 525,470 8,076 * Merit Medical Systems Inc. 411,318 8,070 * Opko Health Inc. 2,160,168 8,057 * Enzon Pharmaceuticals Inc. 731,243 7,971 * Emdeon Inc. Class A 486,981 7,845 * Team Health Holdings Inc. 444,498 7,770 * Emergent Biosolutions Inc. 319,319 7,715 *,^ Vivus Inc. 1,243,828 7,699 * Omnicell Inc. 504,810 7,693 * Natus Medical Inc. 442,170 7,428 * LHC Group Inc. 242,963 7,289 * ABIOMED Inc. 492,328 7,154 *,^ SIGA Technologies Inc. 586,477 7,096 * Medidata Solutions Inc. 273,110 6,983 * Select Medical Holdings Corp. 863,011 6,956 * Accuray Inc. 767,291 6,929 * SonoSite Inc. 206,207 6,871 * Conceptus Inc. 451,749 6,528 * Triple-S Management Corp. Class B 308,457 6,348 * Micromet Inc. 1,114,365 6,252 * Angiodynamics Inc. 381,124 5,763 * Assisted Living Concepts Inc. Class A 145,947 5,712 * Corvel Corp. 107,332 5,708 Cantel Medical Corp. 221,625 5,707 * Rigel Pharmaceuticals Inc. 797,277 5,669 * Affymetrix Inc. 1,084,286 5,649 Ensign Group Inc. 175,474 5,603 * Genomic Health Inc. 221,087 5,439 * Arqule Inc. 753,821 5,397 * AMAG Pharmaceuticals Inc. 322,642 5,388 * Symmetry Medical Inc. 549,792 5,388 * Quidel Corp. 447,246 5,349 Pain Therapeutics Inc. 557,545 5,330 National Healthcare Corp. 114,193 5,309 * OraSure Technologies Inc. 672,220 5,284 * Alnylam Pharmaceuticals Inc. 550,273 5,266 *,^ Cadence Pharmaceuticals Inc. 568,436 5,235 *,^ Sangamo Biosciences Inc. 623,928 5,197 * PharMerica Corp. 448,449 5,130 * eResearchTechnology Inc. 753,582 5,102 * Sun Healthcare Group Inc. 361,878 5,092 * Akorn Inc. 862,631 4,977 * Almost Family Inc. 127,010 4,781 *,^ Unilife Corp. 807,520 4,579 * Skilled Healthcare Group Inc. 317,355 4,567 *,^ MannKind Corp. 1,240,723 4,529 *,^ Cell Therapeutics Inc. 11,837,781 4,404 * Lexicon Pharmaceuticals Inc. 2,584,730 4,342 Atrion Corp. 24,774 4,322 * Durect Corp. 1,199,871 4,320 * BioMimetic Therapeutics Inc. 318,288 4,173 *,^ Protalix BioTherapeutics Inc. 682,148 4,147 * AMN Healthcare Services Inc. 478,452 4,143 * MAP Pharmaceuticals Inc. 299,648 4,132 *,^ Metabolix Inc. 390,843 4,108 * Palomar Medical Technologies Inc. 270,349 4,015 * Allos Therapeutics Inc. 1,212,734 3,844 * Inspire Pharmaceuticals Inc. 948,788 3,757 * Obagi Medical Products Inc. 282,515 3,571 * Medcath Corp. 250,490 3,494 * Codexis Inc. 288,804 3,425 * Cross Country Healthcare Inc. 427,234 3,345 * Synovis Life Technologies Inc. 173,162 3,321 *,^ PROLOR Biotech Inc. 528,659 3,146 * TomoTherapy Inc. 684,389 3,128 * Progenics Pharmaceuticals Inc. 503,944 3,114 * SurModics Inc. 240,882 3,011 * Kensey Nash Corp. 116,966 2,914 * Nabi Biopharmaceuticals 495,632 2,880 * XenoPort Inc. 476,191 2,824 * Stereotaxis Inc. 711,415 2,753 * Vital Images Inc. 203,692 2,752 *,^ Biotime Inc. 364,102 2,713 * Ligand Pharmaceuticals Inc. Class B 270,285 2,703 *,^ Arena Pharmaceuticals Inc. 1,857,480 2,582 * IRIS International Inc. 279,246 2,519 * CryoLife Inc. 412,047 2,514 * RTI Biologics Inc. 834,466 2,387 *,^ China Biologic Products Inc. 144,784 2,311 * Dyax Corp. 1,429,699 2,302 * Enzo Biochem Inc. 540,718 2,266 * Exactech Inc. 127,990 2,246 * Orthovita Inc. 1,051,567 2,240 * Pozen Inc. 368,470 1,979 * Alliance HealthCare Services Inc. 442,045 1,954 * Idenix Pharmaceuticals Inc. 563,444 1,871 * Osiris Therapeutics Inc. 249,426 1,811 * Biospecifics Technologies Corp. 67,513 1,722 *,^ Orexigen Therapeutics Inc. 540,863 1,520 * Albany Molecular Research Inc. 331,288 1,411 *,^ MELA Sciences Inc. 373,125 1,313 *,^ Alimera Sciences Inc. 118,964 928 * Caraco Pharmaceutical Laboratories Ltd. 148,956 775 * Sucampo Pharmaceuticals Inc. Class A 116,586 490 Industrials (16.5%) Gardner Denver Inc. 804,351 62,764 * WABCO Holdings Inc. 990,531 61,056 * TransDigm Group Inc. 720,016 60,359 Hubbell Inc. Class B 810,056 57,538 IDEX Corp. 1,254,221 54,747 Nordson Corp. 468,051 53,854 Snap-On Inc. 891,437 53,540 * BE Aerospace Inc. 1,488,398 52,883 Wabtec Corp. 734,901 49,848 * Oshkosh Corp. 1,390,756 49,205 Lincoln Electric Holdings Inc. 647,265 49,140 Kennametal Inc. 1,258,598 49,085 Waste Connections Inc. 1,687,052 48,570 * Thomas & Betts Corp. 793,790 47,207 Trinity Industries Inc. 1,221,720 44,800 * Kirby Corp. 778,985 44,628 Manitowoc Co. Inc. 2,013,329 44,052 Regal-Beloit Corp. 591,190 43,648 Graco Inc. 917,340 41,730 Carlisle Cos. Inc. 934,872 41,649 * Corrections Corp. of America 1,688,946 41,210 * WESCO International Inc. 651,020 40,689 Acuity Brands Inc. 659,976 38,602 * GrafTech International Ltd. 1,854,910 38,267 Crane Co. 761,607 36,885 Lennox International Inc. 696,302 36,612 * Clean Harbors Inc. 363,574 35,870 * Alaska Air Group Inc. 564,032 35,771 * Genesee & Wyoming Inc. Class A 597,526 34,776 CLARCOR Inc. 772,228 34,696 * General Cable Corp. 798,347 34,568 Landstar System Inc. 753,191 34,406 Valmont Industries Inc. 323,195 33,732 * AMR Corp. 5,107,577 32,995 Con-way Inc. 838,872 32,959 * Esterline Technologies Corp. 460,694 32,580 Toro Co. 480,130 31,794 UTi Worldwide Inc. 1,559,870 31,572 * EMCOR Group Inc. 1,017,917 31,525 Woodward Inc. 897,416 31,015 * United Rentals Inc. 928,195 30,890 * EnerSys 765,883 30,444 Actuant Corp. Class A 1,044,106 30,279 * Polypore International Inc. 524,547 30,203 * Hexcel Corp. 1,489,338 29,325 Alexander & Baldwin Inc. 632,198 28,860 * Teledyne Technologies Inc. 555,985 28,750 Robbins & Myers Inc. 619,846 28,507 * Avis Budget Group Inc. 1,575,629 28,220 * Atlas Air Worldwide Holdings Inc. 396,936 27,674 * Moog Inc. Class A 600,314 27,560 GATX Corp. 709,360 27,424 Belden Inc. 719,090 27,002 Watsco Inc. 387,124 26,986 Brady Corp. Class A 750,162 26,773 * Dollar Thrifty Automotive Group Inc. 396,424 26,453 Triumph Group Inc. 296,519 26,227 AO Smith Corp. 586,408 26,001 * Geo Group Inc. 987,381 25,316 United Stationers Inc. 354,677 25,200 * Middleby Corp. 268,530 25,032 Curtiss-Wright Corp. 706,376 24,822 * Chart Industries Inc. 439,597 24,195 * JetBlue Airways Corp. 3,829,080 24,008 Brink's Co. 710,934 23,539 * Huntington Ingalls Industries Inc. 564,031 23,407 * Tetra Tech Inc. 945,918 23,355 * Meritor Inc. 1,371,214 23,270 Herman Miller Inc. 831,174 22,849 * Old Dominion Freight Line Inc. 642,549 22,547 HNI Corp. 686,465 21,665 * US Airways Group Inc. 2,476,120 21,567 * Acacia Research - Acacia Technologies 628,499 21,507 Mueller Industries Inc. 579,684 21,228 Corporate Executive Board Co. 525,605 21,219 Deluxe Corp. 786,540 20,875 Rollins Inc. 1,014,788 20,600 * HUB Group Inc. Class A 561,738 20,329 Kaydon Corp. 512,540 20,086 * II-VI Inc. 403,355 20,067 Applied Industrial Technologies Inc. 584,969 19,456 Mine Safety Appliances Co. 528,849 19,393 Werner Enterprises Inc. 723,225 19,144 * CoStar Group Inc. 302,071 18,934 Knight Transportation Inc. 962,416 18,527 *,^ USG Corp. 1,103,896 18,391 *,^ American Superconductor Corp. 737,347 18,338 Simpson Manufacturing Co. Inc. 605,847 17,848 Watts Water Technologies Inc. Class A 460,758 17,596 Briggs & Stratton Corp. 770,896 17,461 ABM Industries Inc. 680,303 17,273 Healthcare Services Group Inc. 956,835 16,821 * Orbital Sciences Corp. 887,916 16,799 * AAR Corp. 601,378 16,670 * Ceradyne Inc. 362,311 16,333 * Insituform Technologies Inc. Class A 601,098 16,079 * Macquarie Infrastructure Co. LLC 665,414 15,877 * Korn/Ferry International 708,919 15,788 * 3D Systems Corp. 323,393 15,701 ESCO Technologies Inc. 406,762 15,518 ^ HEICO Corp. 245,534 15,351 Raven Industries Inc. 248,656 15,272 ^ Lindsay Corp. 192,001 15,172 Knoll Inc. 720,448 15,101 Granite Construction Inc. 534,595 15,022 Barnes Group Inc. 712,311 14,873 * DigitalGlobe Inc. 528,849 14,824 * AirTran Holdings Inc. 1,973,016 14,699 Heartland Express Inc. 833,847 14,642 * MasTec Inc. 699,542 14,551 Armstrong World Industries Inc. 310,118 14,349 * Beacon Roofing Supply Inc. 699,363 14,316 Skywest Inc. 843,106 14,265 Steelcase Inc. Class A 1,250,458 14,230 Cubic Corp. 246,019 14,146 * GeoEye Inc. 338,564 14,078 Kaman Corp. 398,191 14,016 Franklin Electric Co. Inc. 302,718 13,986 Interface Inc. Class A 742,502 13,729 Titan International Inc. 514,543 13,692 Resources Connection Inc. 705,293 13,676 Forward Air Corp. 444,538 13,616 Seaboard Corp. 5,593 13,496 * Mobile Mini Inc. 558,359 13,412 * RBC Bearings Inc. 336,456 12,863 American Science & Engineering Inc. 137,669 12,715 * Ladish Co. Inc. 228,324 12,478 * Advisory Board Co. 241,431 12,434 CIRCOR International Inc. 261,933 12,316 * Wabash National Corp. 1,046,747 12,121 Unifirst Corp. 228,661 12,121 * SYKES Enterprises Inc. 610,175 12,063 * Griffon Corp. 904,199 11,872 * EnPro Industries Inc. 315,264 11,450 Tutor Perini Corp. 468,981 11,424 * SFN Group Inc. 809,890 11,411 * RSC Holdings Inc. 792,628 11,398 * TrueBlue Inc. 674,919 11,332 Quanex Building Products Corp. 576,310 11,313 TAL International Group Inc. 306,819 11,128 Tennant Co. 261,897 11,010 * Astec Industries Inc. 294,821 10,994 Insperity Inc. 358,519 10,892 Albany International Corp. 427,163 10,636 Mueller Water Products Inc. Class A 2,367,989 10,609 * Interline Brands Inc. 506,781 10,338 * Layne Christensen Co. 298,848 10,310 Aircastle Ltd. 852,329 10,288 * Greenbrier Cos. Inc. 362,259 10,281 * Amerco Inc. 104,985 10,184 * Blount International Inc. 626,313 10,009 Universal Forest Products Inc. 266,722 9,775 Arkansas Best Corp. 368,138 9,542 G&K Services Inc. Class A 286,414 9,523 McGrath Rentcorp 348,259 9,497 * Exponent Inc. 212,482 9,479 * Sauer-Danfoss Inc. 185,281 9,436 * Kforce Inc. 515,009 9,425 Ameron International Corp. 134,696 9,400 * Kelly Services Inc. Class A 432,664 9,393 * Dycom Industries Inc. 538,433 9,336 * Consolidated Graphics Inc. 168,424 9,201 Gorman-Rupp Co. 231,380 9,114 Badger Meter Inc. 218,643 9,010 Allegiant Travel Co. Class A 203,977 8,936 * Huron Consulting Group Inc. 318,157 8,810 AZZ Inc. 191,180 8,718 NACCO Industries Inc. Class A 77,266 8,551 Sun Hydraulics Corp. 195,824 8,440 * Colfax Corp. 366,049 8,401 * Generac Holdings Inc. 413,972 8,400 * H&E Equipment Services Inc. 429,492 8,379 John Bean Technologies Corp. 431,904 8,306 National Presto Industries Inc. 73,665 8,301 * Aerovironment Inc. 233,617 8,170 Comfort Systems USA Inc. 580,559 8,168 * ACCO Brands Corp. 840,713 8,020 Tredegar Corp. 366,253 7,904 * Rush Enterprises Inc. Class A 393,554 7,792 * Navigant Consulting Inc. 768,435 7,677 Heidrick & Struggles International Inc. 269,187 7,492 Viad Corp. 308,844 7,394 * MYR Group Inc. 306,519 7,332 Standex International Corp. 192,617 7,298 * Team Inc. 276,406 7,258 HEICO Corp. Class A 158,291 7,120 Encore Wire Corp. 284,362 6,921 EnergySolutions Inc. 1,152,333 6,868 *,^ Capstone Turbine Corp. 3,784,909 6,851 LB Foster Co. Class A 157,289 6,781 Ennis Inc. 396,059 6,745 *,^ A123 Systems Inc. 1,047,636 6,653 *,^ Trex Co. Inc. 201,737 6,581 Great Lakes Dredge & Dock Corp. 854,187 6,517 *,^ Harbin Electric Inc. 312,050 6,456 * RailAmerica Inc. 378,081 6,443 Cascade Corp. 142,801 6,366 * KAR Auction Services Inc. 414,120 6,353 AAON Inc. 189,674 6,240 Federal Signal Corp. 951,489 6,194 * Higher One Holdings Inc. 428,528 6,192 * FreightCar America Inc. 182,452 5,932 * American Reprographics Co. 558,713 5,783 Apogee Enterprises Inc. 429,802 5,669 Dynamic Materials Corp. 202,550 5,661 * Cenveo Inc. 866,519 5,658 Marten Transport Ltd. 252,232 5,625 * Trimas Corp. 261,027 5,612 * ICF International Inc. 267,700 5,499 * Dolan Co. 444,535 5,397 Vicor Corp. 320,247 5,281 * Celadon Group Inc. 324,843 5,275 *,^ Genco Shipping & Trading Ltd. 488,659 5,263 * Force Protection Inc. 1,073,440 5,260 * Titan Machinery Inc. 205,113 5,179 * Columbus McKinnon Corp. 278,399 5,139 *,^ EnerNOC Inc. 267,222 5,107 * Gibraltar Industries Inc. 417,663 4,983 * Powell Industries Inc. 125,145 4,936 * Kadant Inc. 186,357 4,881 * CRA International Inc. 166,175 4,791 US Ecology Inc. 265,489 4,627 * GenCorp Inc. 768,249 4,594 * Hawaiian Holdings Inc. 763,228 4,587 Schawk Inc. Class A 235,902 4,586 * M&F Worldwide Corp. 177,347 4,455 * Orion Marine Group Inc. 412,388 4,429 * Republic Airways Holdings Inc. 672,557 4,325 * Furmanite Corp. 533,971 4,272 * School Specialty Inc. 288,690 4,128 * Sterling Construction Co. Inc. 238,020 4,018 * Saia Inc. 244,310 4,004 * Standard Parking Corp. 217,054 3,855 Houston Wire & Cable Co. 259,110 3,788 * Metalico Inc. 606,065 3,770 * Taser International Inc. 910,998 3,708 * Michael Baker Corp. 127,213 3,698 Ampco-Pittsburgh Corp. 133,576 3,684 *,^ Ener1 Inc. 1,244,332 3,683 Ducommun Inc. 153,117 3,660 * American Railcar Industries Inc. 146,207 3,649 *,^ Eagle Bulk Shipping Inc. 954,354 3,550 * CBIZ Inc. 491,684 3,545 * Northwest Pipe Co. 142,519 3,268 * Fushi Copperweld Inc. 403,576 3,237 * Mistras Group Inc. 183,084 3,151 Aceto Corp. 390,527 3,113 * Innerworkings Inc. 419,350 3,095 CDI Corp. 203,861 3,015 American Woodmark Corp. 142,256 2,970 * Pacer International Inc. 532,682 2,802 * Roadrunner Transportation Systems Inc. 184,526 2,768 Kimball International Inc. Class B 393,639 2,755 * Pike Electric Corp. 283,586 2,700 Douglas Dynamics Inc. 179,289 2,557 Preformed Line Products Co. 35,956 2,487 * APAC Customer Services Inc. 402,778 2,421 Baltic Trading Ltd. 256,735 2,341 * Fuel Tech Inc. 260,358 2,317 * Patriot Transportation Holding Inc. 84,353 2,256 Courier Corp. 156,373 2,183 *,^ Lihua International Inc. 244,352 2,145 * Rush Enterprises Inc. Class B 121,462 2,112 * Hill International Inc. 388,945 2,058 *,^ Advanced Battery Technologies Inc. 950,048 1,843 *,^ Valence Technology Inc. 1,106,231 1,726 * Tecumseh Products Co. Class A 168,984 1,693 * Universal Truckload Services Inc. 96,648 1,667 *,^ Energy Recovery Inc. 477,740 1,519 *,^ China Valves Technology Inc. 317,907 1,475 *,^ YRC Worldwide Inc. 724,666 1,275 *,^ Broadwind Energy Inc. 817,306 1,071 *,^ SmartHeat Inc. 376,711 1,066 *,^ China Fire & Security Group Inc. 129,058 796 * TBS International plc Class A 198,159 386 * Tecumseh Products Co. Class B 37,155 346 Information Technology (19.0%) * Informatica Corp. 1,438,273 75,121 * VeriFone Systems Inc. 1,332,140 73,201 * JDS Uniphase Corp. 3,411,530 71,096 * TIBCO Software Inc. 2,559,041 69,734 * Polycom Inc. 1,308,827 67,863 * Rackspace Hosting Inc. 1,449,222 62,099 * MICROS Systems Inc. 1,234,928 61,042 * Varian Semiconductor Equipment Associates Inc. 1,133,789 55,181 * Gartner Inc. 1,323,625 55,155 Solera Holdings Inc. 1,075,901 54,979 * Teradyne Inc. 2,779,122 49,496 * Ariba Inc. 1,439,525 49,145 * Atheros Communications Inc. 1,096,774 48,971 * Cypress Semiconductor Corp. 2,414,236 46,788 * NCR Corp. 2,440,818 45,985 * WebMD Health Corp. 850,346 45,425 National Instruments Corp. 1,347,669 44,163 Jack Henry & Associates Inc. 1,246,152 42,232 * Sohu.com Inc. 465,108 41,562 * Vishay Intertechnology Inc. 2,307,518 40,935 * Parametric Technology Corp. 1,805,428 40,604 * Aruba Networks Inc. 1,196,922 40,504 * Cadence Design Systems Inc. 4,095,177 39,928 * Compuware Corp. 3,357,120 38,775 * Concur Technologies Inc. 682,965 37,870 * Ciena Corp. 1,434,429 37,238 * Netlogic Microsystems Inc. 881,118 37,025 ADTRAN Inc. 870,309 36,953 * Tech Data Corp. 714,466 36,338 Diebold Inc. 1,006,926 35,706 * International Rectifier Corp. 1,063,697 35,166 * VistaPrint NV 674,402 35,001 * Itron Inc. 619,270 34,952 * Fairchild Semiconductor International Inc. Class A 1,898,643 34,555 * Acme Packet Inc. 486,870 34,548 * Zebra Technologies Corp. 866,627 34,006 * Rambus Inc. 1,712,881 33,915 * Universal Display Corp. 613,053 33,742 MercadoLibre Inc. 405,727 33,119 InterDigital Inc. 678,926 32,392 * Novell Inc. 5,390,606 31,966 * TriQuint Semiconductor Inc. 2,438,966 31,487 *,^ Veeco Instruments Inc. 611,971 31,113 Anixter International Inc. 442,014 30,892 * Monster Worldwide Inc. 1,893,844 30,112 * QLogic Corp. 1,617,766 30,010 * Omnivision Technologies Inc. 838,199 29,781 * SuccessFactors Inc. 756,334 29,565 * Progress Software Corp. 994,999 28,944 * NeuStar Inc. Class A 1,129,918 28,903 * Wright Express Corp. 557,194 28,885 * CACI International Inc. Class A 464,475 28,482 * Silicon Laboratories Inc. 636,337 27,496 * Fortinet Inc. 621,098 27,328 * GSI Commerce Inc. 916,448 26,824 * Convergys Corp. 1,866,282 26,800 Plantronics Inc. 729,735 26,723 * PMC - Sierra Inc. 3,544,196 26,581 * Microsemi Corp. 1,279,677 26,502 * Finisar Corp. 1,063,202 26,155 * Lawson Software Inc. 2,125,171 25,715 * RF Micro Devices Inc. 3,999,248 25,635 * CommVault Systems Inc. 626,832 24,998 * CoreLogic Inc. 1,346,000 24,901 * Cavium Networks Inc. 553,047 24,848 * Mentor Graphics Corp. 1,674,724 24,501 MKS Instruments Inc. 733,311 24,419 * Cymer Inc. 431,317 24,404 * Arris Group Inc. 1,891,810 24,102 * Hittite Microwave Corp. 377,820 24,094 * Quest Software Inc. 948,282 24,077 * Semtech Corp. 955,602 23,909 Intersil Corp. Class A 1,905,426 23,723 * Digital River Inc. 608,005 22,758 * IPG Photonics Corp. 394,111 22,732 * Viasat Inc. 566,278 22,560 * OpenTable Inc. 211,702 22,514 * Coherent Inc. 380,873 22,133 * Plexus Corp. 620,039 21,739 * Ultimate Software Group Inc. 368,099 21,626 MAXIMUS Inc. 263,682 21,403 * Cirrus Logic Inc. 1,006,445 21,166 * SAVVIS Inc. 559,181 20,740 * j2 Global Communications Inc. 698,971 20,627 * Unisys Corp. 653,045 20,388 * Aspen Technology Inc. 1,354,005 20,297 * Take-Two Interactive Software Inc. 1,303,092 20,029 * Taleo Corp. Class A 557,831 19,887 * FEI Co. 585,582 19,746 * EchoStar Corp. Class A 517,007 19,569 Littelfuse Inc. 340,428 19,438 Fair Isaac Corp. 611,398 19,326 * JDA Software Group Inc. 636,796 19,269 * SRA International Inc. Class A 677,808 19,223 * Sapient Corp. 1,672,075 19,145 * Blue Coat Systems Inc. 661,489 18,628 * Diodes Inc. 543,572 18,514 * Cabot Microelectronics Corp. 351,680 18,375 Blackbaud Inc. 672,557 18,320 *,^ Blackboard Inc. 500,255 18,129 * Spansion Inc. Class A 960,887 17,940 * ValueClick Inc. 1,236,489 17,880 * Netgear Inc. 548,924 17,807 * Entegris Inc. 2,020,729 17,722 * Benchmark Electronics Inc. 932,931 17,698 * AsiaInfo-Linkage Inc. 802,842 17,382 * Integrated Device Technology Inc. 2,351,075 17,327 * Rofin-Sinar Technologies Inc. 435,198 17,190 * MicroStrategy Inc. Class A 126,002 16,945 * Acxiom Corp. 1,167,603 16,755 * ACI Worldwide Inc. 508,462 16,678 Cognex Corp. 582,549 16,457 Power Integrations Inc. 428,363 16,419 * Harmonic Inc. 1,714,593 16,083 * BroadSoft Inc. 330,426 15,758 * TTM Technologies Inc. 858,594 15,592 * TiVo Inc. 1,779,310 15,587 * Scansource Inc. 409,312 15,550 * L-1 Identity Solutions Inc. 1,288,633 15,180 * Mantech International Corp. Class A 353,686 14,996 * GT Solar International Inc. 1,388,988 14,807 *,^ Constant Contact Inc. 423,097 14,766 * Advent Software Inc. 513,298 14,716 * Websense Inc. 639,715 14,694 *,^ SunPower Corp. Class A 855,157 14,657 * Emulex Corp. 1,330,734 14,199 * Stratasys Inc. 300,415 14,119 * Synaptics Inc. 522,506 14,118 * Tessera Technologies Inc. 772,541 14,107 *,^ Ebix Inc. 593,069 14,026 * Brooks Automation Inc. 1,002,673 13,767 * Sanmina-SCI Corp. 1,224,344 13,725 * Ancestry.com Inc. 385,836 13,678 * Checkpoint Systems Inc. 606,953 13,644 * DealerTrack Holdings Inc. 591,081 13,571 * Euronet Worldwide Inc. 700,739 13,545 * Loral Space & Communications Inc. 174,593 13,540 Syntel Inc. 255,701 13,355 * Synchronoss Technologies Inc. 383,885 13,340 * Avid Technology Inc. 583,978 13,023 Earthlink Inc. 1,657,039 12,975 * Verigy Ltd. 920,184 12,965 *,^ Power-One Inc. 1,470,043 12,863 * DG FastChannel Inc. 390,003 12,566 * Terremark Worldwide Inc. 659,655 12,533 * Netscout Systems Inc. 451,445 12,333 * DTS Inc. 262,575 12,244 * Insight Enterprises Inc. 708,998 12,074 * Sonus Networks Inc. 3,174,464 11,936 * Bottomline Technologies Inc. 469,554 11,805 * Infinera Corp. 1,398,273 11,731 AVX Corp. 781,666 11,655 * RightNow Technologies Inc. 372,268 11,652 * SYNNEX Corp. 355,930 11,650 Comtech Telecommunications Corp. 423,694 11,516 * Amkor Technology Inc. 1,690,908 11,397 * SolarWinds Inc. 482,673 11,323 * Sourcefire Inc. 408,513 11,238 ^ VirnetX Holding Corp. 560,386 11,157 * Manhattan Associates Inc. 335,760 10,986 * Rogers Corp. 242,627 10,933 * SunPower Corp. Class B 644,056 10,736 MTS Systems Corp. 234,588 10,685 * Silicon Image Inc. 1,190,657 10,680 * Lattice Semiconductor Corp. 1,805,660 10,653 * Cardtronics Inc. 517,529 10,532 * Ultratech Inc. 354,990 10,437 * CSG Systems International Inc. 521,916 10,407 * Electronics for Imaging Inc. 705,865 10,383 NIC Inc. 830,526 10,348 * Applied Micro Circuits Corp. 990,155 10,278 Heartland Payment Systems Inc. 585,233 10,259 * Volterra Semiconductor Corp. 411,753 10,224 *,^ STEC Inc. 506,185 10,169 * Verint Systems Inc. 282,077 10,110 * Brightpoint Inc. 929,979 10,081 * Radiant Systems Inc. 566,792 10,032 * Newport Corp. 562,657 10,032 * Tyler Technologies Inc. 419,425 9,945 * comScore Inc. 336,524 9,931 *,^ Entropic Communications Inc. 1,157,045 9,777 Pegasystems Inc. 256,130 9,718 Park Electrochemical Corp. 300,457 9,690 * Epicor Software Corp. 873,432 9,669 * OSI Systems Inc. 256,954 9,643 * Kulicke & Soffa Industries Inc. 1,025,013 9,584 * Silicon Graphics International Corp. 445,078 9,525 Black Box Corp. 270,914 9,523 * FARO Technologies Inc. 235,300 9,412 Forrester Research Inc. 242,204 9,274 * Advanced Energy Industries Inc. 563,240 9,209 * Powerwave Technologies Inc. 2,038,841 9,195 * LogMeIn Inc. 217,470 9,169 * ATMI Inc. 482,699 9,113 * Mercury Computer Systems Inc. 430,298 9,105 * Ceva Inc. 336,708 9,000 * Ixia 559,763 8,889 Micrel Inc. 656,869 8,855 iGate Corp. 470,592 8,833 * Oclaro Inc. 762,238 8,773 * TeleTech Holdings Inc. 452,145 8,763 * QuinStreet Inc. 382,344 8,691 * NetSuite Inc. 295,255 8,586 * Standard Microsystems Corp. 346,846 8,553 * Dice Holdings Inc. 557,511 8,424 Opnet Technologies Inc. 215,277 8,394 United Online Inc. 1,315,081 8,292 * SS&C Technologies Holdings Inc. 402,900 8,227 * Kenexa Corp. 296,899 8,191 * Quantum Corp. 3,211,917 8,094 * Zoran Corp. 768,473 7,984 * Intermec Inc. 735,814 7,939 * Interactive Intelligence Inc. 204,420 7,913 *,^ Rubicon Technology Inc. 280,666 7,769 * Tekelec 946,495 7,686 * FormFactor Inc. 735,300 7,574 Sycamore Networks Inc. 305,760 7,470 * Electro Scientific Industries Inc. 429,609 7,458 * Monolithic Power Systems Inc. 520,840 7,391 * Vocus Inc. 283,819 7,340 * Limelight Networks Inc. 1,010,432 7,235 * Kemet Corp. 466,239 6,914 EPIQ Systems Inc. 477,120 6,851 * Accelrys Inc. 852,595 6,821 Methode Electronics Inc. 563,990 6,813 * Ciber Inc. 1,016,546 6,811 *,^ Calix Inc. 332,223 6,747 * Super Micro Computer Inc. 401,176 6,435 * Maxwell Technologies Inc. 366,940 6,337 * VASCO Data Security International Inc. 460,918 6,328 * TNS Inc. 401,731 6,255 * DemandTec Inc. 466,261 6,136 * LoopNet Inc. 418,491 5,922 * Move Inc. 2,423,057 5,791 * ShoreTel Inc. 702,383 5,781 Daktronics Inc. 536,999 5,773 * Oplink Communications Inc. 295,565 5,761 * Fabrinet 284,142 5,728 CTS Corp. 523,791 5,657 * SMART Modular Technologies WWH Inc. 723,589 5,622 * S1 Corp. 816,859 5,457 * Knot Inc. 446,266 5,377 Cohu Inc. 347,442 5,337 * Sigma Designs Inc. 407,578 5,278 * Imation Corp. 473,750 5,278 * Perficient Inc. 435,913 5,235 * Net 1 UEPS Technologies Inc. 590,913 5,082 *,^ China Security & Surveillance Technology Inc. 1,092,871 5,060 * Monotype Imaging Holdings Inc. 347,559 5,040 * RealNetworks Inc. 1,345,912 5,007 * Rudolph Technologies Inc. 456,630 4,996 * Echelon Corp. 480,096 4,863 * IXYS Corp. 360,132 4,837 * Infospace Inc. 554,803 4,805 * ExlService Holdings Inc. 224,607 4,750 * THQ Inc. 1,041,142 4,748 * Aviat Networks Inc. 917,070 4,741 * Internap Network Services Corp. 713,642 4,689 * Extreme Networks 1,326,504 4,643 * EMS Technologies Inc. 234,635 4,612 * UTStarcom Inc. 1,959,604 4,605 * Kopin Corp. 992,337 4,555 * Anadigics Inc. 1,012,683 4,537 Cass Information Systems Inc. 115,297 4,530 * Smith Micro Software Inc. 471,504 4,413 Electro Rent Corp. 256,609 4,409 * PROS Holdings Inc. 300,547 4,379 * Anaren Inc. 216,891 4,359 * Intevac Inc. 342,434 4,256 * Virtusa Corp. 221,782 4,154 * Multi-Fineline Electronix Inc. 146,049 4,121 * Seachange International Inc. 433,276 4,116 * Symmetricom Inc. 668,928 4,101 * Liquidity Services Inc. 225,854 4,034 * Pericom Semiconductor Corp. 381,854 3,960 * Digi International Inc. 366,258 3,868 * Supertex Inc. 169,747 3,782 ModusLink Global Solutions Inc. 679,811 3,712 * Ness Technologies Inc. 579,476 3,709 Pulse Electronics Corp. 603,153 3,649 * Exar Corp. 576,946 3,473 * Actuate Corp. 654,422 3,403 * Integral Systems Inc. 270,382 3,291 * Cray Inc. 497,534 3,209 Bel Fuse Inc. Class B 139,592 3,072 * Cogo Group Inc. 378,247 3,052 * Conexant Systems Inc. 1,257,443 2,993 * TeleCommunication Systems Inc. Class A 718,593 2,961 * NCI Inc. Class A 116,142 2,830 * DSP Group Inc. 355,527 2,738 * Novatel Wireless Inc. 484,732 2,647 * Global Cash Access Holdings Inc. 793,821 2,596 *,^ Meru Networks Inc. 123,357 2,505 *,^ Rosetta Stone Inc. 175,601 2,320 * Advanced Analogic Technologies Inc. 612,978 2,317 Marchex Inc. Class B 282,018 2,219 *,^ Echo Global Logistics Inc. 168,901 2,218 Stamps.com Inc. 164,335 2,194 * Agilysys Inc. 349,717 2,007 * Deltek Inc. 263,304 2,001 Renaissance Learning Inc. 156,534 1,839 * BigBand Networks Inc. 693,930 1,769 *,^ Energy Conversion Devices Inc. 762,492 1,723 *,^ Comverge Inc. 367,827 1,714 * MaxLinear Inc. 164,756 1,346 * China Information Technology Inc. 474,424 1,281 * TechTarget Inc. 140,314 1,250 * Trident Microsystems Inc. 1,076,263 1,238 * Mitel Networks Corp. 200,765 946 * China TransInfo Technology Corp. 151,398 699 *,^ Evergreen Solar Inc. 507,718 685 Bel Fuse Inc. Class A 17,824 428 Materials (6.4%) Domtar Corp. 650,250 59,680 Aptargroup Inc. 1,027,387 51,503 Huntsman Corp. 2,931,884 50,956 * Rockwood Holdings Inc. 987,030 48,582 * Coeur d'Alene Mines Corp. 1,369,074 47,616 * Solutia Inc. 1,866,119 47,399 Compass Minerals International Inc. 502,586 47,007 RPM International Inc. 1,974,314 46,850 Packaging Corp. of America 1,571,476 45,400 Cabot Corp. 951,635 44,051 * Allied Nevada Gold Corp. 1,226,941 43,532 * WR Grace & Co. 1,120,062 42,887 Cytec Industries Inc. 756,909 41,153 Royal Gold Inc. 781,743 40,963 ^ Rock-Tenn Co. Class A 566,745 39,304 Temple-Inland Inc. 1,570,046 36,739 * Hecla Mining Co. 3,930,781 35,692 * Stillwater Mining Co. 1,402,924 32,169 Commercial Metals Co. 1,753,323 30,280 NewMarket Corp. 186,050 29,437 Silgan Holdings Inc. 769,433 29,346 Carpenter Technology Corp. 673,512 28,766 Olin Corp. 1,218,873 27,937 Sensient Technologies Corp. 761,466 27,291 AK Steel Holding Corp. 1,684,856 26,587 * Intrepid Potash Inc. 690,409 24,040 Schnitzer Steel Industries Inc. 347,783 22,609 Globe Specialty Metals Inc. 978,671 22,275 * Ferro Corp. 1,321,944 21,931 * Louisiana-Pacific Corp. 2,022,340 21,235 PolyOne Corp. 1,432,533 20,356 Eagle Materials Inc. 642,754 19,450 Minerals Technologies Inc. 283,756 19,443 * Georgia Gulf Corp. 520,390 19,254 Worthington Industries Inc. 907,206 18,979 * OM Group Inc. 472,979 17,283 * Century Aluminum Co. 923,552 17,252 Westlake Chemical Corp. 304,080 17,089 Buckeye Technologies Inc. 605,008 16,474 Balchem Corp. 436,952 16,394 Texas Industries Inc. 362,186 16,382 HB Fuller Co. 750,231 16,115 Arch Chemicals Inc. 384,884 16,007 * US Gold Corp. 1,728,760 15,265 Innophos Holdings Inc. 328,554 15,150 * RTI International Metals Inc. 461,634 14,380 * Clearwater Paper Corp. 175,970 14,324 Schweitzer-Mauduit International Inc. 275,976 13,967 * Calgon Carbon Corp. 863,525 13,713 Koppers Holdings Inc. 315,140 13,456 * Kraton Performance Polymers Inc. 335,134 12,819 * Materion Corp. 309,615 12,632 AMCOL International Corp. 333,515 12,000 A Schulman Inc. 482,332 11,923 * Innospec Inc. 365,111 11,662 Deltic Timber Corp. 172,191 11,509 * Horsehead Holding Corp. 664,568 11,331 Kaiser Aluminum Corp. 221,053 10,887 Haynes International Inc. 186,187 10,324 * LSB Industries Inc. 258,609 10,251 PH Glatfelter Co. 701,484 9,344 * KapStone Paper and Packaging Corp. 528,747 9,079 Stepan Co. 123,029 8,920 Boise Inc. 910,064 8,336 *,^ STR Holdings Inc. 379,938 7,287 * Graphic Packaging Holding Co. 1,315,674 7,131 * Capital Gold Corp. 936,596 6,022 * Zoltek Cos. Inc. 446,908 6,002 Zep Inc. 333,117 5,800 * Noranda Aluminum Holding Corp. 350,306 5,622 Hawkins Inc. 134,383 5,520 * Headwaters Inc. 926,988 5,469 Wausau Paper Corp. 713,924 5,454 * TPC Group Inc. 184,676 5,332 * General Moly Inc. 943,074 5,074 * Graham Packaging Co. Inc. 288,584 5,030 * AM Castle & Co. 263,011 4,966 Neenah Paper Inc. 225,500 4,954 Olympic Steel Inc. 141,364 4,638 Myers Industries Inc. 458,953 4,557 * Golden Minerals Co. 185,210 4,067 *,^ Yongye International Inc. 604,344 3,705 * Spartech Corp. 473,017 3,429 * Metals USA Holdings Corp. 198,214 3,245 American Vanguard Corp. 337,392 2,929 * Landec Corp. 383,643 2,494 *,^ Gulf Resources Inc. 317,936 1,968 *,^ China Green Agriculture Inc. 238,189 1,644 *,^ ShengdaTech Inc. 454,529 1,618 * United States Lime & Minerals Inc. 34,242 1,387 *,^ China Agritech Inc. 144,653 995 Telecommunication Services (0.9%) * tw telecom inc Class A 2,201,918 42,277 * Level 3 Communications Inc. 25,586,189 37,612 AboveNet Inc. 231,518 15,016 * Leap Wireless International Inc. 958,890 14,853 * Cogent Communications Group Inc. 702,313 10,022 * Hughes Communications Inc. 150,826 9,000 NTELOS Holdings Corp. 479,212 8,822 * Cincinnati Bell Inc. 3,088,422 8,277 * Vonage Holdings Corp. 1,789,752 8,161 Alaska Communications Systems Group Inc. 683,880 7,283 * Neutral Tandem Inc. 481,227 7,098 * Global Crossing Ltd. 509,763 7,096 Consolidated Communications Holdings Inc. 365,414 6,844 * PAETEC Holding Corp. 2,000,834 6,683 * ICO Global Communications Holdings Ltd. 2,443,091 6,523 Shenandoah Telecommunications Co. 345,555 6,241 * Premiere Global Services Inc. 758,241 5,778 Atlantic Tele-Network Inc. 153,137 5,695 USA Mobility Inc. 338,094 4,899 *,^ Iridium Communications Inc. 591,067 4,711 * General Communication Inc. Class A 406,910 4,452 * Cbeyond Inc. 377,271 4,403 Utilities (3.5%) ITC Holdings Corp. 775,999 54,242 Westar Energy Inc. 1,813,153 47,903 Atmos Energy Corp. 1,385,007 47,229 Questar Corp. 2,676,008 46,696 * GenOn Energy Inc. 11,737,687 44,721 Great Plains Energy Inc. 2,076,879 41,579 Nicor Inc. 697,486 37,455 Hawaiian Electric Industries Inc. 1,442,784 35,781 Piedmont Natural Gas Co. Inc. 1,104,445 33,520 Vectren Corp. 1,188,167 32,318 Cleco Corp. 931,388 31,937 WGL Holdings Inc. 782,321 30,511 IDACORP Inc. 752,417 28,667 Portland General Electric Co. 1,153,511 27,419 Southwest Gas Corp. 697,838 27,195 New Jersey Resources Corp. 631,749 27,134 South Jersey Industries Inc. 457,683 25,616 UIL Holdings Corp. 772,727 23,584 Unisource Energy Corp. 558,263 20,170 Avista Corp. 866,482 20,042 * El Paso Electric Co. 653,183 19,857 PNM Resources Inc. 1,327,839 19,811 Allete Inc. 493,800 19,243 Black Hills Corp. 571,326 19,105 Northwest Natural Gas Co. 407,930 18,818 NorthWestern Corp. 554,313 16,796 MGE Energy Inc. 354,017 14,334 Empire District Electric Co. 635,890 13,856 Otter Tail Corp. 550,643 12,516 Laclede Group Inc. 324,646 12,369 CH Energy Group Inc. 242,425 12,252 California Water Service Group 302,872 11,258 American States Water Co. 285,410 10,235 * Dynegy Inc. Class A 1,577,722 8,977 ^ Ormat Technologies Inc. 313,532 7,942 Chesapeake Utilities Corp. 138,611 5,769 SJW Corp. 213,515 4,943 Central Vermont Public Service Corp. 190,636 4,440 Middlesex Water Co. 237,156 4,314 Unitil Corp. 167,422 3,944 Connecticut Water Service Inc. 132,853 3,501 Total Common Stocks (Cost $20,955,774) Market Value Coupon Shares ($000) Temporary Cash Investments (1.7%) 1 Money Market Fund (1.6%) 2,3 Vanguard Market Liquidity Fund 0.208% 428,112,863 428,113 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.180% 6/20/11 8,000 7,997 Total Temporary Cash Investments (Cost $436,110) Total Investments (101.5%) (Cost $21,391,884) Other Assets and Liabilities-Net (-1.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $331,809,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $357,376,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $7,997,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 26,559,332   Temporary Cash Investments 428,113 7,997  Futures ContractsAssets 1 203   Futures ContractsLiabilities 1 (23)   Total 26,987,625 7,997  Small-Cap Index Fund 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short ) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini Russell 2000 Index June 2011 523 44,021 1,474 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D . At March 31, 2011, the cost of investment securities for tax purposes was $21,391,884,000. Net unrealized appreciation of investment securities for tax purposes was $5,603,558,000, consisting of unrealized gains of $7,026,300,000 on securities that had risen in value since their purchase and $1,422,742,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Growth Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (16.1%) Tractor Supply Co. 756,430 45,280 Gentex Corp. 1,456,087 44,047 * Signet Jewelers Ltd. 889,952 40,956 * Panera Bread Co. Class A 300,404 38,151 Sotheby's 696,252 36,623 * Deckers Outdoor Corp. 399,918 34,453 * Big Lots Inc. 783,817 34,041 * Tempur-Pedic International Inc. 671,800 34,033 Polaris Industries Inc. 334,047 29,069 Chico's FAS Inc. 1,842,463 27,453 * Tenneco Inc. 622,815 26,439 * Warnaco Group Inc. 461,746 26,407 * Under Armour Inc. Class A 379,463 25,822 * Dana Holding Corp. 1,465,036 25,477 Weight Watchers International Inc. 343,843 24,103 John Wiley & Sons Inc. Class A 473,583 24,077 * Aeropostale Inc. 959,163 23,327 * WMS Industries Inc. 599,405 21,189 * Bally Technologies Inc. 556,176 21,051 Aaron's Inc. 801,032 20,314 * DreamWorks Animation SKG Inc. Class A 723,596 20,210 ^ Strayer Education Inc. 140,655 18,354 * Cheesecake Factory Inc. 583,975 17,572 * Hanesbrands Inc. 645,809 17,463 * Madison Square Garden Inc. Class A 646,345 17,445 * Ulta Salon Cosmetics & Fragrance Inc. 336,525 16,197 * Iconix Brand Group Inc. 752,943 16,173 * CROCS Inc. 904,980 16,145 * Sally Beauty Holdings Inc. 1,044,242 14,630 * Life Time Fitness Inc. 391,363 14,602 * JOS A Bank Clothiers Inc. 286,552 14,580 * Live Nation Entertainment Inc. 1,441,474 14,415 *,^ Coinstar Inc. 312,150 14,334 Morningstar Inc. 232,059 13,548 Thor Industries Inc. 405,272 13,524 * HSN Inc. 419,739 13,444 * Shutterfly Inc. 256,286 13,419 * Orient-Express Hotels Ltd. Class A 1,047,131 12,953 * Childrens Place Retail Stores Inc. 254,410 12,677 Pool Corp. 515,982 12,440 * Pier 1 Imports Inc. 1,215,739 12,340 * Steven Madden Ltd. 259,276 12,168 * Gaylord Entertainment Co. 345,546 11,984 Matthews International Corp. Class A 305,747 11,787 Brunswick Corp. 459,840 11,694 Arbitron Inc. 279,719 11,197 PF Chang's China Bistro Inc. 238,300 11,007 * Hibbett Sports Inc. 295,377 10,577 National CineMedia Inc. 562,714 10,506 Monro Muffler Brake Inc. 297,696 9,818 * Buffalo Wild Wings Inc. 179,336 9,761 Texas Roadhouse Inc. Class A 558,344 9,486 *,^ Tesla Motors Inc. 338,650 9,381 * Eastman Kodak Co. 2,788,908 9,008 * Exide Technologies 796,927 8,910 * BJ's Restaurants Inc. 226,107 8,893 * ANN Inc. 300,686 8,753 * DineEquity Inc. 158,976 8,741 * Carter's Inc. 298,170 8,537 * Vitamin Shoppe Inc. 248,137 8,394 * K12 Inc. 241,275 8,131 *,^ Blue Nile Inc. 149,236 8,057 CEC Entertainment Inc. 213,280 8,047 * Saks Inc. 709,338 8,023 Choice Hotels International Inc. 200,672 7,796 * Capella Education Co. 154,354 7,685 * American Public Education Inc. 186,556 7,546 * Valassis Communications Inc. 257,581 7,506 * Ascena Retail Group Inc. 228,821 7,416 * iRobot Corp. 224,520 7,384 * Vail Resorts Inc. 149,294 7,280 * Select Comfort Corp. 575,035 6,935 * Maidenform Brands Inc. 242,611 6,931 PEP Boys-Manny Moe & Jack 544,348 6,919 * Interval Leisure Group Inc. 414,849 6,783 * Papa John's International Inc. 214,062 6,779 * Steiner Leisure Ltd. 146,053 6,756 * Office Depot Inc. 1,437,319 6,655 * Peet's Coffee & Tea Inc. 132,773 6,385 * G-III Apparel Group Ltd. 169,287 6,362 Express Inc. 322,231 6,296 * Scientific Games Corp. Class A 712,725 6,229 * Shuffle Master Inc. 556,371 5,942 * True Religion Apparel Inc. 250,931 5,889 Ethan Allen Interiors Inc. 268,265 5,875 * Zumiez Inc. 222,229 5,874 * OfficeMax Inc. 441,019 5,707 *,^ Lumber Liquidators Holdings Inc. 227,640 5,689 * Sonic Corp. 607,049 5,494 * American Axle & Manufacturing Holdings Inc. 433,216 5,454 * Fuel Systems Solutions Inc. 172,963 5,220 * Domino's Pizza Inc. 283,148 5,218 * Modine Manufacturing Co. 296,741 4,789 * Pre-Paid Legal Services Inc. 70,997 4,686 * Wet Seal Inc. Class A 1,054,395 4,513 * New York Times Co. Class A 474,032 4,489 * Krispy Kreme Doughnuts Inc. 629,588 4,432 International Speedway Corp. Class A 143,592 4,279 * Knology Inc. 326,985 4,221 * Denny's Corp. 1,035,070 4,202 Universal Technical Institute Inc. 213,963 4,162 Buckle Inc. 101,938 4,118 * Universal Electronics Inc. 138,443 4,092 * California Pizza Kitchen Inc. 241,918 4,084 * AFC Enterprises Inc. 265,468 4,017 * Rue21 Inc. 138,710 3,995 * Lions Gate Entertainment Corp. 637,552 3,985 Sinclair Broadcast Group Inc. Class A 316,426 3,968 * Warner Music Group Corp. 562,345 3,807 * Asbury Automotive Group Inc. 198,506 3,670 * 99 Cents Only Stores 177,686 3,483 * Citi Trends Inc. 153,723 3,427 * Libbey Inc. 204,049 3,367 * Penske Automotive Group Inc. 167,055 3,344 Volcom Inc. 177,113 3,282 *,^ Bridgepoint Education Inc. 189,486 3,240 *,^ Education Management Corp. 152,821 3,200 * Grand Canyon Education Inc. 213,445 3,095 Sturm Ruger & Co. Inc. 126,522 2,906 * Retail Ventures Inc. 165,157 2,849 *,^ hhgregg Inc. 204,271 2,735 * Federal-Mogul Corp. 107,689 2,681 * Liz Claiborne Inc. 489,490 2,638 * Overstock.com Inc. 167,245 2,629 * Kirkland's Inc. 164,774 2,544 *,^ Hovnanian Enterprises Inc. Class A 662,669 2,339 * DSW Inc. Class A 54,443 2,176 * Isle of Capri Casinos Inc. 217,902 2,070 * K-Swiss Inc. Class A 183,274 2,066 * CKX Inc. 482,201 2,035 * Dex One Corp. 388,703 1,881 * Biglari Holdings Inc. 4,421 1,873 PetMed Express Inc. 117,850 1,869 Nutrisystem Inc. 124,537 1,805 Blyth Inc. 55,273 1,796 Bebe Stores Inc. 304,069 1,779 * Coldwater Creek Inc. 669,072 1,766 Callaway Golf Co. 233,564 1,593 ^ Deer Consumer Products Inc. 208,454 1,513 * Smith & Wesson Holding Corp. 404,143 1,435 * America's Car-Mart Inc. 50,688 1,307 * New York & Co. Inc. 182,217 1,277 *,^ China MediaExpress Holdings Inc. 106,669 1,262 * Pacific Sunwear of California Inc. 340,476 1,229 * ReachLocal Inc. 57,781 1,156 * Martha Stewart Living Omnimedia Class A 282,291 1,047 Ambassadors Group Inc. 92,716 1,015 Outdoor Channel Holdings Inc. 131,783 983 * Marine Products Corp. 115,587 917 * Vitacost.com Inc. 152,840 871 * Sealy Corp. 328,870 835 * Leapfrog Enterprises Inc. 185,798 803 * Orbitz Worldwide Inc. 212,370 758 *,^ Wonder Auto Technology Inc. 125,724 681 *,^ China Automotive Systems Inc. 70,382 624 * Archipelago Learning Inc. 68,410 585 * Kenneth Cole Productions Inc. Class A 35,343 458 * Fuqi International Inc. 8,793 25 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 2,546  Consumer Staples (1.7%) * United Natural Foods Inc. 475,141 21,296 * Darling International Inc. 1,211,973 18,628 * BJ's Wholesale Club Inc. 368,249 17,978 Casey's General Stores Inc. 392,624 15,312 Diamond Foods Inc. 227,922 12,718 * Boston Beer Co. Inc. Class A 96,220 8,912 * Rite Aid Corp. 6,935,481 7,352 * TreeHouse Foods Inc. 128,535 7,310 J&J Snack Foods Corp. 153,462 7,223 * Heckmann Corp. 1,073,397 7,031 Pricesmart Inc. 186,057 6,817 *,^ Zhongpin Inc. 335,170 5,088 * Smart Balance Inc. 630,678 2,895 * USANA Health Sciences Inc. 82,805 2,857 * Alliance One International Inc. 557,958 2,243 Tootsie Roll Industries Inc. 74,792 2,121 Coca-Cola Bottling Co. Consolidated 28,908 1,932 National Beverage Corp. 119,741 1,644 * Pilgrim's Pride Corp. 194,560 1,500 Alico Inc. 38,351 1,027 *,^ Feihe International Inc. 115,670 996 Calavo Growers Inc. 39,938 873 *,^ AgFeed Industries Inc. 372,799 712 * Susser Holdings Corp. 45,084 590 *,^ China-Biotics Inc. 57,193 459 Farmer Bros Co. 26,483 321 Energy (8.0%) * Brigham Exploration Co. 1,212,531 45,082 Holly Corp. 552,013 33,540 * Superior Energy Services Inc. 817,659 33,524 SM Energy Co. 425,239 31,548 * SandRidge Energy Inc. 2,461,546 31,508 CARBO Ceramics Inc. 203,792 28,759 * Dril-Quip Inc. 330,852 26,147 * Rosetta Resources Inc. 546,670 25,989 * Patriot Coal Corp. 943,992 24,383 * Energy XXI Bermuda Ltd. 692,594 23,617 * Key Energy Services Inc. 1,467,161 22,814 * Gran Tierra Energy Inc. 2,666,790 21,521 * Complete Production Services Inc. 646,473 20,564 * Atwood Oceanics Inc. 391,239 18,165 * Oasis Petroleum Inc. 526,114 16,636 * McMoRan Exploration Co. 936,263 16,581 * Comstock Resources Inc. 490,798 15,185 * Northern Oil and Gas Inc. 565,243 15,092 * Exterran Holdings Inc. 622,978 14,783 * Gulfport Energy Corp. 390,704 14,124 * Carrizo Oil & Gas Inc. 378,705 13,986 * Oil States International Inc. 183,394 13,964 World Fuel Services Corp. 340,537 13,829 * Tetra Technologies Inc. 790,180 12,169 RPC Inc. 461,014 11,673 * Kodiak Oil & Gas Corp. 1,711,848 11,469 Lufkin Industries Inc. 109,133 10,201 * Clayton Williams Energy Inc. 81,985 8,666 Contango Oil & Gas Co. 131,108 8,291 *,^ ATP Oil & Gas Corp. 452,092 8,187 *,^ Clean Energy Fuels Corp. 493,393 8,082 *,^ Resolute Energy Corp. 426,870 7,743 * ION Geophysical Corp. 592,951 7,525 * International Coal Group Inc. 629,087 7,109 * Tesco Corp. 313,900 6,890 * Global Industries Ltd. 699,475 6,848 * CVR Energy Inc. 286,783 6,642 * Western Refining Inc. 357,267 6,056 * Petroleum Development Corp. 118,626 5,695 * Goodrich Petroleum Corp. 253,309 5,629 * Venoco Inc. 313,190 5,352 *,^ Cheniere Energy Inc. 567,790 5,286 * Pioneer Drilling Co. 365,314 5,041 * OYO Geospace Corp. 50,065 4,935 *,^ Magnum Hunter Resources Corp. 569,629 4,882 *,^ BPZ Resources Inc. 838,377 4,452 * Endeavour International Corp. 327,715 4,162 * Rex Energy Corp. 340,609 3,968 * Hercules Offshore Inc. 595,082 3,934 * Matrix Service Co. 273,647 3,804 * Dawson Geophysical Co. 81,900 3,594 * Warren Resources Inc. 701,201 3,569 * Enbridge Energy Management LLC 55,317 3,479 * Basic Energy Services Inc. 117,635 3,001 * Approach Resources Inc. 84,170 2,828 * Gastar Exploration Ltd. 581,515 2,826 * Global Geophysical Services Inc. 186,927 2,703 * Harvest Natural Resources Inc. 166,513 2,538 *,^ Uranium Energy Corp. 599,182 2,391 * Willbros Group Inc. 147,633 1,612 *,^ L&L Energy Inc. 231,885 1,605 *,^ China Integrated Energy Inc. 79,119 202 * Atlas Energy Inc. Escrow 781,093 78 Financials (5.5%) * E*Trade Financial Corp. 2,290,751 35,804 East West Bancorp Inc. 1,458,696 32,033 Taubman Centers Inc. 567,293 30,396 * SVB Financial Group 435,703 24,805 * Signature Bank 421,448 23,770 * Stifel Financial Corp. 328,629 23,592 Extra Space Storage Inc. 862,880 17,870 Equity Lifestyle Properties Inc. 304,091 17,531 * Forest City Enterprises Inc. Class A 823,351 15,504 * Portfolio Recovery Associates Inc. 177,050 15,072 DuPont Fabros Technology Inc. 618,419 14,997 * Ezcorp Inc. Class A 461,531 14,487 PS Business Parks Inc. 204,541 11,851 Apartment Investment & Management Co. 424,935 10,823 * First Cash Financial Services Inc. 267,427 10,323 Alexander's Inc. 23,826 9,696 * Texas Capital Bancshares Inc. 362,738 9,428 U-Store-It Trust 895,876 9,425 * Greenlight Capital Re Ltd. Class A 313,583 8,846 Pebblebrook Hotel Trust 393,477 8,716 optionsXpress Holdings Inc. 446,923 8,183 * Investors Bancorp Inc. 529,891 7,890 * Dollar Financial Corp. 379,824 7,881 * Financial Engines Inc. 283,028 7,800 * Credit Acceptance Corp. 105,376 7,477 DCT Industrial Trust Inc. 1,255,638 6,969 Interactive Brokers Group Inc. 393,892 6,259 * Sunstone Hotel Investors Inc. 611,942 6,236 KBW Inc. 226,779 5,939 * MBIA Inc. 580,521 5,828 * MGIC Investment Corp. 655,037 5,823 * Altisource Portfolio Solutions SA 184,349 5,656 * Internet Capital Group Inc. 380,696 5,406 * Tejon Ranch Co. 143,440 5,270 Danvers Bancorp Inc. 206,066 4,414 Evercore Partners Inc. Class A 126,539 4,339 Sun Communities Inc. 119,095 4,246 * World Acceptance Corp. 56,838 3,706 * Strategic Hotels & Resorts Inc. 549,240 3,543 Duff & Phelps Corp. Class A 218,610 3,493 * Intl. FCStone Inc. 137,008 3,483 * Forestar Group Inc. 174,529 3,320 * Pico Holdings Inc. 105,687 3,177 Retail Opportunity Investments Corp. 281,641 3,081 * Beneficial Mutual Bancorp Inc. 336,061 2,897 * Pinnacle Financial Partners Inc. 165,804 2,742 * Kennedy-Wilson Holdings Inc. 229,880 2,496 Westwood Holdings Group Inc. 61,815 2,488 * NewStar Financial Inc. 205,600 2,245 Saul Centers Inc. 50,302 2,241 Epoch Holding Corp. 141,605 2,235 * Citizens Inc. 295,530 2,157 Cohen & Steers Inc. 69,656 2,067 Cardinal Financial Corp. 141,701 1,652 * Hilltop Holdings Inc. 153,956 1,546 * Doral Financial Corp. 1,321,363 1,454 THL Credit Inc. 102,946 1,407 * Nara Bancorp Inc. 130,916 1,259 Consolidated-Tomoka Land Co. 36,692 1,189 GAMCO Investors Inc. 23,370 1,083 * eHealth Inc. 76,201 1,013 * TradeStation Group Inc. 130,334 915 Pzena Investment Management Inc. Class A 92,439 653 SWS Group Inc. 106,483 646 * Asset Acceptance Capital Corp. 103,270 555 * First Marblehead Corp. 238,212 524 * Gleacher & Co. Inc. 286,126 498 Health Care (16.0%) * Allscripts Healthcare Solutions Inc. 1,845,140 38,729 * United Therapeutics Corp. 561,315 37,619 * Tenet Healthcare Corp. 5,036,859 37,525 * Regeneron Pharmaceuticals Inc. 664,904 29,881 * Brookdale Senior Living Inc. Class A 1,063,672 29,783 * BioMarin Pharmaceutical Inc. 1,063,318 26,721 * InterMune Inc. 523,090 24,685 * Sirona Dental Systems Inc. 489,183 24,537 * Healthsouth Corp. 969,493 24,218 * HMS Holdings Corp. 286,102 23,417 * Onyx Pharmaceuticals Inc. 650,964 22,901 * Catalyst Health Solutions Inc. 395,998 22,148 * VCA Antech Inc. 849,861 21,400 * Dionex Corp. 180,871 21,352 * Salix Pharmaceuticals Ltd. 600,999 21,053 * Incyte Corp. Ltd. 1,276,739 20,236 Medicis Pharmaceutical Corp. Class A 628,970 20,152 * Pharmasset Inc. 246,242 19,382 Masimo Corp. 550,124 18,209 * Cepheid Inc. 625,770 17,534 Quality Systems Inc. 210,272 17,524 * Talecris Biotherapeutics Holdings Corp. 650,111 17,423 * American Medical Systems Holdings Inc. 793,882 17,180 * Haemonetics Corp. 256,897 16,837 * AMERIGROUP Corp. 257,142 16,521 * Viropharma Inc. 808,877 16,097 * Healthspring Inc. 426,337 15,932 Chemed Corp. 236,659 15,764 * PSS World Medical Inc. 573,217 15,563 * Cubist Pharmaceuticals Inc. 615,131 15,526 West Pharmaceutical Services Inc. 345,674 15,476 * Theravance Inc. 637,021 15,429 * Seattle Genetics Inc. 982,468 15,297 * athenahealth Inc. 337,978 15,253 * Parexel International Corp. 603,267 15,021 * Thoratec Corp. 576,189 14,941 * Exelixis Inc. 1,289,168 14,568 * Impax Laboratories Inc. 566,443 14,416 * Immucor Inc. 726,722 14,375 * Bruker Corp. 684,520 14,272 * Volcano Corp. 477,117 12,214 * Align Technology Inc. 593,679 12,159 * WellCare Health Plans Inc. 286,791 12,031 * Par Pharmaceutical Cos. Inc. 369,323 11,479 * Auxilium Pharmaceuticals Inc. 495,053 10,629 * Integra LifeSciences Holdings Corp. 219,907 10,428 * NuVasive Inc. 409,014 10,356 * Zoll Medical Corp. 223,221 10,003 * Emergency Medical Services Corp. Class A 157,293 10,002 * DexCom Inc. 639,174 9,920 * MWI Veterinary Supply Inc. 122,876 9,914 * Ariad Pharmaceuticals Inc. 1,316,147 9,897 * Acorda Therapeutics Inc. 405,765 9,414 * Arthrocare Corp. 280,688 9,358 * Cyberonics Inc. 290,891 9,253 * Neogen Corp. 223,449 9,246 * Insulet Corp. 442,319 9,121 * Medicines Co. 554,274 9,029 * Isis Pharmaceuticals Inc. 978,654 8,847 * Questcor Pharmaceuticals Inc. 613,130 8,835 Hill-Rom Holdings Inc. 229,026 8,698 * HeartWare International Inc. 100,717 8,614 * Alkermes Inc. 642,145 8,316 *,^ Accretive Health Inc. 288,137 7,999 * Hanger Orthopedic Group Inc. 303,337 7,896 * Air Methods Corp. 117,115 7,876 * IPC The Hospitalist Co. Inc. 168,865 7,668 * Luminex Corp. 395,214 7,414 * Nektar Therapeutics 764,166 7,237 * Ardea Biosciences Inc. 244,094 7,003 * Wright Medical Group Inc. 406,538 6,915 * Celera Corp. 851,652 6,907 * Momenta Pharmaceuticals Inc. 435,468 6,902 * MedAssets Inc. 451,657 6,897 * Abaxis Inc. 232,137 6,695 * NPS Pharmaceuticals Inc. 694,255 6,644 * NxStage Medical Inc. 298,432 6,560 * Ironwood Pharmaceuticals Inc. 467,678 6,547 *,^ MAKO Surgical Corp. 266,747 6,455 * Medivation Inc. 340,763 6,352 * Targacept Inc. 238,040 6,329 * Molina Healthcare Inc. 156,922 6,277 * Centene Corp. 187,857 6,196 * Orthofix International NV 184,046 5,974 * Sequenom Inc. 937,199 5,932 * Bio-Reference Labs Inc. 259,691 5,827 * Halozyme Therapeutics Inc. 834,205 5,598 * ICU Medical Inc. 126,826 5,552 * Merit Medical Systems Inc. 279,103 5,476 * Opko Health Inc. 1,464,796 5,464 * Enzon Pharmaceuticals Inc. 496,331 5,410 * Emdeon Inc. Class A 330,253 5,320 * Team Health Holdings Inc. 301,308 5,267 * Omnicell Inc. 342,345 5,217 *,^ Vivus Inc. 841,913 5,211 * Natus Medical Inc. 300,214 5,044 * LHC Group Inc. 164,833 4,945 * Emeritus Corp. 191,036 4,864 * ABIOMED Inc. 333,427 4,845 *,^ SIGA Technologies Inc. 397,409 4,809 * Medidata Solutions Inc. 185,261 4,737 * Accuray Inc. 519,932 4,695 * SonoSite Inc. 139,822 4,659 * Conceptus Inc. 305,990 4,422 * Micromet Inc. 753,626 4,228 PDL BioPharma Inc. 724,061 4,200 *,^ Immunogen Inc. 458,688 4,160 * Geron Corp. 808,289 4,082 * Clinical Data Inc. 131,208 3,976 * Corvel Corp. 72,757 3,869 Cantel Medical Corp. 150,170 3,867 * Savient Pharmaceuticals Inc. 364,279 3,861 * Amedisys Inc. 105,322 3,686 * Genomic Health Inc. 149,817 3,686 * AMAG Pharmaceuticals Inc. 218,992 3,657 * Arqule Inc. 510,747 3,657 * Symmetry Medical Inc. 372,499 3,650 * Quidel Corp. 303,313 3,628 Pain Therapeutics Inc. 377,095 3,605 * Alnylam Pharmaceuticals Inc. 371,903 3,559 *,^ Cadence Pharmaceuticals Inc. 385,930 3,554 Meridian Bioscience Inc. 147,831 3,546 *,^ Sangamo Biosciences Inc. 420,918 3,506 * eResearchTechnology Inc. 508,632 3,443 * Akorn Inc. 584,481 3,372 * RehabCare Group Inc. 90,415 3,334 * Almost Family Inc. 86,284 3,248 *,^ Unilife Corp. 546,440 3,098 *,^ MannKind Corp. 839,772 3,065 *,^ Cell Therapeutics Inc. 8,022,867 2,985 Atrion Corp. 16,757 2,924 * Durect Corp. 809,997 2,916 * BioMimetic Therapeutics Inc. 216,577 2,839 *,^ Protalix BioTherapeutics Inc. 463,243 2,817 * MAP Pharmaceuticals Inc. 203,344 2,804 * Emergent Biosolutions Inc. 107,993 2,609 * Allos Therapeutics Inc. 818,393 2,594 * Inspire Pharmaceuticals Inc. 643,734 2,549 * Rigel Pharmaceuticals Inc. 351,124 2,496 * Obagi Medical Products Inc. 191,549 2,421 * OraSure Technologies Inc. 295,697 2,324 * Codexis Inc. 194,923 2,312 * Synovis Life Technologies Inc. 117,041 2,245 * Greatbatch Inc. 84,334 2,231 * Sunrise Senior Living Inc. 183,897 2,194 *,^ PROLOR Biotech Inc. 359,534 2,139 * Progenics Pharmaceuticals Inc. 342,652 2,118 * TomoTherapy Inc. 463,264 2,117 Landauer Inc. 34,176 2,103 * SurModics Inc. 162,431 2,030 * XenoPort Inc. 322,696 1,914 * Nabi Biopharmaceuticals 329,249 1,913 * Lexicon Pharmaceuticals Inc. 1,137,756 1,911 * Vital Images Inc. 137,746 1,861 * Stereotaxis Inc. 479,086 1,854 * Ligand Pharmaceuticals Inc. Class B 183,102 1,831 *,^ Metabolix Inc. 172,168 1,809 * IRIS International Inc. 187,809 1,694 * CryoLife Inc. 276,382 1,686 * Dyax Corp. 968,870 1,560 *,^ China Biologic Products Inc. 97,632 1,558 * Exactech Inc. 87,165 1,530 * Orthovita Inc. 716,529 1,526 * Enzo Biochem Inc. 363,384 1,523 * Palomar Medical Technologies Inc. 91,444 1,358 * Pozen Inc. 248,141 1,333 * Alliance HealthCare Services Inc. 300,977 1,330 * Idenix Pharmaceuticals Inc. 378,183 1,256 * Osiris Therapeutics Inc. 170,156 1,235 *,^ Biotime Inc. 160,265 1,194 * Biospecifics Technologies Corp. 45,342 1,156 *,^ Arena Pharmaceuticals Inc. 817,307 1,136 * AMN Healthcare Services Inc. 113,083 979 *,^ MELA Sciences Inc. 248,765 876 * Kensey Nash Corp. 27,631 688 *,^ Orexigen Therapeutics Inc. 239,178 672 *,^ Alimera Sciences Inc. 81,075 632 * Albany Molecular Research Inc. 142,136 606 * RTI Biologics Inc. 199,250 570 * Caraco Pharmaceutical Laboratories Ltd. 103,037 536 * Sucampo Pharmaceuticals Inc. Class A 80,300 337 Industrials (17.8%) Gardner Denver Inc. 544,431 42,482 * TransDigm Group Inc. 487,716 40,885 IDEX Corp. 850,080 37,106 Nordson Corp. 317,118 36,488 Wabtec Corp. 497,419 33,740 * Oshkosh Corp. 941,127 33,297 Waste Connections Inc. 1,143,358 32,917 * Thomas & Betts Corp. 537,972 31,993 * Kirby Corp. 527,926 30,245 * Corrections Corp. of America 1,144,531 27,927 Acuity Brands Inc. 446,691 26,127 * Clean Harbors Inc. 246,086 24,279 * Genesee & Wyoming Inc. Class A 404,952 23,568 Landstar System Inc. 509,988 23,296 Valmont Industries Inc. 218,707 22,827 Toro Co. 325,014 21,522 UTi Worldwide Inc. 1,056,221 21,378 * EMCOR Group Inc. 689,911 21,367 Woodward Inc. 608,170 21,018 * United Rentals Inc. 627,929 20,898 * WABCO Holdings Inc. 335,148 20,659 Actuant Corp. Class A 707,158 20,508 * Polypore International Inc. 355,287 20,457 * Hexcel Corp. 1,008,998 19,867 Robbins & Myers Inc. 419,701 19,302 * Avis Budget Group Inc. 1,067,136 19,112 * Moog Inc. Class A 406,853 18,679 * Geo Group Inc. 669,069 17,155 United Stationers Inc. 240,368 17,078 * Middleby Corp. 182,005 16,967 * Tetra Tech Inc. 641,181 15,831 * Meritor Inc. 927,657 15,742 Herman Miller Inc. 562,596 15,466 * Old Dominion Freight Line Inc. 435,113 15,268 CLARCOR Inc. 339,816 15,268 Manitowoc Co. Inc. 681,245 14,906 * US Airways Group Inc. 1,675,515 14,594 * Acacia Research - Acacia Technologies 425,970 14,577 Corporate Executive Board Co. 356,159 14,378 Graco Inc. 310,868 14,141 Rollins Inc. 687,427 13,955 * HUB Group Inc. Class A 380,499 13,770 * II-VI Inc. 273,295 13,596 Applied Industrial Technologies Inc. 396,416 13,185 * CoStar Group Inc. 204,673 12,829 Knight Transportation Inc. 650,836 12,529 *,^ American Superconductor Corp. 499,129 12,413 * Dollar Thrifty Automotive Group Inc. 174,453 11,641 Healthcare Services Group Inc. 648,309 11,397 * Orbital Sciences Corp. 602,157 11,393 * AMR Corp. 1,728,840 11,168 * Insituform Technologies Inc. Class A 406,819 10,882 * 3D Systems Corp. 219,181 10,641 HEICO Corp. 168,543 10,537 ESCO Technologies Inc. 275,572 10,513 Raven Industries Inc. 168,541 10,352 Lindsay Corp. 129,857 10,261 Knoll Inc. 487,558 10,219 * DigitalGlobe Inc. 357,946 10,033 Heartland Express Inc. 564,927 9,920 * Teledyne Technologies Inc. 188,160 9,730 * Beacon Roofing Supply Inc. 473,834 9,699 Steelcase Inc. Class A 847,261 9,642 Cubic Corp. 166,465 9,572 * GeoEye Inc. 229,487 9,542 Franklin Electric Co. Inc. 204,872 9,465 Interface Inc. Class A 503,278 9,306 Titan International Inc. 348,502 9,274 Resources Connection Inc. 477,990 9,268 Forward Air Corp. 301,259 9,228 Seaboard Corp. 3,790 9,145 * Mobile Mini Inc. 378,290 9,087 * GrafTech International Ltd. 439,517 9,067 * RBC Bearings Inc. 228,007 8,717 American Science & Engineering Inc. 93,301 8,617 * Advisory Board Co. 163,589 8,425 * SYKES Enterprises Inc. 413,447 8,174 * SFN Group Inc. 548,892 7,734 * Esterline Technologies Corp. 109,324 7,731 * RSC Holdings Inc. 537,024 7,722 Tennant Co. 177,494 7,462 * Astec Industries Inc. 199,667 7,446 Insperity Inc. 242,842 7,378 * AAR Corp. 264,788 7,340 Mueller Industries Inc. 196,236 7,186 * Blount International Inc. 424,715 6,787 Barnes Group Inc. 313,612 6,548 * Exponent Inc. 143,865 6,418 * Kforce Inc. 349,106 6,389 *,^ USG Corp. 373,528 6,223 Gorman-Rupp Co. 156,945 6,182 Badger Meter Inc. 148,347 6,113 Allegiant Travel Co. Class A 138,005 6,046 * Huron Consulting Group Inc. 215,948 5,980 Sun Hydraulics Corp. 132,515 5,711 * Colfax Corp. 247,423 5,678 * H&E Equipment Services Inc. 291,041 5,678 John Bean Technologies Corp. 293,198 5,638 National Presto Industries Inc. 49,839 5,616 * Aerovironment Inc. 158,115 5,529 * Korn/Ferry International 240,114 5,347 * Navigant Consulting Inc. 519,137 5,186 * TrueBlue Inc. 296,817 4,984 Standex International Corp. 130,330 4,938 HEICO Corp. Class A 105,213 4,733 *,^ Capstone Turbine Corp. 2,558,799 4,631 LB Foster Co. Class A 106,268 4,581 *,^ A123 Systems Inc. 707,928 4,495 * Trex Co. Inc. 136,185 4,442 Great Lakes Dredge & Dock Corp. 579,215 4,419 *,^ Harbin Electric Inc. 210,502 4,355 * KAR Auction Services Inc. 280,636 4,305 * Ladish Co. Inc. 77,373 4,228 AAON Inc. 128,511 4,228 Simpson Manufacturing Co. Inc. 143,432 4,226 * Higher One Holdings Inc. 289,703 4,186 Dynamic Materials Corp. 136,810 3,824 * Cenveo Inc. 585,110 3,821 Marten Transport Ltd. 170,548 3,803 * Trimas Corp. 176,702 3,799 NACCO Industries Inc. Class A 34,025 3,766 * ICF International Inc. 181,423 3,726 Vicor Corp. 217,517 3,587 * Celadon Group Inc. 219,762 3,569 * Force Protection Inc. 728,112 3,568 * Greenbrier Cos. Inc. 122,525 3,477 *,^ EnerNOC Inc. 180,994 3,459 * Powell Industries Inc. 84,872 3,347 Kaman Corp. 94,428 3,324 * Kadant Inc. 126,356 3,309 * Sauer-Danfoss Inc. 62,778 3,197 * GenCorp Inc. 518,830 3,103 * Orion Marine Group Inc. 278,623 2,992 AZZ Inc. 64,683 2,950 * Furmanite Corp. 361,966 2,896 * Wabash National Corp. 247,654 2,868 * RailAmerica Inc. 166,401 2,836 * Saia Inc. 164,593 2,698 * Standard Parking Corp. 146,729 2,606 * Taser International Inc. 616,153 2,508 Viad Corp. 104,496 2,502 *,^ Ener1 Inc. 843,426 2,497 * Michael Baker Corp. 85,823 2,495 * Team Inc. 93,643 2,459 * Titan Machinery Inc. 90,227 2,278 * Mistras Group Inc. 124,420 2,141 *,^ Innerworkings Inc. 284,202 2,097 * Hawaiian Holdings Inc. 336,112 2,020 * Pacer International Inc. 361,807 1,903 Tredegar Corp. 86,661 1,870 * Pike Electric Corp. 191,124 1,820 Houston Wire & Cable Co. 113,695 1,662 * APAC Customer Services Inc. 272,891 1,640 * American Railcar Industries Inc. 64,719 1,615 * Fuel Tech Inc. 175,695 1,564 *,^ Advanced Battery Technologies Inc. 641,055 1,244 * Columbus McKinnon Corp. 66,011 1,219 *,^ Valence Technology Inc. 748,934 1,168 * M&F Worldwide Corp. 42,124 1,058 * Energy Recovery Inc. 326,471 1,038 * Hill International Inc. 166,978 883 *,^ YRC Worldwide Inc. 490,667 864 * CBIZ Inc. 116,132 837 * Fushi Copperweld Inc. 95,972 770 * Broadwind Energy Inc. 554,697 727 * Patriot Transportation Holding Inc. 20,054 536 *,^ China Fire & Security Group Inc. 85,100 525 *,^ Lihua International Inc. 57,716 507 * Universal Truckload Services Inc. 22,677 391 *,^ SmartHeat Inc. 126,327 358 *,^ China Valves Technology Inc. 75,053 348 * TBS International plc Class A 87,784 171 Information Technology (27.5%) * Informatica Corp. 974,145 50,880 * VeriFone Systems Inc. 901,717 49,549 * JDS Uniphase Corp. 2,309,841 48,137 * TIBCO Software Inc. 1,732,164 47,201 * Polycom Inc. 885,947 45,936 * Rackspace Hosting Inc. 981,329 42,050 * MICROS Systems Inc. 836,558 41,351 * Gartner Inc. 896,853 37,372 * Varian Semiconductor Equipment Associates Inc. 767,744 37,366 Solera Holdings Inc. 729,271 37,266 * Ariba Inc. 974,564 33,272 * Atheros Communications Inc. 742,661 33,160 * WebMD Health Corp. 575,650 30,751 National Instruments Corp. 913,391 29,932 Jack Henry & Associates Inc. 844,455 28,619 * Sohu.com Inc. 314,923 28,142 * Parametric Technology Corp. 1,222,713 27,499 * Aruba Networks Inc. 809,944 27,408 * Cadence Design Systems Inc. 2,772,054 27,028 * Concur Technologies Inc. 462,074 25,622 * Ciena Corp. 970,762 25,201 ADTRAN Inc. 589,096 25,013 * VistaPrint NV 456,262 23,680 * Itron Inc. 419,211 23,660 * Acme Packet Inc. 329,517 23,383 * Zebra Technologies Corp. 586,790 23,026 * Universal Display Corp. 415,122 22,848 MercadoLibre Inc. 274,693 22,423 InterDigital Inc. 459,727 21,934 * Teradyne Inc. 1,223,283 21,787 * TriQuint Semiconductor Inc. 1,650,198 21,304 *,^ Veeco Instruments Inc. 413,912 21,043 Anixter International Inc. 299,535 20,934 * Monster Worldwide Inc. 1,281,594 20,377 * QLogic Corp. 1,095,839 20,328 * SuccessFactors Inc. 512,095 20,018 * NeuStar Inc. Class A 765,813 19,589 * Wright Express Corp. 377,557 19,573 * Silicon Laboratories Inc. 430,943 18,621 * Fortinet Inc. 420,565 18,505 * GSI Commerce Inc. 620,902 18,174 Plantronics Inc. 494,260 18,100 * Microsemi Corp. 867,267 17,961 * Finisar Corp. 719,342 17,696 * CommVault Systems Inc. 424,449 16,927 * Cavium Networks Inc. 374,263 16,816 * Cymer Inc. 291,757 16,508 * Hittite Microwave Corp. 255,684 16,305 * Quest Software Inc. 642,074 16,302 * Netlogic Microsystems Inc. 387,610 16,287 * Cypress Semiconductor Corp. 817,173 15,837 * Digital River Inc. 411,796 15,414 * IPG Photonics Corp. 266,780 15,388 * OpenTable Inc. 143,277 15,237 * Plexus Corp. 419,880 14,721 * Ultimate Software Group Inc. 249,543 14,661 MAXIMUS Inc. 178,659 14,502 * Cirrus Logic Inc. 681,189 14,325 * SAVVIS Inc. 378,456 14,037 * j2 Global Communications Inc. 473,479 13,972 * Unisys Corp. 442,200 13,805 * Taleo Corp. Class A 377,799 13,469 * FEI Co. 396,558 13,372 * SRA International Inc. Class A 459,092 13,020 * Sapient Corp. 1,133,427 12,978 * Blue Coat Systems Inc. 448,099 12,618 * Diodes Inc. 368,266 12,543 * Cabot Microelectronics Corp. 238,152 12,443 Blackbaud Inc. 455,636 12,412 *,^ Blackboard Inc. 338,961 12,284 * ValueClick Inc. 837,531 12,111 * AsiaInfo-Linkage Inc. 543,711 11,771 * Rofin-Sinar Technologies Inc. 294,634 11,638 * Rambus Inc. 579,463 11,473 * MicroStrategy Inc. Class A 85,292 11,470 * Acxiom Corp. 790,448 11,343 * ACI Worldwide Inc. 344,727 11,307 Power Integrations Inc. 290,145 11,121 * Harmonic Inc. 1,162,030 10,900 * BroadSoft Inc. 223,384 10,653 * TiVo Inc. 1,204,078 10,548 * Scansource Inc. 277,445 10,540 * Semtech Corp. 420,626 10,524 * L-1 Identity Solutions Inc. 873,595 10,291 * Mantech International Corp. Class A 239,883 10,171 * GT Solar International Inc. 939,406 10,014 * Constant Contact Inc. 286,400 9,995 * Advent Software Inc. 347,831 9,972 * Viasat Inc. 249,424 9,937 * Progress Software Corp. 336,534 9,790 * Stratasys Inc. 203,642 9,571 * Synaptics Inc. 353,987 9,565 * Tessera Technologies Inc. 523,458 9,558 * Ebix Inc. 401,581 9,497 * Ancestry.com Inc. 261,226 9,260 * Checkpoint Systems Inc. 411,660 9,254 * DealerTrack Holdings Inc. 400,452 9,194 * Compuware Corp. 795,208 9,185 * Euronet Worldwide Inc. 474,877 9,179 Syntel Inc. 173,338 9,053 * Synchronoss Technologies Inc. 259,883 9,031 * Aspen Technology Inc. 596,605 8,943 * Verigy Ltd. 623,211 8,781 *,^ Power-One Inc. 995,874 8,714 * DG FastChannel Inc. 263,733 8,497 * Terremark Worldwide Inc. 446,787 8,489 * Netscout Systems Inc. 306,102 8,363 * DTS Inc. 177,994 8,300 * Sonus Networks Inc. 2,151,269 8,089 * Infinera Corp. 945,103 7,929 * RightNow Technologies Inc. 251,702 7,878 * Netgear Inc. 241,632 7,839 Comtech Telecommunications Corp. 286,825 7,796 * Amkor Technology Inc. 1,143,830 7,709 * SolarWinds Inc. 326,289 7,655 * Sourcefire Inc. 276,116 7,596 * Novell Inc. 1,276,682 7,571 ^ VirnetX Holding Corp. 380,088 7,568 * Manhattan Associates Inc. 227,558 7,446 * Cardtronics Inc. 350,722 7,137 * Ultratech Inc. 240,945 7,084 * Omnivision Technologies Inc. 198,722 7,061 * CSG Systems International Inc. 353,541 7,050 NIC Inc. 562,062 7,003 Heartland Payment Systems Inc. 396,908 6,958 * Applied Micro Circuits Corp. 669,373 6,948 * Volterra Semiconductor Corp. 279,024 6,928 *,^ STEC Inc. 343,321 6,897 * Verint Systems Inc. 190,888 6,841 * Radiant Systems Inc. 384,248 6,801 * Tyler Technologies Inc. 284,688 6,750 * comScore Inc. 228,417 6,741 *,^ Entropic Communications Inc. 784,630 6,630 Pegasystems Inc. 172,953 6,562 * OSI Systems Inc. 174,363 6,544 *,^ SunPower Corp. Class A 376,712 6,457 * FARO Technologies Inc. 159,441 6,378 Forrester Research Inc. 163,987 6,279 * Powerwave Technologies Inc. 1,380,983 6,228 * LogMeIn Inc. 147,331 6,211 * Mercury Computer Systems Inc. 291,574 6,170 * Ceva Inc. 228,506 6,108 * Ixia 379,606 6,028 Micrel Inc. 445,812 6,010 iGate Corp. 318,729 5,983 * Oclaro Inc. 516,884 5,949 * TeleTech Holdings Inc. 306,633 5,943 * QuinStreet Inc. 259,080 5,889 * Integrated Device Technology Inc. 796,286 5,869 * NetSuite Inc. 200,218 5,822 * Standard Microsystems Corp. 235,095 5,797 * Dice Holdings Inc. 376,309 5,686 Opnet Technologies Inc. 145,497 5,673 * SS&C Technologies Holdings Inc. 273,586 5,587 Cognex Corp. 197,347 5,575 * Kenexa Corp. 201,098 5,548 * Quantum Corp. 2,177,882 5,488 * Intermec Inc. 499,425 5,389 * Interactive Intelligence Inc. 138,726 5,370 *,^ Rubicon Technology Inc. 190,207 5,265 Sycamore Networks Inc. 206,999 5,057 * Monolithic Power Systems Inc. 353,046 5,010 * Vocus Inc. 192,510 4,978 * Websense Inc. 216,672 4,977 * Limelight Networks Inc. 685,137 4,906 * SunPower Corp. Class B 283,187 4,721 * Silicon Image Inc. 522,904 4,690 EPIQ Systems Inc. 322,729 4,634 * Accelrys Inc. 577,131 4,617 * Calix Inc. 225,891 4,588 * Super Micro Computer Inc. 271,933 4,362 * VASCO Data Security International Inc. 312,647 4,293 * Maxwell Technologies Inc. 248,050 4,284 * DemandTec Inc. 315,955 4,158 * LoopNet Inc. 283,316 4,009 * ATMI Inc. 211,017 3,984 Daktronics Inc. 364,142 3,915 * Oplink Communications Inc. 200,348 3,905 * Fabrinet 192,695 3,885 * S1 Corp. 551,493 3,684 * Knot Inc. 303,405 3,656 * Monotype Imaging Holdings Inc. 235,898 3,421 * Echelon Corp. 325,149 3,294 * IXYS Corp. 240,808 3,234 * ExlService Holdings Inc. 152,001 3,215 * Internap Network Services Corp. 484,059 3,180 * Kopin Corp. 671,691 3,083 * Avid Technology Inc. 138,217 3,082 * Anadigics Inc. 686,361 3,075 Cass Information Systems Inc. 77,854 3,059 * Smith Micro Software Inc. 319,506 2,991 * PROS Holdings Inc. 203,365 2,963 * Virtusa Corp. 150,926 2,827 * Bottomline Technologies Inc. 111,278 2,798 * Multi-Fineline Electronix Inc. 98,985 2,793 * Seachange International Inc. 292,667 2,780 * TNS Inc. 176,265 2,744 * Liquidity Services Inc. 153,053 2,734 * Pericom Semiconductor Corp. 258,245 2,678 * Digi International Inc. 247,430 2,613 * Rogers Corp. 57,469 2,590 * Lattice Semiconductor Corp. 427,472 2,522 Pulse Electronics Corp. 408,603 2,472 * Actuate Corp. 442,318 2,300 * Integral Systems Inc. 182,270 2,218 * RealNetworks Inc. 593,670 2,208 * Cray Inc. 335,852 2,166 * Conexant Systems Inc. 849,984 2,023 * TeleCommunication Systems Inc. Class A 489,347 2,016 * Move Inc. 820,673 1,961 * ShoreTel Inc. 238,028 1,959 * Zoran Corp. 182,232 1,893 * NCI Inc. Class A 77,675 1,893 * FormFactor Inc. 174,204 1,794 * Novatel Wireless Inc. 327,849 1,790 * Electro Scientific Industries Inc. 101,640 1,764 * Global Cash Access Holdings Inc. 536,576 1,755 * Perficient Inc. 145,946 1,753 * Net 1 UEPS Technologies Inc. 200,029 1,720 *,^ Meru Networks Inc. 82,953 1,685 * Advanced Analogic Technologies Inc. 414,639 1,567 *,^ Rosetta Stone Inc. 118,373 1,564 * EMS Technologies Inc. 79,327 1,559 *,^ Echo Global Logistics Inc. 113,281 1,487 Stamps.com Inc. 110,973 1,481 * Anaren Inc. 73,417 1,476 * Deltek Inc. 178,150 1,354 * Sigma Designs Inc. 96,635 1,251 *,^ China Security & Surveillance Technology Inc. 259,221 1,200 * BigBand Networks Inc. 466,398 1,189 * Comverge Inc. 249,063 1,161 * Extreme Networks 313,061 1,096 * MaxLinear Inc. 111,263 909 * China Information Technology Inc. 322,292 870 * Exar Corp. 136,512 822 Renaissance Learning Inc. 53,305 626 *,^ Energy Conversion Devices Inc. 258,413 584 * China TransInfo Technology Corp. 52,311 242 Materials (5.2%) * Solutia Inc. 1,263,349 32,089 * Allied Nevada Gold Corp. 830,429 29,464 * WR Grace & Co. 758,382 29,038 * Hecla Mining Co. 2,659,516 24,148 * Stillwater Mining Co. 950,053 21,785 * Rockwood Holdings Inc. 434,384 21,380 NewMarket Corp. 126,023 19,939 * Intrepid Potash Inc. 467,412 16,275 Schnitzer Steel Industries Inc. 235,718 15,324 Globe Specialty Metals Inc. 662,373 15,076 * Ferro Corp. 893,959 14,831 Royal Gold Inc. 264,546 13,862 ^ Rock-Tenn Co. Class A 191,825 13,303 Balchem Corp. 296,142 11,111 * US Gold Corp. 1,170,406 10,335 Silgan Holdings Inc. 260,577 9,938 * RTI International Metals Inc. 312,520 9,735 * Clearwater Paper Corp. 119,072 9,693 Schweitzer-Mauduit International Inc. 186,946 9,461 * Calgon Carbon Corp. 584,258 9,278 PolyOne Corp. 630,758 8,963 Temple-Inland Inc. 371,866 8,702 * Kraton Performance Polymers Inc. 226,969 8,682 * Materion Corp. 209,677 8,555 * Innospec Inc. 247,277 7,898 * Horsehead Holding Corp. 449,859 7,670 * LSB Industries Inc. 175,114 6,942 AK Steel Holding Corp. 399,423 6,303 * KapStone Paper and Packaging Corp. 358,293 6,152 Buckeye Technologies Inc. 205,081 5,584 *,^ STR Holdings Inc. 257,102 4,931 * Georgia Gulf Corp. 123,248 4,560 Worthington Industries Inc. 215,004 4,498 * Capital Gold Corp. 635,850 4,089 * Zoltek Cos. Inc. 302,996 4,069 Zep Inc. 225,119 3,919 Deltic Timber Corp. 58,164 3,888 Boise Inc. 399,739 3,662 Haynes International Inc. 63,003 3,494 * General Moly Inc. 639,832 3,442 * Graham Packaging Co. Inc. 195,709 3,411 Stepan Co. 41,702 3,023 * Golden Minerals Co. 125,403 2,754 * Graphic Packaging Holding Co. 445,465 2,414 PH Glatfelter Co. 166,289 2,215 * Metals USA Holdings Corp. 134,244 2,198 * TPC Group Inc. 62,647 1,809 * Landec Corp. 259,719 1,688 *,^ Yongye International Inc. 265,901 1,630 * Spartech Corp. 207,229 1,502 *,^ Gulf Resources Inc. 215,446 1,334 Hawkins Inc. 31,814 1,307 * United States Lime & Minerals Inc. 23,102 936 *,^ China Agritech Inc. 97,125 668 Telecommunication Services (1.4%) * tw telecom inc Class A 1,492,129 28,649 * Level 3 Communications Inc. 11,256,151 16,547 AboveNet Inc. 156,740 10,166 * Leap Wireless International Inc. 649,702 10,064 * Cogent Communications Group Inc. 475,494 6,785 * Hughes Communications Inc. 102,007 6,087 * Vonage Holdings Corp. 1,213,467 5,533 Alaska Communications Systems Group Inc. 463,331 4,934 * Neutral Tandem Inc. 326,120 4,810 * Global Crossing Ltd. 345,505 4,809 * PAETEC Holding Corp. 1,351,948 4,516 * ICO Global Communications Holdings Ltd. 1,660,883 4,435 Shenandoah Telecommunications Co. 233,737 4,221 USA Mobility Inc. 229,434 3,325 * General Communication Inc. Class A 275,910 3,018 * Cbeyond Inc. 255,529 2,982 * Premiere Global Services Inc. 334,323 2,548 Atlantic Tele-Network Inc. 51,709 1,923 *,^ Iridium Communications Inc. 140,287 1,118 Utilities (0.6%) ITC Holdings Corp. 525,908 36,761 * GenOn Energy Inc. 2,781,104 10,596 ^ Ormat Technologies Inc. 212,118 5,373 * Dynegy Inc. Class A 372,271 2,118 Total Common Stocks (Cost $6,752,694) Market Value Coupon Shares ($000) Temporary Cash Investments (2.0%) 1 Money Market Fund (2.0%) 2,3 Vanguard Market Liquidity Fund 0.208% 182,669,847 182,670 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.180% 6/20/11 3,000 2,999 Total Temporary Cash Investments (Cost $185,669) Total Investments (101.8%) (Cost $6,938,363) Other Assets and Liabilities-Net (-1.8%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $141,107,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.8%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $151,948,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $2,999,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Settlement Unrealized Long (Short ) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index June 2011 220 18,517 733 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Small-Cap Growth Index Fund Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 9,211,364   Temporary Cash Investments 182,670 2,999  Futures ContractsAssets 1 51   Futures ContractsLiabilities 1 (4)   Total 9,394,081 2,999  1 Represents variation margin on the last day of the reporting period. D. At March 31, 2011, the cost of investment securities for tax purposes was $6,938,363,000. Net unrealized appreciation of investment securities for tax purposes was $2,458,670,000, consisting of unrealized gains of $2,669,106,000 on securities that had risen in value since their purchase and $210,436,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Value Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) 1 Consumer Discretionary (10.8%) Williams-Sonoma Inc. 867,999 35,154 Tupperware Brands Corp. 573,729 34,257 Jarden Corp. 834,777 29,693 Service Corp. International 2,220,316 24,557 Rent-A-Center Inc. 583,319 20,364 * Career Education Corp. 738,570 16,780 Wolverine World Wide Inc. 443,589 16,537 Dillard's Inc. Class A 408,285 16,380 RadioShack Corp. 1,034,061 15,521 * Timberland Co. Class A 362,143 14,953 Six Flags Entertainment Corp. 202,473 14,578 Cooper Tire & Rubber Co. 502,547 12,941 * Collective Brands Inc. 584,688 12,618 Men's Wearhouse Inc. 454,737 12,305 Hillenbrand Inc. 566,137 12,172 * Ascena Retail Group Inc. 372,154 12,062 Cinemark Holdings Inc. 618,100 11,960 ^ Meredith Corp. 331,368 11,240 * Jack in the Box Inc. 481,112 10,912 Jones Group Inc. 792,784 10,901 Regal Entertainment Group Class A 771,847 10,420 Cracker Barrel Old Country Store Inc. 210,023 10,321 Brunswick Corp. 402,533 10,236 Regis Corp. 523,415 9,285 Finish Line Inc. Class A 466,746 9,265 * Cabela's Inc. 369,889 9,251 Group 1 Automotive Inc. 215,554 9,226 Bob Evans Farms Inc. 276,337 9,009 KB Home 721,419 8,974 * Genesco Inc. 218,537 8,785 MDC Holdings Inc. 342,710 8,688 * Hanesbrands Inc. 304,557 8,235 American Greetings Corp. Class A 337,718 7,970 * Helen of Troy Ltd. 264,342 7,772 * ANN Inc. 263,274 7,664 * Pinnacle Entertainment Inc. 558,178 7,602 * Carter's Inc. 261,030 7,473 * Belo Corp. Class A 835,791 7,363 * New York Times Co. Class A 771,090 7,302 * Saks Inc. 621,217 7,026 * Ruby Tuesday Inc. 530,162 6,950 Scholastic Corp. 251,304 6,795 * Skechers U.S.A. Inc. Class A 330,252 6,783 Buckle Inc. 165,921 6,703 Stage Stores Inc. 342,893 6,590 * Valassis Communications Inc. 225,444 6,569 * Vail Resorts Inc. 130,931 6,384 Ryland Group Inc. 401,273 6,380 Columbia Sportswear Co. 107,060 6,362 * Meritage Homes Corp. 262,608 6,337 Cato Corp. Class A 251,948 6,173 * Ascent Media Corp. Class A 123,329 6,025 Stewart Enterprises Inc. Class A 774,290 5,916 * Office Depot Inc. 1,259,915 5,833 * 99 Cents Only Stores 289,528 5,675 * RC2 Corp. 196,744 5,529 * Penske Automotive Group Inc. 272,080 5,447 Superior Industries International Inc. 206,871 5,304 *,^ Education Management Corp. 248,982 5,214 * Dorman Products Inc. 121,433 5,111 * OfficeMax Inc. 386,258 4,998 * Quiksilver Inc. 1,118,625 4,944 Brown Shoe Co. Inc. 398,926 4,875 * Jakks Pacific Inc. 251,199 4,861 * Boyd Gaming Corp. 509,253 4,772 Churchill Downs Inc. 113,245 4,700 Sonic Automotive Inc. Class A 332,657 4,661 Fred's Inc. Class A 338,861 4,514 * La-Z-Boy Inc. 471,351 4,501 * Charming Shoppes Inc. 1,049,604 4,471 Oxford Industries Inc. 127,854 4,371 * Federal-Mogul Corp. 175,356 4,366 Ameristar Casinos Inc. 238,032 4,225 Harte-Hanks Inc. 347,611 4,137 Drew Industries Inc. 179,900 4,017 International Speedway Corp. Class A 125,870 3,751 Choice Hotels International Inc. 94,517 3,672 * Standard Pacific Corp. 977,182 3,645 * Red Robin Gourmet Burgers Inc. 134,780 3,626 * Winnebago Industries Inc. 265,017 3,543 * DSW Inc. Class A 88,426 3,534 *,^ Corinthian Colleges Inc. 766,705 3,389 Barnes & Noble Inc. 355,277 3,265 * Beazer Homes USA Inc. 687,806 3,143 * Biglari Holdings Inc. 7,194 3,047 * Core-Mark Holding Co. Inc. 89,230 2,949 * EW Scripps Co. Class A 292,937 2,900 ^ World Wrestling Entertainment Inc. Class A 224,142 2,817 Lincoln Educational Services Corp. 171,532 2,726 Callaway Golf Co. 380,873 2,598 * American Axle & Manufacturing Holdings Inc. 203,917 2,567 * M/I Homes Inc. 167,914 2,517 * Domino's Pizza Inc. 132,506 2,442 * Movado Group Inc. 164,785 2,419 * ChinaCast Education Corp. 384,272 2,417 Stein Mart Inc. 236,605 2,392 * Journal Communications Inc. Class A 392,745 2,356 * Shoe Carnival Inc. 83,835 2,352 * Unifi Inc. 137,255 2,333 HOT Topic Inc. 406,707 2,318 * Liz Claiborne Inc. 429,535 2,315 * Modine Manufacturing Co. 140,083 2,261 Big 5 Sporting Goods Corp. 189,033 2,253 Speedway Motorsports Inc. 132,874 2,123 * Talbots Inc. 350,926 2,120 Christopher & Banks Corp. 324,743 2,104 Marcus Corp. 188,112 2,050 Haverty Furniture Cos. Inc. 150,877 2,001 Spartan Motors Inc. 281,886 1,934 Sinclair Broadcast Group Inc. Class A 149,855 1,879 * Asbury Automotive Group Inc. 93,544 1,730 * Furniture Brands International Inc. 377,445 1,717 * LIN TV Corp. Class A 284,977 1,690 PetMed Express Inc. 103,629 1,644 Weyco Group Inc. 66,866 1,636 Nutrisystem Inc. 109,014 1,580 Sturm Ruger & Co. Inc. 59,775 1,373 * Systemax Inc. 100,484 1,359 * Retail Ventures Inc. 78,368 1,352 CSS Industries Inc. 70,774 1,334 * America's Car-Mart Inc. 44,810 1,155 * Pacific Sunwear of California Inc. 302,992 1,094 * K-Swiss Inc. Class A 86,938 980 * Monarch Casino & Resort Inc. 88,540 921 Ambassadors Group Inc. 82,374 902 * Kenneth Cole Productions Inc. Class A 57,641 748 * Leapfrog Enterprises Inc. 161,837 699 * Smith & Wesson Holding Corp. 191,968 681 *,^ China XD Plastics Co. Ltd. 130,776 681 * New York & Co. Inc. 85,923 602 * Brookfield Homes Corp. 57,916 544 * Sealy Corp. 156,078 396 *,^ Wonder Auto Technology Inc. 59,525 323 *,^ Fuqi International Inc. 13,977 40 Consumer Staples (3.4%) Corn Products International Inc. 686,722 35,586 SUPERVALU Inc. 1,927,794 17,215 Nu Skin Enterprises Inc. Class A 507,708 14,597 Ruddick Corp. 376,911 14,545 * Hain Celestial Group Inc. 389,329 12,567 * TreeHouse Foods Inc. 209,102 11,892 Lancaster Colony Corp. 177,320 10,745 Fresh Del Monte Produce Inc. 377,035 9,844 Universal Corp. 216,231 9,415 Sanderson Farms Inc. 196,139 9,007 * BJ's Wholesale Club Inc. 173,726 8,481 B&G Foods Inc. Class A 433,230 8,132 Andersons Inc. 158,598 7,727 * Central European Distribution Corp. 609,571 6,919 * Elizabeth Arden Inc. 217,689 6,533 ^ Vector Group Ltd. 374,937 6,483 * Chiquita Brands International Inc. 410,352 6,295 WD-40 Co. 144,489 6,118 * Prestige Brands Holdings Inc. 432,242 4,971 *,^ Dole Food Co. Inc. 360,890 4,919 Snyders-Lance Inc. 236,611 4,697 Weis Markets Inc. 109,954 4,449 Nash Finch Co. 110,583 4,195 ^ Cal-Maine Foods Inc. 126,481 3,731 * Winn-Dixie Stores Inc. 504,556 3,602 * Central Garden and Pet Co. Class A 388,796 3,581 Tootsie Roll Industries Inc. 121,971 3,459 * Pantry Inc. 206,506 3,062 Spartan Stores Inc. 205,592 3,041 Inter Parfums Inc. 138,037 2,555 * Pilgrim's Pride Corp. 317,991 2,452 Ingles Markets Inc. Class A 117,485 2,327 * Revlon Inc. Class A 111,351 1,767 Village Super Market Inc. Class A 51,248 1,491 Calavo Growers Inc. 65,269 1,426 * Central Garden and Pet Co. 141,331 1,245 * Alliance One International Inc. 262,724 1,056 Coca-Cola Bottling Co. Consolidated 13,661 913 *,^ American Oriental Bioengineering Inc. 574,596 856 Farmer Bros Co. 43,216 524 * Susser Holdings Corp. 39,544 518 *,^ China-Biotics Inc. 51,175 411 Energy (5.6%) Frontier Oil Corp. 960,944 28,175 Berry Petroleum Co. Class A 457,531 23,083 * Unit Corp. 369,932 22,917 * Oil States International Inc. 298,296 22,712 SEACOR Holdings Inc. 183,358 16,953 Lufkin Industries Inc. 177,558 16,596 * Swift Energy Co. 378,102 16,137 * Helix Energy Solutions Group Inc. 909,932 15,651 SM Energy Co. 200,309 14,861 * SandRidge Energy Inc. 1,160,468 14,854 * Bristow Group Inc. 312,586 14,785 * Bill Barrett Corp. 358,191 14,295 * Stone Energy Corp. 396,851 13,243 World Fuel Services Corp. 298,126 12,107 * International Coal Group Inc. 1,023,346 11,564 * Cloud Peak Energy Inc. 518,770 11,200 * CVR Energy Inc. 466,979 10,815 * Gulfmark Offshore Inc. 214,106 9,530 * Atwood Oceanics Inc. 184,513 8,567 ^ Overseas Shipholding Group Inc. 263,064 8,455 * James River Coal Co. 312,367 7,550 * Parker Drilling Co. 1,055,886 7,296 Penn Virginia Corp. 414,250 7,026 W&T Offshore Inc. 305,391 6,960 * Hornbeck Offshore Services Inc. 216,618 6,683 * ION Geophysical Corp. 520,174 6,601 * Newpark Resources Inc. 821,676 6,458 * Cal Dive International Inc. 856,529 5,979 * Enbridge Energy Management LLC 89,992 5,660 * Energy Partners Ltd. 309,745 5,575 * Petroleum Development Corp. 103,953 4,991 * Petroquest Energy Inc. 517,188 4,841 * Approach Resources Inc. 137,036 4,604 * USEC Inc. 1,041,121 4,581 * Vaalco Energy Inc. 512,903 3,980 Gulf Island Fabrication Inc. 123,410 3,970 Crosstex Energy Inc. 384,240 3,823 * Hercules Offshore Inc. 521,260 3,446 * Global Industries Ltd. 330,888 3,239 * Western Refining Inc. 169,019 2,865 * Willbros Group Inc. 240,621 2,628 * Basic Energy Services Inc. 103,000 2,628 * PHI Inc. 113,162 2,503 * Pioneer Drilling Co. 171,824 2,371 * Harvest Natural Resources Inc. 145,884 2,223 General Maritime Corp. 972,893 1,994 Delek US Holdings Inc. 124,323 1,686 * Delta Petroleum Corp. 1,664,475 1,515 * Oilsands Quest Inc. 2,871,703 1,378 Alon USA Energy Inc. 98,958 1,356 *,^ China Integrated Energy Inc. 37,844 97 Financials (34.5%) Camden Property Trust 624,107 35,462 Essex Property Trust Inc. 284,677 35,300 American Capital Agency Corp. 1,123,078 32,726 Waddell & Reed Financial Inc. Class A 775,601 31,497 Ares Capital Corp. 1,839,957 31,095 * American Capital Ltd. 3,100,910 30,699 Senior Housing Properties Trust 1,271,446 29,294 Arthur J Gallagher & Co. 963,216 29,291 Developers Diversified Realty Corp. 1,978,084 27,693 BRE Properties Inc. 582,275 27,472 * Popular Inc. 9,302,017 27,069 Mack-Cali Realty Corp. 780,515 26,459 MFA Financial Inc. 3,147,764 25,812 First Niagara Financial Group Inc. 1,899,827 25,800 Highwoods Properties Inc. 650,857 22,787 BioMed Realty Trust Inc. 1,189,188 22,618 Corporate Office Properties Trust 598,759 21,639 TCF Financial Corp. 1,356,692 21,517 Apollo Investment Corp. 1,771,726 21,367 Bank of Hawaii Corp. 437,857 20,938 CBL & Associates Properties Inc. 1,192,012 20,765 Protective Life Corp. 778,527 20,670 Allied World Assurance Co. Holdings Ltd. 326,186 20,449 Home Properties Inc. 341,626 20,139 Fulton Financial Corp. 1,807,562 20,082 American Campus Communities Inc. 606,356 20,010 Omega Healthcare Investors Inc. 895,117 19,997 Mid-America Apartment Communities Inc. 310,691 19,946 National Retail Properties Inc. 758,191 19,812 Entertainment Properties Trust 422,466 19,780 Endurance Specialty Holdings Ltd. 398,569 19,458 Valley National Bancorp 1,393,826 19,458 Erie Indemnity Co. Class A 273,239 19,430 Tanger Factory Outlet Centers 735,892 19,310 StanCorp Financial Group Inc. 418,023 19,279 Aspen Insurance Holdings Ltd. 696,906 19,207 Douglas Emmett Inc. 1,009,759 18,933 * Alleghany Corp. 57,171 18,922 Alterra Capital Holdings Ltd. 838,301 18,728 Hanover Insurance Group Inc. 410,058 18,555 Hatteras Financial Corp. 659,494 18,545 Kilroy Realty Corp. 475,388 18,459 Washington Real Estate Investment Trust 582,671 18,115 LaSalle Hotel Properties 663,286 17,909 Washington Federal Inc. 1,021,611 17,715 Apartment Investment & Management Co. 691,481 17,612 Post Properties Inc. 443,085 17,391 Prosperity Bancshares Inc. 402,887 17,231 CommonWealth REIT 656,433 17,048 FirstMerit Corp. 989,089 16,874 DiamondRock Hospitality Co. 1,505,086 16,812 * ProAssurance Corp. 265,188 16,805 CapitalSource Inc. 2,350,159 16,545 * CNO Financial Group Inc. 2,169,385 16,292 Synovus Financial Corp. 6,780,640 16,274 Brandywine Realty Trust 1,221,293 14,827 Iberiabank Corp. 243,909 14,666 Potlatch Corp. 363,251 14,603 Webster Financial Corp. 673,045 14,423 First American Financial Corp. 852,864 14,072 Starwood Property Trust Inc. 623,464 13,903 Unitrin Inc. 446,795 13,797 Invesco Mortgage Capital Inc. 625,318 13,663 Westamerica Bancorporation 264,529 13,589 Platinum Underwriters Holdings Ltd. 356,538 13,581 Delphi Financial Group Inc. 441,531 13,559 Healthcare Realty Trust Inc. 585,530 13,292 Colonial Properties Trust 671,294 12,922 Trustmark Corp. 551,628 12,919 ^ NewAlliance Bancshares Inc. 859,644 12,757 Northwest Bancshares Inc. 1,007,174 12,630 Cash America International Inc. 268,795 12,378 Whitney Holding Corp. 877,632 11,953 Umpqua Holdings Corp. 1,041,036 11,909 Medical Properties Trust Inc. 1,010,852 11,696 * MF Global Holdings Ltd. 1,408,277 11,661 Cathay General Bancorp 677,996 11,560 FNB Corp. 1,096,096 11,553 Astoria Financial Corp. 800,609 11,505 Wintrust Financial Corp. 312,317 11,478 * Knight Capital Group Inc. Class A 847,242 11,353 Lexington Realty Trust 1,182,324 11,055 Susquehanna Bancshares Inc. 1,180,449 11,037 * PHH Corp. 504,943 10,993 UMB Financial Corp. 293,538 10,965 ^ Hancock Holding Co. 332,985 10,935 National Health Investors Inc. 226,468 10,852 EastGroup Properties Inc. 245,087 10,776 Montpelier Re Holdings Ltd. 605,971 10,708 BancorpSouth Inc. 682,668 10,547 Redwood Trust Inc. 674,342 10,486 Symetra Financial Corp. 751,621 10,222 United Bankshares Inc. 376,238 9,978 Sovran Self Storage Inc. 251,383 9,942 Glacier Bancorp Inc. 654,194 9,846 MB Financial Inc. 465,352 9,754 National Penn Bancshares Inc. 1,242,472 9,617 First Citizens BancShares Inc. Class A 47,736 9,575 * MBIA Inc. 945,105 9,489 * MGIC Investment Corp. 1,065,833 9,475 Argo Group International Holdings Ltd. 282,730 9,341 ^ Prospect Capital Corp. 758,625 9,263 Old National Bancorp 861,030 9,230 Franklin Street Properties Corp. 653,383 9,193 Cypress Sharpridge Investments Inc. 723,417 9,173 International Bancshares Corp. 492,334 9,029 First Financial Bancorp 527,044 8,796 RLI Corp. 152,026 8,764 Equity One Inc. 465,661 8,740 Tower Group Inc. 358,717 8,620 PrivateBancorp Inc. Class A 550,948 8,424 Selective Insurance Group Inc. 486,262 8,412 Radian Group Inc. 1,210,254 8,242 Glimcher Realty Trust 890,380 8,236 Hersha Hospitality Trust Class A 1,383,211 8,216 Capstead Mortgage Corp. 636,788 8,138 * First Industrial Realty Trust Inc. 670,546 7,973 First Midwest Bancorp Inc. 672,469 7,928 Fifth Street Finance Corp. 591,228 7,893 * Piper Jaffray Cos. 188,899 7,826 Anworth Mortgage Asset Corp. 1,097,194 7,779 First Financial Bankshares Inc. 151,316 7,773 * iStar Financial Inc. 838,777 7,700 LTC Properties Inc. 271,133 7,684 Sterling Bancshares Inc. 879,467 7,572 * Ocwen Financial Corp. 684,419 7,542 Employers Holdings Inc. 361,907 7,477 Government Properties Income Trust 275,941 7,412 Community Bank System Inc. 301,316 7,313 * Forest City Enterprises Inc. Class A 387,786 7,302 Provident Financial Services Inc. 493,058 7,297 CreXus Investment Corp. 631,777 7,215 CVB Financial Corp. 769,283 7,162 NBT Bancorp Inc. 313,093 7,135 Cousins Properties Inc. 845,616 7,061 Park National Corp. 104,559 6,987 First Potomac Realty Trust 440,798 6,943 Acadia Realty Trust 366,329 6,931 * Investment Technology Group Inc. 380,366 6,919 * Navigators Group Inc. 133,556 6,878 Solar Capital Ltd. 287,620 6,868 Columbia Banking System Inc. 357,955 6,862 Pennsylvania Real Estate Investment Trust 477,905 6,820 Inland Real Estate Corp. 711,984 6,792 Investors Real Estate Trust 713,741 6,781 Infinity Property & Casualty Corp. 113,875 6,774 American National Insurance Co. 85,375 6,759 Primerica Inc. 264,674 6,752 American Equity Investment Life Holding Co. 506,174 6,641 First Commonwealth Financial Corp. 954,017 6,535 * Enstar Group Ltd. 65,335 6,526 Oritani Financial Corp. 511,474 6,485 * FelCor Lodging Trust Inc. 1,045,077 6,406 BlackRock Kelso Capital Corp. 615,832 6,238 Two Harbors Investment Corp. 594,855 6,228 DCT Industrial Trust Inc. 1,099,089 6,100 Horace Mann Educators Corp. 359,445 6,039 * World Acceptance Corp. 92,453 6,028 Associated Estates Realty Corp. 376,445 5,978 PacWest Bancorp 272,481 5,926 * National Financial Partners Corp. 397,365 5,861 Nelnet Inc. Class A 268,189 5,855 MarketAxess Holdings Inc. 239,195 5,789 * Strategic Hotels & Resorts Inc. 894,251 5,768 Brookline Bancorp Inc. 536,283 5,647 Getty Realty Corp. 239,617 5,482 * Sunstone Hotel Investors Inc. 536,545 5,467 Bank of the Ozarks Inc. 123,641 5,404 Safety Insurance Group Inc. 116,230 5,359 Oriental Financial Group Inc. 421,359 5,288 Compass Diversified Holdings 356,895 5,261 BGC Partners Inc. Class A 562,872 5,229 * Western Alliance Bancorp 630,364 5,182 S&T Bancorp Inc. 240,213 5,181 Education Realty Trust Inc. 640,087 5,140 City Holding Co. 140,996 4,986 Chemical Financial Corp. 249,333 4,969 Independent Bank Corp. 183,427 4,954 Meadowbrook Insurance Group Inc. 460,016 4,761 Home Bancshares Inc. 206,919 4,707 Ashford Hospitality Trust Inc. 425,830 4,693 Chesapeake Lodging Trust 268,752 4,679 Amtrust Financial Services Inc. 243,902 4,651 Artio Global Investors Inc. Class A 287,000 4,638 WesBanco Inc. 217,581 4,506 Boston Private Financial Holdings Inc. 625,715 4,424 PennyMac Mortgage Investment Trust 239,843 4,411 Universal Health Realty Income Trust 107,939 4,375 Hercules Technology Growth Capital Inc. 380,528 4,186 Trustco Bank Corp. NY 700,196 4,152 FBL Financial Group Inc. Class A 134,785 4,141 Ramco-Gershenson Properties Trust 327,801 4,107 United Fire & Casualty Co. 202,308 4,089 * CNA Surety Corp. 161,403 4,077 Colony Financial Inc. 215,261 4,053 Sandy Spring Bancorp Inc. 217,842 4,021 Flushing Financial Corp. 269,871 4,021 Sabra Healthcare REIT Inc. 226,666 3,992 Dime Community Bancshares Inc. 267,707 3,951 ViewPoint Financial Group 300,542 3,907 SCBT Financial Corp. 116,356 3,872 Walter Investment Management Corp. 234,512 3,783 Flagstone Reinsurance Holdings SA 417,528 3,762 * PMI Group Inc. 1,389,934 3,753 Wilmington Trust Corp. 830,011 3,752 NorthStar Realty Finance Corp. 700,765 3,749 * AMERISAFE Inc. 167,485 3,703 Maiden Holdings Ltd. 491,418 3,681 Renasant Corp. 216,211 3,671 Harleysville Group Inc. 110,137 3,649 Saul Centers Inc. 81,752 3,642 Simmons First National Corp. Class A 133,288 3,611 National Western Life Insurance Co. Class A 21,778 3,533 ^ TowneBank 218,445 3,421 Parkway Properties Inc. 199,166 3,386 Cohen & Steers Inc. 113,445 3,367 GFI Group Inc. 662,070 3,324 Tompkins Financial Corp. 78,993 3,282 Cedar Shopping Centers Inc. 542,709 3,273 Community Trust Bancorp Inc. 117,611 3,254 Provident New York Bancorp 312,802 3,228 * Citizens Republic Bancorp Inc. 3,614,095 3,216 CapLease Inc. 586,782 3,216 First Financial Corp. 95,496 3,174 * FPIC Insurance Group Inc. 83,475 3,164 Lakeland Financial Corp. 139,295 3,159 Kite Realty Group Trust 577,095 3,064 Oppenheimer Holdings Inc. Class A 90,719 3,040 Calamos Asset Management Inc. Class A 181,382 3,009 SY Bancorp Inc. 118,556 2,983 Bancfirst Corp. 69,798 2,979 Washington Trust Bancorp Inc. 124,840 2,964 StellarOne Corp. 208,133 2,955 * Global Indemnity plc 132,778 2,918 * Forestar Group Inc. 152,717 2,905 WSFS Financial Corp. 61,666 2,904 * Phoenix Cos. Inc. 1,054,733 2,869 MVC Capital Inc. 208,212 2,857 Hudson Valley Holding Corp. 128,126 2,819 Urstadt Biddle Properties Inc. Class A 147,920 2,813 Rockville Financial Inc. 269,240 2,808 KBW Inc. 106,865 2,799 * Pico Holdings Inc. 92,672 2,786 OneBeacon Insurance Group Ltd. Class A 205,490 2,780 Sterling Bancorp 275,911 2,762 First Busey Corp. 543,488 2,761 Southside Bancshares Inc. 127,412 2,727 Winthrop Realty Trust 220,486 2,701 Berkshire Hills Bancorp Inc. 128,136 2,672 State Auto Financial Corp. 145,506 2,651 1st Source Corp. 131,824 2,642 Univest Corp. of Pennsylvania 143,430 2,542 * Hilltop Holdings Inc. 250,134 2,511 Capital Southwest Corp. 27,068 2,478 Northfield Bancorp Inc. 177,896 2,455 * Pinnacle Financial Partners Inc. 145,452 2,406 Arrow Financial Corp. 96,949 2,399 * Southwest Bancorp Inc. 168,260 2,388 Camden National Corp. 66,420 2,274 Territorial Bancorp Inc. 111,068 2,212 * Flagstar Bancorp Inc. 1,464,538 2,197 United Financial Bancorp Inc. 132,640 2,190 Lakeland Bancorp Inc. 206,880 2,147 Advance America Cash Advance Centers Inc. 397,302 2,106 CoBiz Financial Inc. 302,693 2,104 Westfield Financial Inc. 230,438 2,088 Hudson Pacific Properties Inc. 141,989 2,087 First Community Bancshares Inc. 146,546 2,078 * Nara Bancorp Inc. 214,089 2,060 SeaBright Holdings Inc. 199,583 2,046 Evercore Partners Inc. Class A 59,460 2,039 Sun Communities Inc. 55,920 1,994 Trico Bancshares 122,098 1,991 * United Community Banks Inc. 813,648 1,928 First Merchants Corp. 232,069 1,919 Abington Bancorp Inc. 155,484 1,902 NGP Capital Resources Co. 196,999 1,899 First Interstate Bancsystem Inc. 138,584 1,885 Union First Market Bankshares Corp. 165,313 1,860 Citizens & Northern Corp. 110,493 1,857 Suffolk Bancorp 88,084 1,848 First Bancorp 137,901 1,829 * FBR Capital Markets Corp. 510,543 1,828 Republic Bancorp Inc. Class A 93,068 1,813 Presidential Life Corp. 187,441 1,786 Heartland Financial USA Inc. 104,015 1,768 MainSource Financial Group Inc. 175,026 1,752 * Avatar Holdings Inc. 86,400 1,710 First Financial Holdings Inc. 149,972 1,696 Baldwin & Lyons Inc. 72,350 1,694 * eHealth Inc. 125,309 1,667 Bank Mutual Corp. 393,822 1,666 Stewart Information Services Corp. 156,728 1,643 Home Federal Bancorp Inc. 135,815 1,600 Great Southern Bancorp Inc. 73,655 1,580 BankFinancial Corp. 163,317 1,501 Golub Capital BDC Inc. 94,888 1,497 * TradeStation Group Inc. 212,838 1,494 Retail Opportunity Investments Corp. 133,951 1,465 Cardinal Financial Corp. 124,737 1,454 Kansas City Life Insurance Co. 41,394 1,324 ESSA Bancorp Inc. 99,986 1,320 * Meridian Interstate Bancorp Inc. 92,565 1,301 National Interstate Corp. 61,592 1,284 Donegal Group Inc. Class A 91,387 1,222 * Penson Worldwide Inc. 181,368 1,217 Capital City Bank Group Inc. 93,691 1,188 EMC Insurance Group Inc. 46,651 1,158 Ames National Corp. 60,008 1,146 SWS Group Inc. 174,260 1,058 * NewStar Financial Inc. 96,616 1,055 * Citizens Inc. 140,491 1,026 GAMCO Investors Inc. 20,784 964 Universal Insurance Holdings Inc. 161,090 873 Wilshire Bancorp Inc. 175,346 859 * First Marblehead Corp. 386,912 851 * Gleacher & Co. Inc. 458,088 797 Roma Financial Corp. 68,974 764 ^ Life Partners Holdings Inc. 85,100 684 Urstadt Biddle Properties Inc. 41,528 667 *,^ CompuCredit Holdings Corp. 98,172 645 Consolidated-Tomoka Land Co. 17,266 559 * Asset Acceptance Capital Corp. 49,440 265 * Student Loan Corp. Escrow 35,817 90 Health Care (6.0%) * Mednax Inc. 433,561 28,879 Cooper Cos. Inc. 414,856 28,812 * Health Net Inc. 868,038 28,385 PerkinElmer Inc. 1,072,553 28,176 * Health Management Associates Inc. Class A 2,278,791 24,839 Teleflex Inc. 363,112 21,053 * LifePoint Hospitals Inc. 478,485 19,226 Owens & Minor Inc. 575,478 18,692 STERIS Corp. 537,656 18,571 * Magellan Health Services Inc. 304,476 14,944 * AMERIGROUP Corp. 225,044 14,459 Hill-Rom Holdings Inc. 372,385 14,143 * Centene Corp. 305,661 10,081 * Pharmasset Inc. 116,134 9,141 * Emergency Medical Services Corp. Class A 137,780 8,761 * Kindred Healthcare Inc. 358,565 8,563 Invacare Corp. 270,654 8,423 * Healthspring Inc. 201,077 7,514 * Gentiva Health Services Inc. 257,859 7,228 * Amsurg Corp. Class A 280,857 7,145 Universal American Corp. 309,138 7,082 * CONMED Corp. 255,911 6,725 Analogic Corp. 116,542 6,590 * Amedisys Inc. 171,696 6,009 Computer Programs & Systems Inc. 89,750 5,769 Meridian Bioscience Inc. 240,054 5,759 * WellCare Health Plans Inc. 135,373 5,679 * RehabCare Group Inc. 147,372 5,434 * Healthways Inc. 311,485 4,787 * Select Medical Holdings Corp. 513,606 4,140 * Alkermes Inc. 302,481 3,917 * Triple-S Management Corp. Class B 182,755 3,761 PDL BioPharma Inc. 634,536 3,680 * Greatbatch Inc. 137,387 3,635 * Sunrise Senior Living Inc. 298,814 3,565 * Angiodynamics Inc. 227,040 3,433 Landauer Inc. 55,714 3,427 * Nektar Therapeutics 359,897 3,408 * Assisted Living Concepts Inc. Class A 86,499 3,386 * Savient Pharmaceuticals Inc. 319,065 3,382 * Affymetrix Inc. 642,025 3,345 Ensign Group Inc. 104,131 3,325 National Healthcare Corp. 68,094 3,166 * PharMerica Corp. 266,229 3,046 * Sun Healthcare Group Inc. 214,190 3,014 * Skilled Healthcare Group Inc. 189,757 2,731 * Emeritus Corp. 90,480 2,304 * Emergent Biosolutions Inc. 94,916 2,293 * Medcath Corp. 148,461 2,071 * Cross Country Healthcare Inc. 253,623 1,986 * Immunogen Inc. 215,377 1,953 * Geron Corp. 383,095 1,935 * Clinical Data Inc. 62,080 1,881 * AMN Healthcare Services Inc. 185,917 1,610 * Palomar Medical Technologies Inc. 80,473 1,195 * Rigel Pharmaceuticals Inc. 166,823 1,186 * Kensey Nash Corp. 45,421 1,131 * OraSure Technologies Inc. 140,599 1,105 * RTI Biologics Inc. 326,201 933 * Lexicon Pharmaceuticals Inc. 540,522 908 *,^ Metabolix Inc. 81,741 859 * Arena Pharmaceuticals Inc. 388,759 540 *,^ Biotime Inc. 71,973 536 *,^ Orexigen Therapeutics Inc. 113,623 319 * Albany Molecular Research Inc. 66,401 283 Industrials (15.0%) Hubbell Inc. Class B 480,091 34,101 Snap-On Inc. 528,111 31,718 * BE Aerospace Inc. 882,535 31,356 Lincoln Electric Holdings Inc. 383,881 29,144 Kennametal Inc. 745,788 29,086 Trinity Industries Inc. 724,477 26,567 Regal-Beloit Corp. 350,686 25,891 Carlisle Cos. Inc. 553,983 24,680 * WESCO International Inc. 385,878 24,117 Crane Co. 451,183 21,851 Lennox International Inc. 412,396 21,684 * Alaska Air Group Inc. 334,483 21,213 * General Cable Corp. 473,212 20,490 Con-way Inc. 497,789 19,558 * WABCO Holdings Inc. 293,419 18,086 * EnerSys 454,317 18,059 Alexander & Baldwin Inc. 374,783 17,109 * Atlas Air Worldwide Holdings Inc. 235,059 16,388 GATX Corp. 420,575 16,259 Belden Inc. 426,641 16,020 Watsco Inc. 229,384 15,990 Brady Corp. Class A 445,001 15,882 Triumph Group Inc. 175,928 15,561 AO Smith Corp. 347,686 15,416 * GrafTech International Ltd. 714,797 14,746 Curtiss-Wright Corp. 418,733 14,714 * Chart Industries Inc. 260,821 14,356 * JetBlue Airways Corp. 2,270,158 14,234 Brink's Co. 421,368 13,952 * Huntington Ingalls Industries Inc. 334,573 13,885 Manitowoc Co. Inc. 596,895 13,060 HNI Corp. 407,041 12,846 * Esterline Technologies Corp. 177,493 12,552 Graco Inc. 272,066 12,376 Deluxe Corp. 465,898 12,365 Kaydon Corp. 303,962 11,912 Mine Safety Appliances Co. 313,822 11,508 Werner Enterprises Inc. 428,697 11,348 Watts Water Technologies Inc. Class A 273,190 10,433 Briggs & Stratton Corp. 457,456 10,361 ABM Industries Inc. 403,022 10,233 * AMR Corp. 1,515,503 9,790 * Ceradyne Inc. 215,112 9,697 * Macquarie Infrastructure Co. LLC 394,678 9,417 Granite Construction Inc. 316,907 8,905 * AirTran Holdings Inc. 1,170,365 8,719 * MasTec Inc. 414,775 8,627 * Teledyne Technologies Inc. 164,646 8,514 Armstrong World Industries Inc. 183,785 8,504 Skywest Inc. 500,106 8,462 CIRCOR International Inc. 155,322 7,303 CLARCOR Inc. 160,442 7,209 Unifirst Corp. 135,659 7,191 * Griffon Corp. 535,786 7,035 Simpson Manufacturing Co. Inc. 233,929 6,892 * EnPro Industries Inc. 187,303 6,803 Tutor Perini Corp. 278,319 6,780 Quanex Building Products Corp. 341,659 6,707 TAL International Group Inc. 181,980 6,600 Albany International Corp. 253,983 6,324 Mueller Water Products Inc. Class A 1,406,341 6,300 Mueller Industries Inc. 171,767 6,290 * Interline Brands Inc. 301,025 6,141 * Layne Christensen Co. 177,347 6,118 Aircastle Ltd. 506,223 6,110 * Amerco Inc. 62,391 6,052 Universal Forest Products Inc. 157,798 5,783 Arkansas Best Corp. 218,674 5,668 G&K Services Inc. Class A 169,789 5,646 McGrath Rentcorp 206,696 5,637 * Kelly Services Inc. Class A 256,656 5,572 Ameron International Corp. 79,717 5,563 * Dycom Industries Inc. 319,674 5,543 * Dollar Thrifty Automotive Group Inc. 82,279 5,490 * USG Corp. 327,616 5,458 * Consolidated Graphics Inc. 99,906 5,458 Kaman Corp. 153,458 5,402 * Generac Holdings Inc. 245,472 4,981 Comfort Systems USA Inc. 344,021 4,840 * ACCO Brands Corp. 499,058 4,761 * Korn/Ferry International 210,125 4,679 * Wabash National Corp. 403,068 4,668 Heidrick & Struggles International Inc. 159,221 4,431 * MYR Group Inc. 181,279 4,336 * Rush Enterprises Inc. Class A 217,852 4,313 Encore Wire Corp. 168,858 4,110 EnergySolutions Inc. 684,815 4,082 Ennis Inc. 236,206 4,023 Cascade Corp. 84,461 3,765 * Ladish Co. Inc. 67,616 3,695 Federal Signal Corp. 565,310 3,680 * FreightCar America Inc. 108,489 3,527 * AAR Corp. 124,579 3,453 * American Reprographics Co. 332,057 3,437 Apogee Enterprises Inc. 255,525 3,370 * Dolan Co. 263,416 3,198 *,^ Genco Shipping & Trading Ltd. 290,409 3,128 Barnes Group Inc. 148,406 3,099 Tredegar Corp. 141,299 3,049 * Greenbrier Cos. Inc. 107,175 3,042 * Gibraltar Industries Inc. 247,670 2,955 * CRA International Inc. 98,995 2,854 * Sauer-Danfoss Inc. 54,891 2,796 US Ecology Inc. 158,152 2,757 Schawk Inc. Class A 140,340 2,728 * Republic Airways Holdings Inc. 401,744 2,583 AZZ Inc. 56,645 2,583 * School Specialty Inc. 172,083 2,461 * Sterling Construction Co. Inc. 140,979 2,380 * TrueBlue Inc. 140,687 2,362 * Metalico Inc. 360,560 2,243 Ampco-Pittsburgh Corp. 79,450 2,191 Viad Corp. 91,315 2,186 * Team Inc. 82,269 2,160 Ducommun Inc. 90,273 2,158 * Eagle Bulk Shipping Inc. 565,552 2,104 * Columbus McKinnon Corp. 107,782 1,990 * Northwest Pipe Co. 84,416 1,936 Aceto Corp. 232,547 1,853 NACCO Industries Inc. Class A 16,163 1,789 CDI Corp. 120,874 1,788 American Woodmark Corp. 83,825 1,750 * M&F Worldwide Corp. 68,321 1,716 Kimball International Inc. Class B 235,356 1,648 * Roadrunner Transportation Systems Inc. 109,186 1,638 Douglas Dynamics Inc. 107,656 1,535 * Rush Enterprises Inc. Class B 87,233 1,517 Preformed Line Products Co. 21,129 1,462 Baltic Trading Ltd. 153,241 1,398 * CBIZ Inc. 191,084 1,378 * RailAmerica Inc. 78,914 1,345 Courier Corp. 93,382 1,304 * Fushi Copperweld Inc. 156,912 1,258 * Titan Machinery Inc. 42,603 1,076 * Tecumseh Products Co. Class A 96,485 967 * Hawaiian Holdings Inc. 158,633 953 * Patriot Transportation Holding Inc. 32,511 870 *,^ Lihua International Inc. 95,346 837 Houston Wire & Cable Co. 53,932 789 * American Railcar Industries Inc. 30,789 769 * Universal Truckload Services Inc. 36,768 634 *,^ China Valves Technology Inc. 123,538 573 * Hill International Inc. 80,793 427 *,^ SmartHeat Inc. 112,604 319 * Tecumseh Products Co. Class B 25,897 241 * TBS International plc Class A 42,195 82 Information Technology (10.0%) * NCR Corp. 1,447,769 27,276 * Vishay Intertechnology Inc. 1,367,742 24,264 * Tech Data Corp. 423,142 21,521 Diebold Inc. 596,356 21,147 * International Rectifier Corp. 630,171 20,833 * Fairchild Semiconductor International Inc. Class A 1,124,924 20,474 * CACI International Inc. Class A 275,592 16,899 * Convergys Corp. 1,107,469 15,903 * PMC - Sierra Inc. 2,104,155 15,781 * Lawson Software Inc. 1,259,917 15,245 * RF Micro Devices Inc. 2,375,609 15,228 * Compuware Corp. 1,294,091 14,947 * CoreLogic Inc. 797,114 14,747 * Mentor Graphics Corp. 994,084 14,543 MKS Instruments Inc. 434,675 14,475 * Arris Group Inc. 1,122,974 14,307 Intersil Corp. Class A 1,129,626 14,064 * Cypress Semiconductor Corp. 715,943 13,875 * Coherent Inc. 225,928 13,129 * Novell Inc. 2,077,223 12,318 * Take-Two Interactive Software Inc. 772,343 11,871 * EchoStar Corp. Class A 306,429 11,598 Littelfuse Inc. 202,072 11,538 * Omnivision Technologies Inc. 323,403 11,490 Fair Isaac Corp. 362,065 11,445 * JDA Software Group Inc. 378,104 11,441 * Spansion Inc. Class A 569,982 10,642 * Entegris Inc. 1,198,469 10,511 * Benchmark Electronics Inc. 553,164 10,493 * Teradyne Inc. 576,594 10,269 * Rambus Inc. 507,003 10,039 * TTM Technologies Inc. 508,939 9,242 * Progress Software Corp. 294,686 8,572 * Emulex Corp. 789,285 8,422 * Brooks Automation Inc. 592,815 8,139 * Sanmina-SCI Corp. 724,610 8,123 * Loral Space & Communications Inc. 103,595 8,034 Earthlink Inc. 984,124 7,706 * Netlogic Microsystems Inc. 182,765 7,680 * Insight Enterprises Inc. 420,381 7,159 * SYNNEX Corp. 211,376 6,918 AVX Corp. 463,782 6,915 MTS Systems Corp. 139,230 6,342 * Electronics for Imaging Inc. 419,026 6,164 * Brightpoint Inc. 551,163 5,975 * Newport Corp. 334,296 5,960 Park Electrochemical Corp. 178,078 5,743 * Epicor Software Corp. 517,985 5,734 * Kulicke & Soffa Industries Inc. 608,396 5,688 * Silicon Graphics International Corp. 263,825 5,646 Black Box Corp. 160,474 5,641 * Advanced Energy Industries Inc. 334,259 5,465 * Integrated Device Technology Inc. 698,401 5,147 * Avid Technology Inc. 225,238 5,023 * Semtech Corp. 198,412 4,964 United Online Inc. 782,039 4,931 Cognex Corp. 172,967 4,886 * Viasat Inc. 117,574 4,684 * Bottomline Technologies Inc. 181,390 4,560 * Tekelec 561,444 4,559 * Websense Inc. 189,880 4,362 * Rogers Corp. 93,501 4,213 * Aspen Technology Inc. 280,870 4,210 * Lattice Semiconductor Corp. 696,629 4,110 * Kemet Corp. 276,506 4,101 * Ciber Inc. 603,739 4,045 Methode Electronics Inc. 334,419 4,040 * Netgear Inc. 113,983 3,698 CTS Corp. 311,132 3,360 * SMART Modular Technologies WWH Inc. 430,951 3,348 Cohu Inc. 206,004 3,164 * Imation Corp. 280,639 3,126 * Zoran Corp. 295,531 3,071 *,^ SunPower Corp. Class A 178,188 3,054 * Rudolph Technologies Inc. 271,813 2,974 * FormFactor Inc. 284,070 2,926 * Electro Scientific Industries Inc. 165,656 2,876 * Infospace Inc. 329,641 2,855 * THQ Inc. 616,769 2,812 * Aviat Networks Inc. 542,779 2,806 * UTStarcom Inc. 1,162,520 2,732 Electro Rent Corp. 153,177 2,632 * Intevac Inc. 203,841 2,534 * Symmetricom Inc. 394,384 2,418 * Supertex Inc. 100,760 2,245 * SunPower Corp. Class B 133,179 2,220 * Silicon Image Inc. 247,072 2,216 * Ness Technologies Inc. 344,385 2,204 ModusLink Global Solutions Inc. 403,246 2,202 * Sigma Designs Inc. 156,869 2,031 *,^ China Security & Surveillance Technology Inc. 420,444 1,947 * ATMI Inc. 99,620 1,881 * Cogo Group Inc. 223,875 1,807 * Extreme Networks 512,171 1,793 Bel Fuse Inc. Class B 80,317 1,768 * Move Inc. 714,726 1,708 * ShoreTel Inc. 205,676 1,693 * DSP Group Inc. 211,483 1,628 * Perficient Inc. 128,379 1,542 * Net 1 UEPS Technologies Inc. 176,218 1,515 * EMS Technologies Inc. 69,984 1,375 * Exar Corp. 223,320 1,344 Marchex Inc. Class B 166,423 1,310 * TNS Inc. 84,009 1,308 * Anaren Inc. 63,663 1,280 * Agilysys Inc. 210,520 1,208 * RealNetworks Inc. 281,704 1,048 * TechTarget Inc. 83,484 744 * Trident Microsystems Inc. 646,084 743 * Mitel Networks Corp. 120,709 568 Renaissance Learning Inc. 47,010 552 *,^ Energy Conversion Devices Inc. 221,689 501 *,^ Evergreen Solar Inc. 304,355 411 Bel Fuse Inc. Class A 13,061 313 * China TransInfo Technology Corp. 46,143 213 Materials (7.8%) Domtar Corp. 385,369 35,369 Aptargroup Inc. 609,047 30,532 Huntsman Corp. 1,738,994 30,224 * Coeur d'Alene Mines Corp. 811,294 28,217 Compass Minerals International Inc. 297,886 27,861 RPM International Inc. 1,171,206 27,793 Packaging Corp. of America 931,684 26,916 Cabot Corp. 564,512 26,131 Cytec Industries Inc. 448,767 24,399 Commercial Metals Co. 1,038,555 17,936 Carpenter Technology Corp. 399,676 17,070 Olin Corp. 723,169 16,575 Sensient Technologies Corp. 451,238 16,172 Temple-Inland Inc. 604,809 14,153 * Louisiana-Pacific Corp. 1,198,869 12,588 Royal Gold Inc. 231,422 12,127 ^ Rock-Tenn Co. Class A 167,944 11,647 Eagle Materials Inc. 381,465 11,543 Minerals Technologies Inc. 168,017 11,513 AK Steel Holding Corp. 649,665 10,252 * Century Aluminum Co. 548,501 10,246 * OM Group Inc. 280,362 10,244 Westlake Chemical Corp. 180,501 10,144 * Rockwood Holdings Inc. 204,760 10,078 Texas Industries Inc. 214,690 9,710 HB Fuller Co. 445,041 9,560 Arch Chemicals Inc. 228,248 9,493 Innophos Holdings Inc. 194,828 8,984 Silgan Holdings Inc. 228,172 8,703 Koppers Holdings Inc. 186,654 7,970 * Georgia Gulf Corp. 200,399 7,415 Worthington Industries Inc. 349,345 7,308 AMCOL International Corp. 198,191 7,131 A Schulman Inc. 286,528 7,083 Kaiser Aluminum Corp. 131,142 6,459 Buckeye Technologies Inc. 179,513 4,888 PolyOne Corp. 297,983 4,234 PH Glatfelter Co. 271,282 3,613 Deltic Timber Corp. 51,244 3,425 * Noranda Aluminum Holding Corp. 207,898 3,337 * Headwaters Inc. 548,845 3,238 Wausau Paper Corp. 423,357 3,234 Haynes International Inc. 55,078 3,054 * AM Castle & Co. 156,275 2,950 Neenah Paper Inc. 134,010 2,944 Olympic Steel Inc. 84,179 2,762 Myers Industries Inc. 273,037 2,711 Stepan Co. 36,612 2,654 * Graphic Packaging Holding Co. 392,418 2,127 Hawkins Inc. 51,693 2,124 Boise Inc. 189,798 1,739 American Vanguard Corp. 199,836 1,735 * TPC Group Inc. 54,715 1,580 *,^ China Green Agriculture Inc. 142,434 983 *,^ ShengdaTech Inc. 272,456 970 *,^ Yongye International Inc. 123,459 757 * Spartech Corp. 98,812 716 Telecommunication Services (0.4%) * Level 3 Communications Inc. 5,309,390 7,805 NTELOS Holdings Corp. 284,424 5,236 * Cincinnati Bell Inc. 1,838,094 4,926 Consolidated Communications Holdings Inc. 216,939 4,063 *,^ Iridium Communications Inc. 229,357 1,828 Atlantic Tele-Network Inc. 45,503 1,692 * Premiere Global Services Inc. 158,593 1,209 Utilities (6.5%) Westar Energy Inc. 1,075,193 28,407 Atmos Energy Corp. 821,429 28,011 Questar Corp. 1,587,077 27,694 Great Plains Energy Inc. 1,232,262 24,670 Nicor Inc. 413,620 22,211 Hawaiian Electric Industries Inc. 855,569 21,218 Piedmont Natural Gas Co. Inc. 654,770 19,872 Vectren Corp. 704,963 19,175 Cleco Corp. 551,805 18,921 WGL Holdings Inc. 464,204 18,104 * GenOn Energy Inc. 4,522,458 17,231 IDACORP Inc. 446,163 16,999 Portland General Electric Co. 684,550 16,272 Southwest Gas Corp. 413,750 16,124 New Jersey Resources Corp. 374,972 16,105 South Jersey Industries Inc. 271,369 15,188 UIL Holdings Corp. 458,117 13,982 Unisource Energy Corp. 331,141 11,964 Avista Corp. 514,282 11,895 * El Paso Electric Co. 387,055 11,766 PNM Resources Inc. 787,279 11,746 Allete Inc. 292,414 11,395 Black Hills Corp. 339,103 11,340 Northwest Natural Gas Co. 242,073 11,167 NorthWestern Corp. 329,236 9,976 MGE Energy Inc. 210,218 8,512 Empire District Electric Co. 376,901 8,213 Otter Tail Corp. 326,360 7,418 Laclede Group Inc. 192,205 7,323 CH Energy Group Inc. 144,007 7,278 California Water Service Group 179,656 6,678 American States Water Co. 169,069 6,063 * Dynegy Inc. Class A 607,395 3,456 Chesapeake Utilities Corp. 82,068 3,416 SJW Corp. 126,286 2,923 Central Vermont Public Service Corp. 112,949 2,631 Middlesex Water Co. 141,780 2,579 Unitil Corp. 98,816 2,328 Connecticut Water Service Inc. 78,907 2,079 Total Common Stocks (Cost $6,160,343) Market Value Coupon Shares ($000) Temporary Cash Investments (0.9%) 1 Money Market Fund (0.9%) 2,3 Vanguard Market Liquidity Fund 0.208% 69,339,085 69,339 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.140% 6/17/11 150 150 4 Federal Home Loan Bank Discount Notes 0.145% 6/23/11 100 100 Total Temporary Cash Investments (Cost $69,589) Total Investments (100.9%) (Cost $6,229,932) Other Assets and Liabilities-Net (-0.9%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $50,085,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.1% and 0.8%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $53,736,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $150,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini Russell 2000 Index June 2011 61 5,134 81 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Small-Cap Value Index Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 7,684,612   Temporary Cash Investments 69,339 250  Futures ContractsAssets 1 18   Total 7,753,969 250  1 Represents variation margin on the last day of the reporting period. D. At March 31, 2011, the cost of investment securities for tax purposes was $6,229,932,000. Net unrealized appreciation of investment securities for tax purposes was $1,524,269,000, consisting of unrealized gains of $1,789,464,000 on securities that had risen in value since their purchase and $265,195,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDINDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDINDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 19, 2011 VANGUARD INDEX FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 19, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
